Exhibit 10.60


Below is a list of omitted schedules from the Amended and Restated Shareholders’
Agreement, dated April 15, 2013, by and among Willis Europe BV, Willis
Netherlands Holdings BV, Astorg Partners, and the other parties listed on the
signature pages thereto. The Company agrees to furnish supplementally a copy of
any of these omitted schedules to the SEC upon request.


Schedule P0
List of the Gras Accessing Relatives
Schedule P1
List of the Original Lucas Shareholders
Schedule P2
List of the Original Gras Shareholders
Schedule (C)
Allocation of the Securities as at December 17, 2009
Schedule (E1)
Allocation of Manco1's share capital and list of the Original Managers as of
December 17, 2009
Schedule (E2)
Allocation of Manco1's share capital and list of the Managers holding shares in
Manco1 as of the date hereof
Schedule (F)
Allocation of Manco2's share capital as of the date hereof
Schedule (G)
Chart of the Group
Schedule (K)
Allocation of the Securities as at the date hereof
Schedule 1(C)
Transparency
Schedule 8.4
Examples of the application the Distribution Fundamentals in the case of various
types of Sales
Schedule 8.7
Examples of the application of the Distribution Fundamentals in the case of
exercise of the Call Options or Willis Put Options
Schedule 8.8
Examples of the application of the Distribution Fundamentals in the case of
exercise of the Lucas Parties' Put Options
Schedule 8.9
Examples of the application of the Distribution Fundamentals to a Refinancing
Schedule 20.2
Form of Instrument of Adherence

















--------------------------------------------------------------------------------


April 15, 2013
(1) Astorg IV FCPR;
(2)    Financière Muscaris IV;
(3)    Willis Europe BV;
(4)    Willis Netherlands Holdings BV;
(5)    Lucaslux;
(6)    Financière Natelpau;
(7)    Maera;
(8)    Simon Minco EURL;
(9)    PRPHI EURL;
(10)    Dream Management 1;
(11)    Dream Management 2;
(12)    Natelpau Belgium;
(13)    Foyer International;
(14)    The Persons Listed in Schedule P0; and
(15)    The Persons Listed in Schedule P1.

AMENDED AND RESTATED
SHAREHOLDERS' AGREEMENT
WITH RESPECT TO
GS & CIE GROUPE (FORMERLY SOLEIL)
                            
En accord avec les parties, les présentes ont été reliées par le procédé
ASSEMBLACT R.C. empêchant toute substitution ou addition et sont seulement
signées à la dernière page








--------------------------------------------------------------------------------


Table of Contents
 
 
 
Page


1
Definitions and interpretations
8


 
1.1
Definitions
8


 
1.2
Principles of Construction
37


 
1.3
Willis Ancillary Parties
37


2
Corporate Bodies of the Company
39


 
2.1
The President
39


 
2.2
The Executive Committee
40


 
2.3
Composition of the Supervisory Board
41


 
2.4
Removal and Replacement of Supervisory Board Members
44


 
2.5
Term of Supervisory Board Members
44


 
2.6
New Classes of Supervisory Board Members or Increase in the Number of a Class of
Voting Shares' Nominees
45


 
2.7
Committees
47


3
Governance of the Group
48


 
3.1
Implementation
48


 
3.2
Reserved Matters Requiring Prior Consent
48


 
3.3
Matters Requiring Information
53


 
3.4
Management
54


 
3.5
Provisions regarding BidCo and the Targets
55


4
Shareholders' decisions
55


 
4.1
Shareholders' Resolutions
55


 
4.2
Resolutions of the Holders of a Class of Voting Shares
56


5
Agreed Restructuring Plan
59


 
5.1
Negotiations of an Agreed Restructuring Plan
59


 
5.2
Approval and Implementation of an Agreed Restructuring Plan
59


6
Reports, Information and Monitoring
60


 
6.1
Information of the Supervisory Board
60


 
6.2
Direct Parties Subject to ERISA Rules
61


 
6.3
Control of Financial Accounts
62


7
General principles Regarding Transfers
63


 
7.1
Lock-up
63


 
7.2
Principles
64


 
7.3
Transfer Notice
65


8
Valuation of Securities
66


 
8.1
Preferential Distribution
66


 
8.2
Allocation of the Distribution Amount
67


 
8.3
Distribution Fundamentals
67


 
8.4
Application in the Case of a Sale
69


 
8.5
Significant Partial Sale
71




i

--------------------------------------------------------------------------------


 
8.6
Non-Significant Partial Sale
74


 
8.7
Application in the case of exercise of the Call Options or Willis Put Options
74


 
8.8
Application in case of exercise of the Lucas' Parties' Put Options
76


 
8.9
Application in the case of a refinancing of the Subordinated Convertible Bonds
77


 
8.10
Application in the case of an IPO
77


 
8.11
Application in case of a Merger
78


 
8.12
Valuation of Securities Other Than Shares
79


9
Permitted Transfers and prohibition of indirect Transfers
80


 
9.1
Scope of the Permitted Transfers
80


 
9.2
Transfer Notice
81


 
9.3
Prohibition of Indirect Transfers
81


10
Willis' Call Options and Put Options Granted by Willis
83


 
10.1
Grant of the Call Options
84


 
10.2
Calculation of the Notification Enterprise Value and Estimated Notification
Equity Value and Prices; Pre-Notifications Due diligence
84


 
10.3
Notification of Willis' Intention and Grant of the Willis Put Options
88


 
10.4
Calculation of the Final Notification Equity Value and Prices
88


 
10.5
Calculation of the Call Enterprise Value and the Estimated Call Equity Value and
Prices
89


 
10.6
Exercise of the Call Options
91


 
10.7
Exercise of the Willis Put Options
91


 
10.8
Final Consideration for the Option Securities
93


 
10.9
Completion of the Transfers Upon Exercise of the Call Options or Willis Put
Options and under the First and Second Conditional Sales
93


 
10.10
Calculation of the Final Call Equity Value and Prices
94


 
10.11
Payment of the Consideration Upon Exercise of the Call Options
95


 
10.12
Payment of the Consideration Upon Exercise of the Willis Put Options
97


 
10.13
Liquidity of the Lucas Shareholders
100


 
10.14
Mancos Call Options
101


 
10.15
Cooperation
103


 
10.16
Miscellaneous
105


11
Liquidity of the Parties
106


 
11.1
Auction Bid Process
106


 
11.2
Drag Along
109


 
11.3
Liquidity of the Lucas Shareholders
112


12
Restrictions on Transfers
113


 
12.1
Pre-emption Right
113


 
12.2
Total Tag Along Right
115


 
12.3
Proportional Tag Along Right
116


 
12.4
Exercise of the Pre-emption Right, the Total Tag Along Right and the
Proportional Tag Along Right
117


 
12.5
Completion of a Transfer
119


 
12.6
Exercise of the Total Tag Along Right by the Lucas Shareholders
120


13
Initial Public Offering
121


14
Lucas Parties' Put Options
122




ii

--------------------------------------------------------------------------------


 
14.1
Conditions to the Put Options
122


 
14.2
Determination of the Base Put Value and Prices
123


 
14.3
Exercise of the Put Options
124


 
14.4
Completion of the Transfers Upon Exercise of the Put Options
124


 
14.5
Final Consideration for the Put Securities
127


 
14.6
Earn Out
127


 
14.7
Determination of the Final Put Value and Prices and Payment of the Consideration
for the Put Securities
128


 
14.8
Sale of Securities Issued by the Lucas Parties
130


 
14.9
Miscellaneous
132


15
Anti-Dilution Protection
133


16
Recapitalization
133


17
Willis Correduria
134


 
17.1
[Reserved]
134


 
17.2
Distribution of Willis Correduria's Profits
134


 
17.3
Correduria Put and Call
135


18
Compliance with Laws
139


19
Non Compete and Non Solicitation
139


 
19.1
Willis Parties' Undertakings
139


 
19.2
Reciprocal Obligations of Willis Parent and the Company
140


 
19.3
Financial Investors' Undertakings
142


 
19.4
Lucas Parties' Undertakings
142


 
19.5
Gras Parties' Undertakings
143


 
19.6
Other Parties' Undertakings
143


20
Miscellaneous
144


 
20.1
Lucas Representative
144


 
20.2
Accession
144


 
20.3
Agreement Manager
145


 
20.4
Affiliates
146


 
20.5
Confidentiality
146


 
20.6
Severability
147


 
20.7
Entire Agreement
147


 
20.8
Additional Information
148


 
20.9
Notices
148


 
20.10
Terms
151


 
20.11
Binding Effect
152


 
20.12
Assignment
152


 
20.13
No Third Party Beneficiaries
153


 
20.14
Amendment; Waivers, etc
153


 
20.15
Governing Law; Jurisdiction
153


 
20.16
Number of Original Copies
155


List of Schedules
159




iii

--------------------------------------------------------------------------------





AMENDED AND RESTATED SHAREHOLDERS' AGREEMENT
THIS AMENDED AND RESTATED SHAREHOLDERS' AGREEMENT (this "Agreement") is entered
into as of April 15, 2013, by and between:
(1)
Astorg Partners, a company (société par actions simplifiée) organized under the
Laws of France, having a share capital of €675,000 and its registered office at
68, rue du Faubourg Saint-Honoré, 75008 Paris, France, registered with the
French Registry of Commerce and Companies under number 419 838 545 R.C.S. Paris,
represented by Mr. Xavier Moreno or Mr. Thibault Surer, duly authorized for the
purposes hereof, and acting as the management company (société de gestion) for
and on behalf of the "fonds communs de placement à risques" Astorg IV FCPR
(hereinafter referred to as the "Original Fund"):

(2)
Financière Muscaris IV, a company (société par actions simplifiée) organized
under the Laws of France, having a share capital of €988,000 and its registered
office at 68, rue du Faubourg Saint Honoré, 75008 Paris, France, registered with
the French Registry of Commerce and Companies under number 501 614 523 R.C.S.
Paris, represented by Mr. Xavier Moreno or Mr. Thibault Surer, duly authorized
for the purposes hereof (hereinafter referred to as "TeamCo");

the Original Fund and TeamCo are hereinafter collectively referred to as the
"Original Financial Investors" and each individually, as an "Original Financial
Investor";
(3)
Willis Europe B.V., a limited company organized under the Laws of the
Netherlands, having its registered office at Marten Messweg 51, 3068 AV
Rotterdam, Netherlands and a mailing address at 51 Lime Street, London EC3M 7DQ,
United Kingdom, represented by Ms. Sarah Turvill or Mr. Geoff Butterfield, duly
authorized for the purposes hereof (hereinafter referred to as "Willis Europe");

(4)
Willis Netherlands Holdings B.V., a limited company (Besloten Vennootschap)
organized under the Laws of the Netherlands, having its registered office at
Piet Heinkade 55, 1000BH Amsterdam, the Netherlands, registered with the Trade
Register of the Dutch Chamber of Commerce under number 34367289 and represented
by Ms. Sarah Turvill or Mr. Geoff Butterfield, duly authorized for the purposes
hereof (hereinafter referred to as "WNH BV");

(5)
Lucaslux, a company (société à responsabilité limitée) organized under the Laws
of Luxembourg, having a share capital of €60,617,653 and its registered office
at 145, rue du Kiem, L-8030 Strassen, Luxembourg, registered with the Registry
of Commerce and Companies of Luxembourg under number B 149 762, represented by
Mr. Patrick Lucas or Mr. Hubert Moreno, duly authorized for the purposes hereof
(hereinafter referred to as "Lucaslux");

(6)
Financière Natelpau, a company (société anonyme) organized under the Laws of
Luxembourg, having a share capital of €24,027,000 and its registered office at
6, rue


1





--------------------------------------------------------------------------------



Guillaume Schneider, L-2522 Luxembourg, Luxembourg, registered with the Registry
of Commerce and Companies of Luxembourg under number B 148 397, represented by
Mr. Hervé d’Halluin or Mr. Gérard Hees, duly authorized for the purposes hereof
(hereinafter referred to as "Graslux");
Lucaslux and Graslux are hereinafter collectively referred to as the "Original
Family Companies" and each individually, as an "Original Family Company";
(7)
Maera, a company (société anonyme) organized under the Laws of Luxembourg,
having a share capital of €4,606,093 and its registered office at au 63-65 rue
de Merl, L-2146 Luxembourg, Luxembourg, registered with the Registry of Commerce
and Companies of Luxembourg under number 132 353, represented by Mr. Patrick
Lambert or Mr. Hubert Moreno, duly authorized for the purposes hereof
(hereinafter referred to as "Maera");

(8)
Simon Minco EURL, a company (enterprise unipersonnelle à responsabilité limitée)
organized under the Laws of France, having a share capital of €2,756,115 and its
registered office at 6bis, rue Jean Nicolas Collignon, 57000 Metz, France,
registered with the French Registry of Commerce and Companies under number
518 569 843 R.C.S. Metz, represented by Mr. Pierre Simon or Mr. Hubert Moreno,
duly authorized for the purposes hereof (hereinafter referred to as "Simon
EURL");

(9)
PRPHI EURL, a company (entreprise unipersonnelle à responsabilité limitée)
organized under the Laws of France, having a share capital of €2,734,110 and its
registered office at 13, rue du Tour des Portes, 56100 Lorient, France,
registered with the French Registry of Commerce and Companies under number
493 791 701 R.C.S. Lorient, represented by Mr. Philippe Rouault or Mr. Hubert
Moreno, duly authorized for the purposes hereof (hereinafter referred to as
"PRPHI");

Maera, Simon EURL and PRPHI are hereinafter collectively referred to as the
"MinCos" and each individually, as a "MinCo";
(10)
Dream Management 1, a company (société par actions simplifiée) organized under
the Laws of France, with a share capital of €5,600,001, having its registered
office at 33-34, quai de Dion Bouton, 92800 Puteaux, France, registered with the
French Registry of Commerce and Companies under number 518 454 152 RCS Nanterre,
represented by Mr. François Varagne or Mr. Hubert Moreno, duly authorized for
the purposes hereof (hereinafter referred to as "Manco1");

(11)
Dream Management 2 (formerly named Soleil Management 2), a company (société
anonyme) organized under the Laws of France, with a share capital of €4,700,001,
having its registered office at 33-34, quai de Dion Bouton, 92800 Puteaux,
France, registered with the French Registry of Commerce and Companies under
number 518 556 212 R.C.S. Nanterre, represented by Mr. François Varagne or Mr.
Hubert Moreno, duly authorized for the purposes hereof (hereinafter referred to
as "Manco2");


2





--------------------------------------------------------------------------------



Manco1 and Manco2 are hereinafter collectively referred to as the "Mancos" and
each individually, as a "Manco";
the Original Financial Investors, Willis Europe, WNH BV, the Original Family
Companies, the MinCos and the Mancos are hereinafter collectively referred to as
the "Original Direct Parties" and each individually, as an "Original Direct
Party";
(12)
Natelpau Belgium, a company (société anonyme) organized under the Laws of
Belgium, having a share capital of €5,900,000 and its registered office at 36
Rue du Pinson, B-1170 Watermael-Boitsfort, Belgique, registered with the
Registry of Commerce and Companies of Brussels (RPM de Bruxelles) under number
0821.761.036, represented by Mr. Hervé d’Halluin or Mr. Gérard Hees, duly
authorized for the purposes hereof (hereinafter referred to as
"Natelpau Belgium");

(13)
Foyer International, a company (société anonyme) organized under the Laws of
Luxembourg, having a share capital of €30,000,000 and its registered office at
12 Rue Léon Laval, L-3372 Leudelange, Luxembourg, registered with the Registry
of Commerce and Companies of Luxembourg under number B 53682, represented by
Mr. Hervé d’Halluin or Mr. Gérard Hees, duly authorized for the purposes hereof
(hereinafter referred to as "Foyer International");

(14)
Each of the Persons identified in Schedule P0 hereto (hereinafter collectively
referred to as the "Gras Accessing Relatives"), represented by Mr. Hervé
d’Halluin or Mr. Gérard Hees, duly authorized for the purposes hereof;

Natelpau Belgium, Foyer International and the Gras Accessing Relatives are
hereinafter collectively referred to as the "Gras Accessing Parties" and each
individually, as a "Gras Accessing Party";
(15)
Each of the Persons identified in Part A of Schedule P1 hereto (hereinafter
collectively referred to as the "Lucas Accessing Parties"), represented by
Mr. Patrick Lucas or Mr. Hubert Moreno, duly authorized for the purposes hereof;

(16)
Such other Persons who may become owners of Securities (as such term is defined
in Section 1.1 below) and parties to this Agreement in accordance with the terms
hereof (together with the Original Direct Parties, the Gras Accessing Parties
and the Lucas Accessing Parties, the "Direct Parties");

(17)
Each of the Persons identified in Part B of Schedule P1 hereto (hereinafter
collectively referred to, together with the Lucas Accessing Parties, as the
"Original Lucas Shareholders"), represented by Mr. Patrick Lucas or Mr. Hubert
Moreno, duly authorized for the purposes hereof in their capacity as
representatives of Lucaslux;

the Original Direct Parties and the Original Lucas Shareholders are hereinafter
collectively referred to as the "Original Parties" and each individually, as an
"Original Party";

3





--------------------------------------------------------------------------------



IN THE PRESENCE OF:
(18)
Willis Group Holdings Plc, a public limited company organized under the Laws of
Ireland, having its registered office at Grand Mill Quay Barrow Street, Dublin
4, Ireland, registered with the Ireland Companies Registry under number 475616
and represented by Ms. Sarah Turvill or Mr. Geoff Butterfield, duly authorized
for the purposes hereof (hereinafter referred to as "WGH Plc");

WGH Plc is a party to this Agreement as Ancillary Party in accordance with
Section 1.3 and hereinafter referred to as the "Willis Ancillary Party";
(19)
GS & Cie Groupe (formerly named Soleil), a company (société par actions
simplifiée) organized under the Laws of France, having a share capital of
€118,564,674 and its registered office at 33-34, quai de Dion Bouton, 92800
Puteaux, France, registered with the French Registry of Commerce and Companies
under number 515 061 141 R.C.S. Nanterre, represented by Mr. François Varagne or
Mr. Hubert Moreno, duly authorized for the purposes hereof (hereinafter referred
to as the "Company") being a party to this Agreement for the sole purpose of
Section 1, Section 10, Section 14, Section 17, Section 19 and Section 20;

(20)
Gras Savoye, a company (société par actions simplifiée) organized under the Laws
of France with a share capital of €1,462,600, having its registered office at
33-34, quai de Dion Bouton, 92800 Puteaux, France, registered with the French
Registry of Commerce and Companies under number 311 248 637 RCS Nanterre, and
represented by Mr. François Varagne or Mr. Hubert Moreno, duly authorized for
the purposes hereof (hereinafter referred to as "Gras Savoye") being a party to
this Agreement for the sole purpose of Section 1, Section 17 and Section 20;

(21)
Gras Savoye Eurofinance, a company (société anonyme), organized under the Laws
of Belgium, having its registered office at 4020 Liège 2, Quai des Vennes,
18-20, Belgium, registered under number 0403.276.015 and represented by Mr.
François Varagne or Mr. Hubert Moreno, duly authorized for the purposes hereof
(hereinafter referred to as "GS Eurofinance") being a party to this Agreement
for the sole purpose of Section 1, Section 17 and Section 20;

the Willis Ancillary Parties, the Company, Gras Savoye and GS Eurofinance are
hereinafter collectively referred to as the "Original Ancillary Parties" and
each individually, as an "Original Ancillary Party".

4





--------------------------------------------------------------------------------



RECITALS
WHEREAS:
(A)
On December 17, 2009, pursuant to an investment and share purchase agreement
dated November 18, 2009 entered into by and among, inter alia, the Original
Parties other than WNH BV, GS Financière (formerly named Alcée), a société par
actions simplifiée formed and existing under the Laws of France, with a share
capital of €349,700,00, having its registered office at 33-34, quai de Dion
Bouton, 92800 Puteaux, France, registered with the French Registry of Commerce
and Companies under number 517 842 811 R.C.S. Nanterre ("BidCo"), has acquired
94.99% (including treasury shares at the denominator) of the share capital and
99.96% of the voting rights of Gras Savoye & Cie, a société par actions
simplifiée organized under the Laws of France with a share capital of
€1,462,860, having its registered office at 33-34, quai de Dion Bouton, 92800
Puteaux, France, registered with the French Registry of Commerce and Companies
under number 457 509 867 RCS Nanterre ("GSC"), which in turn, directly owns more
than 99% of the share capital and voting rights of Gras Savoye, (collectively
with GSC, the "Targets");

(B)
In order to partially finance the acquisition of the shares in GSC by BidCo, the
Company granted a shareholder's loan to BidCo and subscribed for shares issued
by BidCo;

(C)
In order to partially finance this shareholder's loan and this subscription,
each Original Direct Party other than WNH BV has subscribed, on or about
December 17, 2009, for the Securities (as such term is, and such other
capitalized terms as are used without definition in these Recitals are, defined
in Section 1.1) set forth opposite its name in the table appearing in
Schedule (C); and on December 17, 2009, the Original Direct Parties other than
WNH BV collectively owned 100% of the Shares and 100% of the Company's voting
rights;

(D)
On December 17, 2009, the Original Parties and the Original Ancillary Parties
entered into a Shareholders' Agreement with respect to certain matters relating
to the Securities and the governance of the Company and its Subsidiaries (the
"Original Shareholders' Agreement");

(E)
On December 17, 2009, the share capital of Manco1 was allocated as set forth in
Schedule (E1); as of such date 59.82% of Manco1's share capital was owned by
certain key managers of the Group Companies listed in Schedule (E1) (the
"Original Managers"); and on the same date the Original Fund, Willis Europe,
certain Original Lucas Shareholders, Lucaslux, Graslux, Manco1 and the Original
Managers have entered into a shareholders' agreement to organize their
relationships as shareholders of Manco1 (the "Manco1 Shareholders' Agreement").
The share capital of Manco1 on the date hereof is allocated as set forth in
Schedule (E2); and all of the holders of shares in Manco1 are party to the
Manco1 Shareholders’ Agreement;

(F)
3,913,043 Class 2 Non-Voting Shares with Warrants attached were subscribed by
Manco2 on December 17, 2009; for the purpose of this subscription Manco2 has
been financed by an issuance of ordinary shares which was initially subscribed
by Willis Europe, certain Original Lucas Shareholders and the Original Fund,
each of whom later sold such ordinary


5





--------------------------------------------------------------------------------



shares to other managers of the Group Companies through a public offer (offre au
public) process. Upon acquisition of Manco2 ordinary shares by managers of the
Group Companies, those managers, the Original Fund, Willis Europe, certain
Original Lucas Shareholders, Lucaslux, Graslux and Manco2 have entered into a
shareholders' agreement to organize their relationships as shareholders of
Manco2 (the "Manco2 Shareholders' Agreement"). The share capital of Manco2 on or
about the date hereof is allocated as set forth in Schedule (F); and all of the
holders of shares in Manco2 are party to the Manco2 Shareholders’ Agreement;
(G)
Schedule (G) sets forth a chart of the companies Controlled, directly or
indirectly, by the Company, including BidCo and the Targets;

(H)
The Original Lucas Shareholders held on December 17, 2009, and continue to hold
on the date hereof all the Lucas Securities issued by Lucaslux on December 17,
2009;

(I)
As contemplated by the Original Shareholders' Agreement, (i) Willis Europe
Transferred its Subordinated Convertible Bonds to the Original Willis Parent on
the date hereof, (ii) the Original Willis Parent Transferred such Subordinated
Convertible Bonds to WGH Plc and (iii) WGH Plc Transferred such Subordinated
Convertible Bonds to WNH BV; the Original Willis Parent was dissolved after
these transactions and is therefore not a party to this Agreement;

(J)
Since the effective date of the Original Shareholders' Agreement, Natelpau
Belgium, Foyer International and the Gras Accessing Relatives have become
holders of Securities. The Parties agree to ratify the transfer of Vendors Bonds
to Foyer International as a Permitted Transfer under section 9.1(o) of the
Original Shareholders’ Agreement. Foyer International confirms that upon
acquiring Vendor Bonds it has adhered to, and remains bound by, the terms and
conditions of the Vendors Bonds;

(K)
On the date hereof, each of the Direct Parties holds the Securities set forth
opposite its name in the table appearing in Schedule (K);

(L)
The Correduria Lump Sum Cash Payment occurred as contemplated by the Original
Shareholders’ Agreement;

(M)
In February 2012, the Company sold its indirect equity interest in Willis
Gras-Savoye Ré SA to Willis Europe BV;

(N)
On 15 February 2013, a senior facilities agreement was entered into between,
inter alios, Gras-Savoye as borrower, and Caisse Régionale de Crédit Agricole
Mutuel de Nord de France, Caisse Régionale de Crédit Agricole Mutuel de Paris et
d’Ile de France as initial lenders (the "New Senior Facilities Agreement"). The
proceeds from the loans under the New Senior Facilities Agreement, together with
certain cash resources of the Group Companies, were used to repay in full all
sums due under the Original Senior Facilities Agreement;


6





--------------------------------------------------------------------------------



(O)
On 4 April 2012, Mr. François Varagne was appointed to serve as directeur
général of the Company, BidCo and the Targets;

(P)
Within the context of the change of the management of the Group, the Original
Parties have agreed to amend certain stipulations of the Original Shareholders'
Agreement, inter alia with respect to the governance of the Company and Willis'
Call Options and Willis Put Options;

(Q)
The Original Parties desire to amend and restate the Original Shareholders'
Agreement to reflect such amendments on the terms and subject to the conditions
set forth herein. The Senior Lenders have consented to such amendment and
restatement pursuant to a letter dated 11 April 2013.

(R)
This Amended and Restated Agreement replaces and supersedes the Original
Shareholders’ Agreement; provided, however, that each Party to the Original
Shareholders’ Agreement shall remain liable in case of breach of the Original
Shareholders’ Agreement prior to the date hereof.




7





--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Parties and the Ancillary Parties hereto hereby agree as follows:
1.
DEFINITIONS AND INTERPRETATION

1.1
Definitions

In addition to such terms as are defined elsewhere in this Agreement (including
in the Preamble and the Recitals) the following words and expressions shall have
the following meanings:
"1592 Arbitrator" means the Agreed 1592 Arbitrator or, in the event that the
Agreed 1592 Arbitrator is unable or not willing to perform any of his missions
under this Agreement, an Appointed 1592 Arbitrator;
"Admissible Offer" means a bona fide offer to acquire, directly or indirectly, a
specified amount of Securities for cash and/or Cash Equivalent and which:
(a)
is made in writing by a Third Party or a Party after the expiration of the
Standstill Period;

(b)
indicates:

(i)
the number and type of Securities proposed to be acquired;

(ii)
the global consideration offered for all the Securities proposed to be acquired
(and in the event of a Transfer for Non-Cash Consideration, the offer shall
include a valuation in Euro of such Non-Cash Consideration);

(iii)
the Global Valuation expressed in Euro on which is based the offer;

(iv)
the terms and conditions of the offer; and

(v)
the name and address of the Person making the offer and, if that Person is an
Entity, of each Person which Controls it directly or indirectly;

(c)
is not conditional upon completion of any due diligence or any conditions
precedent within the direct control of the Person making the offer;

(d)
does not require any non-compete or non-solicitation undertakings from the
Parties in addition to those set forth in Section 19; and

(e)
if made by a Third Party, includes the irrevocable commitment of such Third
Party to execute and deliver to the Parties an Instrument of Adherence on the
date of completion of the proposed Transfer at the latest;


8





--------------------------------------------------------------------------------



"Admissible Transfer of Lucas Securities" means a Transfer of Lucas Securities
which will not result in any of the Lucas Parties becoming a Defaulting Party;
"Affiliate" when used with reference to a specified Person, means any other
Person that directly or indirectly through one or more intermediaries Controls,
is Controlled by, is Controlling, or is under the same Control as, such
specified Person; it being specified that (a) a fund shall be deemed to be
Controlled by the company managing or advising such fund, (b) a société en
commandite shall be deemed to be Controlled by its unlimited partners (associés
commandités) or by the Person Controlling its unlimited partners (associés
commandités) and (c) TeamCo shall be deemed to be an Affiliate of the Original
Fund but an Affiliate of TeamCo shall not be deemed to be an Affiliate of the
Original Fund;
"Agreed 1592 Arbitrator" means a partner at an international accounting firm
mutually acceptable to the Direct Parties; if the Direct Parties are not able to
agree on such accounting firm by December 31, 2014, then an arbitrator from a
nationally recognized accounting firm that is not the independent auditor for
either any of the Direct Parties or any of the Group Companies, or any of their
respective Affiliates, shall be appointed by the Président of the Nanterre
Commercial Court (Tribunal de commerce), at the request of the first Direct
Party to apply; the Agreed 1592 Arbitrator shall act as an arbitrator pursuant
to Article 1592 of the French Civil Code (Code civil) in order to determine the
price for the Option Securities and the Securities held by the Mancos pursuant
to Section 10 and the price for the Put Securities pursuant to Section 14,
provided that:
in the event that this Person appointed as Agreed 1592 Arbitrator is unable or
not willing to perform his missions in 2015 under Section 10, the Appointed 1592
Arbitrator who will calculate the Final Notification Equity Value and Prices
shall be deemed to be the Agreed 1592 Arbitrator for the missions to be
performed in 2016 under Section 10, and
in the event that this Person appointed as Agreed 1592 Arbitrator, is unable or
not willing to determine the Base Put Value and Prices under Section 14.2, the
Appointed 1592 Arbitrator who will calculate the Base Put Value and Prices shall
be deemed to be the Agreed 1592 Arbitrator who may calculate the Final Put Value
and Prices pursuant to Section 14.7;
"Agreed Restructuring Plan" means a plan which aims at preventing or curing a
Bankruptcy Proceeding, provided that all the following conditions are met:
(a)
the Company and/or BidCo and/or any of the Targets shall be subject to a
Triggering Event;

(b)
the terms and conditions of such plan shall have been approved by the Senior
Lenders (or applicable majority) pursuant to the terms of the Finance Documents;

(c)
the terms and conditions of such plan shall have been negotiated with the Senior
Lenders by the Initiating Class Members;


9





--------------------------------------------------------------------------------



(d)
any issuance of Securities within such plan shall be offered on a pari passu
basis to all the Direct Parties in accordance with Section 15 (Anti-Dilution
Protection) and a fairness opinion from a reputable financial adviser shall have
been obtained on this New Issuance; and

(e)
in no event, such plan shall restrict the rights that the Parties may have
regarding Transfers of Securities or Lucas Securities or otherwise release any
of the Parties from its obligations regarding Transfers of Securities or Lucas
Securities; in particular, any Transfer to be completed in the context of such
plan shall be subject to all of the provisions of Chapter II (Transfers)
regarding Transfers of Securities or Lucas Securities;

"Agreement" has the meaning ascribed to it in the Preamble;
"Agreement Manager" shall mean the Company represented by the Supervisory Board
in its capacity as manager of this Agreement in accordance with Section 20.3;
"Ancillary Parties" means the Original Ancillary Parties other than any Willis
Ancillary Party which holds Securities;
"Annual Accounts" means the audited consolidated and corporate annual accounts
of the Company and its Subsidiaries for a Financial Year, prepared in accordance
with the applicable accounting methods and principles and the audited
consolidated and corporate profit and loss account and cash flow statement for
the twelve (12) month period prior to the date of the annual accounts and the
audited consolidated and corporate balance sheet as at the date of the annual
accounts and the notes thereon, it being agreed that, for Financial Years 2014
and 2015, the Annual Accounts shall include all supplemental schedules or
information, reviewed by the auditors of the Company, necessary for the
calculation of the Notification Enterprise Value, Estimated Notification Equity
Value, Final Notification Equity Value, Call Enterprise Value, Estimated Call
Equity Value and the Final Call Equity Value;
"Annual Budget" means for any Financial Year, a reasonable twelve-month
consolidated forecast of the operations of the Company, including consolidated
profit and loss, cash flow and balance sheet forecasts and all other significant
information concerning the strategy of the Group and any other decisions that
are expected to be a Reserved Matter, as well as any other matters requested by
the Supervisory Board from time to time, as approved by the Supervisory Board
and as revised from time to time in accordance with the terms of this Agreement;
"Applicable Actions" with respect to any Direct Party means all applicable
actions that such Direct Party can lawfully take as a Shareholder of the
Company, including voting through any Voting Shares owned by it, causing its
nominee or nominees on the Supervisory Board of the Company to vote at meetings
(or to absent themselves from such meetings) and to take any other actions which
may be taken by them, causing the representatives of the Company and/or any of
the other Group Companies at shareholder or board level or other

10





--------------------------------------------------------------------------------



similar organizational body meetings to vote and take any other actions which
may be taken by them;
"Appointed 1592 Arbitrator" means, in the event that the Agreed 1592 Arbitrator
is unable or not willing to perform any of his missions under this Agreement,
the other arbitrator acting under Article 1592 of the French Civil Code (Code
civil) appointed by the Président of the Nanterre Commercial Court (Tribunal de
commerce) pursuant to Section 10 or Section 14;
"Attorney-in-Fact" has the meaning ascribed to it in Section 11.2;
"Auction Bid Initiator" has the meaning ascribed to it in Section 11.1;
"Auction Bid Notice" has the meaning ascribed to it in Section 11.1;
"Auction Bid Process" has the meaning ascribed to it in Section 11.1;
"Audit Committee" has the meaning ascribed to it in Section 2.7;
"Authorized Group" means each of the following group of Direct Parties:
(a)
the Financial Investors after consultation of the Lucas Parties and the Gras
Parties, and

(b)
from the Family Date, the Lucas Parties, provided that:

(vi)
no Auction Bid Process is in process,

(vii)
the Financial Investors did not initiate an Auction Bid Process three (3) months
after the service by the Lucas Parties of a notice requiring the initiation of
an Auction Bid Process, and

(viii)
the Lucas Parties cannot exercise the Drag Along Right unless the Full Exit
resulting therefrom allows a Project Multiple at least equal to two (2) times,

(c)
from the Family Date, the Gras Parties, provided that:

(i)
no Auction Bid Process is in process,

(ii)
the Financial Investors did not initiate an Auction Bid Process three (3) months
after the service by the Gras Parties of a notice requiring the initiation of an
Auction Bid Process, and

(iii)
the Gras Parties cannot exercise the Drag Along Right unless the Full Exit
resulting therefrom allows a Project Multiple at least equal to two (2) times,

(d)
from the Willis Date, the Willis Parties, and


11





--------------------------------------------------------------------------------



(e)
any other Direct Party which would become entitled to appoint two (2) nominees
at the Supervisory Board in accordance with Section 2.6, and

Should the number of Supervisory Board Members which an Authorized Group may
nominate is reduced from two (2) to one (1), such Authorized Group shall lose
its right to initiate an Auction Bid Process and/or its right to exercise a Drag
Along Right under Section 11; However, notwithstanding the foregoing, the rights
of the Gras Parties to initiate an Auction Bid Process and/or to exercise a Drag
Along Right under Section 11 shall be maintained as long as they are entitled to
appoint at least one (1) nominee at the Supervisory Board;
"Bankruptcy Proceedings" means a "procédure de sauvegarde", "redressement
judiciaire", "liquidation judiciaire", "administration judiciaire", "suspension
provisoire des poursuites", "cessation des paiements" or any similar proceedings
under applicable Law in any competent jurisdiction;
"Base Put Equity Value" has the meaning ascribed to it in Schedule 1(B);
"Base Put Price" with respect to a Security, means the price of such Security
determined in accordance with the rules set forth in Section 8 on the basis of a
Distribution Amount equal to the Base Put Equity Value and a Put Options
Completion Date deemed to occur on the date of Cessation;
"Base Put Value and Prices" means the Base Put Equity Value and the Base Put
Price of each type of Security;
"Best Global Offer" means the Global Offer received in the context of an Auction
Bid Process offering the highest price to be paid in cash or Cash Equivalent
provided that in the event that the terms and conditions of a Global Offer
include a requirement for representations and warranties from the Parties (other
than representations and warranties with respect to title and capacity), the
price referred to in such Global Offer shall, for the purposes of this
definition, be deemed to be decreased by an amount equal to the maximum
liability specified in such Global Offer in respect of such representations and
warranties;
"BidCo" has the meaning ascribed to it in the Recitals;
"Business Activities" means any business activities which consist in insurance
and reinsurance broker services, risk management consulting services and risk
modeling to clients worldwide and directly related services, provided that, for
the purposes of Section 19.1, the "Business Activities" shall not include treaty
reinsurance;
"Business Day" means every day except Saturdays, Sundays and statutory holidays
in Paris, France, and London, United Kingdom, on which the main commercial banks
in Paris and London are open for the transaction of normal banking business;

12





--------------------------------------------------------------------------------



"By-Laws" shall mean, as the context requires, the Company's By-Laws, or the
By-Laws of any other Group Company.
"Call Appointment Date" means the date on which the Agreed 1592 Arbitrator is
provided with the Annual Accounts for the Financial Year ended on December 31st,
2015;
"Call Enterprise Value" has the meaning ascribed to it in Schedule 1(B);
"Call Options Exercise Notice" has the meaning ascribed to it in Section 10.6;
"Call Options" has the meaning ascribed to it in Section 10.1;
"Call Options Exercise Period" has the meaning ascribed to it in Section 10.6;
"Cash Equivalent" means securities which are listed and actively traded on an
Eligible Stock Exchange so that they could be disposed of in thirty (30) days at
the rate of daily sales of shares representing 10% of the average daily volume
over the last six (6) months;
"Cash Flows Paid" means, for any specified Person (a) all sums paid to the
Company, a Group Company, Manco1 or Manco2 in respect of subscription for
securities on December 17, 2009 (including the Securities but excluding the
Vendors Bonds), (b) all other sums paid after December 17, 2009 to subscribe for
Securities, Lucas Securities or securities issued by a Group Company, Manco1 or
Manco2 or in respect of every advance granted to the Group or to Manco1 or
Manco2 after this date or (c) all sums paid to acquire Securities, Lucas
Securities or securities of a Group Company, of Manco1 or of Manco2, it being
agreed that there will be excluded from the Cash Flows Paid the flows between a
Party and its Affiliates so that they are considered to form one single person
between December 17, 2009 and the date of the Distribution;
"Cash Flows Received" means, for any specified Person, all sums received by that
Person (a) from the Group or from Manco1 or Manco2, or, subject to the
Transparency, from a Lucas Party, by reason or because of the fact of the
holding of securities (including the Securities but excluding the Vendors Bonds)
subscribed or acquired by that Person (dividends, interest, capital reduction,
etc.) or from the repayment of any advance (including any interest and any
compensation due, as the case may be, in respect of such advance) granted by
that person to a Group Company or Manco1 or Manco2, or subject to the
Transparency, to a Lucas Party or (b) as consideration for the Transfer of
Securities, Lucas Securities or securities of a Group Company or Manco1 or
Manco2 held by that Person or of debts of the Group Companies or Manco1 or
Manco2 or, subject to the Transparency, a Lucas Party, it being agreed:
(i)
that in the case of an IPO, the price per Share will be equal to the average of
the highest price and the lowest price calculated by reference to the price
range proposed immediately before the IPO by the banks mandated for this
purpose;


13





--------------------------------------------------------------------------------



(ii)
that there will be excluded from the Cash Flows Received flows between a
Shareholder and its Affiliates so that they are considered to form one single
Person between December 17, 2009 and the date of the Distribution; and

(iii)
that there will be deducted the total external expenses or associated costs
reasonably borne by the relevant person and linked to the completion of the
Distribution;

"Cause" means:
(a)
the Company, BidCo or any of the Targets is subject to a Triggering Event;

(b)
Mr. Lucas is subject to a prohibition from managing a company;

(c)
Disability of Mr. Lucas;

(d)
a Gross Misconduct of Mr. Lucas;

(e)
a material breach of this Agreement by Mr. Lucas and (except in any case where
such breach is incapable of remedy when no continuation or notice as is
hereinafter mentioned will be required) such breach continues for the period of
fifteen (15) Business Days next following the earliest service by a Financial
Investor or a Willis Party on Mr. Lucas of a notice identifying in reasonable
details the nature of the breach and the Section(s) breached and requiring the
same to be remedied; or

(f)
a default of payment under the Finance Documents;

"Cessation" means, if Mr. Lucas is appointed as President, the removal of Mr.
Lucas from his functions of President or his non-renewal in his functions of
President where he has solicited his renewal;
"Claimant Party" has the meaning ascribed to it in Section 20.15(b);
"Class (of Voting Shares)" means the Class 1A Shares, the Class 1B Shares, the
Class 1C Shares and the Class 1D Shares in each case existing at the date
hereof, the Ordinary Shares and, as the case may be, any other Class of Voting
Shares automatically created pursuant to Section 2.6 hereof and the Company's
By-Laws, it being agreed that:
(a)
Voting Shares Transferred by the holder of Voting Shares of a certain Class to a
holder of Voting Shares of another Class shall be converted in nature to that
other Class and belong, as of the completion of such Transfer, to the Class of
Voting Shares held by that Transferee,

(b)
any new Voting Shares issued to a holder of a certain Class of Voting Shares
(including as a result of conversion or exercise of Securities) or to an
Affiliate of a holder of a certain Class of Voting Shares shall belong, as of
the completion of such issuance, to the Class of Voting Shares held by the
subscriber or the Affiliate of the Subscriber,


14





--------------------------------------------------------------------------------



(c)
any Voting Share Transferred to a Third Party which is neither a Willis Entity,
nor an Affiliate of the Financial Investors, nor a Lucas Entity, nor a Gras
Entity shall become, as of the Completion of such Transfer, an Ordinary Share
irrespective of its original Class,

(d)
any Voting Share Transferred to a Third Party which is a Willis Entity shall
become, as of the completion of such Transfer, a Class 1A Share irrespective of
its original Class,

(e)
any Voting Share Transferred to a Third Party which is an Affiliate of the
Financial Investors shall become, as of the completion of such Transfer, a Class
1B Share irrespective of its original Class,

(f)
any Voting Share Transferred to a Third Party which is a Lucas Entity shall
become, as of the completion of such Transfer, a Class 1C Share irrespective of
its original Class,

(g)
any Voting Share Transferred to a Third Party which is a Gras Entity shall
become, as of the completion of such Transfer, a Class 1D Share irrespective of
its original Class, and

(h)
each Class of Voting Shares (other than the Ordinary Shares) entitles their
holders to designate or remove a certain number of Supervisory Board Members but
otherwise all the Voting Shares shall have the same voting rights;

"Class 1A Member" has the meaning ascribed to it in Section 2.3;
"Class 1B Member" has the meaning ascribed to it in Section 2.3;
"Class 1C Member" has the meaning ascribed to it in Section 2.3;
"Class 1D Member" has the meaning ascribed to it in Section 2.3;
"Class 1A Share" means any Voting Share held by a Willis Party;
"Class 1B Share" means any Voting Share held by the Financial Investors or any
of their Affiliates;
"Class 1C Share" means any Voting Share held by the Lucas Parties
"Class 1D Share" means any Voting Share held by the Gras Parties;
"Class 2 Non-Voting Shares" means the 8,695,652 Shares without voting rights
issued with Warrants attached to Manco1 and Manco2 by the Company in accordance
with Articles L. 228-11 et seq. of the French Commercial Code (Code de
commerce);

15





--------------------------------------------------------------------------------



"Class 3 Non-Voting Shares" means the 1,120,000 Shares without voting rights
issued to the MinCos by the Company in accordance with Articles L. 228-11 et
seq. of the French Commercial Code (Code de commerce);
"Class 4 Non-Voting Shares" means the Shares without voting rights to be issued
by the Company upon conversion of the Vendors Bonds in accordance with Articles
L. 228-11 et seq. of the French Commercial Code (Code de commerce);
"Class Representatives" has the meaning ascribed to it in Section 4.2(a);
"Committees" has the meaning ascribed to it in Section 2.7;
"Company" as the meaning ascribed to it in the Recitals;
"Company's By-Laws" has the meaning ascribed to it in Section 2; a copy of the
Company's By-Laws current as of the date hereof is attached at Schedule 1(A);
"Competitor" means a Person (other than a Willis Entity) (a) having its
principal business in any of the Business Activities or (b) with an Affiliate
having its principal business in any of the Business Activities;
"Concert" means the "concert" as defined in Article L. 233-10 of the French
Commercial Code (Code de commerce) other than the concert between the Direct
Parties which may result from this Agreement, it being specified that, for the
purposes hereof, the word "control" used in Article L. 233-10 of the French
Commercial Code (Code de commerce);
"Confirming Notifications" has the meaning ascribed to it in Section 10.3;
"Control" when used with respect to a Person, means "control" as defined in
Article L. 233-3 I of the French Commercial Code (Code de commerce), it being
specified that investment funds shall be deemed to be Controlled by their
management company and the words "Controlling" and "Controlled by" shall be
construed accordingly;
"Converted Shares" has the meaning ascribed to it in Section 8.10;
"Correduria Annual Dividend" has the meaning ascribed to it in Section 17.2;
"Correduria Call" has the meaning ascribed to it in Section 17.3;
"Correduria Equity Value" has the meaning ascribed to it in Schedule 1(B);
"Correduria Exercise Period" has the meaning ascribed to it in Section 17.3;
"Correduria Minority Shares" means, without duplication, at any time after the
date of this Agreement, the total number of shares in Willis Correduria then
held by the Group Companies;

16





--------------------------------------------------------------------------------



"Correduria Price" has the meaning ascribed to it in Section 17.3;
"Correduria Put" has the meaning ascribed to it in Section 17.3;
"Correduria Ratio" means, without duplication, at any time after the date of
this Agreement, the fraction the numerator of which is the Correduria Minority
Shares and the denominator of which is the total number of Willis Correduria
shares then outstanding, it being specified that on the date hereof the
Correduria Ratio is equal to twenty three percent (23%);
"Default" means:
(a)
with respect to a Willis Party, the situation where such Willis Party ceases to
be a Willis Entity,

(b)
with respect to a Financial Investor (other than TeamCo), the situation where
such Financial Investor ceases to be an Affiliate of an Original Fund,

(c)
with respect to TeamCo, the situation where a stake in TeamCo's share capital or
voting rights is Transferred or issued to a Person other than a member of the
Team or a Financial Investor,

(d)
with respect to a Lucas Party, the situation where a Lucas Party ceases to be a
Lucas Entity other than pursuant to Section 11.3 or Section 14.8,

(e)
with respect to a Gras Party, the situation where a Gras Party ceases to be a
Gras Entity,

(f)
with respect to Maera, the situation where Maera or any other Lambert Entity
holding Securities ceases to be a Lambert Entity,

(g)
with respect to Simon EURL, the situation where Simon EURL or any other Simon
Entity holding Securities ceases to be a Simon Entity, and

(h)
with respect to PRPHI, the situation where PRPHI or any other Rouault Entity
holding Securities ceases to be a Rouault Entity;

it being expressly agreed by the Parties that upon request made from time to
time, (i) any Supervisory Board Member shall be granted access to such
information as may be required to confirm that no Default has occurred and (ii)
the Financial Investors or the Willis Parties shall have the right to complete
an audit of the Lucas Parties at their own cost;
"Defaulting Party" means a Direct Party in a situation of Default;
"Direct Parties" has the meaning ascribed to it in the Preamble;
"Disability" means any permanent disability of a second and third category
within the meaning of Article L. 341-4 of the French Social Security Code (Code
de la securité sociale);

17





--------------------------------------------------------------------------------



"Distribution" has the meaning ascribed to it in Section 8.1(a);
"Distribution Amount" has the meaning ascribed to it in Section 8.1(a);
"Distribution Amount excluding Class 2 Non-Voting Shares" has the meaning
ascribed to it in Section 8.3(b);
"Distribution Fundamentals" has the meaning ascribed to it in Section 8.2(b);
"Drag Along Notice" has the meaning ascribed to it in Section 11.2;
"Drag Along Party" has the meaning ascribed to it in Section 11.2;
"Drag Along Right" has the meaning ascribed to it in Section 11.2;
"Eligible Stock Exchange" means (i) the Eurolist of Euronext Paris S.A., or (ii)
any other internationally recognized stock exchange or regulated public market
for equity securities in the European Union or North America which has
requirements for listing or authorization for public trading which are
substantially similar to those or the Eurolist and provides an active market for
the trading of equity securities;
"Encumbrance" means any pledge of real or personal property (nantissement or
gage), mortgage (hypothèque), lien (privilège) (other than a lien arising by
operation of law in the ordinary course of trading), right of retention (droit
de rétention), easement or right of way (servitude), pre-emptive rights,
options, or other security (sûreté) or similar third-party rights;
"Entity" means any company (société), partnership (limited or general), joint
venture, trust, association, economic interest group (groupement d'intérêt
économique) or other organization, enterprise or entity, whether or not vested
with the attributes of a legal person (personne morale);
"ERISA Rules" means the US Department of Labor Regulations at 29 CFR 2510.3-101
resulting from the United States Employee Retirement Income Securities Act of
1974, as amended from time to time;
"Estate Entity" with respect to a specified individual, means an Entity
organized under the Laws of a country of the European Union (i) of which all the
share capital and voting rights are held at all times directly by this specified
individual, alone or together with his Relatives, and/or another Estate Entity
of this specified individual, (ii) of which not less than the necessary
percentage of the voting rights attached to shares to get majority in
extraordinary shareholders' general meetings are held directly by such
individual alone, as long as he is alive, and (iii) of which the corporate
purpose is solely to hold some shares or securities free of any Encumbrance;
"Estimated Call Equity Value" has the meaning ascribed to it in Schedule 1(B);

18





--------------------------------------------------------------------------------



"Estimated Call Equity Value and Prices" means the Estimated Call Equity Value,
the Estimated Call Price of each type of Securities and the Estimated Willis Put
Price of each type of Securities;
"Estimated Call Price" with respect to a Security, means (a) the price of such
Security determined in accordance with the rules set forth in Section 8 on the
basis of a Distribution Amount equal to the Estimated Call Equity Value and an
Options Completion Date deemed to occur on June 30, 2016 (notwithstanding the
fact that the Options Completion Date might occur on a different date pursuant
to Section 10.9(a)), reduced by (b) the Overperformance Adjustment Amount;
"Estimated Notification Equity Value" has the meaning ascribed to it in
Schedule 1(B);
"Estimated Notification Equity Value and Prices" means the Estimated
Notification Equity Value and the Estimated Notification Price of each type of
Securities;
"Estimated Notification Price" with respect to a Security, means the price of
such Security determined in accordance with the rules set forth in Section 8 on
the basis of a Distribution Amount equal to the Estimated Notification Equity
Value;
"Estimated Willis Put Price" with respect to a Security, means the price of such
Security determined in accordance with the rules set forth in Section 8 on the
basis of an Options Completion Date deemed to occur on June 30, 2016
(notwithstanding the fact that the Options Completion Date might occur on a
different date pursuant to Section 10.9(a)) and a Distribution Amount equal to:
(a)
the Estimated Call Equity Value, if the Call Enterprise Value is below or equal
to the product of (i) the Notification Enterprise Value and (ii) one point
twenty (1.20); or

(b)
the product of (i) the Final Notification Equity Value and (ii) one point twenty
(1.20), if the Call Enterprise Value exceeds the product of (x) the Notification
Enterprise Value and (y) one point twenty (1.20).

"Euribor" means the European inter-bank offered rate for inter-bank Euro
deposits for a period of three (3) month offered between prime banks in the
European inter-bank market that appears on page 248 of the Reuters screen at or
about 11.00 am (Paris time) on the date which is two days before the Options
Completion Date (or, if that date falls on a day which is not a Business Day,
the first Business Day which is at least two days before the Options Completion
Date);
"Exchanged Shares" has the meaning ascribed to it in Section 8.11(a);
"Executive Committee" has the meaning ascribed to it in Section 2;
"Executive Member" has the meaning ascribed to it in Section 2;

19





--------------------------------------------------------------------------------



"Exercise Period" has the meaning ascribed to it in Section 12.4;
"Existing Offered Shares" has the meaning ascribed to it in Section 13;
"Experts" means two (2) independent experts (within the meaning of Article 261-4
of the General Regulations (Réglement général) and the instruction 2006-08 of
the French stock market authority (Autorité des marchés financiers) to be
selected by the Parties among the list of names set forth Schedule 1(B) in order
to calculate the market multiples K1 and K2 in accordance with Schedule 1(B);
"Family Companies" means the Original Family Companies, any new Lucas Party and
any new Gras Party;
"Family Date" means either (a) January 1st, 2017 if the Confirming Notifications
are not delivered in a timely manner, or (b) the first anniversary of the
expiration of the Willis Put Options Exercise Period, if the Willis Parties do
not exercise the Call Options during the Call Options Exercise Period and the
Willis Call Grantors do not exercise the Willis Put Options during the Willis
Put Options Exercise Period;
"Final Call Equity Value" has the meaning ascribed to it in Schedule 1(B);
"Final Call Equity Value and Prices" means the Final Call Equity Value, the
Final Call Price of each type of Securities and the Final Willis Put Price of
each type of Securities;
"Final Call Price" with respect to a Security, means (a) the price of such
Security determined in accordance with the rules set forth in Section 8 on the
basis of a Distribution Amount equal to the Final Call Equity Value and an
Options Completion Date deemed to occur on June 30, 2016 (notwithstanding the
fact that the Options Completion Date might occur on a different date pursuant
to Section 10.9(a)), reduced by (b) the Overperformance Adjustment Amount;
"Final Manco Call Price" with respect to a Security, means the price of such
Security determined in accordance with the rules set forth in Section 8 on the
basis of a Distribution Amount equal to the Final Call Equity Value, and an
Options Completion Date deemed to occur on June 30, 2016 (notwithstanding the
fact that the Options Completion Date might occur on a different date pursuant
to Section 10.9(a));
"Final Notification Equity Value" has the meaning ascribed to it in
Schedule 1(B);
"Final Notification Equity Value and Prices" means the Final Notification Equity
Value, the Estimated Notification Price of each type of Securities and the Long
Stop Price of each type of Securities;
"Final Notification Price" with respect to a Security, means (a) the price of
such Security determined in accordance with the rules set forth in Section 8 on
the basis of a Distribution Amount equal to the Final Notification Equity Value,
and an Options Completion Date deemed to occur on June 30, 2016 (notwithstanding
the fact that the Options Completion

20





--------------------------------------------------------------------------------



Date might occur on a different date pursuant to Section 10.9(a)), reduced by
(b) the Overperformance Adjustment Amount;
"Final Put Equity Value" has the meaning ascribed to it in Schedule 1(B);
"Final Put Price" with respect to a Security, means the price of such Security
determined on the date of completion of a Full Exit in accordance with the rules
set forth in Section 8 on the basis of a Distribution Amount equal to the Final
Put Equity Value;
"Final Put Value and Prices" means the Final Put Equity Value and the Final Put
Price for each type of Securities;
Final Willis Put Price" with respect to a Security, means the price of such
Security determined in accordance with the rules set forth in Section 8 on the
basis of an Options Completion Date deemed to occur on June 30, 2016
(notwithstanding the fact that the Options Completion Date might occur on a
different date pursuant to Section 10.9(a)) and a Distribution Amount equal to:
(a)
the Final Call Equity Value, if the Call Enterprise Value is below or equal to
the product of (i) the Notification Enterprise Value and (ii) one point twenty
(1.20); or

(b)
the product of (i) the Final Notification Equity Value and (ii) one point twenty
(1.20), if the Call Enterprise Value exceeds the product of (x) the Notification
Enterprise Value and (y) one point twenty (1.20);

"Finance Documents" means the Documents de Financement Prioritaires as defined
in in the Senior Facilities Agreement;
"Finance Parties" means the Parties Financières Prioritaires as defined in the
Senior Facilities Agreement;
"Financial Indebtedness" means Endettement Financier as defined in the Senior
Facilities Agreement;
"Financial Investors" means, collectively, the Original Financial Investors and
any Affiliate of an Original Fund which would become a Direct Party as a result
of a Transfer of Securities completed by a Financial Investor in accordance with
this Agreement, provided that the Financial Investors shall be deemed at all
times to constitute a single Direct Party for the purposes hereof;
"Financial Investors Reserved Matters" has the meaning ascribed to it in
Section 3.2(c);
"Financial Investors Requisite Consent" has the meaning ascribed to it in
Section 3.2(c);
"Financial Year" means the accounting year of the Company or, as the context
requires, of any of its Subsidiary, or such other accounting year as the Company
may from time to time adopt;

21





--------------------------------------------------------------------------------



"First Agreed Supervisory Board Restructuring Majority" has the meaning ascribed
to it in Section 5.2(a)(i);
"First Conditional Sale" has the meaning ascribed to it in Section 10.7(g);
"Foyer International" has the meaning ascribed to it in the Preamble;
"French GAAP" means the generally accepted accounting principles in France in
effect from time to time as of the relevant date of determination;
"Frozen Date" has the meaning ascribed to it in Section 14.4(b);
"Frozen Prices" has the meaning ascribed to it in Section 14.4(b);
"Frozen Date" has the meaning ascribed to it in Section 14.4(b);
"Full Exit" means (a) the Transfer of all the Securities (including indirectly
through the Transfer of the Lucas Securities and the securities issued by Manco1
and Manco2) upon exercise of the Total Tag Along Right or the Drag Along Right,
or any joint Transfer by all Parties of 100 % of the share capital of the
Company on a Fully Diluted Basis or (b) the Transfers to one or several Parties
acting in Concert of all the Securities other than the ones held by such Parties
and their Affiliates (including indirectly through the Transfer of the Lucas
Securities and the securities issued by Manco1 and Manco2) or (c) the Transfers
of Securities (including indirectly through the Transfer of the Lucas Securities
and the securities issued by Manco1 and Manco2) resulting from (i) the exercise
of the Call Options or (ii) the exercise of the Willis Put Options and the First
and Second Conditional Sales under Section 10;
"Full Exit Notice" has the meaning ascribed to it in Section 14.7;
"Full Sale" has the meaning ascribed to it in Section 8.4(a)(i);
"Fully Diluted Basis" when used with respect to any determination relating to
the share capital of the Company, means that such determination takes into
account (a) the then issued Shares and (b) all Shares that would be issuable
whether at such time or upon the passage of time or the occurrence of future
events, upon the conversion, exchange, repayment, presentation or exercise of
all then issued Securities or other rights, exercisable or redeemable for or
convertible or exchangeable into, directly, or indirectly, Shares and Securities
exercisable or redeemable for or convertible or exchangeable into Shares,
whether at the time of issuance or upon the passage of time or the occurrence of
some future event, it being specified that, the Warrants shall not be taken into
account for the calculation of the Fully Diluted Basis except in the context of
a Full Exit;
"Future Manager" means any key manager of the Company or any Group Company which
may from time to time become a shareholder of Manco1 or Manco2 in accordance
with Manco1 Shareholders' Agreement or Manco2 Shareholders' Agreement;

22





--------------------------------------------------------------------------------



"Global Amount" means from time to time the total of (i) the Distribution Amount
excluding Class 2 Non-Voting Shares and (ii) interests accrued and capitalised
on all of the Subordinated Convertible Bonds ;
"Global Offer" means an Admissible Offer to acquire, directly or directly and
indirectly through the acquisition of the Lucas Securities and the securities
issued by Manco1 and Manco2, 100% of the Securities other than the Securities
held, as the case may be, by the Party making this Admissible Offer and its
Affiliates;
"Global Valuation" means the valuation of the Company's share capital calculated
on a Fully Diluted Basis;
"Governmental Authority" means any court or government (federal, state, local,
national, foreign, provincial or supranational) or any political subdivision
thereof, including, without limitation, any department, commission, ministry,
board, bureau, agency, authority, tribunal or arbitral body, exercising
executive, legislative, judicial, regulatory or administrative authority,
including any self-regulatory authority or quasi-governmental entity established
to perform any of these functions and, for the avoidance of doubt, any regulator
of an Eligible Stock Exchange;
"Gras Entity" means an Entity organized under the Laws of a country of the
European Union which satisfies all of the following conditions:
(a)
all the share capital and voting rights of this Entity shall be held at all
times directly by two or more Gras Shareholders,

(b)
Mr. Emmanuel Gras or one of his children alone (or, to the extent such Original
Gras Shareholder is married under the communauté universelle regime, jointly
with his/her spouse) (for the sole purpose of this definition, the "Holder")
shall hold not less than the necessary percentage of the voting rights attached
to shares to get majority in extraordinary shareholders' general meetings of
this Entity, save for the following decisions for which the Holder may not hold
a sufficient percentage of the voting rights enabling her/him to approve such
decisions alone but will always have a sufficient percentage of voting rights
enabling him to veto those decisions:

(ix)
the issue of new shares carrying preferential rights,

(x)
the determination of the preferential cumulative dividend attaching to the
non-voting shares,

(xi)
the conversion of non-voting preferred shares into ordinary shares,

(xii)
the reduction of the capital of the Entity,

(xiii)
any change to in the Entity's corporate purpose,

(xiv)
the issue of convertible bonds,


23





--------------------------------------------------------------------------------



(xv)
the dissolution of the Entity before its term, and

(xvi)
the transformation of the Entity into a company of another legal form;

it being specified that such condition (b) shall no longer be applicable in case
of death of the Holder, or if the Holder is Mr. and Mrs. Emmanuel Gras, in case
of death of any of them and opening of inheritance procedure (succession);
(c)
the corporate purpose of this Entity shall solely be to hold Securities and
other shares or securities, it being specified that the Gras Entities may hold
other assets through majority or minority interests in limited liability
Entities organized under the Laws of a country of the European Union and that
those other assets may be financed through bank debt to the extent the recourse
of the creditors under such debt is limited to the financed assets (limited
recourse); and

(d)
this Entity shall hold the Securities free of any Encumbrance (subject to the
Encumbrances under this Agreement and the pledge over its Securities granted by
Graslux under the Finance Documents);

"Graslux" has the meaning ascribed to it in the Preamble;
"Gras Accessing Parties" has the meaning ascribed to it in the Preamble;
"Gras Accessing Relatives" has the meaning ascribed to it in the Preamble;
"Gras Parties" means Graslux, the Gras Accessing Parties and/or any other Gras
Entity which will become a Direct Party from time to time, provided that, except
for the principle set forth in Section 7.2(d), the Gras Parties shall be deemed
at all times to constitute a single Direct Party for the purposes hereof;
"Gras Shareholders" means the Original Gras Shareholders as well as their Estate
Entities, Trust and Relatives;
"Gras Savoye" has the meaning ascribed to it in the Preamble;
"Gross Misconduct" means a "faute lourde" as defined by the case law of the
chambre sociale of the French Cour de cassation;
"Group" means the Company and each of its Subsidiaries from time to time and
reference to the Group shall mean all of them and each of them as the context
requires;
"Group Company" means any company of the Group;
"GSC" has the meaning ascribed to it in the Recitals;
"GS Eurofinance" has the meaning ascribed to it in the Preamble;

24





--------------------------------------------------------------------------------



"Half Year Accounts" means the consolidated and corporate accounts of the
Company and its Subsidiaries for the first complete six month period of the
relevant Financial Year, as the case may be, immediately preceding the request
for such accounts, including the unaudited consolidated and corporate profit and
loss account and cash flow statement for the relevant 6 month period and the
unaudited consolidated and corporate balance sheet as at the date of such
accounts;
"ICC" has the meaning ascribed to it in Section 20.15(b);
"IFRS" means International Financial Reporting Standards mandated for use in the
European Union;
"Imputed Holding" means, without duplication, with respect to any Shareholder,
at any time after the date of this Agreement, the sum at any such time of (i)
all Shares then owned by such Shareholder, plus (ii) all Shares then owned by
Affiliates or Relatives of such Shareholder; and "Imputed Holdings" of all the
Shareholders means, at any such time, the sum of the Imputed Holding of each
Shareholder, without duplication;
"Information" has the meaning ascribed to it in Section 20.5;
"Initiating Class Members" has the meaning ascribed to it in Section 5.1(a);
"Instrument of Adherence" means the agreement in the form attached at
Schedule 20.2 which shall be executed by, and pursuant to which, a Third Party
may, from time to time and in accordance with the terms and conditions of this
Agreement, become a Party after the date hereof;
"Integration Working Group" has the meaning ascribed to it in
Section 10.15(b)(ii);
"Investment Bank" has the meaning ascribed to it in Section 11;
"Investment and Share Purchase Agreement" means the investment and share
purchase agreement entered into on November 18, 2009 by and among, notably, the
Original Parties and the other parties named therein, pursuant to which the
Company has acquired 100% of the share capital of GSC, in accordance with the
terms and conditions set forth therein.
"Investment Rules" has the meaning ascribed to it in Section 3.2(a);
"IPO" has the meaning ascribed to it in Section 13;
"Lambert Entity" means an Entity organized under the Laws of a country of the
European Union which satisfies all of the following conditions:
(a)
all the share capital and voting rights of Maera shall be held at all times
directly by Mr. Patrick Lambert and/or his Relatives and/or his Estate Entities,
and


25





--------------------------------------------------------------------------------



(b)
as long as he is alive, Mr. Patrick Lambert shall hold no less than the
necessary percentage of the voting rights to get majority in the extraordinary
general meetings of Maera shareholders, and

(c)
Maera shall hold its Securities free of any Encumbrance (subject to the
Encumbrances under this Agreement and the pledge over its Securities granted by
Maera under the Finance Documents);

"Law(s)" means any law, statute, regulation, rule, ordinance, principle of
common law, order or decree of any Governmental Authority (including any
judicial or administrative interpretation thereof) in force, fully implemented
and enforceable as of the date hereof;
"Long Stop Price" with respect to a Security, means the price of such Security
determined in accordance with the rules set forth in Section 8 on the basis of
an Options Completion Date deemed to occur on June 30, 2016 (notwithstanding the
fact that the Options Completion Date might occur on a different date pursuant
to Section 10.9(a)) and a Distribution Amount equal to the product of (a) one
point one (1.1) and (b) the Final Notification Equity Value;
"Lucas Entity" means an Entity organized under the Laws of a country of the
European Union which satisfies all of the following conditions:
(a)
all the share capital and voting rights of this Entity shall be held at all
times directly by two or more Lucas Shareholders,

(b)
Mr. Patrick Lucas shall hold no less than the necessary percentage of the voting
rights to get majority in the extraordinary general meetings of the shareholders
of this Entity, it being specified that such condition (b) shall no longer be
applicable in case of death of Mr. Patrick Lucas,

(c)
the corporate purpose of this Entity shall solely be to hold Securities and
other shares or securities, provided that in practice this Entity shall not hold
any assets other than the Securities, and

(d)
this Entity shall hold the Securities free of any Encumbrance (subject to the
Encumbrances under this Agreement and the pledge over its Securities granted by
Lucaslux under the Finance Documents);

"Lucaslux" has the meaning ascribed to it in the Preamble;
"Lucas Accessing Parties" has the meaning ascribed to it in the Preamble;
"Lucas Parties" means Lucaslux and/or any other Lucas Entity which will become a
Direct Party from time to time, provided that, except for the principle set
forth in Section 7.2(d), the Lucas Parties shall be deemed at all times to
constitute a single Direct Party for the purposes hereof;
"Lucas Representative" has the meaning ascribed to it in Section 20.1(a);

26





--------------------------------------------------------------------------------



"Lucas Securities" means all shares or other securities (valeurs mobilières)
issued or to be issued by any of the Lucas Parties, or any other form of right
giving access, or likely to give access, directly or indirectly, immediately or
in the future, with or without exercise, notice or other formality, by
conversion, exchange, repayment, presentation or exercise of a warrant or by any
other means to the allocation of shares or of other securities representing or
giving access to a fraction of the share capital, of the profits, of the
liquidation surplus or of the voting rights of any of the Lucas Parties,
including without limitation any preferential rights of subscription to any
share capital increase in any of the Lucas Parties, or to any issue of any
security issued or allocated as a result of a transformation, merger, spin-off,
contribution or similar operation of any of the Lucas Parties, it being
specified, for the avoidance of doubt, that debt instruments without any right
giving access to the share capital of a Lucas Party such as ordinary bonds
(obligations simples) are not "Lucas Securities" within the meaning of this
Agreement;
"Lucas Shareholders" means, as long as they hold Lucas Securities, the Original
Lucas Shareholders, and the Estate Entities, Trusts and Relatives of the
Original Lucas Shareholders who may become the owners of Lucas Securities and
Parties to this Agreement in accordance with the terms hereof, provided that the
Lucas Shareholders shall be deemed at all times to constitute a single Party for
the purposes hereof;
"Maera" has the meaning ascribed to it in the Preamble;
"Managers" means the Original Managers and any Future Manager;
"Manco1" has the meaning ascribed to it in the Preamble;
"Manco1 Shareholders' Agreement" has the meaning ascribed to it in the Recitals;
"Manco2" has the meaning ascribed to it in the Preamble;
"Manco2 Shareholders' Agreement" has the meaning ascribed to it in the Recitals;
"Manco Call Options" has the meaning ascribed to it in Section 10.14;
"Manco Exercise Period" has the meaning ascribed to it in Section 10.14;
"Mancos" has the meaning ascribed to it in the Preamble;
"Mancos Shares" means the shares issued by Manco1 and/or Manco2 from time to
time;
"Merger" has the meaning ascribed to it in Section 8.11(a);
"MinCos" has the meaning ascribed to it in the Preamble;
"Minority Shareholders" means Mr. Patrick Lambert, Mr. Pierre Simon and Mr.
Philippe Rouaut;

27





--------------------------------------------------------------------------------



"Multiple" means the ratio, for any Person, between the total of all Cash Flows
Received for that Person and the total of all Cash Flows Paid for that Person;
"Natelpau Belgium" has the meaning ascribed to it in the Preamble;
"New Issuance" has the meaning ascribed to it in Section 15;
"New Issuance Election Notice" has the meaning ascribed to it in Section 15;
"New Issuance Notice" has the meaning ascribed to it in Section 15;
"New Offered Shares" has the meaning ascribed to it in Section 13;
"New Ordinary Shares" has the meaning ascribed to it in Section 8.10;
"New Senior Facilities Agreement" has the meaning ascribed to it in the
Recitals;
"New Shares" has the meaning ascribed to it in Section 8.11(a);
"Non-Cash Consideration" means a consideration which is not exclusively in cash
or in Cash Equivalent;
"Non-Defaulting Parties" means, in case of a Default, the Direct Parties holding
Voting Shares other than the Defaulting Party and its Affiliates;
"Non-Significant Partial Sale" has the meaning ascribed to it in Section 8.6;
"Non-Voting Shares" means, collectively, the Class 2 Non-Voting Shares, the
Class 3 Non-Voting Shares and, as the case may be, the Class 4 Non-Voting
Shares;
"Notification Appointment Date" means the date on which the Agreed 1592
Arbitrator is provided with the Annual Accounts for the Financial Year ended on
December 31st, 2014 and the Annual Budget for the Financial Year 2015;
"Notification Enterprise Value" has the meaning ascribed to it in Schedule 1(B);
"Notifications" has the meaning ascribed to it in Section 10.3;
"Observer" has the meaning ascribed to it in Section 2.3(e);
"Offered Securities" has the meaning ascribed to it in Section 7.3;
"Offered Price" has the meaning ascribed to it in Section 7.3;
"Offering Memorandum" has the meaning ascribed to it in Section 11.1;
"OHADA Rules" means the "Actes Uniformes" of the Organisation pour
l'Harmonisation en Afrique du Droit des Affaires;

28





--------------------------------------------------------------------------------



"Option Securities" means all the Securities held by the Willis Call Grantors at
the Options Completion Date, in accordance with Section 10;
"Options Completion Date" has the meaning ascribed to it in Section 10.9;
"Ordinary Requisite Consent" has the meaning ascribed to it in Section 3.2(a);
"Ordinary Reserved Matters" has the meaning ascribed to it in Section 3.2(a);
"Ordinary Shares" means a new Voting Share issued to, or an existing Voting
Share that would be validly Transferred by a Direct Party to, a Third Party
which is neither a Willis Entity, nor an Affiliate of the Financial Investors,
nor a Lucas Entity, nor a Gras Entity;
"Original Ancillary Party" has the meaning ascribed to it in the Preamble;
"Original Direct Party" has the meaning ascribed to it in the Preamble;
"Original Senior Facilities Agreement" means a senior facilities agreement dated
December 16, 2009 between, inter alios Alcee as borrower, Soleil as guarantor,
Banque Palatine, BNP Paribas, Calyon, Crédit Industriel et Commercial, Crédit du
Nord, HSBC France, IKB Deutsche Industriebank AG, Succursale de Paris, Natixis
and Société Générale as mandated lead arrangers and senior lenders, and Société
Générale as facility agent and security agent;
"Original Shareholders' Agreement" has the meaning ascribed to it in the
Recitals;
"Original Family Company" has the meaning ascribed to it in the Preamble;
"Original Fund" has the meaning ascribed to it in the Preamble;
"Original Gras Shareholder" means each of the Persons identified in Schedule P2;
"Original Lucas Shareholder" has the meaning ascribed to it in the Preamble;
"Original Managers" has the meaning ascribed to it in the Recitals;
"Original Party" has the meaning ascribed to it in the Preamble;
"Original Willis Parent" has the meaning ascribed to it in the Original
Shareholders' Agreement;
"Other Parties" has the meaning ascribed to it in Section 11.2;
"Overperformance Adjustment Amount" has the meaning ascribed to it in Section 7
of Schedule 1(B);
"Partial Sale" has the meaning ascribed to it in Section 8.4(a)(ii);

29





--------------------------------------------------------------------------------



"Parties" means the Direct Parties and the Lucas Shareholders;
"Permitted Transfer" has the meaning ascribed to it in Section 9.1;
"Person" means any natural person, firm, individual, partnership, joint venture,
business trust, trust, association, corporation, company, limited liability
company, or unincorporated entity;
"Post-Notifications Cooperation" has the meaning ascribed to it in
Section 10.15(b);
"Post-Notifications Cooperation Period" has the meaning ascribed to it in
Section 10.15(b)(ii);
"Pre-emption Beneficiary" has the meaning ascribed to it in Section 12.1;
"Pre-emption Right" has the meaning ascribed to it in Section 12.1;
"Pre-Notifications Cooperation" has the meaning ascribed to it in
Section 10.15(a);
"Pre-Notifications Cooperation Period" has the meaning ascribed to it in
Section 10.15(a);
"Pre-Notifications Data Room" has the meaning ascribed to it in
Section 10.2(b)(i);
"Pre-Notifications Due Diligence" has the meaning ascribed to it in
Section 10.2(b);
"Pre-Notifications Due Diligence Period" has the meaning ascribed to it in
Section 10.2(b);
"President" has the meaning ascribed to it in Section 2.1;
"Project Multiple" means the result of the division for which the numerator is
the Cash Flows Received by all the Parties, Manco1 and Manco2 and the
denominator is the Cash Flow Paid by all the Parties, Manco1 and Manco2;
"Proportional Tag Along Beneficiary" has the meaning ascribed to it in Section
12.3;
"Proportional Tag Along Right" has the meaning ascribed to it in Section 12.3;
"Proposed Transferee" has the meaning ascribed to it in Section 7.3;
"PRPHI" has the meaning ascribed to it in the Preamble;
"Put Earn-Out" has the meaning ascribed to it in Section 14.6;
"Put Escrow Amount" has the meaning ascribed to it in Section 14.6(a);
"Put Options" has the meaning ascribed to it in Section 14.1;
"Put Options Completion Date" has the meaning ascribed to it in Section 14.4;

30





--------------------------------------------------------------------------------



"Put Options Exercise Period" has the meaning ascribed to it in Section 14.3;
"Put Options Grantor" has the meaning ascribed to it in Section 14.1;
"Put Securities" means all the Securities held by the Lucas Parties at the Put
Options Completion Date;
"Qualified Requisite Consent" has the meaning ascribed to it in Section 3.2(b);
"Qualified Reserved Matters" has the meaning ascribed to it in Section 3.2(b);
"Refinancing" has the meaning ascribed to it in Section 8.9(a);
"Relative" when used with reference to a specified individual, means such
specified individual's spouse, first and second degree relatives;
"Requisite Consent" means collectively, the Financial Investors Requisite
Consent, the Ordinary Requisite Consent and the Qualified Requisite Consent;
"Reserved Matters" means collectively, the Financial Investors Reserved Matters,
the Ordinary Reserved Matters, the Qualified Reserved Matters and the Unanimous
Reserved Matters;
"Respondent Party" has the meaning ascribed to it in Section 20.15(b);
"Rouault Entity" means an Entity organized under the Laws of a country of the
European Union which satisfies all of the following conditions:
(a)
all the share capital and voting rights of PRPHI shall be held at all times
directly by Mr. Philippe Rouault and/or his Relatives and/or his Estate
Entities, and

(b)
as long as he is alive, Mr. Philippe Rouault shall hold no less than the
necessary percentage of the voting rights to get majority in the extraordinary
general meetings of PRPHI shareholders, and

(c)
PRPHI shall hold its Securities free of any Encumbrance (subject to the
Encumbrances under this Agreement and the pledge over its Securities granted by
PRPHI under the Finance Documents);

"Rules" has the meaning ascribed to it in Section 20.15(b);
"Sale" has the meaning ascribed to it in Section 8.4(a);
"Second Conditional Sale" has the meaning ascribed to it in Section 10.7(i);
"Securities" means all Shares, Subordinated Convertible Bonds, Warrants or other
securities (valeurs mobilières) issued or to be issued by the Company, or any
other form of right giving access, or likely to give access, directly or
indirectly, immediately or in the future, with or

31





--------------------------------------------------------------------------------



without exercise, notice or other formality, by conversion, exchange, repayment,
presentation or exercise of a warrant or by any other means to the allocation of
Shares or of other Securities representing or giving access to a fraction of the
share capital, of the profits, of the liquidation surplus or of the voting
rights of the Company, including without limitation any preferential rights of
subscription to any share capital increase in the Company, or to any issue of
any security issued or allocated as a result of a transformation, merger,
spin-off, contribution or similar operation of the Company, it being specified,
the Vendors Bonds shall not be considered as "Securities" for the purposes of
this Agreement and, for the avoidance of doubt, debt instruments without any
right giving access to the Company's share capital such as ordinary bonds
(obligations simples) are not "Securities" within the meaning of this Agreement;
"Selling Grantor" has the meaning ascribed to it in Section 10.12;
"Senior Lenders" means the Prêteurs as defined in the Senior Facilities
Agreement;
"Senior Facilities Agreement" means the New Senior Facilities Agreement;
"Shareholder" means any Person holding at any time Shares in the Company;
"Shares" means the shares of all Classes issued or to be issued by the Company
from time to time;
"Significant Partial Sale" has the meaning ascribed to it in Section 8.5;
"Simon Entity" means an Entity organized under the Laws of a country of the
European Union which satisfies all of the following conditions:
(a)
all the share capital and voting rights of Simon EURL shall be held at all times
directly by Mr. Pierre Simon and/or his Relatives and/or his Estate Entities,
and

(b)
as long as he is alive, Mr. Pierre Simon shall hold no less than the necessary
percentage of the voting rights to get majority in the extraordinary general
meetings of Simon EURL shareholders, and

(c)
Simon EURL shall hold its Securities free of any Encumbrance (subject to the
Encumbrances under this Agreement and the pledge over its Securities granted by
Simon EURL under the Finance Documents);

"Simon EURL" has the meaning ascribed to it in the Preamble;
"Spanish GAAP" means the generally accepted accounting principles in Spain in
effect from time to time as of the relevant date of determination;
"Standstill Period" means the period of time from and including the date hereof
until and including:

32





--------------------------------------------------------------------------------



(a)
either July 1st, 2015 if the Confirming Notifications are not delivered in a
timely manner, or

(b)
the expiration of the Willis Put Options Exercise Period, if the Confirming
Notifications are delivered in a timely manner, but the Willis Parties do not
exercise the Call Options during the Call Options Exercise Period and none of
the Willis Call Grantors exercises its Willis Put Option during the Willis Put
Options Exercise Period, or

(c)
the Options Completion Date, if the Confirming Notifications are delivered in a
timely manner and either the Willis Parties exercise the Call Options during the
Call Options Exercise Period or the Willis Call Grantors exercise the Willis Put
Options during the Willis Put Options Exercise Period;

"Subordinated Convertible Bonds" means the 164,803,533 subordinated convertible
bonds (obligations convertibles) issued by the Company in favor of the Original
Direct Parties other than the Mancos on December 17, 2009;
"Subsidiary" when used with reference to a specified Person, shall mean any
incorporated Entity directly or indirectly Controlled by such Person;
"Supervisory Board" has the meaning ascribed to it in Section 2;
"Supervisory Board Member" means any member of the Supervisory Board.
"Targets" has the meaning ascribed to it in the Recitals;
"Team" means Mr. Xavier Moreno, Mr. Joël Lacourte, Mr. Thierry Timsit and
Mr. Christian Couturier as well as any other director, employee or former
director or employee of the management company of the Original Fund;
"TeamCo" has the meaning ascribed to it in the Preamble, it being agreed that
all the share capital and voting rights of TeamCo shall be held at all times
directly by members of the Team and/or a Financial Investor;
"Third Party" means an independent Person which is not a Party;
"Total Tag Along Beneficiary" has the meaning ascribed to it in Section 12.2;
"Total Tag Along Right" has the meaning ascribed to it in Section 12.2;
"Total Tag Along Situation" means a situation where:
(a)
a Third Party would hold, directly or through Affiliates, alone or in Concert
with others, 40% or more of the Company's voting rights, or


33





--------------------------------------------------------------------------------



(b)
after the occurrence of the situation mentioned in (a) above, a subsequent
Transfer to this Third Party holding 40% or more of the Company's voting rights
would be completed, or

(c)
a Party would hold, directly or through Affiliates, alone or in Concert with
others, 38.5% or more of the Company's voting rights, other than as a result of
the exercise of the Put Options, or

(d)
after the occurrence of the situation mentioned in (c) above, a subsequent
Transfer to this Party holding 38.5% or more of the Company's voting rights
would be completed, or

(e)
after the exercise of the Put Options, a Party would hold, directly or through
Affiliates, alone or in Concert with others, 50% or more of the Company's voting
rights, or

(f)
after the occurrence of the situation mentioned in (e) above, a subsequent
Transfer to this Party holding 50% or more of the Company's voting rights would
be completed;

"Tranche 1" has the meaning ascribed to it in Section 8.3;
"Tranche 2" has the meaning ascribed to it in Section 8.3;
"Tranche 3" has the meaning ascribed to it in Section 8.3;
"Transfer" means the transfer of, any right or obligation and in the context of
the Securities or the Lucas Securities includes (i) all transfers, sales or
assignments of partial (e.g., jouissance, usufruit, or nue-propriété) or full
title by any legal means (including by means of an exchange, split, sale with
option of redemption, contribution, partial hive-down (apport partiel d'actifs),
in the form of a payment in kind (dation en paiement), merger or demerger
(scission)), (ii) any transfer following death or transfer in trust, or by any
other similar means, (iii) any gratuitous or onerous transfer even if the
transfer is made pursuant to a public auction ordered by a court or where the
transfer of ownership is delayed, (iv) any transfer which is the result of any
contribution, with or without division of legal and beneficial title to shares
(usufruit), loan, constitution of a guarantee, convention de croupier,
redemption or otherwise, and, more generally, (v) any transfer with or without
usufruct, loan, constitution of a guarantee as a result of a pledge of
Securities or Lucas Securities or the enforcement of a pledge of Securities or
convention de croupier of Securities or Lucas Securties, it being agreed,
however, that the granting of any pledge in favor of any of the Finance Parties
and any transfer resulting from the enforcement of any such pledge shall not be
regarded as a "Transfer" for the purposes of Section 8; and the related terms
"Transferor" shall mean any Person which Transfers Securities or Lucas
Securities, and "Transferee" shall mean any Person to which Securities or Lucas
Securities are Transferred;
"Transfer Notice" has the meaning ascribed to it in Section 7.3;

34





--------------------------------------------------------------------------------



"Transparency" means the methodology set forth in Schedule 1(C) to calculate the
valuation of the Lucas Securities issued by a Lucas Party on the basis of the
valuation of the Securities held by such Lucas Party;
"Triggering Event" means a Bankruptcy Proceeding or a "conciliation" or a
"mandat ad hoc" pursuant to Articles L. 611-1 et seq. of the French Commercial
Code (Code de commerce) or any similar proceedings under applicable Law in any
competent jurisdiction;
"Trust" means, with respect to an Original Lucas Shareholder or an Original Gras
Shareholder, a trust, a fiducie or a foundation settled under applicable Laws by
such Original Lucas Shareholder or Original Gras Shareholder and the
beneficiaries of which are the spouse, the children and/or the grandchildren of
such Original Lucas Shareholder or Original Gras Shareholder and/or their
remoter issues;
"Unanimous Requisite Consent" has the meaning ascribed to it in Section 3.2(d);
"Unanimous Reserved Matters" has the meaning ascribed to it in Section 3.2(d);
"Vendors Bonds" means the 65,000,000 bonds convertible into Class 4 Non-Voting
Shares issued by the Company on December 17, 2009;
"Voting Shares" means any Share other than a Non-Voting Share;
"Warrants" means the 26,086,956 warrants (bons de souscription d'actions)
attached to the Class 2 Non-Voting Shares issued to Manco1 and Manco2;
"WGH Plc" has the meaning ascribed to it in the Preamble;
"Willis Ancillary Party" has the meaning ascribed to it in the Preamble;
"Willis Call Grantor" has the meaning ascribed to it in Section 10.1;
"Willis Correduria" means Willis Iberia Correduria de Seguros y Reaseguros, a
company organized under the Laws of Spain, having a share capital of €657,999.95
and its registered office at Paseo de la Castellana, 36-38 Madrid, Spain,
registered with the Registry of Commerce of Madrid under number A-28/961639,
"Willis Date" means either (a) January 1st, 2018 if the Confirming Notifications
are not delivered in a timely manner, or (b) the second anniversary of the
expiration of the Willis Put Options Exercise Period, if the Willis Parties do
not exercise the Call Options during the Call Options Exercise Period and the
Willis Call Grantors do not exercise the Willis Put Options during the Willis
Put Options Exercise Period;
"Willis Entities" means Willis Parent and its Affiliates;
"Willis Europe" has the meaning ascribed to it in the Preamble;

35





--------------------------------------------------------------------------------



"Willis Parent" means WGH Plc, it being expressly agreed that, as long as Willis
Parent is not holding Securities or as soon as Willis Parent ceases to hold
Securities, Willis Parent shall be a mere Ancillary Party for the sole purpose
of Section 1, Section 9, Section 10, Section 14, Section 17, Section 19 and
Section 20;
"Willis Parties" means, collectively, Willis Europe (as long as it is a Willis
Entity), WNH BV (as long as it is a Willis Entity) and any other Willis Entity
which would become a Direct Party as a result of a Transfer completed by a
Willis Party in accordance with this Agreement, provided that the Willis Parties
shall be deemed at all times to constitute a single Direct Party for the
purposes hereof;
"Willis Put Options" has the meaning ascribed to it in Section 10.3;
"Willis Put Options Exercise Period" has the meaning ascribed to it in
Section 10.7; and
"Willis Put Options Exercise Notice" has the meaning ascribed to it in
Section 10.7; and
“Willis Restricted Information” means:
(i)
any nominative information with respect to the clients, the managers or the
employees of any Group Company to the extent that these are individuals
(provided, subject to clauses (ii) and (iii) of this definition, that in
relation to the Pre-Notifications Due Diligence such information shall
nevertheless be provided on a redacted basis, i.e., by deleting the names and
other personal data from the relevant information and otherwise by presenting
the information in a format which does not allow the identification of the
relevant Persons);

(ii)
any other commercially sensitive information concerning a Group Company
(provided, subject to clauses (i) and (iii) of this definition, that in relation
to the Pre-Notifications Due Diligence and to the extent permissible under
applicable Law such information shall nevertheless be provided, in a manner that
ensures compliance with antitrust Laws, e.g., on a redacted or aggregated basis
as far as prices, rates, fees or trades are concerned or through the use by
Willis (at its sole cost) of clean teams for the purposes of this exercise); and

(iii)
any information which a Group Company is prevented from disclosing to Willis or
its representatives under applicable Laws or non-disclosure or confidentiality
obligations owed to a third-party (provided, subject to clauses (i) and (ii) of
this definition, that in relation to the Pre-Notifications Due Diligence
information which is subject to a confidentiality obligation owed to a
third-party shall nevertheless be provided if the disclosure of such information
is permitted under applicable Law, is in a format ensuring strict
confidentiality of the due diligence exercise, and is not reasonably likely to
expose the relevant Group Company to material claims or risks).


36





--------------------------------------------------------------------------------



"WNH BV" has the meaning ascribed to it in the Preamble.
1.2
Principles of Construction

(a)
The words "includes" and "including" shall mean including without limitation.

(b)
Any reference herein to "Preamble", "Recitals", "Chapter", "Section",
"Paragraph" or "Schedule" shall be deemed a reference to the preamble, the
recitals, a chapter, a section or a paragraph of, or a schedule to this
Agreement unless otherwise specified.

(c)
Headings to Sections or Paragraphs and Schedules are for information only and
are to be ignored in construing the same unless the context otherwise requires.

(d)
Definitions given for a noun also apply mutatis mutandis to verbs, adjectives
and adverbs that have the same root and vice versa.

(e)
Words denoting the singular shall include the plural and vice versa and words
denoting any gender shall include all genders.

(f)
The Schedules to this Agreement shall be deemed to be a part of this Agreement,
and references to "this Agreement" shall be deemed to include the same.

(g)
The provisions of Articles 640 to 642 of the French Code of Civil Procedure
(Code de procédure civile) shall be applied to calculate the period of time
within which or following which any act is to be done or any step is to be
taken, provided that for purposes of this Agreement, the references in Article
642 to "un jour férié ou chômé" and "premier jour ouvrable" shall be interpreted
by reference to the definition of "Business Day" appearing herein.

(h)
Unless the context otherwise requires, any reference to a statutory provision
shall include such provision as it exists and is construed as of the date of
this Agreement.

(i)
Any reference to "writing" includes any methods of representing words in a
legible form (other than writing on an electronic or visual display screen), or
other writing in non-transitory form.

(j)
A reference to a specific time of day shall be to local time in Paris, France.

1.3
Willis Ancillary Parties

(a)
The Willis Ancillary Parties shall be Ancillary Parties as long as they do not
hold Securities.

(b)
Each of the Willis Ancillary Parties shall automatically become a Direct Party
upon its acquisition of Securities from a Willis Ancillary Party in accordance
with Section 20.2(b), and shall thereafter remain a Direct Party for so long as
it holds any Security.


37





--------------------------------------------------------------------------------



(c)
If a Willis Ancillary Party becomes a Direct Party and then ceases to be a
Direct Party because it has transferred all of its Securities, such Willis
Ancillary Party shall in any case remain bound by this Agreement in its capacity
as Ancillary Party for the sole purpose of Section 1, Section 9, Section 10,
Section 14, Section 17, Section 19 and this Section 20.




38





--------------------------------------------------------------------------------



CHAPTER I
CORPORATE GOVERNANCE
2.
CORPORATE BODIES OF THE COMPANY

The statuts of the Company (the "Company's By-Laws") shall provide for a
président (within the meaning of Article L. 227-6 of the French Commercial Code
(Code de commerce)) (the "President") and an executive officer (directeur
général) (within the meaning of Article L. 227-6 alinéa 3 of the French
Commercial Code (Code de commerce)) (the "Directeur Général") who shall manage
the Company with the assistance of an executive committee (directoire) (the
"Executive Committee"), under the supervision of a supervisory board (conseil de
surveillance) (the "Supervisory Board").
2.0    The Directeur Général
(k)
The Directeur Général, who shall be a private individual member of the Executive
Committee, shall be designated by the Supervisory Board by a simple majority of
the Supervisory Board Members present or represented in accordance with the
provisions of Section 3.2(a)(viii) for an unlimited term and may be re-elected
without any limitation for any number of three (3) year periods.

(l)
The Directeur Général may be removed without cause (ad nutum) at any time by a
majority of 6/9ths of the Supervisory Board Members present or represented at
any duly convened meeting, it being specified that in the event that the
Directeur Général is a Supervisory Board Member, he shall not vote on his
removal.

(m)
The Directeur Général may freely resign from his duty, subject to giving six (6)
months prior written notice from the effective date of such resignation, except
in case of Disability.

(n)
The compensation of the Directeur Général shall be determined by the Supervisory
Board by a simple majority, or, in the event of constitution of a compensation
committee in accordance with Section 2.7, after consultation of such
compensation committee. The Directeur Général's compensation shall be modified
in accordance with the foregoing. The Directeur Général shall be entitled to
reimbursement of all reasonable expenses incurred in connection with his
functions within the Company.

2.1
The President

(o)
The President, who shall be a private individual, shall be designated by the
Supervisory Board by a simple majority of the Supervisory Board Members present
or represented in accordance with the provisions of Section 3.2(a)(viii) for a
three (3) year mandate and may be re-elected without limitation for any number
of three (3) year periods.


39





--------------------------------------------------------------------------------



(p)
The President may be removed without cause (ad nutum) at any time by a majority
of 6/9ths of the Supervisory Board Members present or represented at any duly
convened meeting, it being specified that in the event that the President is a
Supervisory Board Member, he shall not participate to the vote on his removal.

(q)
The President may freely resign from his duty, subject to giving six (6) months
prior written notice from the effective date of such resignation, except in case
of Disability.

(r)
The compensation of the President shall be determined by the Supervisory Board
by a simple majority, or, in the event of constitution of a compensation
committee in accordance with Section 2.7, after consultation of such
compensation committee. The President's compensation shall be modified in
accordance with the foregoing. The President shall be entitled to reimbursement
of all reasonable expenses incurred in connection with his functions within the
Company.

(s)
In the event that a Directeur Général is appointed, and as a matter of internal
rule, the President shall not be allowed to represent the Company nor execute
any document on its behalf unless he is authorized by (i) the Directeur Général
(including by way of countersigning the concerned documents) or (ii) by any
person duly empowered thereto, including any deputy executive officer (directeur
général adjoint).

2.2
The Executive Committee

(d)
The Executive Committee shall be headed by the Directeur Général.

(e)
The Executive Committee shall be comprised of at least two (2) members
(including the Directeur Général) chosen from amongst the Managers and other
executives of the Group. The members of the Executive Committee other than the
Directeur Général (the "Executive Members") shall be appointed for an unlimited
term by the Supervisory Board by a simple majority, after prior formal
consultation with the Class 1A Members and the Class 1B Members. The Executive
Members shall be private individuals.

(f)
The Executive Members may be removed without cause (ad nutum) at any time by the
Directeur Général after consultation of the Supervisory Board and prior formal
consultation with the Class 1A Members and the Class 1B Members.

(g)
Upon the Directeur Général's recommendation, certain Executive Members may also
be appointed as additional executive officers (directeurs généraux) within the
meaning of Article L. 227-6 of the French Commercial Code (Code de commerce) by
the Supervisory Board by a simple majority and shall be entitled to represent
and act on behalf of the Company. Such Executive Members may be removed without
cause (ad nutum) at any time by the Supervisory Board by a simple majority in
accordance with Section 3.2.


40





--------------------------------------------------------------------------------



(h)
The Executive Members may freely resign from their duties, subject to giving
three (3) months prior written notice from the effective date of such
resignation, except in case of Disability.

(i)
The compensation of an Executive Member shall be determined by the Directeur
Général, unless such compensation added to any other remuneration received by
such Executive Member from the Group Companies exceeds an annual gross amount of
€250,000 in which case such compensation shall be approved by the Supervisory
Board pursuant to Section 3.2(a)(xii). The compensation of the Executive Members
shall be modified in accordance with the foregoing. The Executive Members shall
be entitled to reimbursement of all reasonable expenses incurred in connection
with their functions within the Company.

(j)
The Executive Committee shall meet as often as required in the ordinary course
of business.

(k)
A meeting of the Executive Committee may be convened by the Directeur Général by
all means, including by fax or email, by notice sent at least one (1) Business
Day prior to such meeting (unless otherwise agreed by all members of the
Executive Committee), such notice to include the agenda proposed for such
meeting. Meetings may be held by videoconference or conference call in
accordance with applicable Laws and the Company's By-Laws and such participation
in such meetings shall constitute presence in person at the relevant meeting.

(l)
A majority of the total number of members of the Executive Committee shall
constitute a quorum at any meeting. To the maximum extent permitted by
applicable Laws, any member of the Executive Committee may be represented at any
meeting by any other member of such Executive Committee or by any Person who has
received a valid power of attorney or proxy to such effect.

(m)
The affirmative vote of a majority of the members present or represented at a
meeting at which a quorum is present shall be the act of the Executive
Committee. All decisions of the Executive Committee shall be recorded in minutes
duly signed by the Directeur Général and a member of the Executive Committee and
registered in the Company's corporate books. The Directeur Général shall have a
casting vote.

2.3
Composition of the Supervisory Board

(a)
The Supervisory Board shall be comprised of nine (9) members which may be legal
Entities or private individuals, appointed for an undetermined term and composed
of three (3) Class 1A members (the "Class 1A Members"), three (3) Class 1B
members (the "Class 1B Members"), two (2) Class 1C members (the "Class 1C
Members") and one (1) Class 1D member (the "Class 1D Member"), designated as
follows in accordance with Section 4.2:


41





--------------------------------------------------------------------------------



(i)
the three (3) Class 1A Members shall be designated by the Willis Parties in
their capacity as holders of the Class 1A Shares;

(ii)
the three (3) Class 1B Members shall be designated by the Financial Investors in
their capacity as holders of the Class 1B Shares;

(iii)
the two (2) Class 1C Members shall be designated by the Lucas Parties in their
capacity as holder of the Class 1C Shares; and

(iv)
the Class 1D Member shall be designated by the Gras Parties in their capacity as
holders of the Class 1D Shares.

(b)
The President may be appointed as a Supervisory Board Member.

(c)
The Supervisory Board Members shall designate among themselves by a simple
majority their chairman who shall be a private individual and shall remain in
office during his term as Supervisory Board Member. In the event that the
President is appointed as a Supervisory Board Member, he shall automatically be
designated as chairman of the Supervisory Board.

(d)
The Supervisory Board Members may not receive any compensation in consideration
for their duties within the Company but shall be entitled to reimbursement of
all reasonable expenses incurred in connection therewith.

(e)
The Supervisory Board may designate upon a simple majority vote an unlimited
number of observers which may attend any meeting of the Supervisory Board
without voting rights (the "Observers"). The Observers shall be entitled to
receive the same information from the President or the Executive Committee as
the Supervisory Board Members and shall be subject to the same confidentiality
duties as the Supervisory Board Members.

(f)
Unless otherwise agreed by all the Supervisory Board Members, the Supervisory
Board shall meet at least ten (10) times a year and may be convened either by
the President or any Supervisory Board Member, by all means, including by fax or
email, by notice sent preferably ten (10) Business Days and at least six (6)
Business Days prior to such meeting such notice to include the agenda proposed
for such meeting. Meetings may be held by videoconference or conference call in
accordance with applicable Laws and the Company's By-Laws and such participation
in such meetings shall constitute presence in person at the relevant meeting,
including orally. Unless all the Supervisory Board Members are present or
represented, a matter which was not listed in the agenda included in the
convening notice cannot be discussed and/or approved by the Supervisory Board.

(g)
To the maximum extent permitted by applicable Laws, any Supervisory Board Member
may be represented at any meeting by any other Supervisory Board Member or by
any Person who has received a valid power of attorney or proxy to such effect


42





--------------------------------------------------------------------------------



and who has no conflict of interests with the group Companies or the Direct
Parties. In order to constitute a quorum at a meeting of the Supervisory Board,
at least (i) one (1) Class 1A Member, one (1) Class 1B Member and one (1)
Supervisory Board Member of any new Class of Voting Shares, shall be present or
represented and (ii) either one (1) Class 1C Member or one (1) Class 1D Member
shall be present or represented. If no quorum can be found, a second meeting of
the Supervisory Board shall be convened in accordance with Paragraph (f) above
on the same agenda without any minimum quorum. Notwithstanding the foregoing,
all the Supervisory Board Members shall be present or represented in order to
approve Unanimous Reserved Matters.
(h)
Except (i) where otherwise expressly set forth herein and (ii) for all matters
subject to a Qualified Requisite Consent, a Financial Investors Requisite
Consent or a Unanimous Requisite Consent as set forth in Sections 3.2(b), 3.2(c)
and 3.2(d) herein, all matters requiring the approval of the Supervisory Board
shall be approved by a simple majority of the Supervisory Board Members present
or represented at a duly convened meeting. The chairman of the Supervisory Board
shall have no casting vote. Every meeting of the Supervisory Board shall be duly
recorded in minutes registered in the Company's corporate books and jointly
signed by:

(i)
one (1) Class 1A Member present or represented at such meeting if at least one
(1) Class 1A Member was present or represented at such meeting;

(ii)
one (1) Class 1B Member present or represented at such meeting if at least one
(1) Class 1B Member was present or represented at such meeting;

(iii)
either one (1) Class 1C Member present or represented at such meeting or one (1)
Class 1D Member present or represented at such meeting if at least one (1) Class
1C Member or one (1) Class 1 D Member was present or represented at such
meeting; and

(iv)
one (1) Supervisory Board Member of any new Class of Voting Shares if at least
one (1) Supervisory Board Member of such Class was present or represented at
such meeting.

(i)
If at least one of the Supervisory Board Members is not a French speaker,
Supervisory Board's meetings shall be held in English and the minutes of such
meetings shall be written in French and be accompanied by an English
translation. In that case, each Supervisory Board Member who is not an English
speaker is authorized to be assisted by an individual of his choice provided
that (i) the chairman of the Supervisory Board shall be provided with the
identity of this individual at least three (3) Business Days prior to the
meeting, (ii) this individual shall have no conflict of interests with the Group
Companies or the Direct Parties, (iii) this individual shall only act as a
translator during the meeting and (iv) this individual shall be subject to the
same confidentiality duties as the Supervisory Board Members.


43





--------------------------------------------------------------------------------



2.4
Removal and Replacement of Supervisory Board Members

(a)
The holders of a Class of Voting Shares that has nominated one or more
Supervisory Board Members pursuant to Section 2.3 shall be entitled to remove
one or more of its nominated members, without cause (ad nutum), at any time
(including without limitation, pursuant to Section 2.4(b) below). If the holders
of a Class of Voting Shares have exercised their right to nominate one or more
Supervisory Board Members pursuant to Section 2.3 and any such Supervisory Board
Member ceases to be a member of such Supervisory Board for any reason (other
than pursuant to Section 2.5 of this Agreement), the holders of such Class of
Voting Shares shall be entitled to nominate a candidate to fill such vacancy.

(b)
Without prejudice to the right of nomination of his Class of Voting Shares, each
holder of a Class of Voting Shares shall vote, or give consent, and shall
otherwise take all Applicable Actions to remove any Supervisory Board Member
nominated by the holders of such Class of Voting Shares (x) for fraud, criminal
action or failure to perform in a material respect its duties as a Supervisory
Board Member or to give effect to the provisions of Section 2.5 with respect to
the number of Supervisory Board Members and (y) if a Supervisory Board Member
appointed by the holders of a Class of Voting Shares fails or refuses to vote as
required by this Section 2 or Section 3 or votes or gives any consent or proxy
in contravention of this Section 2 or Section 3, or is otherwise in breach of
one of the obligations set forth in Section 2.3.

2.5
Term of Supervisory Board Members

(a)
The number of Class 1A Members, Class 1B Members, Class 1C Members or Class 1D
Members which the Willis Parties, as holders of the Class 1A Shares, the
Financial Investors, as holders of the Class 1B Shares, the Lucas Parties, as
holders of the Class 1C Shares and the Gras Parties, as holders of the Class 1D
Shares may, respectively, each nominate pursuant to Sections 2.3 and 2.4 shall
be reduced for the relevant Direct Party (x) from three (3) to two (2) in case
the number of Voting Shares held by the Willis Parties or the Financial
Investors (as the case may be) ceases at any time to represent, respectively, at
least 26% of the Company's voting rights; (y) from two (2) to one (1) in case
the number of Voting Shares held by the Willis Parties, the Financial Investors
or the Lucas Parties (as the case may be) ceases at any time to represent,
respectively, at least 18% of the Company's voting rights; and (iii) to zero (0)
in case the number of Voting Shares held by the Willis Parties, the Financial
Investors, the Lucas Parties or the Gras Parties (as the case may be) ceases at
any time to represent, respectively, at least 8% of the Company's voting rights.

(b)
Upon the occurrence of any event requiring a reduction in the number of Class 1A
Members, Class 1B Members, Class 1C Members and Class 1D Members in accordance
with Section 2.5(a), the holders of the relevant Class of Voting Shares


44





--------------------------------------------------------------------------------



shall take all Applicable Actions to remove the appropriate Class 1A Member(s),
Class 1B Member(s) or Class 1C Member(s) as the case may be.
2.6
New Classes of Supervisory Board Members or Increase in the number of a Class of
Voting Shares' nominees

(a)
If, by application of the provisions of Sections 2.5 and/or 2.6(b), the number
of Supervisory Board Members to be appointed by the holders of a Class of Voting
Shares is reduced and as a result of a Transfer or Transfers of Shares or a New
Issuance:

(i)
a holder of Ordinary Shares or a group of holders of Ordinary Shares acting in
Concert owns Ordinary Shares representing 8% or more of the Company's voting
rights and is not entitled to nominate a Supervisory Board Member, an additional
Class of Voting Shares and an additional Class of Supervisory Board Members
shall be created and the provisions of Sections 2.4, 2.5 and 4.2 shall apply
mutatis mutandis in respect of such new Class of Voting Shares and new Class of
Supervisory Board Members and such additional Class of Voting Shares shall grant
the new holder or group of holders acting in Concert the right to nominate a
total of:

(A)
one (1) Supervisory Board Member, if the new holder or Group of holders acting
in Concert holds from and including 8% up to but excluding 18% of the Voting
Shares;

(B)
two (2) Supervisory Board Members, if the new holder or Group of holders acting
in Concert holds from and including 18% up to but excluding 26% of the Voting
Shares;

(C)
three (3) Supervisory Board Members, if the new holder or Group of holders
acting in Concert holds from and including 26% up to but excluding 40% of the
Voting Shares;

(D)
four (4) Supervisory Board Members, if the new holder or Group of holders acting
in Concert holds from and including 40% up to but excluding 50% of the Voting
Shares;

(E)
five (5) Supervisory Board Members, if the new holder or Group of holders acting
in Concert holds from and including 50% up to but excluding 60% of the Voting
Shares;


45





--------------------------------------------------------------------------------



(F)
six (6) Supervisory Board Members, if the new holder or Group of holders acting
in Concert holds from and including 60% up to but excluding 70% of the Voting
Shares;

(G)
seven (7) Supervisory Board Members, if the new holder or Group of holders
acting in Concert holds from and including 70% up to but excluding 80% of the
Voting Shares;

(H)
eight (8) Supervisory Board Members, if the new holder or Group of holders
acting in Concert holds from and including 80% up to and including 92% of the
Voting Shares; and

(I)
All the Supervisory Board Members, if the new holder or Group of holders acting
in Concert holds more than 92% of the Voting Shares;

(ii)
and/or

(iii)
the holders of an existing Class of Voting Shares collectively increase their
Imputed Holdings then this existing Class of Voting Shares shall be entitled to
nominate a total of:

(A)
two (2) Supervisory Board Members, if the holders of this Class of Voting Shares
collectively hold from and including 18% up to but excluding 26% of the Voting
Shares;

(B)
three (3) Supervisory Board Members, if the holders of this Class of Voting
Shares collectively hold from and including 26% up to but excluding 40% of the
Voting Shares;

(C)
four (4) Supervisory Board Members, if the holders of this Class of Voting
Shares collectively hold from and including 40% up to but excluding 50% of the
Voting Shares;

(D)
five (5) Supervisory Board Members, if the holders of this Class of Voting
Shares collectively hold from and including 50% up to but excluding 60% of the
Voting Shares;

(E)
six (6) Supervisory Board Members, if the holders of this Class of Voting Shares
collectively hold from and including 60% up to but excluding 70% of the Voting
Shares;


46





--------------------------------------------------------------------------------



(F)
seven (7) Supervisory Board Members, if the holders of this Class of Voting
Shares collectively hold from and including 70% up to but excluding 80% of the
Voting Shares;

(G)
eight (8) Supervisory Board Members, if the holders of this Class of Voting
Shares collectively hold from and including 80% up to and including 92% of the
Voting Shares; and

(H)
all the Supervisory Board Members, if the holders of this Class of Voting Shares
collectively hold more than 92% of the Voting Shares.

(b)
In the event that the number of Voting Shares collectively held by the holders
of a Class of Voting Shares is reduced so as to fall within a lower percentage
threshold category as described above, the number of Supervisory Board Members
which such holders may nominate as holders of this Class of Voting Shares shall
be reduced accordingly.

(c)
For the avoidance of doubt, (i) the provisions of this Section 2.6 shall not
result in an increase of the size of the Supervisory Board, and (ii) if several
new holders of Ordinary Shares and/or existing Classes of Voting Shares request
the benefit of the above provisions but sufficient seats are not available to
accommodate the proposed additional number of Supervisory Board Members, the
requesting new holder(s) of Ordinary Shares or the Class of Voting Shares the
number of Voting Shares of which is the highest shall benefit from such
provisions.

(d)
Notwithstanding the foregoing, in the event that (i) by application of the
provisions of Sections 2.5 and 2.6, there are only two Classes of Voting Shares
entitled to nominate Supervisory Board Members remaining and (ii) the holders of
each of such Classes of Voting Shares hold the exact same number of Voting
Shares, the holders of each of such Classes of Voting Shares shall be entitled
to nominate four (4) Supervisory Board Members, including, for the avoidance of
doubt, if their Voting Shares give right to 50% of the Company's voting rights.

2.7
Committees

(a)
The Supervisory Board shall have the authority to appoint such committees (the
"Committees") as it sees fit, provided that such Committees shall be advisory
only and the Supervisory Board shall not have delegated to them any decision
making power. Any Committee of the Supervisory Board shall be created by
approval of a simple majority of the Supervisory Board and the composition and
members of such Committee shall also be approved by the same majority of the
Supervisory Board Members in their discretion, provided that each Committee
shall be comprised of at least one Supervisory Board Member of each Class.
Members of any Committee shall be appointed for an unlimited term. They may be
removed without cause (ad


47





--------------------------------------------------------------------------------



nutum) by the Supervisory Board upon a simple majority vote and may resign
subject to giving one month's prior written notice. The members of a Committee
may not receive any compensation in consideration for their functions within the
Company.
(b)
An audit committee (the "Audit Committee") was created on December 17, 2009 in
accordance with the provisions of paragraph (a) of this Section 2.7. Such Audit
Committee notably assists the President and the Executive Committee in the
preparation of the Annual Accounts, the Annual Budget and the Half Year Accounts
and cooperates and coordinates with the Company's auditors (commissaires aux
comptes).

3.
GOVERNANCE OF THE GROUP

3.1
Implementation

The Direct Parties agree that at all times the provisions of this Agreement
shall govern their rights and obligations as Shareholders of the Company and as
indirect shareholders of its Subsidiaries, including BidCo and the Targets, and
shall prevail in the event there is a conflict or inconsistency between this
Agreement, on the one hand, and the organizational documents of the Company
and/or any of its Subsidiaries, including BidCo and the Targets, on the other
hand. The Direct Parties shall take, to the fullest extent possible under
applicable Laws, all Applicable Actions to amend the applicable organizational
documents of the Company, BidCo and the Targets, including the By-Laws, in order
to implement Sections 2, 3, 4 and 5 of this Agreement and to incorporate this
Agreement by reference in the By-Laws and, in any event, shall act in accordance
with this Agreement. In the event of any conflict or inconsistency between the
terms of this Agreement and the terms of the applicable organizational documents
of the Company, including the Company's By-Laws, or any of its Subsidiaries,
this Agreement shall prevail.
3.2
Reserved Matters requiring prior consent

(j)
Except for actions resulting from commitments or undertakings validly approved
by any of the Group Companies prior to December 17, 2009 and as long as the Put
Options have not been exercised and the Transfers resulting thereof have not
been validly completed pursuant to Section 14, the Company and the Parties shall
not take or agree to take, and shall procure that neither the President, the
Directeur Général, the Executive Members nor any other Group Company shall take
or agree to take, any of the following actions nor any measures which would
result in the same practical consequence as any of the following actions (the
"Ordinary Reserved Matters") without the prior consent of the Supervisory Board,
by the affirmative vote of a simple majority of the Supervisory Board Members
(whether present or represented) at a duly convened meeting (the "Ordinary
Requisite Consent"):


48





--------------------------------------------------------------------------------



(i)
the approval or modification of the Annual Budget and the modification of the
business plan of the Company prepared on a consolidated basis for all Group
Companies and any strategic decision which is not consistent with the approved
Annual Budget and/or business plan;

(ii)
the approval and/or modification of the annual general rules for cash investment
practices (the "Investment Rules");

(iii)
the investment, acquisition or disposal (including through creation or exercise
of options) by a Group Company of shares or other securities or any fixed or
tangible asset or assets in excess of an individual amount of €300,000 or in
excess of an aggregate annual amount of €1,000,000, unless already approved in
the Annual Budget or in the Investment Rules;

(iv)
any decision with respect to a Group Company's interest in a Group Company other
than BidCo and the Targets, including, without limitation, any transfer or
granting of any security interests, for an individual amount in excess of
€300,000 or for an aggregate annual amount in excess of €1,000,000, unless
already approved in the Annual Budget;

(v)
any decision involving, immediately or in the future, an investment or
commitment to be undertaken by a Group Company for an individual amount in
excess of €300,000 or for an aggregate annual amount in excess of €1,000,000,
unless already approved in the Annual Budget or in the Investment Rules;

(vi)
the conclusion, material modification or termination of any commercial
agreements outside the ordinary course of business and generating a turnover or
expense in excess of €1,000,000, unless already approved in the Annual Budget;

(vii)
the approval of the issuance and allocation by a Group Company of an employee
incentive plan or, subject to Section 3.2(c)(vii), a stock options plan;

(viii)
the appointment and renewal of the President and the Directeur Général;

(ix)
the appointment of the Executive Members;

(x)
the removal of the Executive Members in case they are entitled to represent and
act on behalf of the Company;

(xi)
the appointment, renewal or removal of any legal representatives (mandataires
sociaux) of any Subsidiary of the Company which generates an annual
unconsolidated turnover in excess of €15,000,000;


49





--------------------------------------------------------------------------------



(xii)
the recruitment, the dismissal or any modification of the remuneration of any
employee of the Group with an individual annual gross remuneration in excess of
€250,000;

(xiii)
the appointment or replacement of the auditors (commissaires aux comptes) of any
Group Company which generates an annual unconsolidated turnover in excess of
€10,000,000 and the approval of any significant changes in accounting methods
and principles applicable to a Group Company (except when required by applicable
Laws);

(xiv)
the settlement and approval of the Annual Accounts of the Company, the annual
financial statements of BidCo, the annual financial statements of a Target and
the allocation of profits;

(xv)
the distribution of dividends or interim dividends or any other form of
distribution to shareholders (including of reserves or premium) by the Company,
BidCo or any Target;

(xvi)
the initiation or settlement by a Group Company of any uninsured litigation or
arbitral proceedings in an amount at stake in excess of €1,000,000, unless
already approved in the Annual Budget;

(xvii)
the granting of any security interest or guarantee of any kind (other than (A)
guarantees granted in the ordinary course of business pursuant to OHADA Rules,
(B) guarantees required by applicable Laws to carry out insurance brokerage
activities, or (C), more generally, guarantees granted in the ordinary course of
business) in favor of any Person as security for obligations of an individual
amount in excess of €300,000 or an aggregate annual amount in excess of
€1,000,000;

(xviii)
the exercise of the Correduria Put;

(xix)
the conclusion, modification or termination of any agreement within the scope of
Articles L. 225-38 et seq. and Articles L. 227-10 et seq. of the French
Commercial Code (Code de commerce) entered into by the Company, BidCo or a
Target, on the one hand, and any Person (other than another Group Company)
described therein, on the other hand, it being expressly agreed that the
following is considered to be such an agreement: any agreement which (A)
directly or indirectly, involves (within the meaning of Articles L. 225-38 and
L. 227-10 of the French Commercial Code (Code de commerce)) a Party, an
Affiliate of a Party and/or a Gras Shareholder and (B) is not to be entered into
on an arms' length basis, and the Supervisory Board Members of the corresponding
Class shall refrain from voting for the approval of such an agreement; and


50





--------------------------------------------------------------------------------



(xx)
any issuance of Securities or issuance of securities by BidCo or a Target other
than those which shall be approved in accordance with Section 3.2(b)(v).

(k)
Except for actions resulting from commitments or undertakings validly approved
by any of the Group Companies prior to December 17, 2009, the Company and the
Parties shall not take or agree to take, and shall procure that neither the
President, the Directeur Général, the Executive Members nor any other Group
Company shall take or agree to take, any of the following actions nor any
measures which would result in the same practical consequence as any of the
following actions (the "Qualified Reserved Matters") without the prior consent
of the Supervisory Board, by the affirmative vote of a majority of 7/9ths of the
Supervisory Board Members (whether present or represented) at a duly convened
meeting (the "Qualified Requisite Consent"):

(i)
any Transfer by the Company of securities issued by BidCo as a result of which
the Company would, immediately or in the future, cease to hold at least 95% of
BidCo's shares and voting rights;

(ii)
any Transfer by BidCo of securities issued by GSC as a result of which the BidCo
would, immediately or in the future, cease to hold at least 95% of GSC's shares
and voting rights;

(iii)
any Transfer by GSC of securities issued by Gras Savoye as a result of which GSC
would, immediately or in the future, cease to hold at least 95% of Gras Savoye
's shares and voting rights;

(iv)
any decision involving, immediately or in the future, an amendment to the
By-Laws of the Company, BidCo or the Targets (other than an issuance of
Securities, an issuance of securities by BidCo or a Target or a transfer of
registered office);

(v)
any issuance of Securities which would enable a Third Party to subscribe for
Securities except for any issuance of Securities (x) pursuant to a stock option
plan, (y) upon conversion or exercise of any existing Securities, or (z) in
connection with an IPO;

(vi)
any issuance of securities by BidCo or a Target which would enable any Person
other than a Group Company to subscribe for securities of BidCo or securities of
such Target except for any issuance of securities by BidCo or a Target pursuant
to a stock option plan;

(vii)
any decision regarding the IPO or any public offering of securities issued by a
Group Company and any action required to be taken by such Group Company in
relation thereto, including the choice of the financial advisers and
underwriters;


51





--------------------------------------------------------------------------------



(viii)
any modification of the terms and conditions of the Vendors Bonds and/or the
Subordinated Convertible Bonds; and

(ix)
any Ordinary Reserved Matters if the Put Options are duly exercised and the
Transfers resulting thereof are validly completed pursuant to Section 14.

Notwithstanding the foregoing, the removal of the President shall require a
Qualified Requisite Consent decided by the affirmative vote of a majority of
6/9ths of the Supervisory Board Members (whether present or represented) at a
duly convened meeting, it being specified that in the event that the President
is a Supervisory Board Member, he shall not participate to the vote on his
removal.
(l)
Except for actions resulting from commitments or undertakings validly approved
by any of the Group Companies prior to December 17, 2009, as long as there are
at least two (2) Class 1B Members, the Company and the Parties shall not take or
agree to take, and shall procure that neither the President, the Directeur
Général, the Executive Members nor any other Group Company shall take or agree
to take, any of the following actions nor any measures which would result in the
same practical consequence as any of the following actions (the "Financial
Investors Reserved Matters") without, in addition to the prior approval of the
Supervisory Board by the affirmative vote of a simple majority or such other
majority in the conditions set forth herein of the Supervisory Board Members
(whether present or represented) at a duly convened meeting, the affirmative
vote of a majority of the Class 1B Members present or represented (the
"Financial Investors Requisite Consent") at such meeting, it being specified
that any formal approval validly given by the affirmative vote of a majority of
the Class 1B Members pursuant to any other provisions of this Agreement shall be
deemed as a valid Financial Investors Requisite Consent for the purposes of this
Paragraph (c) without requiring any additional Financial Investors Requisite
Consent:

(i)
the investment, acquisition or disposal (including through creation or exercise
of options) by a Group Company of shares or other securities or any fixed or
tangible asset or assets for an individual amount in excess of €1,000,000;

(ii)
any decision, involving immediately or in the future, any investment or
commitment to be undertaken by a Group Company for an amount in excess of
€1,000,000;

(iii)
any decision which would require the prior consent of the lenders under the
Finance Documents, or which, failing such prior consent, would constitute an
event of default under the Finance Documents;

(iv)
the incurring or modification of any new borrowing or financial indebtedness by
a Group Company for an amount in excess of €1,000,000, the prepayment of any
indebtedness of a Group Company and the granting of any loan by a


52





--------------------------------------------------------------------------------



Group Company to any Person other than another Group Company for a principal
amount in excess of €1,000,000;
(v)
the redemption or repurchase of any Securities of the Company, any Securities of
BidCo and any securities of a Target except for (x) stock options or (y)
redemption or repurchase resulting from existing arrangements in full force and
effect on December 17, 2009;

(vi)
any significant change to a Group Company's business, including by engaging in a
new business other than the Business Activities or ceasing to carry out a
material activity, or any material change in the Group Company's strategy; and

(vii)
the approval of the issuance by a Group Company of a stock options plan.

(m)
Except for actions resulting from commitments or undertakings validly approved
by any of the Group Companies prior to December 17, 2009, the Company and the
Parties shall not take or agree to take, and shall procure that neither the
President, the Directeur Général, the Executive Members nor any other Group
Company shall take or agree to take, any of the following actions nor any
measures which would result in the same practical consequence as any of the
following actions (the "Unanimous Reserved Matters") without the prior consent
of the Supervisory Board, by the affirmative vote of all the Supervisory Board
Members (whether present or represented) at a duly convened meeting (the
"Unanimous Requisite Consent"):

(i)
any voluntary winding up, dissolution or liquidation of the Company, BidCo or
any of the Targets;

(ii)
any release of the lock-up set forth in Section 7.1 before the expiry of the
Standstill Period or, concerning the Mancos, before December 31, 2017; and

(iii)
if the number of Class 1C Members and Class 1D Members falls below three (3) in
aggregate:

(A)
any Transfer by the Company of securities issued by BidCo as a result of which
the Company would, immediately or in the future, cease to hold at least 95% of
BidCo's shares and voting rights;

(B)
any Transfer by the BidCo of securities issued by GSC as a result of which the
BidCo would, immediately or in the future, cease to hold at least 95% of GSC's
shares and voting rights;

(C)
any Transfer by GSC of securities issued by Gras Savoye as a result of which GSC
would, immediately or in the future, cease to hold at least 95% of Gras Savoye
's shares and voting rights; and


53





--------------------------------------------------------------------------------



(D)
any issuance of securities by BidCo or a Target which would enable any Person
other than a Group Company to subscribe for securities of BidCo or securities of
a Target, except for securities to be issued as consideration in the context of
an external growth operation which would not entail a change of Control of BidCo
or any of the Target.

(n)
Each of the Shareholders shall take all Applicable Actions (i) to procure that
no action or decision (including a Shareholders' decision) shall be taken with
respect to any Reserved Matter without the Requisite Consent, (ii) to ensure
that each Group Company and its relevant management body shall be informed of
the provisions of this Agreement governing Reserved Matters and shall be
directed to refer any such Reserved Matters to the Supervisory Board before any
decision is taken and (iii) to ensure that upon the Requisite Consent for any
action or decision relating to any Reserved Matter, the Company, the President,
the Directeur Général and/or the Executive Committee or the applicable
Subsidiary of the Company or its legal representatives (mandataires sociaux)
shall carry out such action or decision in accordance therewith.

3.3
Matters requiring information

Should an action listed as a Reserved Matter under Sections 3.2(a), 3.2(b) or
3.2(c) be completed or implemented after the date hereof as a result of a
commitment or undertaking validly approved by a Group Company prior to
December 17, 2009, the Supervisory Board shall be informed of such completion or
implementation by the President, the Directeur Général, the Executive Members or
the legal representatives of any Group Company no later than one (1) month
thereafter.
3.4
Management

(c)
The President and the Directeur Général shall have all the rights and powers
provided for by French Law, but shall not take any action or decision (even if
in the ordinary course of such Company's business) (i) which would constitute a
Reserved Matter without the Requisite Consent in accordance with the provisions
of Section 3.2 or (ii) in breach of the provisions of the By-Laws of any Group
Company. The restrictions set forth in Sections 3.2 and 3.4(b) on the rights and
powers of the President and the Directeur Général shall prevail among the
Parties over any provision of the By-Laws of the relevant Group Company, without
prejudice of any additional or stricter restriction imposed on the President or
the Directeur Général by any provision of the By-Laws of any Group Company, if
any.

(d)
In the event that a Directeur Général is appointed, and as a matter of internal
rule, the President shall not be allowed to represent the Company nor execute
any document on its behalf unless he is authorized by (i) the Directeur Général
(including by way of countersigning the concerned documents) or (ii) by any
person duly


54





--------------------------------------------------------------------------------



empowered thereto, including any deputy executive officer (directeur général
adjoint).
(e)
The powers of the other legal representatives (mandataires sociaux) of BidCo,
the Targets or any other Subsidiary of the Company shall also be limited to the
extent of the restrictions set forth in Section 3.2 and 3.4(b).

3.5
Provisions regarding BidCo and the Targets

(e)
BidCo, Gras Savoye and GSC are, and shall remain at all times, organized under
the Laws of France in the form of a société par actions simplifiée, managed by a
president (président) in accordance with Article L. 227-6 of the French
Commercial Code (Code de commerce) and, as the case may be, a directeur général
(within the meaning of Article L. 227-6 alinéa 3 of the French Commercial Code
(Code de commerce)).

(f)
[Reserved]

(g)
Subject to the foregoing, at all times during the term of this Agreement and as
long as Mr. François Varagne is the Directeur Général, the directeur général of
each of BidCo and the Targets shall be the Directeur Général, the cessation of
functions of the Directeur Général entailing automatically the cessation of
functions of the directeur général of BidCo and the Targets, without any right
to indemnification.

(h)
Subject to the foregoing, at all times during the term of this Agreement, the
president of each of BidCo and the Targets shall be the President, the cessation
of functions of the President entailing automatically the cessation of functions
of the president of BidCo and the Targets, without any right to indemnification.

4.
SHAREHOLDERS' DECISIONS

4.1
Shareholders' Resolutions

(o)
Except as provided for in Sections 2, 3 and 4.2 and for Non-Voting Shares, there
shall be no restriction on the ability of any Direct Party to vote through any
Voting Shares held by such Direct Party. Each Direct Party shall benefit from
voting rights in proportion to its Voting Shares in the Company. Except as
otherwise required by Law, no Direct Party shall vote (either directly or
through any nominee to the Supervisory Board) in favor of any provision to or
any modification or amendment of the Company's By-Laws (or any shareholders
resolution) of the By-Laws of any other Group Company that would be inconsistent
with the terms of this Agreement.

(p)
Any action or decision which results in a modification of the Company's By-Laws
(other than an issuance of Securities or a transfer of the registered office)
shall be validly taken if approved by a 80% majority vote of the Shareholders
present or


55





--------------------------------------------------------------------------------



represented at a duly convened Shareholders' meeting. Any other decisions of the
Shareholders of the Company, shall be validly taken if approved by a simple
majority vote of the Shareholders present or represented at a duly convened
Shareholders' meeting, except where a unanimous vote is required by applicable
Laws.
(q)
All Shareholders' meetings shall be convened by either the President, the
Directeur Général or a Supervisory Board Member, by a notice to be sent to each
Shareholder of the Company by any means, including by email or facsimile, at
least ten (10) Business Days from the date of such meeting. Such notice shall
include the agenda and the resolutions to be submitted to such Shareholders'
meeting. The quorum for any Shareholders' meeting of the Company shall be 50 %
of the Voting Shares.

(r)
Shareholders' decisions may also be adopted by mean of written resolutions
signed by each of the holders of Voting Shares. All decisions of the
Shareholders other than unanimous written resolutions shall be duly recorded in
minutes jointly signed by the President or the Directeur Général and a
Shareholder of each Class of Voting Shares present or represented. Minutes and
unanimous written resolutions shall be registered in the Company's corporate
books and, as long as certain Shareholders are not French speaker or Entities
existing under the Laws of a non-French speaking country, shall be accompanied
by a French translation.

(s)
In case of title division (démembrement de propriété) of Voting Shares, the
holder of the bare ownership (nue-propriété) shall be entitled to vote on
decisions requiring unanimity or the above mentioned qualified majority and the
holder of the usufruct (usufruit) shall be entitled to vote on any other
decisions submitted to the Shareholders, provided that the holder of the bare
ownership (nue-propriété) and the holder of the usufruct (usufruit) are always
entitled to enter into an agreement providing for different voting arrangements.

4.2
Resolutions of the holders of a Class of Voting Shares

(c)
Class Representatives and special general meetings of a Class of Voting Shares

(iv)
Upon the creation of a Class of Voting Shares (other than Ordinary Shares) and
to the extent that the holders of Voting Shares of such Class are or become more
than two (2), the President or the Directeur Général shall convene, in the same
conditions as a Shareholders' general meeting, a special general meeting of the
holders of Voting Shares of such Class in order to appoint one (1) or two (2)
representatives of the holders of Voting Shares of such Class (the "Class
Representatives") and, if it is a new Class of Voting Shares, the first
nominee(s) of this Class on the Supervisory Board.

(v)
The quorum for any such special general meeting shall be 50% of the Voting
Shares of such Class. Each holder of Voting Shares of the said Class shall
benefit from voting rights in proportion to its Voting Shares.


56





--------------------------------------------------------------------------------



(vi)
The Class Representatives may be private individuals or Entities and shall be
chosen from amongst the holders of Voting Shares of such Class. The nominees of
such Class on the Supervisory Board may, but are not compelled to, hold Shares
in the Company. If two (2) Class Representatives are appointed, they may also be
appointed as Supervisory Board Members.

(vii)
The Class Representatives and the nominees shall be appointed for an unlimited
term by a simple majority vote of the holders of Voting Shares of such Class
present or represented at a special general meeting. They may be removed without
cause (ad nutum) at any time by a simple majority vote of the holders of Voting
Shares of such Class present or represented at a duly convened special general
meeting.

(viii)
A special general meeting of a Class of Voting Shares may also be convened by
one or several holders of this Class holding more than 20% of the Voting Shares
of this Class.

(ix)
All decisions of a Class of Voting Shares other than unanimous written
resolutions shall be duly recorded in minutes jointly signed by the Class
Representative(s) and a Shareholder of the relevant Class. Minutes and unanimous
written resolutions shall be registered in the Company's corporate books.

(d)
Powers and duties of the Class Representatives

(i)
Once appointed, each Class Representative is entitled to convene a special
general meeting of the holders of its Class in order to propose the removal of a
nominee or, if any, the other Class Representative and potential nominees to the
Supervisory Board in order to fill any vacancy. All these decisions of the
special general meeting of a Class of Voting Shares shall be validly taken if
approved by a simple majority vote of the holders of Voting Shares of such Class
present or represented.

(ii)
Any Class Representative which ceases to hold Voting Shares of its Class shall
be deemed to have resigned.

(iii)
In the event of the resignation, death or Disability of a Class Representative,
a special general meeting shall be convened by the other Class Representative,
if any, or by any holder of Voting Shares of this Class within two (2) months
from the date of such vacancy being known in order to appoint a new Class
Representative.

(iv)
The Class Representatives shall take all Applicable Actions to convene a special
general meeting for the purpose of selecting the nominees to the Supervisory
Board (whether initial nominees or nominees to fill any


57





--------------------------------------------------------------------------------



vacancies selected in accordance with Section 2.4) in accordance with the
provisions of this Section 2.3 and Section 2.4.
(e)
Class of Voting Shares with less than three (3) holders

(i)
When the number of holders of a Class of Voting Shares is below three (3), the
nominees of such Class at the Supervisory Board shall be appointed by a written
resolution signed by the holder of Voting Shares of this Class holding more than
50% of the Voting Shares of this Class and delivered to the President or to the
Directeur Général. In the event that there are two (2) holders holding exactly
the same number of Voting Shares, this written resolution shall be signed by
both holders.

(ii)
In this situation, the holders of this Class of Voting Shares shall take all
Applicable Actions to select the nominees of this Class to the Supervisory Board
(whether initial nominees or nominees to fill any vacancies selected in
accordance with Section 2.4) in accordance with the provisions of this Section
2.3 and Section 2.4.

(iii)
If the number of holders of a Class of Voting Shares falls below three (3), the
Class Representative(s) of this Class of Voting Shares shall be deemed to have
resigned and the provisions of this Section 4.2(c) shall apply.


58





--------------------------------------------------------------------------------



5.
AGREED RESTRUCTURING PLAN

5.1
Negotiations of an Agreed Restructuring Plan

(f)
The negotiations of an Agreed Restructuring Plan with the Senior Lenders can be
initiated either by one or several Class 1A Members or by one or several Class
1B Members or by one or several Class 1C Members the ("Initiating Class
Members"), provided that the Class 1A Members or the Class 1B Members or the
Class 1C Members shall lose this right to initiate negotiations with the Senior
Lenders if their aggregate number at the Supervisory Board falls below two (2).

(g)
After initiating the negotiations with the Senior Lenders, the Initiating Class
Members shall regularly inform the other Supervisory Board Members of the terms
and conditions of the Agreed Restructuring Plan proposed to the Senior Lenders.

5.2
Approval and implementation of an Agreed Restructuring Plan

(f)
In the event of an Agreed Restructuring Plan, notwithstanding Section 3.2,
Section 4.1 and any other provision to the contrary:

(v)
during four (4) months as from the occurrence of a Triggering Event, all the
decisions of the Supervisory Board which will be necessary to approve and/or
implement the Agreed Restructuring Plan shall be validly taken if approved by
the affirmative vote of two third of the Supervisory Board Members (whether
present or represented) at a duly convened meeting (the "First Agreed
Supervisory Board Restructuring Majority");

(vi)
if a First Agreed Supervisory Board Restructuring Majority has not been reached
in favor of the proposed Agreed Restructuring Plan within the four (4)
month-period stated in Paragraph (i) above, then after such four (4)
month-period, all the decisions of the Supervisory Board which will be necessary
to approve and/or implement the Agreed Restructuring Plan shall be validly taken
if approved by the affirmative vote of one third of the Supervisory Board
Members whether present or represented) at a duly convened meeting; and

(vii)
all the Shareholders' resolutions which will be necessary to approve and/or
implement the Agreed Restructuring Plan shall be validly taken if approved by a
one third majority vote of the Shareholders present or represented.

(g)
For the avoidance of doubt, and without limiting the generality of the
foregoing, in the event of an Agreed Restructuring Plan, the decisions described
in Sections 3.2(a)(iii) and 3.2(c)(i) (Sales of assets), Section 3.2(a)(xvii)
(Granting of security interest), Section 3.2(a)(xx) (Issuance of Securities) and
Section 3.2(c)(iv)


59





--------------------------------------------------------------------------------



(Incurrence or modification of indebtedness) shall be approved in accordance
with Paragraphs (a)(i) and (a)(ii) above.
(h)
As an exception to the foregoing, the following decisions shall always be
approved as follows and not in accordance with Paragraphs (a)(i) and (a)(ii) of
this Section 5.2:

(xxi)
the decisions described in Section 3.2(b)(v) (issuance of Securities to a Third
Party) and Section 3.2(b)(vi) (issuance of securities by BidCo or a Target),
which shall in any case remain subject to the majority rules set forth in the
first Paragraph of Section 3.2(b); and

(xxii)
the decisions taken in relation with the last Paragraph of Section 3.2(b)
(Removal of the President), which shall in any case remain subject to the
majority rules set forth in such last Paragraph of Section 3.2(b).

6.
REPORTS, INFORMATION AND MONITORING

6.1
Information of the Supervisory Board

Each Supervisory Board Member and each Observer shall be entitled to receive
from the President, the Directeur Général and/or the Executive Committee:
(i)
the Annual Budget fifteen (15) days prior to the start of each relevant
Financial Year;

(j)
the Annual Accounts within one hundred and fifteen (115) days after the end of
each relevant Financial Year;

(k)
the certified Annual Accounts as soon as available and in any event no later
than five (5) Business Days as from the date of certification;

(l)
the Half Year Accounts as soon as available and in any event no later than
September 30 of each year;

(m)
quarterly reports (including, (w) a balance sheet together with a comparison
thereof with the previous year, (x) a cash flow statement together with a
comparison thereof with the previous year and (y) profit and loss accounts
together with a comparison thereof with the Annual Budget and the previous year)
regarding the activities and the financial position of the Group Companies and
(z) the Financial Indebtedness together with a comparison thereof with the
previous year, no later than:

(i)
fifty five (55) days after the end of each quarter other than the Quarter ending
as at the end of its Financial Year;

(ii)
seventy (70) days after the end of the quarter ending as at the end of its
Financial Year


60





--------------------------------------------------------------------------------



(n)
monthly reports (including, profit and loss accounts together with a comparison
thereof with the Annual Budget and the previous year and regarding the
activities and the financial position of a list of main Group Companies to be
defined by the Supervisory Board), no later than twenty five (25) days of the
end of each calendar month (other than January) of each calendar year,

(o)
such reports and information to be provided to the lenders under the Finance
Documents at least ten (10) days before they are provided to lenders;

(p)
such other reports and information as any Supervisory Board Member may at any
time reasonably require in writing to the President, the Directeur Général
and/or the Executive Committee for the purposes of duly carrying out its duties
within the Company as regards any matter relating to the businesses or affairs
of the Company and its Subsidiaries or to its financial position or prospects;
and

(q)
upon request, the agreements generating a turnover or expense in excess of
€100,000 which are identified in Section 3.2(a)(xix) but which have been entered
into by the Company, BidCo or a Target on an arm's length basis and, therefore,
have not been previously approved by the Supervisory Board.

6.2
Direct Parties subject to ERISA Rules

(i)
Upon reasonable request by any Direct Party that is subject to the ERISA Rules,
the Direct Parties shall use their best endeavors to procure that such Direct
Party shall be granted the right, subject to one month's prior notice, to have
reasonable access to the premises, books and records of the Company and to have
regular meetings with the management of the Group. Any costs generated by the
exercise of this right shall be borne by the Direct Party subject to the ERISA
Rules which has exercised this right. Any information obtained by the Direct
Party subject to the ERISA Rules in this context shall remain strictly
confidential.

(j)
In the event that a Direct Party subject to the ERISA Rules has no Supervisory
Board Member or Observer, then upon the reasonable request of such Direct Party,
the Direct Parties shall take all Applicable Actions in order to enable such
Direct Party to obtain one (1) Observer to the Supervisory Board.

(k)
The Direct Parties undertake to sign in good faith any document which is
necessary for a Direct Party subject to the ERISA Rules to continue to qualify
as a venture capital operating company for the purpose of the ERISA Rules,
provided that (i) a legal opinion from a first ranked international law firm
shall expressly confirm the necessity of such document and (ii) such document
shall have no detrimental effect upon the Parties and/or the Group Companies.




61





--------------------------------------------------------------------------------



6.3
Control of financial accounts

(c)
Auditors (commissaires aux comptes) of the Company shall be appointed from
amongst reputable international accounting firms.

(d)
If a simple majority of the Supervisory Board Members present or represented at
a duly convened meeting decides that the Group Companies' financial statements
shall also be prepared in accordance with IFRS, the costs of such transition to
IFRS shall be borne by the Group Companies.




62





--------------------------------------------------------------------------------



CHAPTER II
TRANSFERS
7.
GENERAL PRINCIPLES REGARDING TRANSFERS

7.1
Lock-up

(l)
Until the expiration of the Standstill Period, no Direct Party may Transfer any
of its Securities to any other Party or to any Third Party except pursuant to
Paragraph (e) below or a Permitted Transfer.

(m)
After the expiration of the Standstill Period and until December 31, 2017, any
Direct Party other than the Mancos may Transfer all or a portion of its
Securities in accordance with and subject to the provisions of this Agreement.

(n)
Until December 31, 2017, no Manco may Transfer any of its Securities to any
other Party or to any Third Party except pursuant to Paragraph (e) below or a
Permitted Transfer.

(o)
After December 31, 2017, any Direct Party including the Mancos may Transfer all
or a portion of its Securities in accordance with and subject to the provisions
of this Agreement.

(p)
Even though the Standstill Period has not expired or, concerning the Mancos,
before December 31, 2017, a Direct Party could complete a Transfer of Securities
(other than a Permitted Transfer) to another Party or a Third Party provided
that:

(i)
such Transfer shall be previously approved by an affirmative vote of all the
Supervisory Board Members (whether present or represented) at a duly convened
meeting;

(ii)
after this prior approval, this Direct Party shall deliver a Transfer Notice in
accordance with Section 7.3; and

(iii)
the other Direct Parties shall be entitled to exercise and perform their
Pre-emption Rights, their Proportional Tag Along Rights and/or, as the case may
be, their Total Tag Along Rights with respect to such approved Transfer in
accordance with Section 12.

(q)
Notwithstanding the foregoing and any other provision to the contrary, no Direct
Party may Transfer all or any portion of its Securities to a Competitor, except
if such Transfer entails a Total Tag Along Situation or would automatically
result in a Full Exit. Accordingly, notwithstanding Section 9.1(a), no Financial
Investor may Transfer all or any portion of its Securities to an Original Fund's
Affiliate which is


63





--------------------------------------------------------------------------------



a Competitor, except if such Transfer entails a Total Tag Along Situation or
would automatically result in a Full Exit.
7.2
Principles

In addition to and subject to the provisions of this Chapter II, the following
general principles shall apply to any Transfer of Securities:
(e)
no Direct Party shall Transfer any Securities other than as a result of (i) a
Permitted Transfer or (ii) the acceptance of an Admissible Offer in accordance
with this Agreement;

(f)
in the event of a purported Transfer by a Direct Party in violation of this
Agreement, such purported Transfer shall be void and of no effect and the
Company shall not give effect to such Transfer;

(g)
any Transfer of Securities pursuant to the exercise of the Pre-emption Right,
the Proportional Tag Along Right, the Total Tag Along Right or the Drag Along
Right shall be on the same terms and conditions as set forth in the Admissible
Offer, provided that in the event that the Admissible Offer provides for a
Non-Cash Consideration, the Direct Party exercising its rights shall always have
the option to receive (or to pay in the case of the exercise of the Pre-emption
Right) the Non-Cash Consideration or the amount in cash corresponding to the
value of the Offered Securities as set out in the Transfer Notice or as
determined by the expert in accordance with Section 12.4(e);

(h)
in the event that a Direct Party holds several types of Securities, such Direct
Party shall not be permitted to Transfer any Securities in accordance with the
terms and conditions of this Agreement without simultaneously Transferring to
the same Transferee an equal proportion of Securities of the other type(s) of
Securities held by such Direct Party so that the existing ratio between the
different categories of Securities held by the Transferring Direct Party prior
to the Transfer remains unchanged after completion of the Transfer, it being
expressly agreed that such principle shall apply to the Permitted Transfers
other than the ones set forth in Sections 9.1(a), 9.1(b) and 9.1(e);

(i)
each Transferor shall use its best endeavors to procure that no representations
and warranties shall be granted in relation to any Transfer of Securities;

(j)
in respect of any Transfer of its Securities pursuant to the exercise of the
Total Tag Along Right, the Proportional Tag Along Right or the Drag Along Right,
(i) each Transferor shall bear its pro-rata share of the fees, commissions and
other out-of-pocket expenses (including the fees and expenses of professional
advisors) incurred in connection with the relevant Transfer (such several basis
and pro-rata share being calculated on the basis of the net proceeds received by
each Transferor and such fees


64





--------------------------------------------------------------------------------



and expenses being deducted from the proceeds in order to be paid directly to
such advisors), and (ii), should any representations and warranties be granted
in relation to any Transfer of Securities, each Transferor shall be responsible
for its pro-rata share of such representations and warranties, calculated in
accordance with the same principles as those provided for in sub-paragraph (i).
7.3
Transfer Notice

(a)
In the event that (x) a Direct Party wishes to complete a Permitted Transfer or
has received from another Party or a Third Party an Admissible Offer which it
wishes to accept or (y) a Lucas Shareholder wishes to complete an Admissible
Transfer of Lucas Securities, such Transferor shall promptly notify in writing
each other Party, the Agreement Manager and the President of the contemplated
Transfer (the "Transfer Notice"), and such Transfer Notice, which in order to be
valid, shall contain:

(iv)
the name and address of the proposed Transferee and, in case of an Entity, of
each Person who Controls it directly or indirectly (the "Proposed Transferee");

(v)
for each type of Securities or Lucas Securities to be Transferred, the number of
Securities or the number of Lucas Securities proposed to be Transferred (the
"Offered Securities");

(vi)
for each type of Securities proposed to be Transferred, the price, conditions
and payment terms at which the contemplated Transfer of the Offered Securities
is to be made (the "Offered Price")

(vii)
the representations and warranties proposed to be granted by the Transferor, if
any.

(b)
Except for Permitted Transfers and Admissible Transfers of Lucas Securities, the
Transfer Notice shall also include a Global Valuation on the basis of which the
Offered Prices shall be determined in accordance with Section 8 and shall be
accompanied by a copy of the Admissible Offer.

(c)
In the event that the Offered Price includes Non-Cash Consideration, the
Transferor shall indicate in the Transfer Notice its good faith determination of
the global value of all the Offered Securities (which determination shall be
subject to the terms of Section 12.4(e)).

(d)
In the event of a Permitted Transfer or an Admissible Transfer of Lucas
Securities, the Transferring Party shall state in the Transfer Notice that the
contemplated Transfer is a Permitted Transfer or an Admissible Transfer of Lucas
Securities. For the avoidance of doubt, no Transfer Notice is required for the
Permitted Transfers listed as Paragraphs 9.1(e), 9.1(g), 9.1(h), 9.1(i), 9.1(j),
9.1(k), 9.1(l), 9.1(m) and 9.1(n) below.


65





--------------------------------------------------------------------------------



(e)
In case of a Permitted Transfer (other than the Permitted Transfer set forth in
Section 9.1(e)) to a Third Party or an Admissible Transfer of Lucas Securities
to a Third Party or an Admissible Offer (other than a Global Offer) made by a
Third Party, the Transfer Notice shall be accompanied by the irrevocable
commitment of such Third Party to execute and deliver to the Parties an
Instrument of Adherence on the date of completion of the proposed Transfer at
the latest.

(f)
Notwithstanding the foregoing, the Parties acknowledge that with respect to
Transfers of Subordinated Convertible Bonds from a Willis Party to any of the
Willis Ancillary Parties and/or between Willis Ancillary Parties, no Instrument
of Adherence shall be required from the Willis Ancillary Parties since they have
already executed this Agreement and accepted to become Direct Parties under this
Agreement should they acquire any Securities.

8.
VALUATION OF SECURITIES

For the purposes of this Section 8, subject to the Transparency, any Transfer of
Lucas Securities (other than an Admissible Transfer of Lucas Securities) shall
be deemed to be a Transfer of Securities.
8.1
Preferential Distribution

(k)
In the event that the Direct Parties benefit from payment of a sum or from
Securities by reason or from the fact of the holding or the Transfer (including
from a Transfer envisaged by Sections 9.1(g), 9.1(i), 9.1(j), 9.1(k), 9.1(l),
9.1(m) and 9.1(o) hereof, but excluding other Permitted Transfers) of Shares in
the Company (notably in the case (i) of a distribution of dividends, of reserves
or resulting from a split or a capital reduction not caused by losses, (ii) from
a sale of Securities, (iii) from an IPO, (iv) from a Merger or (v) from a
voluntary or compulsory liquidation of the Company) (the "Distribution"), the
distribution of the consideration or the total receipts received by all of the
Shareholders by way of such a Distribution (the "Distribution Amount") will not
be made pro rata to the holding of each Direct Party in the share capital of the
Company, but by applying specific rules defined in this Section 8.

(l)
It is agreed that in the case of a Distribution, the Distribution Amount
necessarily includes the Shares resulting or which could result from the
exercise and/or the conversion of Securities which give access to the share
capital of the Company in accordance with the provisions of their issuance
contract, in particular (i) the conversion of the Subordinated Convertible Bonds
and (ii) the exercise of the Warrants which are in the money (dans la monnaie).






66





--------------------------------------------------------------------------------



8.2
Allocation of the Distribution Amount

The determination of the portion of the Distribution Amount to be received by
each Party will be undertaken:
(g)
after exercise of the Securities by applying the provisions of their issuance
contract, in particular:

(viii)
after conversion of the Subordinated Convertible Bonds, it being agreed that (A)
the conversion of one (1) Subordinated Convertible Bond will give the right to
subscribe for one (1) Share belonging to the same Class as the Shares held by
the owner of the Subordinated Convertible Bonds prior to the conversion and (B)
the issuance contract for the Subordinated Convertible Bonds stipulates that, as
applicable, all or part of the Subordinated Convertible Bonds shall be converted
automatically and as of right prior to a Distribution giving rise to the
application of the Distribution Fundamentals (excluding distributions of
dividends), subject to the application of any specific rules in relation to the
repayment or the conversion of the Subordinated Convertible Bonds, which may be
agreed upon among the holders of Subordinated Convertible Bonds and the Company
and provided that all Direct Parties holding Voting Shares give their prior
consent; and

(ix)
after exercise of the Warrants, it being agreed that, in connection with the
Distribution, (x) only the Warrants which are in the money shall be deemed to be
exercised (i.e., those fulfilling the conditions for exercise, notably linked to
the Multiple, set forth in the governing issuance contract); and (y) for the
purpose of determining the value of each Security, the Global Valuation shall be
increased by the proceeds which would be received by the Company upon exercise
of those Warrants which are in the money, and the value of each such Warrant
shall be equal to the value of the related Shares less the applicable exercise
price as described in Section 8.12);

(h)
according to the principles (the "Distribution Fundamentals") set forth in
Section 8.3 below.

8.3
Distribution Fundamentals

(a)
The holders of Class 2 Non-Voting Shares will receive the product of:

(i)
the Distribution Amount calculated before conversion of the Subordinated
Convertible Bonds into Shares (i.e., reduced by any amount due in capital and
accrued interest under the bond debt pursuant to the issue of Subordinated
Convertible Bonds); and


67





--------------------------------------------------------------------------------



(ii)
the percentage of the share capital before conversion of the Subordinated
Convertible Bonds into Shares which is represented by the Class 2 Non-Voting
Shares.

(b)
The Distribution Amount reduced by the portion reserved for holders of Class 2
Non-Voting Shares calculated in accordance with Paragraph (a) of this
Section 8.3 (the "Distribution Amount excluding Class 2 Non-Voting Shares") will
be distributed as follows:

(viii)
up to a cap equal to the Global Amount allowing the holders of Class 1B Shares
to achieve a Multiple of 1.75 at the time of the Distribution ("Tranche 1"): the
holders of Class 1B Shares will receive a portion of the Distribution Amount
excluding Class 2 Non-Voting Shares allowing them to obtain (58+1/3)% of the
Global Amount, on one hand, and the holders of Class 1A Shares, the holders of
Class 1C Shares, the holders of Class 1D Shares and the holders of Class 3
Shares will receive the Distribution Amount excluding Class 2 Non-Voting Shares
reduced by the amount distributed to the holders of Class 1B Shares under this
Paragraph, on the other hand, it being agreed that:

(A)
the portion allocated to the holders of Class 1A Shares, the holders of Class 1C
Shares, the holders of Class 1D Shares and the holders of Class 3 Shares will be
divided between these Shareholders proportionally to the portion of the share
capital (excluding Class 1B Shares and Class 2 Shares) which their Class 1A
Shares, Class 1C Shares, Class 1D Shares and Class 3 Shares respectively
represent; and

(B)
in the event where the part of the Distribution Amount excluding Class 2
Non-Voting Shares does not allow the holders of Class 1B Shares to obtain
(58+1/3)% of the Global Amount, the holders of Class 1A Shares, Class 1C Shares,
Class 1D Shares and Class 3 Shares, and/or their Affiliates will be obliged to
assign to the holders of Class 1B Shares, at a price of one (1) euro each, a
share of their right to the interest accrued and capitalized on the Subordinated
Convertible Bonds which they hold (pro rata to their rights to such interest) so
that the holders of Class 1B Shares receive a share of the Distribution Amount
excluding the holders of Class 2 Non Voting Shares allowing them to obtain
(58+1/3)% of the Global Amount;

(ix)
up to a cap equal to the Global Amount allowing the holders of Class 1B Shares
to receive a Multiple equal to 2.59 at the time of the Distribution ("Tranche
2"): the holders of Class 1B Shares will receive a portion of the


68





--------------------------------------------------------------------------------



Distribution Amount excluding Class 2 Non-Voting Shares reduced by the amount
distributed under Paragraph (i) above allowing them to obtain (23+1/3)% of the
Global Amount reduced by the amount distributed under Paragraph (i) above, on
one hand, and the holders of Class 1A Shares, the holders of Class 1C Shares,
the holders of Class 1D Shares and the holders of Class 3 Shares will receive
the Global Amount reduced by the amount distributed under Paragraph (i) above
and the amount distributed to the holders of Class 1B Shares under this
Paragraph, on the other hand, it being agreed that the portion being allocated
to the group of the holders of Class 1A Shares, the holders of Class 1C Shares,
the holders of Class 1D Shares and the holders of Class 3 Shares will be divided
between these Shareholders proportionally with the portion of the share capital
(excluding Class 1B Shares and Class 2 Non-Voting Shares) which their Class 1A
Shares, Class 1C Shares, Class 1D Shares and Class 3 Shares respectively
represent; and
(x)
any remaining balance of the Distribution Amount excluding Class 2 Non-Voting
Shares reduced by the amounts distributed under Paragraphs (i) and (ii) above
will finally be shared between the holders of Class 1A Shares, the holders of
Class 1B Shares, the holders of Class 1C Shares, the holders of Class 1D Shares
and the holders of Class 3 Shares, proportionately to the portion of the share
capital (excluding the Class 2 Non-Voting Shares) which their Class 1A Shares,
Class 1B Shares, Class 1C Shares, Class 1D Shares, Class 3 Shares respectively
represent ("Tranche 3").

(c)
In the event that the Shareholders are likely, subsequent to the date of
completion of a Distribution, to receive a Cash Flows Received (for example, in
case of a price adjustment for the Sale) or to pay a Cash Flows Paid (for
example, in case of the implementation of guarantees granted in the context of a
Sale), the Distribution Amount will not be increased by the maximum amount of
the potentially deferred Cash Flows Received, nor reduced by the maximum amount
of the potentially deferred Cash Flows Paid. At the time of each deferred Cash
Flows Received or Cash Flows Paid, the amount will be divided between the
Shareholders, so that the distribution of the total (A) of the amount
distributed at the time of completion of the Distribution and (B) of the amount
of all of the actual deferred Cash Flows Received and/or Cash Flows Paid accords
with the Distribution Fundamentals.

8.4
Application in the case of a Sale

(a)
The Distribution Fundamentals will apply to the Distribution Amounts resulting
from all Transfers of Securities, including from a Transfer envisaged by
Sections 9.1(g), 9.1(i), 9.1(k), 9.1(l), 9.1(m) and 9.1(o) of this Agreement but
excluding other Permitted Transfers, in favor of a Shareholder or a Third Party
(a "Sale"), including:

(xi)
Transfers of Securities representing all of the share capital and voting rights
in the Company (a "Full Sale");


69





--------------------------------------------------------------------------------



(xii)
Transfers of Securities representing less than 100% of the share capital in the
Company (a "Partial Sale") which is subject to the application of the specific
rules set out in Sections 8.5 and 8.6,

it being specified that the Sales resulting from the exercise of the Call
Options and the Willis Put Options, on the one hand, and the exercise of the
Lucas Parties' Put Options, on the other hand, are subject to the specific rules
set forth, respectively, in Sections 8.7 and 8.8 below.
(b)
In the case of a Partial Sale (other than a Sale by the holders of the Class 1B
Shares following which such holders no longer hold any Security, which shall be
subject to the specific rules set forth in Paragraph (c) of this Section 8.4),
the resulting Distribution Amount will be divided as indicated in Sections 8.5
and 8.6, it being agreed that in the event that the holders of the Class 2
Non-Voting Shares do not Transfer any Shares, the Distribution Amount will be
divided between the holders of Class 1A Shares, Class 1B Shares, Class 1C
Shares, Class 1D Shares and Class 3 Non-Voting Shares without applying Section
8.3(a) above and without the Warrants being exercised (and therefore the Global
Valuation shall not be deemed to be increased by any proceeds from the exercise
of Warrants).

(c)
When the holders of the Class 1B Shares participate in a Sale following which
such holders no longer own Class 1B Share, the Transferee(s) shall pay to
holders of the Class 1B Shares a price equal to the portion of the Distribution
Amount excluding Class 2 Non-Voting Shares which it would receive by applying
the Distribution Fundamentals to a theoretical Distribution Amount equal to the
valuation of the entire share capital of the Company calculated by dividing the
Transfer price of the sold Shares agreed upon between the Shareholders who are
parties to the Partial Sale by the proportion of the share capital which such
sold Shares represent.

(d)
Examples of the application of the Distribution Fundamentals to a Full Sale and
to a Significant Partial Sale to a Shareholder in case of exercise by the
holders of the Class 1B Shares of their Proportional Tag Along Rights are set
out Schedule 8.4.

(e)
In order to give full effect to the rules set out this Section 8.4 and in
Sections 8.5 and 8.6, any contract for Sale or any act of Transfer will as far
as possible contain all useful provisions to permit the distribution of the
Distribution Amount in accordance with the Distribution Fundamentals and the
provisions of this Section 8.4 and in Sections 8.5 and 8.6. In any event (i.e.,
even in the absence of express provision in such contract or act), the relevant
Shareholders agree, each of them insofar as he is able, to take all necessary
action to this effect and will proceed between them to conclude all agreements,
all movements of funds and as the case may be make all Transfers of Shares which
are necessary.

(f)
It is hereby specified, to the extent necessary, that in the event that the
rules set out in this Section 8.4 and in Sections 8.5 and 8.6 provide that the
Shares and Subordinated Convertible Bonds sold in the context of a Partial Sale
will be


70





--------------------------------------------------------------------------------



subsequently treated, for the purposes of the Distribution Fundamentals, as if
they continued to belong to the same Class as before the Partial Sale so that
the Distribution Fundamentals will be applied to such Shares and Subordinated
Convertible Bonds on a subsequent Distribution as if the Partial Sale had not
taken place (without prejudice to the conversion of the Transferred Shares into
Shares of another Class in accordance with Article 9.2.5(b) of the Company's
By-Laws and the definition of the Class of Voting Shares set forth in
Section 1.1), any amount received by the selling Shareholders and any amount
paid by the purchasing Shareholders with respect to such Partial Sale will be
subsequently taken into account, respectively, within their Cash Flows Received
and their Cash Flows Paid.
8.5
Significant Partial Sale

A Partial Sale is "Significant" when the Transfer of Securities at the time of
such Partial Transfer leads to the total of the Shares Transferred either by the
holders of Class 1A Shares, or the holders of Class 1B Shares or the holders of
Class 1C Shares or the holders of Class 1D Shares or the holders of Class 3
Non-Voting Shares, between December 17, 2009 and the contemplated Significant
Partial Sale, representing a proportion of the share capital, after dilution
resulting from the conversion of the Subordinated Convertible Bonds, but before
exercise of the Warrants, greater than 3% for any of these Class of Shares,
except when it results from the exercise of the Call Options, the Willis Put
Options or the Lucas Parties' Put Options, which are subject to the particular
rules set out in Sections 8.7 and 8.8 below.
(a)
In case of non-exercise by the holders of the Class 1B Shares of their
Proportional Tag Along Rights:

In the event of a Significant Partial Sale and in case of non-exercise by the
holders of Class 1B Shares of their Proportional Tag Along Rights, the
Distribution Fundamentals will not be applied to the Distribution Amount
resulting therefrom and the sold Shares and the sold Subordinated Convertible
Bonds will be treated as if they continued to belong to the same Class as before
the Significant Partial Sale (without prejudice to the conversion of the
Transferred Shares into Shares of another Class in accordance with Article
9.2.5(b) of the Company's By-Laws and the definition of the Class of Voting
Shares set forth in Section 1.1).
On a subsequent Distribution giving rise to the application of the Distribution
Fundamentals or a Full Exit, the Distribution Amount resulting therefrom will be
divided among the Shareholders existing at the time of such subsequent
Distribution or Full Exit in accordance with the Distribution Fundamentals.
(b)
In case of exercise by the holders of Class 1B Shares of their Proportional Tag
Along Rights:

(xxiii)
Significant Partial Sale in favor of one or several Parties:


71





--------------------------------------------------------------------------------



In the event of a Significant Partial Sale in favor of one or several
Shareholders and in case of exercise by the holders of Class 1B Shares of their
Proportional Tag Along Rights, the Distribution Amount resulting therefrom will
be divided between the selling Shareholders in accordance with the Distribution
Fundamentals, it being agreed that each selling Shareholder will receive:
(A)
in respect of each of Tranches 1 and 2, a portion of the Distribution Amount
resulting from the Significant Partial Sale equal to the sum of (x) the
proportional entitlement of the Shares held by such Shareholder resulting from
the application of the Distribution Fundamentals and (y) the portion which would
have been received by applying the Distribution Fundamentals by the Shareholders
who did not exercise their Proportional Tag Along Right pro rata to the number
of Shares sold by the relevant Shareholder divided by the total number of Shares
sold in the context of such Significant Partial Sale; and

(B)
in respect of Tranche 3, a proportion of the Distribution Amount excluding Class
2 Non-Voting Shares reduced by the amounts distributed in respect of Tranche 1
and Tranche 2 in proportion to the part of the total number of sold Shares which
its own sold Shares represent at the time of the Distribution.

On a subsequent Distribution giving rise to the application of the Distribution
Fundamentals or a Full Exit (whether in favor of a Third Party or a Party), the
Distribution Amount resulting therefrom will be divided between the Shareholders
existing at the date of such subsequent Distribution or Full Exit in accordance
with the Distribution Fundamentals, it being agreed that by way of exception to
Section 8.3(b), the portion of the Distribution Amount excluding Class 2
Non-Voting Shares to be received by each Shareholder will be equal to:
(A)
in respect of Tranche 1, (x) the proportional entitlement of the Shares held by
such Shareholder before such Partial Sale resulting from the application of the
Distribution Fundamentals (y) increased, for each Shareholder having acquired
Shares in the context of the Partial Sale, by the portion which would have been
paid in respect of Tranche 1 to the holders of the Transferred Shares had there
not been a Partial Sale pro rata to the number of Transferred Shares acquired by
the relevant Shareholder in the context of such Partial Sale, or reduced, for
each Shareholder having sold Shares in the context of the Partial


72





--------------------------------------------------------------------------------



Sale, by the portion which would have been paid in respect of Tranche 1 to the
Securities sold at the time of such Partial Sale;
(B)
in respect of Tranche 2, (x) the proportional entitlement of the Shares held by
such Shareholder before such Partial Sale resulting from the application of the
Distribution Fundamentals (y) increased, for each Shareholder having acquired
Shares in the context of the Partial Sale, by the portion which would have been
paid in respect of Tranche 2 to the holders of the Transferred Securities had
there not been a Partial Sale pro rata to the number of Transferred Securities
acquired by the relevant Shareholder at the time of such Partial Sale or
reduced, for each Shareholder having sold Shares in the Context of the Partial
Sale, by the portion which would have been paid in respect of Tranche 2 to the
Securities sold in the context of such Partial Sale;

(C)
in respect of Tranche 3, a portion of the Distribution Amount excluding Class 2
Non-Voting Shares reduced by the amounts distributed in respect of Tranche 1 and
Tranche 2 in proportion to the share of the share capital (excluding 2 Shares)
which its Shares represent at the time of the Distribution.

(xxiv)
Significant Partial Sale in favor of one or several Third Parties:

In the event of a Significant Partial Sale in favor of one or several Third
Parties and in case of exercise by the holders of the Class 1B Shares of their
Proportional Tag Along Rights, the Distribution Amount resulting therefrom will
be divided between the selling Shareholders in accordance with the rules set out
in Paragraph (b) (i) of this Section 8.5 and the Shares and the Subordinated
Convertible Bonds sold in the context of such Significant Partial Sale will
thereafter be treated, for the purposes of the Distribution Fundamentals, as if
they continued to belong to the same Class as before the Significant Partial
Sale, so that the Distribution Fundamentals are applied to them at the time of a
subsequent Distribution as if the Significant Partial Sale had not taken place
(without prejudice to the conversion of the Transferred Shares into Shares of
another Class in accordance with Article 9.2.5(b) of the Company's By-Laws and
the definition of the Class of Voting Shares set forth in Section 1.1).
On a subsequent Distribution giving rise to the application of the Distribution
Fundamentals or a Full Exit (whether in favor of a Third Party or a
Shareholder), the Distribution Amount will be divided between the Shareholders
existing at the time of such subsequent Distribution or Full Exit in accordance
with the Distribution Fundamentals.

73





--------------------------------------------------------------------------------





8.6
Non-Significant Partial Sale

A Partial Sale is "Non-Significant" when it does not fall within the definition
of a Significant Partial Sale.
(a)
Non-Significant Partial Sale in favor of a Third Party:

In the case of a Non-Significant Partial Sale in favor of a Third Party, the
Distribution Fundamentals will not be applied to the Distribution Amount
resulting from the Non-Significant Partial Sale and the Shares and the
Subordinated Convertible Bonds sold will thereafter be treated, for the purposes
of the Distribution Fundamentals, as if they continued to belong to the same
Class as before the Non-Significant Partial Sale, so that the Distribution
Fundamentals will apply to them on a subsequent Distribution as if the
Non-Significant Partial Sale had not occurred (without prejudice to the
conversion of the Transferred Shares into Shares of another Class in accordance
with Article 9.2.5(b) of the Company's By-Laws and the definition of the Class
of Voting Shares set forth in Section 1.1).
(b)
Non-Significant Partial Sale in favor of one or more Shareholders:

In the case of a Non-Significant Partial Sale in favour of one or more
Shareholders or one or more of their Affiliates, the price of the Transferred
Shares at the time of this Non-Significant Partial Sale will be paid in
accordance with the conditions and the allocation agreed between the
Shareholders who are parties to such Non-Significant Partial Sale and the
Distribution Amount resulting from a subsequent Distribution will be divided
between the Shareholders existing at the time of the Distribution in accordance
with the Distribution Fundamentals, it being agreed that the adjustment rules
set out in Section 8.5(b)(i) will be applied.
8.7
Application in the case of exercise of the Call Options or Willis Put Options

(a)
In the event of exercise of the Call Options or of the Willis Put Options and of
the Transfer of all of the Shares to a Willis Entity which is not a Shareholder,
the Distribution Amount resulting from the Transfer following the exercise of
the Call Options or the Willis Put Options will be divided between the
Shareholders by applying the Distribution Fundamentals, as in the case of a Full
Sale.

(b)
In the event of exercise of the Call Options or of the Willis Put Options and
the Transfer of Shares to a Willis Party (i.e., a Willis Entity which is already
a Shareholder), the Distribution Amount resulting from the Transfer following
the exercise of the Call Options or the Willis Put Options will be divided
between the Shareholders selling their Shares in accordance with the
Distribution Fundamentals except for the Willis Party to whom the Shares will be
Transferred and who will not


74





--------------------------------------------------------------------------------



receive the portion of the Distribution Amount excluding Class 2 Non-Voting
Shares to which its Shares would be entitled by applying the Distribution
Fundamentals.
(c)
Examples of the application of the Distribution Fundamentals in the case of
exercise of the Call Options or the Willis Put Options in favor of a Willis
Party (i.e., which is already a Shareholder) are set out in Schedule 8.7.

(d)
In the event of exercise of the Willis Put Options by some only of the Willis
Call Grantors following which the Willis Entities do not hold all of the Shares:

(i)
if the holders of Class 1B Shares sell their Shares, the sale price received by
the 1B Shareholders will be weighted by applying the Distribution Fundamentals
to the valuation of all of the Securities of the Company applied at the time of
exercise of the Willis Put Options, so that the holders of Class 1B Shares
receive the sale price which they would have received in the case of a Transfer
of all of the Shares; and

(ii)
if the holders of Class 1B Shares do not sell their Shares, the sale price
received by the Shareholders other than the holders of Class 1B Shares will be
weighted by applying the Distribution Fundamentals to the valuation of all of
the Securities of the Company applied at the time of exercise of the Willis' Put
Options, so that the Shareholders other than the holders of Class 1B Shares
receive the sale price which they would have received in the case of a Transfer
of all of the Shares, it being agreed that all of the Shareholders, including
the Shareholders who exercised their Willis' Put Options, agree to do everything
which is necessary to ensure that the allocation of the Distribution Amount
resulting from a subsequent Distribution respects the Distribution Fundamentals
and, to this effect, agree to enter into every agreement, effect all movements
of funds and, as the case may be, effect all necessary Transfers of Shares.

(e)
For the avoidance of doubt, notwithstanding the references in this Agreement to
the price of Securities being determined “on the basis of an Options Completion
Date deemed to occur on June 30, 2016” for the purpose of the Call Options or of
the Willis Put Options, if the Options Completion Date is later than June 30,
2016 such determination shall be made on the basis of interest continuing to
accrue until the actual Options Completion Date with respect to the Subordinated
Convertible Bonds.


75





--------------------------------------------------------------------------------



8.8
Application in case of exercise of the Lucas Parties' Put Options

(a)
In the event of exercise of the Lucas Parties' Put Options, the consideration
for the Put Securities (or, subject to the Transparency, for the Lucas
Securities in case of application of Section 14.8) shall be equal to the portion
due to the holders of Class 1C Shares by applying the Distribution Fundamentals
to a Distribution Amount equal to the Final Put Equity Value or, as the case may
be, the Base Put Equity Value.

(b)
In the event of a subsequent Distribution or Full Exit, the Distribution Amount
resulting therefrom will be divided between the Shareholders existing at the
date of the Distribution or Full Exit in accordance with the Distribution
Fundamentals, it being agreed that:

(iv)
in the absence of modification of the proportion of the share capital which the
Class 1B Shares represent between the date of this Agreement and the exercise of
the Lucas Parties' Put Options, the holders of Class 1B Shares will receive a
proportion of the Distribution Amount excluding Class 2 Non-Voting Shares
allowing them to achieve respectively 65.19% and 35.96%2 of the Global Amount in
respect of Tranche 1 and Tranche 2, the holders of Class 1A Shares will receive
a proportion of the Distribution Amount excluding Class 2 Non-Voting Shares
allowing them to achieve respectively 27.38%2 and 50.37%2 of the Global Amount
in respect of Tranche 1 and Tranche 2, the holders of Class 1D Shares and Class
3 Non-Voting Shares will receive a proportion of the Distribution Amount
excluding Class 2 Non-Voting Shares allowing them to achieve respectively 7.43%2
and 13.67%2 of the Global Amount in respect of Tranche 1 and Tranche 2, it being
agreed that in respect of Tranche 3 any balance of the Distribution Amount
excluding Class 2 Non-Voting Shares reduced by the amounts distributed in
respect of Tranche 1 and Tranche 2, will be divided between the holders of Class
1A Shares, the holders of Class 1B Shares, the holders of Class 1D Shares and
the holders of Class 3 Non-Voting Shares in proportion to the portion of the
share capital (excluding 2 Shares) which their Class 1A Shares, Class 1B Shares,
Class 1D Shares and Class 3 Non-Voting Shares respectively represent at the time
of the Distribution or Full Exit;

(v)
by way of exception to Section 8.3(b)(i), the Tranche 1 will be capped at the
sum of (A) the Global Amount allowing the holders of Class 1B Shares to obtain
at the time of the Distribution a Multiple equal to 1.75 on their investment
excluding the part acquired following the exercise of the Lucas Parties' Put
Options and (B) the portion of the Global Amount which would have been paid in
respect of Tranche 1 to the Lucas Parties had there not been an exercise of the
Lucas Parties' Put Options; and

(vi)
by way of exception to Section 8.3(b)(ii), Tranche 2 will be capped at the sum
of (A) the Global Amount allowing the holders of Class 1B Shareholders


76





--------------------------------------------------------------------------------



to obtain at the time of the Distribution a Multiple equal to 2.59 on their
investment excluding the part acquired following the exercise of the Lucas
Parties' Put Options and (B) the portion of the Global Amount which would have
been paid in respect of Tranche 2 to the Lucas Parties had there not been an
exercise of the Lucas Parties' Put Options.
(c)
Examples of the application of the Distribution Fundamentals in the case of
exercise of the Lucas Parties' Put Options are set out in Schedule 8.8.



8.9
Application in the case of a refinancing of the Subordinated Convertible Bonds

(a)
If the Company wishes to repay all or part of the Subordinated Convertible Bonds
(a "Refinancing"), the Subordinated Convertible Bonds which are refinanced will
be converted into Shares immediately before the Refinancing. Once the
Refinancing has been completed, the Company will reduce its share capital by the
amounts received by it in the context of the Refinancing reduced by the interest
paid on the Subordinated Convertible Bonds which were refinanced. The
Distribution Amount resulting from the reduction in share capital following the
conversion of the refinanced Subordinated Convertible Bonds and the completion
of the Refinancing will then be divided between the Shareholders who converted
their refinanced Subordinated Convertible Bonds by applying the Distribution
Fundamentals, it being agreed that for these purposes:

(vii)
the Distribution Fundamentals will not apply after conversion of all of the
Subordinated Convertible Bonds, but by way of derogation from Sections 8.2 and
8.3 above and by application of their issuance contract, after conversion of
only the Subordinated Convertible Bonds which are refinanced in the context of
the Refinancing; and

(viii)
for the purposes of applying Paragraph 8.3(b)(i)(B), only the rights to interest
accrued and capitalized on the refinanced Subordinated Convertible Bonds may be
assigned.

(b)
Examples of the application of the Distribution Fundamentals to a Refinancing
are set out in Schedule 8.9.

8.10
Application in the case of an IPO

In the event that the Company initiates an IPO, all of the Shares in the Company
(the "Converted Shares") will, immediately before the IPO, be converted into
Ordinary Shares in the Company (the "New Ordinary Shares") without modifying the
amount of the share capital. In this context, the New Ordinary Shares will be
divided between the Shareholders as follows:

77





--------------------------------------------------------------------------------



(a)
the Distribution Fundamentals will be applied to a Distribution Amount equal to
the total number of New Ordinary Shares multiplied by the average of the highest
price per New Ordinary Share and the lowest price per New Ordinary Share
calculated by reference to the price range proposed immediately before the IPO
by the banks mandated for this purpose, so that there will be calculated the
proportion of this Distribution Amount to which each Class of Converted Shares
is entitled;

(b)
the total number of New Ordinary Shares to be created in respect of each Class
of Converted Shares will then be calculated by dividing (i) the proportion of
the Distribution Amount determined in accordance with the preceding Paragraph by
(ii) by the average of the highest price per New Ordinary Share and the lowest
price per New Ordinary Share calculated by reference to the price range proposed
immediately before the IPO by the banks mandated for this purpose; and

(c)
the total number of New Ordinary Shares will be divided between the Shareholders
of one Class of Converted Shares proportionately to the part of the total number
of Shares of that Class held by each Shareholder of that Class.

8.11
Application in case of a Merger

(a)
In the event that the Company is absorbed by merger other than a merger by
absorption of the Company by one of its wholly owned subsidiaries (a "Merger"),
the shares to be issued by the absorbing entity in consideration for the
contribution of the assets of the Company and allocated to the Shareholders
other than the absorbing entity (the "New Shares") will be divided between the
Shareholders as follows:

(iii)
the Distribution Fundamentals will be applied to a Distribution Amount equal to
the total number of New Shares multiplied by the value per New Share calculated
for the purposes of the determination of the parity of exchange between the
Shares in the Company which are to be exchanged (the "Exchanged Shares") and the
New Shares in the context of a Merger, so that there will be calculated the
proportion of this Distribution Amount to which each Class of Exchanged Shares
is entitled;

(iv)
the total number of New Shares to which each Class of Exchanged Shares is
entitled will then be calculated by dividing (A) the proportion of the
Distribution Amount calculated in accordance with the preceding Paragraph by (B)
the value per New Share calculated for the purposes of the determination of the
parity of exchange between the Exchanges Shares and the New Shares;

(v)
the total number of New Shares will be divided between the Shareholders of one
Class of Exchanged Shares proportionately to the part of the total number of
Exchanged Shares of that Class held by each Shareholder of that Class.


78





--------------------------------------------------------------------------------



(b)
In order to give full effect to the rules set out in this Section 8.11, the
agreement for Merger must, in order to be approved, include the necessary
provisions so that the New Shares are allocated between the Shareholders
according to the Distribution Fundamentals and as set out in this Section 8.11.

8.12
Valuation of Securities other than Shares

(a)
In the context of a Transfer, the price of a Security other than a Share (and,
for the avoidance of doubt, the Global Valuation included in the Transfer Notice
shall take into account the dilution resulting from the exercise or conversion
of other Securities and the cash proceeds which the Company would have received
upon such exercise or conversion) shall, subject always to adjustment in
accordance with the preceding provisions of this Section 8, be equal to (as the
case may be):

(i)
the difference between the Offered Price for the Shares to which such Security
would be entitled on the basis of the Global Valuation included in the Transfer
Notice and the subscription price to be paid by the Direct Party in order to
subscribe for such Shares upon the exercise of such Security;

(ii)
all cash amounts to which such Security would be entitled if it was repayable at
the time of the Transfer, including any repayment of principal amounts and
payment of accrued and compound interests; or

(iii)
if such Security is convertible into Shares, the highest of:

(A)
all cash amounts to which such Security would be entitled if it was repayable at
the time of the Transfer, including any repayment of principal amounts and
payment of accrued and compound interests; and

(B)
the Offered Price for the Shares to which such Security would be entitled upon
conversion on the basis of the Global Valuation at the time of the Transfer plus
all accrued and compound interests at the time of the Transfer.

(b)
Notwithstanding the foregoing, as long as a Subordinated Convertible Bond is not
converted or convertible into Shares in accordance with its terms, its price
shall be equal to its principal amount increased by the interests accrued
thereon.

(c)
Pursuant to the valuation principles set forth above, the price of a Warrant
shall be equal to the Offered Price for the Shares to which such Warrant would
give right if it was exercisable at the time of the Transfer on the basis of the
Global Valuation less the subscription price for such Shares upon the exercise
of the Warrants (and


79





--------------------------------------------------------------------------------



the Global Valuation from which the value of other Securities is derived shall
be increased to reflect the receipt of such subscription price).
9.
PERMITTED TRANSFERS AND PROHIBITION OF INDIRECT TRANSFERS

9.1
Scope of the Permitted Transfers

The following Transfers of Securities (each, a "Permitted Transfer") may be
completed by any Direct Party without triggering the application of Section 7.1
(Lock-up) and Section 12 (Restrictions on Transfers), provided that no Permitted
Transfer to a Third Party may be consummated without the execution and delivery
by such Third Party of an Instrument of Adherence no later than the date of such
Transfer:
(i)
any Transfer between Financial Investors and any Transfer from a Financial
Investor to an Affiliate of the Original Fund, provided that the Transferee
shall undertake to Transfer back at the same price to the Original Fund the
Transferred Securities should it cease to be an Affiliate of the Original Fund
and the Original Fund hereby jointly undertakes to repurchase such Transferred
Securities at the same price if the Transferee ceases to be one of its
Affiliates;

(j)
any Transfer between Willis Parties and from a Willis Party to another Willis
Entity (including any Transfer from Willis Europe to a Willis Ancillary Party or
between two Willis Ancillary Parties), provided that the Transferee shall
undertake to Transfer at the same price to Willis Parent the Transferred
Securities should it cease to be a Willis Entity and Willis Parent hereby
undertakes to repurchase such Transferred Securities at the same price if the
Transferee ceases to be one of its Affiliates;

(k)
any Transfer between Lucas Parties and from a Lucas Party (including Lucaslux)
to another Lucas Entity;

(l)
any Transfer between Gras Parties and from a Gras Party (including Graslux) to
another Gras Entity;

(m)
any pledge on the Securities (nantissement de compte de titres) to be granted to
the benefit of the Finance Parties pursuant to the Finance Documents and any
Transfer resulting from the enforcement of any such pledge;

(n)
any Transfer between the Family Companies, provided that the Lucas Parties shall
retain at least 18% of the Voting Shares;

(o)
any Transfer pursuant to the exercise of the Put Options;

(p)
the pledge on the Put Securities (nantissement de compte de titres) to be
granted pursuant to Section 14.4(f) and any Transfer resulting from the
enforcement of such pledge;


80





--------------------------------------------------------------------------------



(q)
any Transfer pursuant to the exercise of the Call Options;

(r)
any Transfer pursuant to the exercise of the Willis Put Options and/or under the
First and Second Conditional Sales;

(s)
any Transfer resulting from the due exercise of the Drag Along Right, provided
that the Standstill Period has expired;

(t)
any Transfer resulting from the due exercise of the Total Tag Along Rights,
without prejudice to the circumstances described in Section 12.4(c) and provided
that the Standstill Period has expired or such Transfer is completed in
accordance with Section 7.1(e);

(u)
any Transfer in the context of an IPO, provided that the Standstill Period has
expired;

(v)
any Transfer resulting from the exercise of the rights granted to the
Non-Defaulting Parties under Section 9.3; and

(w)
any other Transfer of Securities to which a simple majority of the holders of
each Class of Voting Shares (other than Ordinary Shares) have consented in
writing (including the Transfers which may result from the application of
Section 11.2(b)).

Notwithstanding the foregoing, the Parties acknowledge that (i) no Instrument of
Adherence shall be required with respect to the Permitted Transfers set forth in
Paragraph (e) of this Section 9.1 and (ii) with respect to Transfers of
Subordinated Convertible Bonds from a Willis Party to any of the Willis
Ancillary Parties and/or between Willis Ancillary Parties, no Instruments of
Adherence shall be required from the Willis Ancillary Parties since they have
already executed this Agreement and accepted to become Direct Parties under this
Agreement should they acquire any Securities.
9.2
Transfer Notice

Except for the Permitted Transfers listed at Paragraphs 9.1(e), 9.1(g), 9.1(h),
9.1(i), 9.1(j), 9.1(k), 9.1(l), 9.1(m) and 9.1(n) above and for the transfers of
Subordinated Convertible Bonds from a Willis Party to a Willis Ancillary Party
or between two Willis Ancillary Parties, the Transferring Direct Party shall
send the Transfer Notice relating to a Permitted Transfer to the other Direct
Parties, the Agreement Manager and the President no later than twenty (10)
Business Days prior to the date of completion of such Permitted Transfer.
9.3
Prohibition of indirect Transfers

(g)
If a Direct Party is in a situation of Default, this Defaulting Party shall
notify the Non-Defaulting Parties within ten (10) Business Days as from the date
of the event triggering the Default.


81





--------------------------------------------------------------------------------



(h)
Provided that the Defaulting Party has delivered the above mentioned notice in
due time, it shall have the right to remedy the Default within thirty (30)
Business Days as from the date of the event triggering the Default.

(i)
In case of failure by the Defaulting Party to remedy the Default within the
above mentioned thirty (30) Business Day-period, at the expiry of such period:

(iv)
the Defaulting Party shall lose all of its rights under this Agreement
(including, as the case maybe, the rights to appoint nominees at the Supervisory
Board attached to its Class of Voting Shares but excluding the other voting and
financial rights attached to such Shares) but shall remain bound by its
obligations hereunder;

(v)
each of the Non-Defaulting Parties shall have the right (but not the obligation)
to purchase all of the Securities held by the Defaulting Party in accordance
with the terms and conditions set forth in this Section 9.3 and for their issue
price, upon written notice sent to the Defaulting Party within a six (6)
month-period therefrom; and

(vi)
in addition, if the Defaulting Party is a Lucas Party, the Lucas Shareholders
shall lose all of their rights under this Agreement (in particular under
Sections 10.13, 11.3, 12.6, 13(h) and 14.8) but shall remain bound by their
obligations hereunder.

(j)
If a Non-Defaulting Party becomes aware of a Default other than pursuant to a
notification sent in accordance with Paragraph (a) of this Section 9.3 it shall
notify the Defaulting Party and the other Non-Defaulting Parties of the
occurrence of this Default.

(k)
If the Defaulting Party can evidence that the notification period set forth in
Paragraph (a) of this Section 9.3 has not expired, Paragraphs (b) and (c) of
this Section 9.3 shall apply. If it is not the case, the Defaulting Party shall
have the right to remedy the Default within ten (10) Business Days as from the
date of receipt of the above mentioned notification.

(l)
In case of failure by the Defaulting Party to remedy the Default within the
above mentioned ten (10) Business Day-period, at the expiry of such period:

(iv)
the Defaulting Party shall be retroactively deemed to have lost all of its
rights under this Agreement (including, as the case maybe, the rights to appoint
nominees at the Supervisory Board attached to its Class of Voting Shares but
excluding the other voting and financial rights attached to such Shares) as from
the date of the event triggering the Default, but shall remain bound by its
obligations hereunder;


82





--------------------------------------------------------------------------------



(v)
each of the Non-Defaulting Parties shall have the right (but not the obligation)
to purchase all of the Securities held by the Defaulting Party in accordance
with the terms and conditions set forth in this Section 9.3 and for 95% of their
issue price, upon written notice sent to the Defaulting Party within a one (1)
year-period as from the date of the Non-Defaulting Parties becoming aware of a
Default; and

(vi)
in addition, if the Defaulting Party is a Lucas Party, the Lucas Shareholders
shall be retroactively deemed to have lost all of their rights under this
Agreement (in particular under Sections 10.13, 11.3, 12.6, 13(h) and 14.8) as
from the date of the event triggering the Default, but shall remain bound by
their obligations hereunder.

(m)
Should a Direct Party holding Voting Shares become aware of a Default of another
Direct Party, it shall promptly inform in writing the other Non-Defaulting
Parties. In case of failure to do so, this Non-Defaulting Party and its
Affiliates would lose their rights under this Section 9.3.

(n)
The rights granted to the Non-Defaulting Parties under this Section 9.3 shall
only be valid if exercised by them (taken as a whole) with respect to all the
Securities held by the Defaulting Party, failing which the Non-Defaulting
Parties shall be deemed to have irrevocably waived such rights.

(o)
If the total number of Securities that the Non Defaulting Parties wish to
purchase pursuant to Paragraph (c) and Paragraph (d) of this Section 9.3
represents more than the number of Securities held by the Defaulting Party, each
of the Non-Defaulting Party having exercised their rights under this Section 9.3
shall have the right to purchase from the Defaulting Party a number of
Securities calculated in accordance with Section 12.1(c) mutatis mutandis.

(p)
The Defaulting Party shall Transfer title to its Securities by delivering the
transfer forms (ordres de mouvements) with respect to its Securities in
consideration for the price provided, as the case may be, under Paragraph (c) or
Paragraph (d) of this Section 9.3 within ten (10) Business Days following
receipt of the latest exercise notice sent by the Non-Defaulting Parties.

(q)
It is expressly acknowledged and agreed that forced execution of the rights
granted under this Section 9.3 to the Non-Defaulting Parties to purchase all of
the Securities held by a Defaulting Party may be requested, each Party hereby
irrevocably waiving any right in that respect under Article 1142 of the French
Civil Code (Code civil).

10.
WILLIS' CALL OPTIONS AND PUT OPTIONS GRANTED BY WILLIS

Should several Willis Parties be Direct Parties to this Agreement when the Call
Options or the Willis Put Options may be exercised, the Willis Parties, the
Willis Call Grantors and the

83





--------------------------------------------------------------------------------



Mancos agree in advance that only one Willis Party shall have the right (but not
the obligation) to exercise all of the Call Options and the Mancos Call Options
and only one Willis Party shall have the obligation to purchase the Option
Securities pursuant to the Willis Put Options, such obligation being irrevocably
guaranteed by Willis Parent. Accordingly, for the sole purpose of this
Section 10, any reference to "Willis" shall mean either the Willis Party chosen
by the Willis Parties to exercise the Call Options and the Mancos Call Options
or to purchase the Option Securities pursuant to the Willis Put Options or, as
the case may be, the only Willis Party which is a Direct Party to this Agreement
when the Call Options, the Mancos Call Options or the Willis Put Options are
exercised. For the application of this Section 10, Willis Parent shall be deemed
to act on behalf of the Willis Parties and any agreement between the Willis Call
Grantors and Willis or between the Mancos and Willis shall be validly signed by
a director of Willis Parent.
Notwithstanding the foregoing, in accordance with Section 10.16(b), at the
option of Willis, one or several Willis Parties may be substituted for Willis in
order to acquire title to the Options Securities under the Call Options, the
Willis Put Options and the First and Second Conditional Sales or in order to
acquire title to the Securities held by the Mancos under the Mancos Call
Options.
10.1
Grant of the Call Options

(d)
Each Direct Party other than the Mancos and the Willis Parties (each, a "Willis
Call Grantor") hereby grants to Willis a call option on all of its Option
Securities, in accordance with the terms and conditions set forth in this
Section 10 (collectively, the "Call Options").

(e)
Notwithstanding any other provision to the contrary contained herein, Willis
accepts the Call Options as options only, without any undertaking or obligation
to exercise the Call Options.

10.2
Calculation of the Notification Enterprise Value and Estimated Notification
Equity Value and Prices; Pre-Notifications Due Diligence

(r)
No later than October 31, 2014, the Company shall remind Willis and the Willis
Call Grantors that they need to select and appoint two Experts prior to December
31, 2014.

(s)
The first Expert shall be selected and appointed by Willis and the second Expert
shall be selected and appointed by the Financial Investors on behalf of all of
the Willis Call Grantors, in both cases no later than December 31, 2014. Willis
shall notify the Company and the Willis Call Grantors of its choice no later
than December 31, 2014. The Financial Investors shall notify the Company, Willis
and the other Willis Call Grantors of their choice no later than December 31,
2014.


84





--------------------------------------------------------------------------------



(t)
The Company shall, and Willis and the Willis Call Grantors shall take all
Applicable Actions to, cause the Company to:

(i)
remind the Agreed 1592 Arbitrator of his mission pursuant to this Section 10.2
and Section 10.4 no later than January 15, 2015;

(ii)
prepare the Annual Accounts for the Financial Year ended December 31st, 2014 as
soon as possible and by March 17, 2015 at the latest; and

(iii)
simultaneously provide the Agreed 1592 Arbitrator, Willis and the Willis Call
Grantors with such Annual Accounts and the Annual Budget for the Financial Year
2015, within five (5) Business Days as from the date of certification of the
2014 Annual Accounts by the auditors of the Company.

(u)
The Notification Enterprise Value and the Estimated Notification Equity Value
and Prices shall be determined by the Agreed 1592 Arbitrator in accordance with
the formulas set forth in Schedule 1(B).

(v)
Except if the Notification Enterprise Value and the Estimated Notification
Equity Value and Prices are expressly agreed upon in writing between Willis and
each of the Willis Call Grantors prior to the expiry of the twenty (20) Business
Day-period provided in this Paragraph, the Agreed 1592 Arbitrator shall
determine the Notification Enterprise Value and the Estimated Notification
Equity Value and Prices within twenty (20) Business Days from the Notification
Appointment Date and shall promptly and simultaneously notify the Company,
Willis and all of the Willis Call Grantors thereof. This period for delivering a
written report may be extended for up to ten (10) Business Days for good cause
by the mutual written consent of Willis and the Willis Call Grantors or by the
Agreed 1592 Arbitrator at his sole discretion.

(w)
Willis and each of the Willis Call Grantors are authorized to make submissions
to the Agreed 1592 Arbitrator within ten (10) Business Days from the
Notification Appointment Date provided that such submissions shall also be
notified to the other Direct Parties. Each Direct Party may respond to another
Direct Party's submission by notifying such response to the Agreed 1592
Arbitrator and the other Direct Parties within fifteen (15) Business Days from
the Notification Appointment Date.

(x)
In the event that (i), for any reason whatsoever, the Agreed 1592 Arbitrator is
not willing to perform his mission or not able to determine the Notification
Enterprise Value and the Estimated Notification Equity Value and Prices within
the period mentioned in Paragraph (e) of this Section 10.2 and (ii) the
Notification Enterprise Value and the Estimated Notification Equity Value and
Prices are not expressly agreed upon in writing between Willis and each of the
Willis Call Grantors, an Appointed 1592 Arbitrator shall be appointed by the
Président of the Nanterre Commercial Court (Tribunal de commerce) at the request
of Willis or any of the Willis Call Grantors, whichever is the most diligent.


85





--------------------------------------------------------------------------------



(y)
The Appointed 1592 Arbitrator, if any, shall also determine the Notification
Enterprise Value and the Estimated Notification Equity Value and Prices in
accordance with the formulas set forth in Schedule 1(B). Except if the
Notification Enterprise Value and the Estimated Notification Equity Value and
Prices are expressly agreed upon in writing between Willis and each of the
Willis Call Grantors before, the Appointed 1592 Arbitrator shall use his best
endeavors to determine the Notification Enterprise Value and the Estimated
Notification Equity Value and Prices within thirty (30) Business Days from his
appointment by the Président of the Nanterre Commercial Court (Tribunal de
commerce) and, in any case, shall have determined them by December 31, 2015 at
the latest.

(z)
The Appointed 1592 Arbitrator shall promptly and simultaneously notify the
Company, Willis and all of the Willis Call Grantors of his final determination
of the Notification Enterprise Value and Estimated Notification Equity Value and
Prices. Willis and each of the Willis Call Grantors shall be authorized to make
submissions to the Appointed 1592 Arbitrator and to respond to other Direct
Parties' submissions in accordance with a procedure and a timetable to be
established by the Appointed 1592 Arbitrator.

(aa)
The Company and the Direct Parties shall, and the Direct Parties shall take all
Applicable Actions to cause the Company to, cooperate in good faith and furnish
to the 1592 Arbitrator any information and documents which the 1592 Arbitrator
may reasonably require in connection with his mission, including the reports of
the Experts, if any.

(bb)
In the absence of fraud or manifest error, the Notification Enterprise Value and
the Estimated Notification Equity Value and Prices determined by the 1592
Arbitrator shall be final and binding upon Willis and all of the Willis Call
Grantors.

(cc)
From February 28, 2015 to April 30, 2015 (the "Pre-Notifications Due Diligence
Period"), Willis shall have the right (but not the obligation) to conduct a due
diligence of the Company and the other Group Companies (the "Pre-Notifications
Due Diligence"), for which purpose:

(i)
the Company shall, and Willis and the Willis Call Grantors shall take all
Applicable Actions to cause the Company to, give access to Willis and its
designated advisers (subject to the entry into customary non-disclosure
agreements) to the premises, books, records, contracts, senior management and
executives (including employees responsible for compliance), and relevant
advisors (including auditors and accountants) of the Group Companies whether
through a virtual data room (subject to the acceptance by Willis and its
advisers of customary terms of use for the virtual data room, such terms to
allow printing of documents) or otherwise and in particular through site visits
(subject to reasonable prior notice during normal business hours, and in a
manner which does not interfere to any material degree with the Group Companies’
business) and multiple interviews of the management


86





--------------------------------------------------------------------------------



(the "Pre-Notifications Data Room"). The Pre-Notification Data Room shall
include documentation and information reasonably requested by Willis and
customary for an acquisition due diligence, including the Annual Accounts for
the Financial Year ended December 31, 2014 (when they become available) and the
Company's related working papers (provided, however, that the Company's
accountants shall not be obliged to make any working papers available to Willis
and its advisers except in accordance with such accountants' normal disclosure
procedures and then only after Willis and its advisers have signed a customary
agreement relating to the access to such working papers in form and substance
reasonably acceptable to such accountants); provided, however, that the
Pre-Notifications Data Room shall not include any Willis Restricted Information.
(ii)
The Company and the Company's management shall be instructed to prepare the
information disclosed in the Pre-Notifications Due Diligence in good faith, and
to include in the Pre-Notifications Data Room all documents which are customary
and relevant for a transaction of this type in the reasonable judgment of Willis
(other than any Willis Restricted Information).

(iii)
As part of the Pre-Notifications Due Diligence, the Company and the Company's
management shall be instructed to use their best efforts to answer in good faith
and within a reasonable timeframe any questions that Willis may ask with respect
to the information disclosed in the Pre-Notifications Due Diligence; provided
that (x) any such question shall be submitted to the Company's management in
writing (or orally in the context of Management Q&A), (y) any such question
shall be reasonably detailed and specific, and (z) the Company and the Company's
management shall not in their response to any such questions disclose any Willis
Restricted Information.

(dd)
Each of the Company and Willis shall bear its own costs with respect to the
Pre-Notifications Due Diligence.

(ee)
The conduct of the Pre-Notifications Due Diligence shall be organised in a
manner that does not disrupt the Group Companies' day-to-day business operations
in any material respect.

(ff)
Any information obtained by Willis in the context of the Pre-Notifications Due
Diligence shall be strictly confidential and shall constitute Information for
purposes of Section 20.5.

(gg)
Neither the Company, any other Group Company (nor any of the Willis Call
Grantors), nor any manager, representative or adviser thereof:

(i)
shall be required to carry out any vendor due diligence exercise, or to provide
any vendor due diligence report within the context of the Pre-Notifications Due
Diligence, and


87





--------------------------------------------------------------------------------



(ii)
shall be deemed to give Willis any representation or warranty as to the accuracy
or completeness of the information contained in the Pre-Notifications Data Room.

10.3
Notification of Willis' intention and grant of the Willis Put Options

(c)
Whether or not (x) the Pre-Notifications Due Diligence has been conducted, and
(y) the Notification Enterprise Value and the Estimated Notification Equity
Value and Prices have been determined by the 1592 Arbitrator or agreed upon in
writing between Willis and each of the Willis Call Grantors, in each case, prior
to April 30, 2015, Willis shall notify its intentions regarding its Call Options
by April 30, 2015 at the latest by sending written notices to the Company and
each of the Willis Call Grantors, stating whether or not it waives its right to
exercise the Call Options (the "Notifications").

(d)
In the event that Willis either (i) delivers Notifications whereby it expressly
waives its right to exercise the Call Options or (ii) fails to deliver any of
the Notifications before May 1st, 2015, Willis shall be deemed to have
irrevocably waived its rights under all of the Call Options and the Call Options
shall be null and void.

(e)
By sending Notifications whereby it expressly confirms its intention to continue
to benefit from the right to exercise its Call Options
("Confirming Notifications"), Willis shall be automatically deemed to grant to
each of the Willis Call Grantors a put option on all the Option Securities of
such Willis Call Grantor in accordance with the terms and conditions set forth
in this Section 10 (collectively, the "Willis Put Options").

(f)
Each of the Willis Call Grantors accepts in advance the Willis Put Options as
options only, without any undertaking or obligation to exercise the Willis Put
Options.

(g)
In case of Confirming Notifications, the Company shall remind Willis of the fact
that it may have to obtain an authorization or consent by a Governmental
Authority prior to the Options Completion Date.

(h)
For the avoidance of doubt, it is specified that the provisions of Sections 10.4
to 10.12 and of Section 10.15(b) shall only apply in case of Confirming
Notifications.

10.4
Calculation of the Final Notification Equity Value and Prices

(c)
As soon as the information is available the Company shall, and the Direct
Parties shall take all Applicable Actions to cause the Company to,
simultaneously provide the Direct Parties and the 1592 Arbitrator who
calculated, or is calculating, the Notification Enterprise Value and the
Estimated Notification Equity Value and Prices with all the information enabling
the 1592 Arbitrator to calculate the Final Notification Equity Value and Prices.


88





--------------------------------------------------------------------------------



(d)
Except if the Final Notification Equity Value and Prices are expressly agreed
upon in writing between Willis and each of the Willis Call Grantors, the 1592
Arbitrator shall determine the Final Notification Equity Value and Prices no
later than December 31, 2015. Willis and each of the Willis Call Grantors shall
be authorized to make submissions to the 1592 Arbitrator and to respond to other
Direct Parties' submissions in accordance with a procedure and a timetable to be
established by the 1592 Arbitrator.

(e)
The Company and the Direct Parties shall, and the Direct Parties shall take all
Applicable Actions to cause the Company to, cooperate in good faith and furnish
to the 1592 Arbitrator any information and documents which the 1592 Arbitrator
may reasonably require in connection with his mission of determination of the
Final Notification Equity Value and Prices.

(f)
The 1592 Arbitrator shall promptly and simultaneously notify the Company, Willis
and all of the Willis Call Grantors of his final determination of the Final
Notification Equity Value and Prices.

(g)
In the absence of fraud or manifest error, the Final Notification Equity Value
and Prices determined by the 1592 Arbitrator shall be final and binding upon
Willis and all of the Willis Call Grantors.

(h)
In the event that the 1592 Arbitrator receives the information enabling him to
calculate the Final Notification Equity Value and Prices when he has not
calculated the Estimated Notification Equity Value and Prices yet, the 1592
Arbitrator is authorized to only determine the Notification Enterprise Value and
the Final Notification Equity Value and Prices.

10.5
Calculation of the Call Enterprise Value and the Estimated Call Equity Value and
Prices

(f)
No later than October 31st, 2015, the Company shall remind Willis and the Willis
Call Grantors that they need to select and appoint two Experts prior to December
31st, 2015.

(g)
The first Expert shall be selected and appointed by Willis and the second Expert
shall be selected and appointed by the Financial Investors on behalf of all of
the Willis Call Grantors, in both cases no later than December 31st, 2015.
Willis shall notify the Company and the Willis Call Grantors of its choice no
later than December 31st, 2015. The Financial Investors shall notify the
Company, Willis and the other Willis Call Grantors of their choice no later than
December 31st, 2015.

(h)
The Company shall, and the Direct Parties shall take all Applicable Actions to
cause the Company to:


89





--------------------------------------------------------------------------------



(i)
remind the Agreed 1592 Arbitrator of his mission pursuant to this Section 10.5
and Section 10.10 no later than January 15, 2016;

(ii)
prepare the Annual Accounts for the Financial Year ended December 31st, 2015 as
soon as possible and by March 16, 2016 at the latest; and

(iii)
simultaneously provide the Agreed 1592 Arbitrator and the Direct Parties with
such Annual Accounts within five (5) Business Days as from the date of
certification of the 2015 Annual Accounts by the auditors of the Company.

(i)
The Call Enterprise Value and the Estimated Call Equity Value and Prices shall
be determined by the Agreed 1592 Arbitrator in accordance with the formulas set
forth in Schedule 1(B).

(j)
Except if the Call Enterprise Value and the Estimated Call Equity Value and
Prices are expressly agreed upon in writing between Willis and each of the
Willis Call Grantors prior to the expiry of the twenty (20) Business Day-period
provided in this Paragraph, the Agreed 1592 Arbitrator shall determine the Call
Enterprise Value and the Estimated Call Equity Value and Prices within twenty
(20) Business Days from the Call Appointment Date and shall promptly and
simultaneously notify the Company, Willis and all of the Willis Call Grantors
thereof. This period for delivering a written report may be extended for up to
ten (10) Business Days for good cause by the mutual written consent of Willis
and the Willis Call Grantors or by the Agreed 1592 Arbitrator at his sole
discretion.

(k)
Willis and each of the Willis Call Grantors are authorized to make submissions
to the Agreed 1592 Arbitrator within ten (10) Business Days from the Call
Appointment Date provided that such submissions shall also be notified to the
other Direct Parties. Each Direct Party may respond to another Direct Party's
submission by notifying such response to the Agreed 1592 Arbitrator and the
other Direct Parties within fifteen (15) Business Days from the Call Appointment
Date.

(l)
In the event that, (i) for any reason whatsoever, the Agreed 1592 Arbitrator is
not willing to perform his mission or not able to determine the Call Enterprise
Value and the Estimated Call Equity Value and Prices within the period mentioned
in Paragraph (e) of this Section 10.5 and (ii) the Call Enterprise Value and the
Estimated Call Equity Value and Prices are not expressly agreed upon in writing
between Willis and each of the Willis Call Grantors, an Appointed 1592
Arbitrator shall be appointed by the Président of the Nanterre Commercial Court
(Tribunal de commerce) at the request of Willis or any of the Willis Call
Grantors, whichever is the most diligent.

(m)
The Appointed 1592 Arbitrator, if any, shall also determine the Call Enterprise
Value and the Estimated Call Equity Value and Prices in accordance with the
formulas set forth in Schedule 1(B). Except if the Call Enterprise Value and the
Estimated Call Equity Value and Prices are expressly agreed upon in writing
between Willis and each of the Willis Call Grantors before, the Appointed 1592
Arbitrator shall use his


90





--------------------------------------------------------------------------------



best endeavors to determine the Call Enterprise Value and the Estimated Call
Equity Value and Prices within thirty (30) Business Days from his appointment by
the Président of the Nanterre Commercial Court (Tribunal de commerce) and, in
any case shall have determined them by September 30, 2016 at the latest.
(n)
The Appointed 1592 Arbitrator shall promptly and simultaneously notify the
Company, Willis and all of the Willis Call Grantors of his final determination
of the Call Enterprise Value and the Estimated Call Equity Value and Prices.
Willis and each of the Willis Call Grantors shall be authorized to make
submissions to the Appointed 1592 Arbitrator and to respond to other Direct
Parties' submissions in accordance with a procedure and a timetable to be
established by the Appointed 1592 Arbitrator.

(o)
The Company and the Direct Parties shall, and the Direct Parties shall take all
Applicable Actions to cause the Company to, cooperate in good faith and furnish
to the 1592 Arbitrator any information and documents which the 1592 Arbitrator
may reasonably require in connection with his mission, including the reports of
the Experts, if any.

(p)
In the absence of fraud or manifest error, the Call Enterprise Value and the
Estimated Call Equity Value and Prices determined by the 1592 Arbitrator shall
be final and binding upon Willis and all of the Willis Call Grantors.

10.6
Exercise of the Call Options

(d)
Whether or not the Call Enterprise Value and the Estimated Call Equity Value and
Prices have been determined by the 1592 Arbitrator or agreed upon in writing
between Willis and each of the Willis Call Grantors prior to April 15, 2016,
Willis shall have the right (but not the obligation) to exercise all (and not
part of) the Call Options at any time from April 15, 2016 to May 15, 2016 (the
"Call Options Exercise Period"), by sending a written notice to the Company and
each Willis Call Grantor, stating its irrevocable intention to purchase all (and
not part) of the Option Securities of such Willis Call Grantor (a "Call Options
Exercise Notice").

(e)
It is expressly agreed that Willis is not authorized to exercise a Call Option
without simultaneously exercising the other Call Options.

(f)
In case of failure to deliver within the Call Options Exercise Period any of the
Call Options Exercise Notices, Willis shall be deemed to have irrevocably waived
its right under all of the Call Options and the Call Options shall be null and
void.

10.7
Exercise of the Willis Put Options

(c)
Provided that the Call Options have not been exercised in accordance with
Section 10.6 above, each of the Willis Call Grantors shall have the right (but
not the


91





--------------------------------------------------------------------------------



obligation) to exercise its Willis Put Option at any time from May 18, 2016 to
June 15, 2016 (the "Willis Put Options Exercise Period"), by sending a written
notice to the Company and Willis, stating its irrevocable intention to sell all
(and not part) of its Option Securities to Willis (a "Willis Put Options
Exercise Notice").
(d)
The exercise by any Financial Investor of its Willis Put Option shall be
conditional upon the exercise by all the other Financial Investors of their
Willis Put Options.

(e)
The exercise by any Lucas Parties of its Willis Put Option shall be conditional
upon the exercise by all the other Lucas Parties of their Willis Put Options.

(f)
The exercise by any Gras Parties of its Willis Put Option shall be conditional
upon the exercise by all the other Gras Parties of their Willis Put Options.

(g)
The exercise of its Willis Put Option by a Willis Call Grantor other than the
Financial Investors and the Family Companies shall be conditional upon the
exercise by all the Financial Investors of their Willis Put Options.

(h)
In case of failure to deliver within the Willis Put Options Exercise Period its
Willis Put Options Exercise Notice, a Willis Call Grantor shall be deemed to
have irrevocably waived its right under its Willis Put Options and its Willis
Put Option shall be null and void.

(i)
If (i) the Call Options have not been exercised in accordance with Section 10.6
above, (ii) the Willis Put Options have been exercised by the Financial
Investors and the Lucas Parties and (iii) the Gras Parties have not exercised
their Willis Put Options, each Gras Party undertakes to sell to Willis, in
consideration for the price per Security to be paid under the Willis Put
Options, and Willis undertakes to purchase, all the Option Securities owned by
each Gras Party on the Options Completion Date free and clear from any
Encumbrance and with all rights attached or accruing to them on the Options
Completion Date (the "First Conditional Sale").

(j)
If (i) the Call Options are exercised or (ii) the Willis Put Options have not
been exercised within the Willis Put Options Exercise Period by all the
Financial Investors and the Lucas Parties, the First Conditional Sale shall be
null and void.

(k)
If (i) the Call Options have not been exercised in accordance with Section 10.6
above and (ii) the Willis Put Options have been exercised by the Financial
Investors, then any Willis Call Grantor other than the Financial Investors and
the Family Companies who has not exercised its Willis Put Option undertakes to
sell to Willis, in consideration for the price per Security to be paid under the
Willis Put Options, and Willis undertakes to purchase, all the Option Securities
owned by such Willis Call Grantor on the Options Completion Date free and clear
from any Encumbrance and with all rights attached or accruing to them on the
Options Completion Date (the "Second Conditional Sale").


92





--------------------------------------------------------------------------------



(l)
If (i) the Call Options are exercised or (ii) the Willis Put Options have not
been exercised within the Willis Put Options Exercise Period by the Financial
Investors, the Second Conditional Sale shall be null and void.

10.8
Final Consideration for the Option Securities

Subject to Sections 10.11 and 10.12:
(d)
the final consideration to be paid by Willis for each type of Option Security
upon exercise of the Call Options shall be equal to the Final Call Price of such
type of Option Security; and

(e)
the final consideration to be paid by Willis for each type of Option Security
upon exercise of the Willis Put Options and under the First and Second
Conditional Sales shall be equal to the Final Willis Put Price of such type of
Option Security.

10.9
Completion of the Transfers upon exercise of the Call Options or Willis Put
Options and under the First and Second Conditional Sales

(c)
(i) each Willis Call Grantor, in case of exercise by Willis of the Call Options
or (ii) any Willis Call Grantor having validly exercised its Willis Put Options
or being bound by the First or Second Conditional Sale, shall Transfer to Willis
title to its Option Securities, against payment of the appropriate consideration
in accordance with Section 10.11 or Section 10.12, as applicable, within ten
(10) Business Days following receipt of the latest Call Options Exercise Notice
or Willis Put Options Exercise Notice and on June 30, 2016 at the latest or at
such later date any authorization or consent required from a Governmental
Authority in order to complete the Transfer under applicable Law has been
obtained or is deemed to be obtained (the "Options Completion Date").

(d)
Should an authorization or consent by a Governmental Authority be necessary
under applicable Laws:

(iv)
Willis shall prepare and file as promptly as reasonably practicable after May
1st, 2015 all necessary application, notices or requests with a view to
obtaining such authorization or consent prior to June 30, 2016;

(v)
Willis shall keep each of the Willis Call Grantors regularly informed of the
processing of these filings and promptly inform each of the Willis Call Grantors
if it becomes aware of anything that could result in the obtaining of such
authorization or consent being delayed or denied;

(vi)
all of the Willis Call Grantors shall take all Applicable Actions to cause the
Group Companies to fully cooperate with Willis and to supply as promptly as
practicable any information or documentation with respect to the Group


93





--------------------------------------------------------------------------------



Companies that may be requested by any competent Governmental Authority;
(vii)
the Options Completion Date shall not occur later than ten (10) Business Days
following the day on which such authorization or consent is obtained or deemed
to be obtained pursuant to applicable Laws; and

(viii)
if such authorization or consent has not been obtained or deemed to have been so
obtained pursuant to applicable Laws by September 30, 2016 at the latest, the
Call Options, the Willis Put Options and the First and Second Conditional Sales
shall lapse, Willis shall be under no obligation to acquire all or part of the
Option Securities and the Willis Call Grantors shall be under no obligation to
sell their Option Securities.

(e)
On the Options Completion Date, (i) each Willis Call Grantor, in case of
exercise by Willis of the Call Options or (ii) any Willis Call Grantor having
validly exercised its Willis Put Options or being bound by the First or Second
Conditional Sale, shall deliver to Willis transfer forms (ordres de mouvement)
with respect to its Option Securities, and Willis shall make the appropriate
payments described in Sections 10.11 and 10.12, as applicable.

(f)
(i) each Willis Call Grantor, in case of exercise by Willis of the Call Options
or (ii) any Willis Call Grantor having validly exercised its Willis Put Options
or being bound by the First or Second Conditional Sale, shall only represent and
warrant to Willis as of the Options Completion Date that it has good title to
its Option Securities, and that such Option Securities are free and clear from
any Encumbrance.

10.10
Calculation of the Final Call Equity Value and Prices

(d)
As soon as the information is available, the Company shall, and the Direct
Parties shall take all Applicable Actions to cause the Company to,
simultaneously provide the Direct Parties and the 1592 Arbitrator who
calculated, or is calculating, the Call Enterprise Value and the Estimated Call
Equity Value and Prices with all the information enabling the 1592 Arbitrator to
calculate the Final Call Equity Value and Prices.

(e)
Except if the Final Call Equity Value and Prices are expressly agreed upon in
writing between Willis and each of the Willis Call Grantors, the 1592 Arbitrator
shall determine the Final Call Equity Value and Prices no later than September
30, 2016. Willis and each of the Willis Call Grantors shall be authorized to
make submissions to the 1592 Arbitrator and to respond to other Direct Parties'
submissions in accordance with a procedure and a timetable to be established by
the 1592 Arbitrator.

(f)
The Company and the Direct Parties shall, and the Direct Parties shall take all
Applicable Actions to cause the Company to, cooperate in good faith and furnish
to


94





--------------------------------------------------------------------------------



the 1592 Arbitrator any information and documents which the 1592 Arbitrator may
reasonably require in connection with his mission of determination of the Final
Call Equity Value and Prices.
(g)
The 1592 Arbitrator shall promptly and simultaneously notify the Company, Willis
and all of the Willis Call Grantors of his final determination of the Final Call
Equity Value and Prices.

(h)
In the absence of fraud or manifest error, the Final Call Equity Value and
Prices determined by the 1592 Arbitrator shall be final and binding upon Willis
and all of the Willis Call Grantors.

(i)
In the event that the 1592 Arbitrator receives the information enabling him to
calculate the Final Call Equity Value and Prices when he has not calculated the
Estimated Call Equity Value and Prices yet,

(j)
if the Options Completion Date has not occurred yet, the 1592 Arbitrator shall
determine the Call Enterprise Value, the Final Call Equity Value and Prices and
the Estimated Call Equity Value and Prices; or

(k)
if the Options Completion Date has already occurred, the Arbitrator is
authorized to only determine the Call Enterprise Value and the Final Call Equity
Value and Prices.

10.11
Payment of the consideration upon exercise of the Call Options

If Willis has validly exercised the Call Options, the consideration for the
Options Securities shall be paid to the Willis Call Grantors in accordance with
the provisions of this Section 10.11.
(a)
On the Options Completion Date, Willis shall pay to each Willis Call Grantor the
Estimated Call Price for each of its Option Securities by wire transfer of
immediately available cleared funds in the event that:

(i)
the Estimated Call Equity Value and Prices have been determined by the 1592
Arbitrator or agreed upon in writing between Willis and each of the Willis Call
Grantors ten (10) Business Days prior to the Options Completion Date at the
latest, and

(ii)
the Final Call Equity Value and Prices have not been determined by the 1592
Arbitrator or agreed upon in writing between Willis and each of the Willis Call
Grantors ten (10) Business Days prior to the Options Completion Date;

(b)
In the event that Willis pays the Estimated Call Prices on the Options
Completion Date pursuant to Paragraph (a) of this Section 10.11, once the Final
Call Equity Value and Prices have been determined by the 1592 Arbitrator or
agreed upon in writing between Willis and each of the Willis Call Grantors:


95





--------------------------------------------------------------------------------



(ix)
if the Final Call Equity Value exceeds the Estimated Call Equity Value, Willis
shall pay to each Willis Call Grantor, for each of its Option Securities, within
ten (10) Business Days as from such determination or agreement, by wire transfer
of immediately available cleared funds, the difference, if any, between (x) the
Final Call Price of such Option Security and (y) the Estimated Call Price of
such Option Security, it being agreed that such difference shall not bear any
interests whatsoever,

(x)
if the Estimated Call Equity Value exceeds the Final Call Equity Value, each
Willis Call Grantor shall pay to Willis, for each of the Option Securities
Transferred by such Willis Call Grantor on the Options Completion Date, within
ten (10) Business Days as from such determination or agreement, by wire transfer
of immediately available cleared funds, the difference, if any, between (x) the
Estimated Call Price of such Option Security and (y) the Final Call Price of
such Option Security, it being agreed that such difference shall not bear any
interests whatsoever,

(xi)
if the Final Call Equity Value and Prices have not been determined by the 1592
Arbitrator or agreed upon in writing between Willis and each of the Willis Call
Grantors by September 30, 2016 at the latest, the Estimated Call Price of each
type of Securities paid by Willis on the Options Completion Date shall be deemed
to constitute the final consideration under the Call Options.

(c)
On the Options Completion Date, Willis shall pay to each Willis Call Grantor the
Final Notification Price for each of its Option Securities by wire transfer of
immediately available cleared funds in the event that the Estimated Call Equity
Value and Prices have not been determined by the 1592 Arbitrator or agreed upon
in writing between Willis and each of the Willis Call Grantors ten (10) Business
Days prior to the Options Completion Date at the latest.

(d)
In the event that Willis pays the Final Notification Prices on the Options
Completion Date pursuant to Paragraph (c) of this Section 10.11, once the Final
Call Equity Value and Prices have been determined by the 1592 Arbitrator or
agreed upon in writing between Willis and each of the Willis Call Grantors:

(i)
if the Final Call Equity Value exceeds the Final Notification Equity Value,
Willis shall pay to each Willis Call Grantor, for each of its Option Securities,
within ten (10) Business Days as from such determination or agreement, by wire
transfer of immediately available cleared funds, the difference, if any, between
(x) the Final Call Price of such Option Security and (y) the Final Notification
Price of such Option Security, it being agreed that such difference shall bear
interests at a rate per annum equal to Euribor + 200 bps from the Options
Completion Date to its payment,


96





--------------------------------------------------------------------------------



(ii)
if the Final Notification Equity Value exceeds the Final Call Equity Value, each
Willis Call Grantor shall pay to Willis, for each of the Option Securities
Transferred by such Willis Call Grantor on the Options Completion Date, within
ten (10) Business Days as from such determination or agreement, by wire transfer
of immediately available cleared funds, the difference, if any, between (x) the
Final Notification Price of such Option Security and (y) the Final Call Price of
such Option Security, it being agreed that such difference shall bear interests
at a rate per annum equal to Euribor + 200 bps from the Options Completion Date
to its payment,

(iii)
if the Final Call Equity Value and Prices have not been determined by the 1592
Arbitrator or agreed upon in writing between Willis and each of the Willis Call
Grantors by September 30, 2016 at the latest, Willis shall pay to each Willis
Call Grantor, for each of its Option Securities, within ten (10) Business Days
as from September 30, 2016, by wire transfer of immediately available cleared
funds, the difference between (x) the Long Stop Price of such Option Security
and (y) the Final Notification Price of such Option Security, it being agreed
that such difference shall not bear any interests whatsoever.

(e)
On the Options Completion Date, Willis shall pay to each Willis Call Grantor the
Final Call Price for each of its Option Securities by wire transfer of
immediately available cleared funds in the event that:

(i)
the Options Completion Date is delayed because of the need to obtain an
authorization or consent by a Governmental Authority, and

(ii)
the Final Call Equity Value and Prices are determined by the 1592 Arbitrator or
agreed upon in writing between Willis and each of the Willis Call Grantors when
such authorization or consent is obtained;

(f)
In the event that Willis pays the Final Call Prices on the Options Completion
Date pursuant to Paragraph (e) of this Section 10.11, those Final Call Prices
shall be final and binding on the Parties and shall not be subject to any
adjustment whatsoever.

10.12
Payment of the consideration upon exercise of the Willis Put Options

If a Willis Call Grantor has validly exercised its Willis Put Options or is
bound to sell its Options Securities to Willis under the First or Second
Conditional Sale (a "Selling Grantor"), the consideration for such Options
Securities shall be paid by Willis to such Selling Grantor in accordance with
the provisions of this Section 10.12.
(a)
On the Options Completion Date, Willis shall pay to each Selling Grantor the
Estimated Willis Put Price for each of its Option Securities by wire transfer of
immediately available cleared funds in the event that:


97





--------------------------------------------------------------------------------



(xii)
the Call Enterprise Value and Estimated Call Equity Value and Prices have been
determined by the 1592 Arbitrator or agreed upon in writing between Willis and
each of the Willis Call Grantors ten (10) Business Days prior to the Options
Completion Date at the latest, and

(xiii)
the Final Call Equity Value and Prices have not been determined by the 1592
Arbitrator or agreed upon in writing between Willis and each of the Willis Call
Grantors ten (10) Business Days prior to the Options Completion Date;

(b)
In the event that Willis pays the Estimated Willis Put Prices on the Options
Completion Date pursuant to Paragraph (a) of this Section 10.12, once the Final
Call Equity Value and Prices have been determined by the 1592 Arbitrator or
agreed upon in writing between Willis and each of the Willis Call Grantors:

(vii)
if the sum of the Final Willis Put Prices of the Option Securities Transferred
on the Options Completion Date exceeds the sum of the Estimated Willis Put
Prices paid by Willis on the Options Completion Date, Willis shall pay to each
Selling Grantor, for each of its Option Securities, within ten (10) Business
Days as from such determination or agreement, by wire transfer of immediately
available cleared funds, the difference, if any, between (x) the Final Willis
Put Price of such Option Security and (y) the Estimated Willis Put Price of such
Option Security, it being agreed that such difference shall not bear any
interests whatsoever,

(viii)
if the Estimated Willis Put Prices paid by Willis on the Options Completion Date
exceeds the sum of the Final Willis Put Prices of the Option Securities
Transferred on the Options Completion Date, each Selling Grantor shall pay to
Willis, for each of the Option Securities Transferred by such Selling Grantor on
the Options Completion Date, within ten (10) Business Days as from such
determination or agreement, by wire transfer of immediately available cleared
funds, the difference, if any, between (x) the Estimated Willis Put Price of
such Option Security and (y) the Final Willis Put Price of such Option Security,
it being agreed that such difference shall not bear any interests whatsoever,

(ix)
if the Final Call Equity Value and Prices have not been determined by the 1592
Arbitrator or agreed upon in writing between Willis and each of the Willis Call
Grantors by September 30, 2016 at the latest, the Estimated Willis Put Price of
each type of Securities paid by Willis to each Selling Grantor on the Options
Completion Date shall be deemed to constitute the final consideration under the
Willis Put Options and the First and Second Conditional Sale.

(c)
On the Options Completion Date, Willis shall pay to each Selling Grantor the
Final Notification Price for each of its Option Securities by wire transfer of
immediately available cleared funds in the event that the Call Enterprise Value
and/or the


98





--------------------------------------------------------------------------------



Estimated Call Equity Value and Prices have not been determined by the 1592
Arbitrator or agreed upon in writing between Willis and each of the Willis Call
Grantors ten (10) Business Days prior to the Options Completion Date at the
latest.
(d)
In the event that Willis pays the Final Notification Prices on the Options
Completion Date pursuant to Paragraph (c) of this Section 10.12, once the Final
Call Equity Value has been determined by the 1592 Arbitrator or agreed upon in
writing between Willis and each of the Willis Call Grantors:

(iii)
if the sum of the Final Willis Put Prices of the Options Securities Transferred
on the Options Completion Date exceeds the sum of the Final Notification Prices
paid by Willis on the Options Completion Date, Willis shall pay to each Selling
Grantor, for each of its Option Securities, within ten (10) Business Days as
from such determination or agreement, by wire transfer of immediately available
cleared funds, the difference, if any, between (x) the Final Willis Put Price of
such Option Security and (y) the Final Notification Price of such Option
Security, it being agreed that such difference shall bear interests at a rate
per annum equal to Euribor + 200 bps from the Options Completion Date to its
payment,

(iv)
if the Final Notification Prices paid by Willis on the Options Completion Date
exceeds the sum of the Willis Put Prices of the Option Securities Transferred on
the Options Completion Date, each Selling Grantor shall pay to Willis, for each
of the Option Securities Transferred by such Selling Grantor on the Options
Completion Date, within ten (10) Business Days as from such determination or
agreement, by wire transfer of immediately available cleared funds, the
difference, if any, between (x) the Final Notification Price of such Option
Security and (y) the Final Willis Put Price of such Option Security, it being
agreed that such difference shall bear interests at a rate per annum equal to
Euribor + 200 bps from the Options Completion Date to its payment,

(v)
if the Final Call Equity Value and Prices have not been determined by the 1592
Arbitrator or agreed upon in writing between Willis and each of the Willis Call
Grantors by September 30, 2016 at the latest, Willis shall pay to each Selling
Grantor, for each of its Option Securities, within ten (10) Business Days as
from September 30, 2016, by wire transfer of immediately available cleared
funds, the difference between (x) the Long Stop Price of such Option Security
and (y) the Final Notification Price of such Option Security, it being agreed
that such difference shall not bear any interests whatsoever.

(e)
On the Options Completion Date, Willis shall pay to each Selling Grantor the
Final Willis Put Price for each of its Option Securities by wire transfer of
immediately available cleared funds in the event that:


99





--------------------------------------------------------------------------------



(i)
the Options Completion Date is delayed because of the need to obtain an
authorization or consent by a Governmental Authority, and

(ii)
the Final Call Equity Value and Prices are determined by the 1592 Arbitrator or
agreed upon in writing between Willis and each of the Willis Call Grantors when
such authorization or consent is obtained;

(f)
In the event that Willis pays the Final Willis Put Prices on the Options
Completion Date pursuant to Paragraph (e) of this Section 10.12, those Final
Willis Put Prices shall be final and binding on the Parties and shall not be
subject to any adjustment whatsoever.

10.13
Liquidity of the Lucas Shareholders

(a)
Subject to Paragraph (b) of this Section 10.13, if Willis has delivered
Confirming Notifications in due time, the Lucas Representative may opt (by
notification delivered to Willis and the Company no later than December 31,
2015) for the Transfer by the Lucas Shareholders of all their Lucas Securities
to Willis instead of the Transfer by the Lucas Parties of all their Option
Securities to Willis in the event that the Call Options would be exercised by
Willis or the Willis Put Options would be exercised by the Lucas Parties.

(b)
If the Lucas Representative opts for such a direct exit of the Lucas
Shareholders, either (x) Willis shall use its best endeavors to purchase from
the Lucas Shareholders all of the Lucas Securities instead of the Option
Securities held by the Lucas Parties or (y) to the extent possible under
applicable Laws, the Direct Parties shall take all Applicable Actions to merge
the Lucas Parties into the Company on or prior to the Options Completion Date,
provided that:

(iv)
none of the Lucas Parties is a Defaulting Party;

(v)
there are no significant liability on the balance sheet of any of the Lucas
Parties;

(vi)
the Lucas Shareholders make any reasonable representations and warranties as may
be required by Willis or the Company with respect to the conduct of the business
of the Lucas Parties (including the place of effective management of the Lucas
Parties or the compliance by the Lucas Parties with their tax obligations);

(vii)
the Lucas Parties undertake to indemnify Willis or the Company for any loss
resulting from undisclosed liabilities of the Lucas Parties or from a breach or
inaccuracy of the above mentioned representations and warranties and such
obligation of indemnification shall be secured by cash collateral or a first
demand guarantee issued by a first rank bank;


100





--------------------------------------------------------------------------------



(viii)
none of the Lucas Parties is involved in litigation proceedings with a Third
Party or a Lucas Shareholders; and

(ix)
100% of the Lucas Securities shall be delivered to Willis or exchanged against
Securities.

(c)
Should Willis purchase the Lucas Securities, the price to be paid by Willis for
the Lucas Securities shall be calculated by Transparency on the basis of the
consideration to be paid for the Option Securities held by the Lucas Parties
pursuant to Section 10.11 or Section 10.12.

10.14
Mancos Call Options

(a)
Each of the Mancos hereby grants to Willis a call option on all of the
Securities it will hold on the Options Completion Date in accordance with the
terms and conditions set forth in this Section 10.14 (collectively, the "Mancos
Call Options" and individually a "Manco Call Option").

(b)
Notwithstanding any other provision to the contrary contained herein, Willis
accepts the Mancos Call Options as options only, without any undertaking or
obligation to exercise the Mancos Call Options.

(c)
The Manco Call Option granted by Manco1 is only exercisable:

(iii)
if Willis has exercised its Call Options or the Financial Investors have
exercised their Willis Put Options; and

(iv)
if:

(A)
Manco1 has not complied with the commitments relating to its assets and
liabilities and the prohibition of off-balance sheet liabilities (engagements
hors bilan) included in Article 12 of Manco1 Shareholders' Agreement; or

(B)
on the Options Completion Date at the latest, for any reason whatsoever, all or
part of Manco1's shareholders have not delivered to Willis the number of Manco1
shares that Willis is entitled to purchase from them under the Manco1
Shareholders' Agreement, despite the fact that Willis has duly exercised its
rights in that respect under Manco1 Shareholders' Agreement.

(d)
The Manco Call Option granted by Manco2 is only exercisable:

(i)
if Willis has exercised its Call Options or the Financial Investors have
exercised their Willis Put Options; and


101





--------------------------------------------------------------------------------



(ii)
if:

(A)
Manco2 has not complied with the commitments relating to its assets and
liabilities and the prohibition of off-balance sheet liabilities (engagements
hors bilan) included in Manco2 Shareholders' Agreement; or

(B)
on the Options Completion Date at the latest, for any reason whatsoever, all or
part of Manco2's shareholders have not delivered to Willis the number of Manco1
shares that Willis is entitled to purchase from them under the Manco2
Shareholders' Agreement, despite the fact that Willis has duly exercised its
rights in that respect under Manco2 Shareholders' Agreement.

(e)
If a Manco Call Option is exercisable, Willis shall have the right (but not the
obligation) to exercise it with respect to all (and not part of) the Securities
held by the relevant Manco on the Options Completion Date at any time during a
three (3) year-period following the Options Completion Date (the "Manco Exercise
Period").

(f)
Willis shall exercise a Manco Call Option by delivering a notice to the relevant
Manco within the Manco Exercise Period, failing which it shall be deemed to have
irrevocably waived its rights under this Manco Call Option which shall be null
and void.

(g)
The price to be paid by Willis upon exercise of a Manco Call Options for the
Securities held by the relevant Manco on the Options Completion Date shall be
the Final Manco Call Price for such Securities. (For clarity, such Final Manco
Call Price shall be derived from the application of the Distribution
Fundamentals to the Final Call Equity Value which was finally used as
Distribution Amount in order to determine the price for each type of Securities
upon exercise of the Call Options in accordance with Section 10.11 or upon
exercise of the Willis Put Options in accordance with Section 10.12, without
deduction of any Overperformance Adjustment Amount).

(h)
In case of exercise by Willis of a Manco Call Option in accordance with the
terms of this Section 10.14, the relevant Manco shall Transfer title to its
Securities by delivering to Willis duly executed transfer forms (ordres de
mouvement) within ten (10) Business Days following the receipt of the exercise
notice referred to in Paragraph (f) of this Section 10.14; and Willis shall pay
to the relevant Manco the Final Manco Call Price by wire transfer of immediately
cleared funds within ten (10) Business Days following the later of (i) the
receipt of the exercise notice referred to in Paragraph (f) of this
Section 10.14, (ii) September 30, 2016 and (iii) the final determination of the
Final Call Price and the Final Manco Call Price pursuant to this Agreement.


102





--------------------------------------------------------------------------------



10.15
Cooperation

(a)
Promptly following the date of this Agreement and until April 30, 2015 (the
"Pre-Notifications Cooperation Period"):

(vi)
Willis and the Financial Investors shall encourage the Company to set-up
communication channels between officers of the Group Companies and of Willis,
with the objective that the Company and Willis can (x) enhance their mutual
understanding of their respective businesses and operations, (y) improve their
respective businesses and operations by developing common business solutions and
practices, and (z) discuss any specific and/or technical best practices, issues,
know-how or resources that are of common relevance to their respective
businesses and operations, and

(vii)
the Company shall, and Willis and the Willis Call Grantors shall take all
Applicable Actions to cause the Company to, allow for three (3) representatives
appointed by Willis to participate in the Company's monthly working group
meetings, provided, however, that such representatives shall not have access to
any Willis Restricted Information.

(all actions described in sub-clauses (i) and (ii) of this Section 10.15(a)
shall constitute the "Pre-Notifications Cooperation").
(b)
In case of Confirming Notifications:

(v)
the Pre-Notifications Period shall be extended until the Options Completion
Date;

(vi)
from May 1st, 2015 to the Options Completion Date (the "Post-Notifications
Cooperation Period"), Willis and the Company shall, and Willis and the Willis
Call Grantors shall take all Applicable Actions to cause the Company to, arrange
for representatives of both of Willis' management and the Company's management
to discuss in good faith an integration plan related to the integration of the
Group within the Willis group as a result of the exercise of the Call Options or
the Willis Put Options. For that purpose, Willis and the Financial Investors
shall cause the Company to establish a joint committee (the "Integration Working
Group") comprised of representatives of Willis, the Financial Investors and the
Company's management, to discuss in good faith, and seek to elaborate
suggestions and proposals related to (x) the nature, scope and implementation of
any potential synergies which Willis could derive from, and any transitional
issues which could arise in connection with, the exercise of the Call Options or
the Willis Put Options and the integration of the Group within the Willis group,
and (y) the potential implementation by the Group, prior to the Options
Completion Date, of any actions aimed at facilitating or enhancing the potential
synergies which Willis could derive


103





--------------------------------------------------------------------------------



from, or mitigating the transitional issues which could arise in connection
with, the exercise of the Call Options or the Willis Put Options and the
integration of the Group within the Willis group. For clarity, this clause (ii)
shall not permit any Party to require the Company or any Group Company to take
any action with respect to a suggestion or proposal discussed within the
Intergration Working Group, unless all of Willis, the Financial Investors and
the Company reach a formal, consensual, written agreement with respect to such
suggestion or proposal; and
(vii)
during the Post-Notifications Cooperation Period, the Company shall, and Willis
and the Willis Call Grantors shall take all Applicable Actions to cause the
Company to, allow for two (2) Willis employees appointed by Willis (subject to
the Company's and the Willis Call Grantors' prior approval) to be seconded on
full-time basis within the Company, in order to anticipate any issues related to
the integration of the Group within the Willis group as a result of the exercise
of the Call Options or the Willis Put Options, provided, however, that (x) such
employees shall remain in Willis' employ and all cost and compensation thereof
shall be paid by Willis, and that Willis shall indemnify and hold the Company,
any other Group Company and any Willis Call Grantor harmless with respect to any
losses (including reasonable attorneys' fees) incurred thereby in respect of any
claim of co-employment (co-emploi) asserted by any such employee, (y) in their
role as Company secondees such employees shall be required to abide by any
reasonable instructions given by the Company's management. The precise scope and
nature of such employees' functions within the Company and/or any other Group
Companies shall be agreed upon by Willis and the Company's management.

(all actions described in sub-clauses (i) through (iii) of this Section 10.15(b)
shall constitute the "Post-Notifications Cooperation").
(c)
The conduct of the Pre-Notifications Cooperation and the Post-Notification
Cooperation:

(iii)
shall be subject to, and shall not be construed as imposing on any Party an
obligation which would violate, any applicable Law (including any applicable
antitrust Laws);

(iv)
shall be organised in a manner that does not disrupt the Group Companies'
day-to-day business operations in any material respect, and

(v)
shall be organised so as to have no impact on the determination of any amounts
to be paid under Sections 10.11 or 10.12, as applicable (and in particular, no
action discussed within the Integration Working Group shall be taken if it would
have or may reasonably be expected to have an adverse impact on such amounts).


104





--------------------------------------------------------------------------------



(d)
Any information obtained by Willis in the context of the Pre-Notifications
Cooperation or the Post-Notifications Cooperation:

(i)
shall be strictly confidential and shall constitute Information for purposes of
Section 20.5, and

(ii)
shall not include any Willis Restricted Information.

(e)
Neither the Company nor the Company's management (nor any of the Willis Call
Grantors) shall be deemed to give Willis any representation or warranty as to
the accuracy or completeness of any of the information shared or disclosed in
connection with the Pre-Notifications Cooperation and the Post-Notifications
Cooperation.

10.16
Miscellaneous

(a)
All fees incurred in connection with the appointment of the 1592 Arbitrator
shall be borne by Willis and each of the Willis Call Grantors pro-rata to their
respective Imputed Holdings.

(b)
The Willis Parties are not authorized to assign their rights under the Call
Options, the First Conditional Sale or the Second Conditional Sale to any Person
other than a Willis Entity.

(c)
Subject to Section 10.13, a Willis Call Grantor is not authorized to assign its
rights under the Willis Put Options, the First Conditional Sale or the Second
Conditional Sale to any Person.

(d)
Willis Parent irrevocably guarantees all the obligations of the Willis Parties
under this Section 10.

(e)
Each Willis Call Grantor and Willis expressly acknowledge and agree that forced
execution of the Call Options, the Willis Put Options, the First Conditional
Sale and the Second Conditional Sale may be requested and hereby waive
irrevocably their rights under Article 1142 of the French Civil Code (Code
civil).

(f)
Each Manco expressly acknowledges and agrees that forced execution of the Mancos
Call Options may be requested and hereby waives irrevocably its rights under
Article 1142 of the French Civil Code (Code civil).

(g)
Notwithstanding anything to the contrary in this Agreement, if (i) Willis does
not fulfill its material obligations under Section 10 and/or does not pay to any
of the Willis Call Grantors the consideration for their Option Securities under
the Call Options, the Willis Put Options, the First Conditional Sale or the
Second Conditional Sale and (ii) such default continues for a period of
thirty (30) Business Days following the earliest service by a Willis Call
Grantor on Willis of a notice requiring the same to be remedied, Willis shall be
deemed to have waived its right to exercise


105





--------------------------------------------------------------------------------



the Call Options, the Standstill Period shall immediately expire and Willis
shall lose all of its rights under Sections 11.1 and 11.2 for a five (5)
year-period as from the expiry of this thirty (30) Business Day-period.
(h)
Any notice, notification, delivery or other communication made in connection
with this Section 10 shall be made in accordance with Section 20.9, provided
that (A) each notice, notification, delivery or other communication made in
connection with this Section 10 shall also be sent by e-mail in all cases and
(B) any notice, notification, delivery or other communication made by Willis at
an address appearing in an updated list of Shareholders and holders of other
Securities furnished to Willis by the Agreement Manager pursuant to Section 20.3
no later than one month prior to such notice, notification, delivery or
communication shall be deemed to have been validly made.

11.
LIQUIDITY OF THE PARTIES

11.1
Auction Bid Process

(hh)
At any time after the expiration of the Standstill Period, a procedure for the
sale of 100% of the Securities may be initiated pursuant to an auction bid
process (the "Auction Bid Process") by an Authorized Group. The Authorized Group
initiating an Auction Bid Process is hereinafter referred to as the "Auction Bid
Initiator".

(ii)
The Auction Bid Initiator may notify the other Direct Parties of its intention
to initiate an Auction Bid Process by delivering to the other Direct Parties and
to the Supervisory Board a written notice that it intends to exercise its rights
pursuant to this Section 11 (the "Auction Bid Notice"), and in such notice the
Auction Bid Initiator shall present a panel of three (3) first ranked investment
banks and shall require the Supervisory Board to select one of such investments
banks within fifteen (15) Business Days from the date of the Auction Bid Notice,
it being specified that the nominees of the Auction Bid Initiator at the
Supervisory Board shall not have the right to vote on such selection.

(jj)
The Supervisory Board Members representing the other Classes of Voting Shares
shall unanimously agree on the choice of the investment bank within the above
fifteen (15) Business Day period following the receipt of the Auction Bid
Notice, failing which the Auction Bid Initiator shall be entitled to select the
first ranked investment bank (from among those investment banks listed in the
Auction Bid Notice) of its choice and in its discretion. The selected investment
bank shall hereinafter be referred to as the "Investment Bank". The Direct
Parties expressly agree that the Investment Bank shall benefit from an exclusive
mandate for a twelve (12) month-period to sell, directly or indirectly, 100% of
the Securities through a professionally run auction procedure.


106





--------------------------------------------------------------------------------



(kk)
During the Auction Bid Process, as from receipt of the Auction Bid Notice and
until either a Full Exit or the failure of the Auction Bid Process (i.e., no
Admissible Offer is submitted in due time or accepted by the Auction Bid
Initiator), no Direct Party may Transfer any of its Securities to any other
Party or to any Third Party except pursuant to a Permitted Transfer.

(ll)
As soon as reasonably practicable following the appointment of the Investment
Bank, such Investment Bank shall prepare and deliver to the Direct Parties a
confidential offering memorandum (the "Offering Memorandum") for the purpose of
soliciting prospective purchasers for all of the Securities. The Company and
each Direct Party shall provide all such assistance and cooperation for the
purpose of the preparation of the Offering Memorandum as the Investment Bank
and/or the Auction Bid Initiator may reasonably request. All prospective
purchasers shall be informed by the Investment Bank of the definition of Best
Global Offer under this Agreement at the beginning of the Auction Bid Process.

(mm)
The Investment Bank shall ensure that all potential Global Offers be submitted
to it within six (6) months from the publication of the Offering Memorandum. As
soon as the Investment Bank receives one or more Global Offers, it shall notify
them to each Direct Party which is not one of, or involved with one of, the
bidders in the Auction Bid Process.

(nn)
Within fifteen (15) Business Days following the receipt by the Direct Parties of
the last Global Offer received by the Investment Bank, each Direct Party (other
than any Direct Party which, or an Affiliate of which, is, or is involved with,
a bidder) shall notify the other Direct Parties whether or not it intends to
accept one of the Global Offers submitted, provided that where several Global
Offers have been received, the Supervisory Board Members (other than the
nominees of a Class of Voting Shares a holder of which is, or is involved with,
one of the bidders), based on the advice of the Investment Bank, shall
unanimously and in good faith select the Best Global Offer. Where any Party
other than the Auction Bid Initiator has (x) either notified the other Direct
Parties of its intention to reject the Auction Bid Process or (y) failed to
timely deliver a notification within the fifteen (15) Business Day period, the
Auction Bid Initiator may exercise its Drag Along Right in accordance with
Section 11.2.

(oo)
No Drag Along Right may be exercised by the Auction Bid Initiator on the basis
of a Global Offer which is not an Admissible Offer and it is specified that:

(i)
in the event that (A) the Financial Investors are the Auction Bid Initiator and
(B) a Global Offer is made in the Auction Bid Process by one of the Financial
Investor or an Affiliate of a Financial Investor, such Global Offer shall be
deemed not to be an Admissible Offer unless the Willis Parties, the Lucas
Parties, the Gras Parties and, as the case may be, any other Direct Party which
has become entitled to appoint two (2) nominees at the Supervisory Board


107





--------------------------------------------------------------------------------



in accordance with Section 2.6 have notified their intention to accept this
Global Offer;
(ii)
in the event that (A) the Willis Parties are the Auction Bid Initiator and (B) a
Global Offer is made in the Auction Bid Process by a Willis Party or another
Willis Entity, such Global Offer shall be deemed not to be an Admissible Offer
unless the Financial Investors, the Lucas Parties, the Gras Parties and, as the
case may be, any other Direct Party which has become entitled to appoint two (2)
nominees at the Supervisory Board in accordance with Section 2.6 have notified
their intention to accept this Global Offer; and

(iii)
in the event that (A) the Lucas Parties are the Auction Bid Initiator and (B) a
Global Offer involving one or several Lucas Parties and/or one or several Lucas
Shareholders and/or one or several of their Affiliates is made in the Auction
Bid Process, such Global Offer shall be deemed not to be an Admissible Offer
unless the Financial Investors, the Willis Parties, the Gras Parties and, as the
case may be, any other Direct Party which has become entitled to appoint two (2)
nominees at the Supervisory Board in accordance with Section 2.6 have notified
their intention to accept this Global Offer;

(iv)
in the event that (A) the Gras Parties are the Auction Bid Initiator and (B) a
Global Offer involving one or several Gras Parties and/or one or several Gras
Shareholders and/or one or several of their Affiliates is made in the Auction
Bid Process, such Global Offer shall be deemed not to be an Admissible Offer
unless the Financial Investors, the Willis Parties, the Lucas Parties and, as
the case may be, any other Direct Party which has become entitled to appoint two
(2) nominees at the Supervisory Board in accordance with Section 2.6 have
notified their intention to accept this Global Offer; and

(v)
in the event that (A) the Auction Bid Process has been initiated by a Direct
Party which has become entitled to appoint two (2) nominees at the Supervisory
Board in accordance with Section 2.6 and (B) a Global Offer is made by such
Direct Party or an Affiliate of such Direct Party in the Auction Bid Process,
such Global Offer shall be deemed not to be an Admissible Offer unless the
Financial Investors, the Willis Parties, the Lucas Parties and the Gras Parties
have notified their intention to accept this Global Offer.

(pp)
Where the Auction Bid Process is successful (i.e., a Global Offer is accepted
either by all Direct Parties or by the Auction Bid Initiator), all fees incurred
by the Investment Bank in connection therewith and not borne by the Transferee
shall be borne by the Company to the extent permitted by applicable Law and, for
the remainder, by the Direct Parties in accordance with Section 7.2(e). In case
of failure of the Auction Bid Process, all fees incurred by the Investment Bank
in connection therewith shall be borne by the Auction Bid Initiator, it being
agreed that, to the extent permitted by applicable Law, such fees shall be added
to the fees and costs incurred in the context of the completion of a successful
Full Exit.


108





--------------------------------------------------------------------------------



(qq)
In case of failure of the Auction Bid Process, a new Auction Bid Process may not
be initiated by any Authorized Group prior to the expiration of a six (6)
month-period from and including the date upon which the previous Auction Bid
Process was concluded.

(rr)
Each Party shall cooperate in good faith and take all actions which may be
reasonably required for the purposes of this Section 11.1.



11.2
Drag Along

(i)
At any time after the expiration of the Standstill Period and provided that the
Willis Parties have not acquired the Option Securities pursuant to Section 10,
an Authorized Group may notify the other Direct Parties (the "Other Parties") of
its intention to accept a Global Offer, by delivering a Transfer Notice to the
Other Parties (a "Drag Along Notice"), if:

(iii)
such Global Offer was the Best Global Offer submitted during the course of an
Auction Bid Process initiated by this Authorized Group in accordance with
Section 11; or

(iv)
such Global Offer was unsolicited and received by this Authorized Group,

provided that where an unsolicited Global Offer is received by an Authorized
Group outside the conduct of an Auction Bid Process, this Authorized Group may
only exercise its Drag Along Right (as such term is defined hereunder) in
accordance with this Section 11.2 if such unsolicited Global Offer is approved
by the Financial Investors, the Lucas Parties, the Gras Parties and, as the case
may be, any other Direct Party which has become entitled to appoint two (2)
nominees at the Supervisory Board in accordance with Section 2.6. The Authorized
Group which delivers a Drag Along Notice to the Other Parties is hereinafter
referred to as the "Drag Along Party".
(j)
Without prejudice to the foregoing, in the event that a Permitted Transfer
pursuant to Section 9.1(o) qualifies as a Global Offer, all (and not several of)
the Parties having consented to such Permitted Transfer in accordance with the
provisions of Section 9.1(o) will be entitled to jointly serve a Drag Along
Notice to the Other Parties (which, for the avoidance of doubt, shall comprise
any Direct Party which either has voted against the Permitted Transfer at stake
or was not allowed to vote on such Permitted Transfer) and exercise in common
their rights as Drag Along Parties under this Section 11.2 irrespective of the
date of the said Global Offer.

(k)
By delivering the Drag Along Notice, the Drag Along Party(ies) shall have the
absolute right to require the Other Parties, to Transfer all of their Securities
pursuant to the Global Offer concomitantly with the Transfer of the Securities
of the Drag


109





--------------------------------------------------------------------------------



Along Parties, under the same terms and conditions and for a price calculated in
accordance with Section 8 on the basis of the Global Valuation included in the
Global Offer (the "Drag Along Right"), within sixty (60) Business Days following
the receipt of the Drag Along Notice at the latest (or such later date as may be
necessary to obtain any authorization or consent by a Governmental Authority).
(l)
Within ten (10) Business Days of delivery of the Drag Along Notice, each of the
Other Parties shall execute and deliver to the Drag Along Party, or in case
there are several Drag Along Parties, to such Drag Along Party designated by the
Drag Along Parties to such effect (the "Attorney-in-Fact") a power of attorney
in favor of the Attorney-in-Fact, in form and substance reasonably satisfactory
to the Drag Along Parties, appointing the Attorney-in-Fact as the true and
lawful attorney-in-fact for such Other Parties, with full power of substitution,
and authorizing the Attorney-in-Fact to execute and deliver a sale and purchase
agreement containing the terms and conditions of the Global Offer and to take
such actions as the Attorney-in-Fact may deem necessary or appropriate to effect
the sale and Transfer of such Other Parties' Securities, upon receipt of the
consideration therefor set forth in the Drag Along Notice and the Global Offer,
free and clear of all Encumbrances, together with all other documents delivered
with such Drag Along Notice and required to be executed in connection with the
sale thereof pursuant to the Global Offer. The Attorney-in-Fact shall hold such
documents for such Other Parties pending completion or abandonment of such sale.

(m)
The Attorney-in-Fact shall give notice to the Other Parties of the completion of
the Transfer pursuant to the Global Offer on the date of such completion and
shall remit to each of the Other Parties the total consideration for the
Securities of such Other Party Transferred pursuant thereto, and promptly
thereafter shall furnish such other evidence of the completion and time of
completion of such Transfer and the terms thereof as may reasonably be requested
by any of the Other Parties.

(n)
Provided that (i) Manco1 has complied with the commitments relating to its
assets and liabilities and the prohibition of off-balance sheet liabilities
(engagements hors bilan) included in Article 12 of Manco1 Shareholders'
Agreement and (ii) all Manco1's shareholders agree to Transfer the number of
Manco1 shares they are bound to Transfer to the Transferee who made the Global
Offer pursuant to the terms of Manco1 Shareholders' Agreement, Manco1 shall be
released from its obligation to Transfer its Securities pursuant to the Global
Offer upon exercise of a Drag Along Right.

(o)
Provided that (i) Manco2 has complied with the commitments relating to its
assets and liabilities and the prohibition of off-balance sheet liabilities
(engagements hors bilan) included in Manco2 Shareholders' Agreement and (ii) all
Manco2's shareholders agree to Transfer the number of Manco2 shares they are
bound to Transfer to the Transferee who made the Global Offer pursuant to the
terms of Manco1 Shareholders' Agreement, Manco2 shall be released from its
obligation to


110





--------------------------------------------------------------------------------



Transfer its Securities pursuant to the Global Offer upon exercise of a Drag
Along Right.
(p)
If the Transfer contemplated by the Global Offer has not occurred within
sixty (60) Business Days following delivery of the Drag Along Notice by the Drag
Along Party(ies) pursuant to this Section 11.2 (or such later date as is
necessary to obtain all required approval from any Governmental Authority), the
Attorney-in-Fact shall return to each Other Party all documents that such Other
Party delivered in connection with such Transfer.

(q)
For the avoidance of doubt, from the date of receipt of the Drag Along Notice,
no Direct Party may Transfer any of its Securities to any other Party or to any
Third Party except pursuant to a Permitted Transfer.

(r)
No Drag Along Right may be exercised by a Drag Along Party on the basis of a
Global Offer which is not an Admissible Offer and, for the avoidance of doubt,
it is specified that:

(i)
in the event that (A) the Financial Investors are the exclusive Drag Along Party
and (B) an unsolicited Global Offer is made by a Financial Investor or an
Affiliate of a Financial Investor, such Global Offer shall be deemed not to be
an Admissible Offer;

(ii)
in the event that (A) the Willis Parties are the exclusive Drag Along Party and
(B) an unsolicited Global Offer is made by a Willis Party or another Willis
Entity, such Global Offer shall be deemed not to be an Admissible Offer;

(iii)
in the event that (A) the Lucas Parties are the exclusive Drag Along Party and
(B) an unsolicited Global Offer is made by one or several Lucas Parties and/or
one or several Lucas Shareholders and/or one of their Affiliates, such Global
Offer shall be deemed not to be an Admissible Offer;

(iv)
in the event that (A) the Gras Parties are the exclusive Drag Along Party and
(B) an unsolicited Global Offer is made by one or several Gras Parties and/or
one or several Gras Shareholders and/or one of their Affiliates, such Global
Offer shall be deemed not to be an Admissible Offer; and

(v)
in the event that (A) a Direct Party which has become entitled to appoint two
(2) nominees at the Supervisory Board in accordance with Section 2.6, is the
exclusive Drag Along Party and (B) an unsolicited Global Offer is made by such
Direct Party and/or one of its Affiliates, such Global Offer shall be deemed not
to be an Admissible Offer.




111





--------------------------------------------------------------------------------



11.3
Liquidity of the Lucas Shareholders

(i)
Subject to Paragraph (d) of this Section 11.3, in the context of an Auction Bid
Process and/or if a Drag Along Right is exercised (including if the Drag Along
Right is exercised by the Lucas Parties), the Lucas Representative may opt (by
notification delivered to the other Parties no later than twenty (20) Business
Days prior to the contemplated date of completion of the Transfer envisaged by
the Global Offer) for the Transfer by the Lucas Shareholders of all their Lucas
Securities instead of the Transfer by the Lucas Parties of all their Securities,
as if the Lucas Shareholders were the direct owners of the Securities held by
the Lucas Parties.

(j)
The Auction Bid Initiator or the Drag Along Party shall use its best endeavors
to allow such a direct exit either (i) by obtaining the purchase of the Lucas
Securities by the Transferee who made the Global Offer or (ii)  to the extent
possible under applicable Laws, by merging the Lucas Parties into the Company
prior to the completion of the Transfer resulting from the Global Offer. Should
the Auction Bid Initiator or the Drag Along Party opt for the mergers, the other
Direct Parties undertake, to the extent permitted by applicable Laws, to take
all Applicable Actions in order to approve such mergers.

(k)
Should the Auction Bid Initiator or the Drag Along Party opt for the Transfer of
the Lucas Securities to the Transferee who made the Global Offer:

(x)
Sections 11.1 and 11.2 shall apply mutatis mutandis to the Lucas Shareholders
who shall be bound to Transfer all the Lucas Securities to the Transferee as if
the Lucas Shareholders were the direct owners of the Securities held by the
Lucas Parties; and

(xi)
the price to be paid by such Transferee for the Lucas Securities shall be
calculated by Transparency from the valuation of the Securities held by the
Lucas Parties as determined by the rules set forth in Section 8 on the basis of
the Global Valuation included in the Global Offer.

(l)
The rights of the Lucas Shareholders under this Section 11.3 shall not apply if:

(viii)
any of the Lucas Parties is a Defaulting Party; or

(ix)
there are significant liabilities on the balance sheet of any of the Lucas
Parties; or

(x)
the Lucas Shareholders refuse to make any reasonable and customary
representations and warranties which may be required by the Transferee who made
the Global Offer or the Company to the conduct of the business of the Lucas
Parties (including the place of effective management of the Lucas Parties or the
compliance by the Lucas Parties with their tax obligations); or


112





--------------------------------------------------------------------------------



(xi)
the Lucas Parties refuse to undertake to indemnify the Transferee who made the
Global Offer or the Company for any loss resulting from undisclosed liabilities
of the Lucas Parties or from a breach or inaccuracy of the above mentioned
representations and warranties or to secure such obligation of indemnification
by cash collateral or a first demand guarantee issued by a first rank bank; or

(xii)
any of the Lucas Securities is not delivered to the Transferee who made the
Global Offer or exchanged against Securities.

12.
RESTRICTIONS ON TRANSFERS

12.1
Pre-emption Right

For the avoidance of doubt, the Transfers of Securities completed pursuant to
Section 9 (Permitted Transfers), Section 10 (Willis' Call Options), Section 11
(Liquidity procedure) and Section 11.2 (Drag Along Right) shall not be subject
to this Section 12.1.
(s)
From the expiration of the Standstill Period or pursuant to Section 7.1(e), in
the case of a contemplated Transfer of Securities by a Direct Party to another
Party or any Third Party, each non Transferring Direct Party holding Voting
Shares (each a "Pre-emption Beneficiary") shall have the right (but not the
obligation) to purchase a number of Securities held by the Transferor in lieu of
the Proposed Transferee in the conditions set forth in this Section 12.1 and
Section 12.4 (the "Pre-emption Right"), provided that, in case of a contemplated
Transfer by a Family Company, the other Family Company shall benefit from a
first rank Pre-emption Right in accordance with Paragraph (e) of this
Section 12.1.

(t)
The Pre-emption Rights shall only be valid if exercised by the Pre-emption
Beneficiaries (taken as a whole) with respect to all the Offered Securities,
failing which such Pre-emption Beneficiaries shall be deemed to have irrevocably
waived their Pre-emption Rights and the Transferor may validly Transfer its
Securities to the Proposed Transferee, subject to Sections 12.2 (Total Tag Along
Right) and 12.3 (Proportional Tag Along Right), as the case may be.

(u)
Subject to paragraph (e) of this Section 12.1, if the total number of Securities
that the Pre-emption Beneficiaries wish to purchase represents more than the
Offered Securities, each such Pre-emption Beneficiary shall exercise its
Pre-emption Right for a number of Securities corresponding to the lower of:

(i)
the number of Offered Securities that such Pre-emption Beneficiary wishes to
purchase as mentioned in its exercise notice;

(ii)
a number of Shares on a Fully Diluted Basis, equal to the product of:


113





--------------------------------------------------------------------------------



(A)
a fraction the numerator of which is the number of Shares held by such
Pre-emption Beneficiary (calculated on a Fully Diluted Basis), and the
denominator of which is the total number of Shares (calculated on a Fully
Diluted Basis) held by such Pre-emption Beneficiary and the other Pre-emption
Beneficiaries having exercised their Pre-emption Rights; and

(B)
the total number of Shares corresponding to the Offered Securities (calculated
on a Fully Diluted Basis).

(v)
In case of a fractional share, the number of Securities that may be purchased by
a Pre-emption Beneficiary shall be rounded to the immediately inferior number.

(w)
In case of Transfer by a Family Company, the Pre-emption Beneficiaries other
than the Family Companies shall only be entitled to exercise their Pre-emption
Right after full satisfaction of the Family Companies which wish to exercise
their Pre-emption Rights, as the case may be, provided that, if the total number
of Securities that such Family Companies wish to purchase represents more than
the Offered Securities, each Family Company shall be entitled to exercise its
Pre-emption Right for a number of Securities corresponding to the lower of:

(i)
the number of Offered Securities that such Family Company wishes to purchase as
mentioned in his exercise notice;

(ii)
a number of Shares on a Fully Diluted Basis, equal to the product of:

(A)
a fraction the numerator of which is the number of Shares held such Family
Company (calculated on a Fully Diluted Basis), and the denominator of which is
the total number of Shares (calculated on a Fully Diluted Basis) held by such
Family Company and the other Family Companies having exercised their Pre-emption
Rights; and

(B)
the total number of Shares corresponding to the Offered Securities (calculated
on a Fully Diluted Basis).

(x)
In case of a fractional share, the number of Securities that may be purchased by
a Family Company upon exercise of its Pre-emption Right shall be rounded to the
immediately inferior number.

(y)
The Pre-emption Beneficiaries shall purchase the Offered Securities in
accordance with all terms and conditions, including the price conditions, set
forth in the Transfer Notice.


114





--------------------------------------------------------------------------------



(z)
In case of a valid exercise of a Pre-emption Right with respect to all Offered
Securities in accordance with this Section 12.1 and Section 12.4, the Transfer
of such Offered Securities shall be completed within twenty (20) Business Days
from the expiration of the Exercise Period.

(aa)
Subject to the execution and delivery by these substituted Third Parties of an
Instrument of Adherence, for the purposes of any Transfer pursuant to this
Section 12.1:

(i)
The Willis Parties may substitute any Willis Entity as a Pre-Emption
Beneficiary;

(ii)
the Financial Investors may substitute any Affiliate of the Original Fund as a
Pre-Emption Beneficiary;

(iii)
the Lucas Parties may substitute any other Lucas Entity as a Pre-emption
Beneficiary; and

(iv)
the Gras Parties may substitute any other Gras Entity as a Pre-emption
Beneficiary.

12.2
Total Tag Along Right

For the avoidance of doubt, the Transfers of Securities completed pursuant to
Section 9 (Permitted Transfers) shall not be subject to this Section 12.2.
(m)
From the expiration of the Standstill Period or pursuant to Section 7.1(e), in
the event that a Direct Party intends to complete a Transfer (including as a
result of the exercise of a Pre-emption Right) which would result in a Total Tag
Along Situation, if completed, any non-Transferring Direct Party other than the
Mancos (each a "Total Tag Along Beneficiary") shall have the right (but not the
obligation) to Transfer along with the Transferor(s) all of its Securities in
the conditions set forth in this Section 12.2 and Section 12.4 (the "Total Tag
Along Right").

(n)
The Transferor shall sell the Offered Securities in accordance with all terms
and conditions set forth in the Transfer Notice (or in the Transfer Notice on
the basis of which a Pre-emption Right has been exercised).

(o)
The Transfer may only be completed if:

(iii)
the Total Tag Along Beneficiaries having validly notified the Other Parties of
their intention to exercise their Total Tag Along Right have been allowed to
Transfer all of their Securities, concomitantly with the Transferor(s), in
accordance with the same terms and for a price per Security calculated in
accordance with Section 8 on the basis of the highest of:


115





--------------------------------------------------------------------------------



(1)
the Global Valuation set forth in the Transfer Notice, and

(2)
a Global Valuation calculated on the basis of the weighted average of the prices
offered in the context of the Transfers completed to the benefit of the Proposed
Transferee for the last twelve (12) months, if any;

(iv)
the Proposed Transferee expressly undertakes – should it subsequently Transfer
all or a portion of its Securities within a twelve (12) month-period as from the
completion of the Transfer – to pay each of the Total Tag Along Beneficiaries
having validly exercised their Total Tag Along Right an additional amount equal
to the difference between (A) the higher price per Security paid to the
Transferee for each subsequent Transfer of his Securities multiply by the number
of Securities Transferred by such Total Tag Along Beneficiary, and (B) the price
that such Total Tag Along Beneficiary has received for its Securities by
exercising its Tag Along Right, it being specified that the payment of this
additional amount shall not occur later than fifteen (15) Business Days after
the above mentioned twelve (12) month-period has expired.

(p)
If, after a Total Tag Along Situation, the Transferor which has caused this
Total Tag Along Situation keeps some Securities and subsequently Transfers all
or a portion of them within a twelve (12) month-period as from the completion of
the Transfer which caused the Total Tag Along Situation, this Transferor shall
pay to each of the Total Tag Along Beneficiaries which exercised their Total Tag
Along Rights with respect to such Total Tag Along Situation an amount equal to
the difference between (i) the higher price per Security paid to this Transferor
for each subsequent Transfer of his remaining Securities multiply by the number
of Securities Transferred by such Total Tag Along Beneficiary, and (ii) the
price that such Total Tag Along Beneficiary has received for its Securities by
exercising its Tag Along Right, it being specified that the payment of this
additional amount shall not occur later than fifteen (15) Business Days after
the above mentioned twelve (12) month-period has expired.

(q)
Notwithstanding any other provision to the contrary, where the contemplated
Transfer is not completed for any reason whatsoever, the Total Tag Along
Beneficiaries may not prevail themselves of any right to have (part or all of)
their Securities purchased by the Transferor in application of this Section
12.2.

12.3
Proportional Tag Along Right

For the avoidance of doubt, the Transfers of Securities completed pursuant to
Section 9 (Permitted Transfers) shall not be subject to this Section 12.3.
(q)
From the expiration of the Standstill Period or pursuant to Section 7.1(e), in
case a Direct Party wishes to Transfer part of its Securities to any other Party
or any Third


116





--------------------------------------------------------------------------------



Party, each non Transferring Direct Party other than the Mancos (each a
"Proportional Tag Along Beneficiary") shall have the right (but not the
obligation) to Transfer, in place of the Transferor, part of its Securities in
the conditions set forth in this Section 12.3 and Section 12.4 (the
"Proportional Tag Along Right").
(r)
Under its Proportional Tag Along Right, each Proportional Tag Along Beneficiary
shall be entitled to Transfer to the Transferee or any Direct Parties holding
Voting Shares having exercised their Pre-emption Rights (as the case may be) a
number of Securities corresponding to a number of Shares calculated on a Fully
Diluted Basis, equal to the product of (i) a fraction the numerator of which is
the number of Shares of such Proportional Tag Along Beneficiary (calculated on a
Fully Diluted Basis), and the denominator of which is the total number of the
Shares held by all Proportional Tag Along Beneficiaries having exercised their
Proportional Tag Along Right and the Transferring Party (calculated on a Fully
Diluted Basis) and (ii) the total number of Shares corresponding to the Offered
Securities (calculated on a Fully Diluted Basis). In case of a fractional share,
the number of Securities that may be Transferred by a Proportional Tag Along
Beneficiary shall be rounded to the immediately inferior number.

(s)
The Transfer to the Transferee contemplated by the Transferring Party may only
be completed for the remaining portion of the Offered Securities and only if the
Proportional Tag Along Beneficiaries having validly notified the Other Parties
of their intention to exercise their Proportional Tag Along Right have been
allowed to Transfer to the Transferee the number of Securities that they are
allowed to Transfer pursuant to Paragraph (b) of this Section 12.3 and in
accordance with all terms and conditions, including the price conditions, set
forth in the Transfer Notice.

(t)
Notwithstanding any other provision to the contrary, in case the contemplated
Transfer is not completed for any reason whatsoever, the Proportional Tag Along
Beneficiaries may not prevail themselves of any right to have (part or all of)
their Securities purchased by the Transferor in application of this Section
12.3.

12.4
Exercise of the Pre-emption Right, the Total Tag Along Right and the
Proportional Tag Along Right

(g)
Within twenty five (25) Business Days following receipt of the Transfer Notice
(the "Exercise Period"), each Pre-emption Beneficiary, Total Tag Along
Beneficiary or Proportional Tag Along Beneficiary may notify (x) the Transferor,
(y) the other Direct Parties and (z) the Agreement Manager of:

(xiv)
its intention to exercise exclusively its Pre-emption Right, such notice stating
the number of Securities the subject of its request and being deemed to be a
waiver of its Proportional Tag Along Right and of its Total Tag Along Right, as
the case may be;


117





--------------------------------------------------------------------------------



(xv)
its intention to exercise exclusively its Proportional Tag Along Right, such
notice stating the number of its Securities the subject of its request and being
deemed to be a waiver of its Pre-emption Right and its Total Tag Along Right, as
the case may be; or

(xvi)
its intention to exercise exclusively its Total Tag Along Right, such notice
stating the number of its Securities the subject of its request and being deemed
to be a waiver of its Pre-emption Right and its Proportional Tag Along Rights.

(h)
In the event that (i) the Transfer Notice refers to a Total Tag Along Situation,
(ii) some Direct Parties notify their intention to exercise their Total Tag
Along Rights, (iii) some Direct Parties also notify their intention to exercise
their Pre-emption Right on all the Offered Securities and (iv) the Total Tag
Along Situation would disappear if the notified Pre-emption Rights were
exercised, then the Pre-emption Rights shall prevail and the Total Tag Along
Rights shall be deemed not to have been exercised, whether or not they were
exercised before the Pre-emption Rights.

(i)
In the event that the exercise by a Pre-emption Beneficiary of its Pre-emption
Right could entail a Total Tag Along Situation, such Pre-emption Beneficiary
shall attach a Transfer Notice to its notification of exercise of its
Pre-emption Right. If at the end of the Exercise Period considering the other
Pre-emption Rights exercised it is confirmed that a Total Tag Along Situation
would occur should such Pre-emption Beneficiary exercise its Pre-emption Right,
a new Exercise Period shall commence in order to allow the Direct Parties other
than the Transferring Direct Party and the pre-emption Beneficiary exercising
its Pre-Emption Right to exercise their Total Tag Along Rights.

(j)
In case any Pre-emption Beneficiary, Total Tag Along Beneficiary or Proportional
Tag Along Beneficiary does not exercise, respectively, its Pre-emption Right,
its Total Tag Along Right or its Proportional Tag Along Right in a timely
manner, it shall be deemed to have irrevocably waived such right with respect to
the Transfer referred to in the Transfer Notice.

(k)
In case of a dispute between the Transferor on the one hand, and, one or more of
the Pre-emption Beneficiaries, the Total Tag Along Beneficiaries or the
Proportional Tag Along Beneficiaries, on the other hand, with respect to an
Offered Price which includes Non-Cash Consideration, one or more of the
Pre-emption Beneficiaries, the Total Tag Along Beneficiaries or the Proportional
Tag Along Beneficiaries, as the case may be, shall notify the Transferor of such
disagreement within ten (10) Business Days following receipt of the Transfer
Notice. Upon receipt of such notification, the Transferor shall promptly request
the judicial appointment of an expert in accordance with Article 1843-4 of the
French Civil Code (Code civil) and any Pre-emption Right, Total Tag Along Right
or Proportional Tag Along Right that may have been exercised prior thereto shall
be deemed null and void. Within fifteen (15) Business Days from its appointment,
the expert shall determine the Global Valuation and the valuation of the
consideration for the Offered Securities (including


118





--------------------------------------------------------------------------------



the Non-Cash Consideration) and prepare and deliver to the Direct Parties a
report setting forth the Global Valuation and the valuation of the consideration
for the Offered Securities, which shall be final and binding upon the Parties if
the Transferor wishes to proceed with the Transfer in accordance with Paragraph
(h) below.
(l)
In the event that the Transferor does not file an application for the
appointment of the expert with the Nanterre Commercial Court (Tribunal de
commerce) within fifteen (15) as from the receipt of a notice of disagreement,
it shall be deemed to have abandoned the contemplated Transfer described in the
Transfer Notice.

(m)
All fees incurred by the expert in connection with his mission hereunder shall
be borne:

(v)
where the consideration determined by the expert is equal to or lower than the
consideration set forth in the Transfer Notice, by the Pre-emption
Beneficiaries, the Total Tag Along Beneficiaries and/or the Proportional Tag
Along Beneficiaries having requested the expert's nomination, pro-rata to their
Imputed Holdings; or

(vi)
where the consideration as determined by the expert exceeds the consideration
set forth in the Transfer Notice, by the Transferor.

(n)
Upon the delivery of the expert's report, should the Transferor wish to proceed
with the Transfer, the Transferor shall provide the other Parties with a revised
Transfer Notice updated to refer to the consideration determined by the expert,
within ten (10) Business Days of receipt of the expert's report and the other
Direct Parties shall be entitled to exercise any of their Pre-emption Rights,
Proportional Tag Along Rights and Total Tag Along Rights if applicable to such
Transfer in accordance with this Section 12.

12.5
Completion of a Transfer

If no Pre-emption Right is validly exercised with respect to a Transfer pursuant
to Section 12.1 (for the avoidance of doubt, should one or several Pre-emption
Rights be validly exercised, Section 12.1(h) shall apply), such Transfer of
Securities shall be validly completed provided that:
(m)
the Total Tag Along Rights and/or the Proportional Tag Along Rights shall be
either waived or complied with;

(n)
any and all documents required by applicable Laws in connection with such
Transfer, such as the share transfer form, shall be duly executed and delivered
by the relevant Persons within seventy-five (75) Business Days following the
receipt of the Transfer Notice (except where an extension is necessary for
antitrust clearance purposes), failing which such Transfer shall be deemed to be
a new Transfer subject to a new Transfer Notice in accordance with the
provisions of this Chapter II;


119





--------------------------------------------------------------------------------



(o)
such Transfer shall be made on the same terms and conditions as those set forth
in the Transfer Notice, failing which such Transfer shall be deemed to be a new
Transfer subject to a new Transfer Notice in accordance with the provisions of
this Chapter II; and

(p)
except in case of a Full Exit, any Transferee which is a Third Party shall
execute an Instrument of Adherence.

12.6
Exercise of the Total Tag Along Right by the Lucas Shareholders

(f)
Subject to Paragraph (b) of this Section 12.6, if the Lucas Parties are entitled
to exercise their Total Tag Along Rights pursuant to Section 12.2, the Lucas
Representative may opt (by notification delivered to the other Parties prior to
the expiry of the Exercise Period) for the Transfer by the Lucas Shareholders of
all their Lucas Securities instead of the Transfer by the Lucas Parties of all
their Securities, as if the Lucas Shareholders were the direct owners of the
Securities held by the Lucas Parties.

(g)
If the Lucas Representative opts for such a direct exit of the Lucas
Shareholders, the Direct Party which intends to complete a Transfer which would
result in a Total tag Along Situation, if completed, shall use its best
endeavors to allow such a direct exit of the Lucas Shareholders by obtaining
from the Proposed Transferee the purchase of the Lucas Securities, provided
that:

(xii)
none of the Lucas Parties is a Defaulting Party;

(xiii)
there are no significant liability on the balance sheet of any of the Lucas
Parties;

(xiv)
the Lucas Shareholders make any reasonable representations and warranties as may
be required by the Proposed Transferee with respect to the conduct of the
business of the Lucas Parties (including the place of effective management of
the Lucas Parties or the compliance by the Lucas Parties with their tax
obligations);

(xv)
the Lucas Parties undertake to indemnify the Proposed Transferee for any loss
resulting from undisclosed liabilities or from a breach or inaccuracy of the
above mentioned representations and warranties and such obligation of
indemnification shall be secured by cash collateral or a first demand guarantee
issued by a first rank bank;

(xvi)
none of the Lucas Parties is involved in litigation proceedings with a Third
Party or a Lucas Shareholders; and

(xvii)
100% of the Lucas Securities shall be delivered to the Proposed Transferee.


120





--------------------------------------------------------------------------------



(h)
The price to be paid by the Proposed Transferee for the Lucas Securities shall
be calculated by Transparency from the valuation of the Securities held by the
Lucas Parties as determined by the rules set forth in Section 8 on the basis of
the Global Valuation included in the Transfer Notice.



13.
INITIAL PUBLIC OFFERING

(r)
At any time after the expiration of the Standstill Period, provided that no
Auction Bid Process shall have been initiated in the last twelve (12) months,
(i) the Financial Investors, the Willis Parties, (ii) the Lucas Parties or
(iii) the Gras Parties may propose to the other Shareholders to initiate an
initial public offering on an Eligible Stock Exchange (an "IPO") as soon as
reasonably practicable, subject to the Qualified Requisite Consent.

(s)
The Supervisory Board shall appoint a first ranked investment bank for the
purpose of carrying out such IPO as sponsoring bank / lead manager and shall
promptly notify the Direct Parties of its choice.

(t)
The Parties shall cooperate in good faith in order to complete the IPO as soon
as reasonably practicable and shall procure that their nominees on the
Supervisory Board approve any decisions as may be required by Law.

(u)
The Supervisory Board shall, after consultation of the Executive Committee,
determine with the sponsoring bank (i) the definitive offering price for the
Shares in the IPO and (ii) the number of new Shares to be issued by the Company
(the "New Offered Shares"), if any, and the number of existing Shares proposed
to be included in the IPO (the "Existing Offered Shares"), in accordance with
applicable Laws and regulations.

(v)
The Supervisory Board shall notify each Direct Party of the number of New
Offered Shares and the number of Existing Offered Shares that may be sold
pursuant to the IPO and the proposed offering price and each Direct Party shall
have the right to sell pursuant to such IPO a number of Shares equal to the
product of (i) the number of the Existing Offered Shares and (ii) the fraction
having as its numerator (x) the number of Shares held by such Direct Party on a
Fully Diluted Basis (prior to any conversion of the Subordinated Convertible
Bonds) and as its denominator (y) the total number of Shares on a Fully Diluted
Basis (prior to any conversion of the Subordinated Convertible Bonds) prior to
the issue of any New Offered Shares, subject to the customary lock-up agreements
that may be required by the sponsoring bank(s) and/or the Governmental Authority
monitoring the chosen Eligible Stock Exchange.


121





--------------------------------------------------------------------------------



(w)
The Parties shall cooperate in good faith in order to enter into any
underwriting and offering agreements which are required or customary for an IPO,
and hereby acknowledge and agree that such agreements may include lock-up
undertakings. It is specified that any undertakings under such agreements shall
not be more restrictive for the Willis Parties than for the Financial Investors.

(x)
It is expressly agreed that it is the common intention of the Parties that the
Company shall be the Group Company to be listed if the Supervisory Board decides
to launch an IPO.

(y)
To the extent possible pursuant to applicable Laws, the Direct Parties undertake
to take all Applicable Actions to merge the Lucas Parties into the Company in
order to allow the Lucas Shareholders to take part to the IPO as if they were
the direct owners of Securities, provided that:

(i)
none of the Lucas Parties is a Defaulting Party;

(ii)
there are no significant liability on the balance sheet of any of the Lucas
Parties;

(iii)
the Lucas Shareholders make any reasonable representations and warranties as may
be required by the Company with respect to the conduct of the business of the
Lucas Parties (including the place of effective management of the Lucas Parties
or the compliance by the Lucas Parties with their tax obligations);

(iv)
the Lucas Parties undertake to indemnify the Company for any loss resulting from
undisclosed liabilities of the Lucas Parties or from a breach or inaccuracy of
the above mentioned representations and warranties and such obligation of
indemnification shall be secured by cash collateral or a first demand guarantee
issued by a first rank bank; and

(v)
none of the Lucas Parties is involved in litigation proceedings with a Third
Party or a Lucas Shareholders.

(z)
All fees and expenses in relation to the IPO (whether achieved or not achieved)
shall be borne by the Company to the fullest extent permitted by applicable Law.

14.
LUCAS PARTIES' PUT OPTIONS

14.1
Conditions to the Put Options

(u)
In the event that Mr. Patrick Lucas is appointed as President in accordance with
the provisions of Section 2.1, the Willis Parties, on the one hand, and the
Financial Investors, on the other hand, (each, a "Put Options Grantor")
undertake to grant for


122





--------------------------------------------------------------------------------



the benefit of each Lucas Party put options (collectively, the "Put Options"),
pursuant to which each Lucas Party shall have the right (but not the obligation)
to request the Transfer of all (and not part) of its Put Securities to each Put
Options Grantor, in proportion to their respective Imputed Holdings and in
accordance with the terms and conditions set forth in this Section 14, it being
specified that the obligations of the Willis Parties under this Section 14 shall
be irrevocably guaranteed by Willis Parent and that the obligations of TeamCo
under this Section 14, in its capacity as Financial Investor, shall be
irrevocably guaranteed by the Original Financial Investors.
(v)
The Put Options are only exercisable in case of a Cessation without Cause.

(w)
Each Lucas Party accepts the Put Options as options only, without any
undertaking or obligation to exercise the Put Options.

14.2
Determination of the Base Put Value and Prices

(o)
In case of a Cessation without Cause, the Lucas Parties may at any time within
fifteen (15) Business Days following the date of such Cessation send a written
request to each Put Options Grantor and the Company in order to obtain the
calculation of the Base Put Value and Prices by the Agreed 1592 Arbitrator, it
being specified that for the purposes of the determination of the Base Put Value
and Prices, the Company shall provide the Agreed 1592 Arbitrator with the
appropriate Annual Accounts, unaudited accounts of the Company and BidCo and/or
GSC's accounts as required under Schedule 1(B).

(p)
In the event that the Lucas Parties do not request a calculation of the Base Put
Value and Prices within fifteen (15) Business Days following the date of a
Cessation without Cause, they shall be deemed to have irrevocably waived their
right to exercise the Put Options.

(q)
Should the Lucas Parties request such calculation within the fifteen (15)
Business Day-period referred to in Paragraph (b) above, the Base Put Value and
Prices shall be determined by the Agreed 1592 Arbitrator.

(r)
Should the Agreed 1592 Arbitrator be unable or not willing to perform this
mission, an Appointed 1592 Arbitrator shall be appointed by the Président of the
Nanterre Commercial Court (Tribunal de commerce) at the request of any of the
Lucas Parties or any of the Put Options Grantors, whichever is the most
diligent.

(s)
The 1592 Arbitrator shall determine the Base Put Value and Prices per type of
Put Security within forty five (45) Business Days from his appointment and shall
promptly and simultaneously notify the Lucas Parties and all of the Put Options
Grantors thereof. This period for delivering a written report may be extended
for up to thirty (30) Business Days for good cause by the mutual written consent
of the


123





--------------------------------------------------------------------------------



Lucas Parties and the Put Options Grantors or by the 1592 Arbitrator at his sole
discretion.
(t)
In the absence of fraud or manifest error, the Base Put Value and Prices
(including each item of the Base Put Equity Value other than "C" and the
multiples K1 and K2) shall be final and binding upon the Lucas Parties and the
Put Options Grantors. The Lucas Parties shall, and the Put Options Grantors
shall, and shall take all Applicable Actions to cause the Company to, cooperate
in good faith and furnish to the 1592 Arbitrator, as the case may be, any
information and documents which such 1592 Arbitrator may reasonably require in
connection with his mission.

14.3
Exercise of the Put Options.

(q)
At any time during a three month-period following the determination of the Base
Put Value and Prices by the 1592 Arbitrator in accordance with Section 14.2 (the
"Put Options Exercise Period"), the Lucas Parties shall have the right (but not
the obligation) to exercise all (and not part of) the Put Options with respect
to all (and not part of) their Put Securities.

(r)
It is expressly agreed that the Lucas Parties are not authorized to exercise a
Put Option without simultaneously exercising all other Put Options.

(s)
The Lucas Parties shall exercise their Put Options by delivering a notice to
each Put Options Grantor within the Put Options Exercise Period, failing which
they shall be deemed to have irrevocably waived their rights under the Put
Options and the Put Options will be null and void.

14.4
Completion of the Transfers upon exercise of the Put Options.

(i)
In case of exercise by the Lucas Parties of the Put Options in accordance with
the terms of this Section 14, the Lucas Parties shall Transfer title to the Put
Securities within twenty (20) Business Days following the receipt of the
exercise notice referred to in Section 14.3(c) or at such later date as may be
necessary to obtain any authorization or consent by a Governmental Authority
(the "Put Options Completion Date") and the following provisions of this
Section 14.4 shall apply.

(j)
Should an authorization or consent by a Governmental Authority be necessary
under applicable Laws:

(vi)
the Put Options Grantors shall prepare and file as promptly as reasonably
practicable after the receipt of the exercise notice referred to in
Section 14.3(c) all necessary application, notices or requests with a view of
obtaining such authorization or consent within eight (8) months as from the
receipt of the exercise notice referred to in Section 14.3(c);


124





--------------------------------------------------------------------------------



(vii)
the Company shall, and shall cause the other Group Companies to, fully cooperate
with the Put Options Grantors and to supply as promptly as practicable any
information or documentation with respect to the Group Companies that may be
requested by any competent Governmental Authority;

(viii)
The Put Options Grantors shall keep the Lucas Parties and the Company regularly
informed of the processing of these filings and promptly inform the Lucas
parties and the Company if they become aware of anything that could result in
the obtaining of such authorization or consent being delayed or denied;

(ix)
the Put Options Completion Date shall not occur later than ten (10) Business
Days following the day on which such authorization is obtained or deemed to be
obtained pursuant to Applicable Laws;

(x)
such authorization or consent shall be deemed not to have been obtained if it is
obtained subject to the implementation of certain commitments of the Willis
Entities or of the Financial Investors or their Affiliates (for instance,
divestiture of activities);

(xi)
if (A) such authorization or consent is not obtained or is deemed not to have
been obtained pursuant to Paragraph (v) above or has not been obtained or deemed
to have been so obtained pursuant to Applicable Laws within six (6) months as
from the receipt of the exercise notice referred to in Section 14.3(c) because
there are market overlaps between the Group Companies, on the one hand, and the
Willis Entities or the Financial Investors and their Affiliates, on the other
hand, the Put Options granted by the Put Options Grantor with market overlaps
shall lapse and such Put Options Grantor shall be under no obligation to acquire
its portion of the Put Securities but the other Put Options Grantor shall remain
bound to purchase its portion of the Put Securities subject to obtaining, if
necessary, another authorization or consent from the competent Governmental
Authority;

(xii)
if the Put Options Grantor with no market overlap is not authorized or deemed to
be authorized to complete the acquisition of its portion of the Put Securities
by the competent Governmental Authority pursuant to applicable Laws within
twelve (12) months as from the receipt of the exercise notice referred to in
Section 14.3(c), the Put Options granted by the Put Options Grantor with no
market overlap shall lapse and the Put Options Grantor with no market overlap
shall be under no obligation to acquire its portion of the Put Securities;

(xiii)
if, as a result of the foregoing, all or part of the Securities held by the
Lucas Parties are not Transferred to the Put Options Grantors, a Final Put
Equity Value (the "Frozen Value") shall be calculated in accordance with


125





--------------------------------------------------------------------------------



Section 14.7 as if a Full Exit was completed twelve (12) months as from the
receipt of the exercise notice referred to in Section 14.3(c) (the "Frozen
Date");
(xiv)
in order to calculate this Frozen Value in accordance with the Schedule 1(B),
the Lucas Parties shall select and appoint an Expert and the Put Option Grantors
which were not authorized to acquire their portion of the Securities held by the
Lucas Parties shall jointly select and appoint an Expert within five (5)
Business Days as from the Frozen Date;

(xv)
the price of each type of non-Transferred Security (the "Frozen Prices") shall
be calculated in accordance with the rules set forth in Section 8 on the basis
of a Global Valuation equal to the Frozen Value;

(xvi)
in the context of a subsequent Full Exit, the Lucas Parties shall be allowed to
Transfer their Securities which were not Transferred to the Put Options Grantors
despite the exercise of the Put Options for their Frozen Prices;

(xvii)
if those Frozen Prices exceed the price that the Lucas Parties should have
obtained for their Securities in the context of the Full Exit, this difference
shall be deducted, in proportion to their respective Imputed Holdings, from the
price to be paid to the Put Options Grantor(s) which was(were) not authorized to
purchase Securities upon exercise of the Put Options;

(xviii)
if those Frozen Prices are below the price that the Lucas Parties should have
obtained for their Securities in the context of the Full Exit, this difference
shall be paid, in proportion to their respective Imputed Holdings, to the Put
Options Grantor(s) which was(were) not authorized to purchase Securities upon
exercise of the Put Options; and

(xix)
in order to give full effect to the foregoing, or every act of Transfer in the
context of a Full Exit will as far as possible contain all useful provisions to
permit the payment of the Frozen Prices to the Lucas Parties in consideration
for their remaining Securities; in any event (i.e., even in the absence of
express provision in such act), the Lucas Parties and the Put Options Grantors
agree, for themselves, to take all necessary action to this effect and will
proceed between them to conclude all agreements, all movements of funds and as
the case may be all transfers of Securities which are necessary.

(k)
On the Put Options Completion Date, each Lucas Party shall deliver to each Put
Options Grantor transfer forms (ordre de mouvement) with respect to the Put
Securities respectively Transferred to each of them. In case of failure to
deliver all of such forms, the Lucas Parties shall be deemed to have abandoned
the contemplated Transfer and to have waived their rights under the Put Options.


126





--------------------------------------------------------------------------------



(l)
The Lucas Parties shall only represent and warrant to each of the Put Options
Grantors as of the Put Options Completion Date that they have good title to
their Put Securities, and that the Put Securities are validly issued and free
and clear from any Encumbrances.

(m)
The Lucas Parties shall not receive any consideration for their Put Securities
on the Put Options Completion Date. The payment of the consideration for the Put
Securities shall always be made after completion of a Full Exit in accordance
with Section 14.7.

(n)
Each Put Options Grantor shall deliver to the Lucas Parties, on the Put Options
Completion Date, pledges (nantissement de compte de titres) on the Put
Securities to the benefit of the Lucas Parties, in order to secure the payment
of the consideration for such Put Securities according to Sections 14.5 and
14.7. These pledges shall rank after the pledges on the Put Securities to be
granted to the benefit of the Finance Parties pursuant to the Finance Documents
and shall be automatically released in case of enforcement of the pledges on the
Put Securities granted to the Finance Parties.

14.5
Final consideration for the Put Securities

(g)
Subject to Section 14.6 and Paragraph (b) of this Section 14.5, the final
consideration to be paid by the Put Options Grantors for each Put Security upon
exercise of the Put Options shall be equal to the Final Put Price of such type
of Put Security.

(h)
In the event that, for any reason whatsoever, no Full Exit has been completed
when this Agreement terminates, the Put Options Grantors shall pay to the Lucas
Parties, for each Put Security, the Base Put Price of such type of Put Security
by wire transfer of immediately available cleared funds within twenty (20)
Business Days as from the termination of this Agreement.

14.6
Earn out

(l)
In the event of the exercise of the Put Options due to a Cessation without Cause
and in case of a Full Exit paid in cash or Cash Equivalent within a nine (9)
month-period from the Cessation, each of the Lucas Parties shall have the right
to receive an earn-out (the "Put Earn-Out") equal to the difference between:

(iv)
the price that such Lucas Party would have received for its Put Securities if it
had participated in such Full Exit, after deduction of its share of fees and
expenses calculated in accordance with Section 7.2(f) above and deduction, as
the case may be, of an amount (the "Put Escrow Amount") equal to the product of
(A) the maximum liability specified in respect of the representations and
warranties, if any, granted to the Transferee pursuant to such Full Exit, and
(B) the pro-rata share of such representations and


127





--------------------------------------------------------------------------------



warranties for which it would have been responsible if it had participated in
such Full Exit (such pro-rata share being calculated in accordance with
Section 7.2(f)); and
(v)
the price to be paid to such Lucas Party pursuant to Section 14.5(a).

(m)
the Put Escrow Amount will be paid on the date of completion of the Full Exit to
those of the Lucas Parties who provide the Put Options Grantors with first
demand guarantees from first rank banks for the same amount.

(n)
Except for the Lucas Parties who provide the Put Options Grantors with first
demand guarantees, each Put Escrow Amount shall be deposited with an escrow
account opened in the books of a first rank bank for a duration as long as the
longest time limitation regarding the representations and warranties granted to
the Transferee pursuant to the Full Exit.

(o)
If the Put Options Grantors are obliged to indemnify the Transferee pursuant to
the agreement relating to the Full Exit, they are expressly authorized, with
respect to each of the Lucas Parties and in proportion to their respective
Imputed Holdings, to call under the first demand guarantee or to take from the
escrow account, as the case maybe, an amount corresponding to the product of
(A) the amount of the evidenced loss suffered by the Transferee and (B) the
share for which such Lucas Party would have been responsible if it had
participated to the Full Exit.

(p)
At the expiry of the longest time limitation regarding the representations and
warranties granted to the Transferee pursuant to the Full Exit, each first
demand guarantee shall be released, each escrow account shall be released and
the sums (including any interests and/or gains thereon) remaining on this
account after payments made in accordance with Paragraph (d) above shall be paid
to the Lucas Parties.

(q)
When held in escrow, each Put Escrow Amount shall be invested in liquid and
short-term investment.

(r)
The Put Options Grantors shall use their commercially reasonable efforts to
mitigate any claim or liability asserted by the Transferee pursuant to a Full
Exit.

14.7
Determination of the Final Put Value and Prices and payment of the consideration
for the Put Securities

(g)
In the event that Willis has not delivered Confirming Notifications or in the
event that the Call Options or the Willis Put Options have not been exercised,
the Put Options Grantors shall jointly notify the Lucas Parties of the
possibility of a Full Exit at least thirty (30) Business Days prior to the
completion of such Full Exit. Within five (5) Business Days as from such
notification, the Lucas Parties shall select


128





--------------------------------------------------------------------------------



and appoint an Expert and the Put Options Grantors shall jointly select and
appoint an Expert in order to perform the mission described in Schedule 1(B).
(h)
The Put Options Grantors shall jointly notify the Lucas Parties of the
occurrence of the completion of a Full Exit at least ten (10) Business Days
prior to such completion (the "Full Exit Notice").

(i)
The Full Exit Notice shall include the Put Options Grantors' calculation of the
Final Put Value and Prices and, as the case may be, the Put Earn-Out and the Put
Escrow Amount and shall be accompanied by all the supporting documentation
(including the reports of the Experts, if any).

(j)
The Lucas Parties may request a verification of such calculation by sending a
notice of verification to the Put Options Grantors within fifteen (15) Business
Days following the receipt of the Full Exit Notice. If no notice of verification
has been received by the Put Options Grantors within this fifteen (15) Business
Day-period, the Final Put Value and Prices and, as the case may be, the Put
Earn-Out and the Put Escrow Amount determined by the Put Options Grantors shall
be final and binding upon the Lucas Parties and each Put Options Grantor shall
pay to the Lucas Parties the Final Put Price for each of their Put Securities
and the Put Earn-Out by wire transfers of immediately cleared funds within two
(2) Business Days of the first payment in cash or Cash Equivalent to be received
by such Put Options Grantor pursuant to the Full Exit described in the Full Exit
Notice. In any case, the Put Escrow Amount shall be paid or released pursuant to
Section 14.6.

(k)
If one of the Lucas Parties delivers a notice of verification in due time, the
Final Put Value and Prices and, as the case may be, the Put Earn-Out and the Put
Escrow Amount shall be determined by the Agreed 1592 Arbitrator. Should the
Agreed 1592 Arbitrator be unable or not willing to perform this mission, an
Appointed 1592 Arbitrator shall be appointed by the Président of the Nanterre
Commercial Court (Tribunal de commerce) at the request of the Lucas Parties or
any of the Put Options Grantors, whichever is the most diligent.

(l)
The 1592 Arbitrator shall determine the Final Put Value and Prices and, as the
case may be, the Put Earn-Out and the Put Escrow Amount within forty five (45)
Business Days from his appointment and shall promptly and simultaneously notify
the Lucas Parties and the Put Options Grantors thereof. This period for
delivering a written report may be extended for up to thirty (30) Business Days
for good cause by the mutual written consent of the Lucas Parties and the Put
Options Grantors or by the 1592 Arbitrator at its sole discretion. In the
absence of fraud or manifest error, the 1592 Arbitrator's decision shall be
final and binding upon the Lucas Parties and the Put Options Grantors.

(m)
The Lucas Parties shall, and the Put Options Grantors shall, and shall take all
Applicable Actions to cause the Company to, cooperate in good faith and furnish
to


129





--------------------------------------------------------------------------------



the 1592 Arbitrator, as the case may be, any information and documents which
such 1592 Arbitrator may reasonably require in connection with his mission.
(n)
Each Put Options Grantor shall pay to the Lucas Parties the Final Put Price for
each of their Put Securities and the Put Earn-Out by wire transfers of
immediately cleared funds within two (2) Business Days of the latest of:

(i)
the first payment in cash or Cash Equivalent to be received by such Put Options
Grantor pursuant to the Full Exit described in the Full Exit Notice; and

(ii)
the determination by the 1592 Arbitrator of the Final Put Value and Prices; and

(o)
In any case, the Put Escrow Amount shall be paid or released pursuant to
Section 14.6.

14.8
Sale of securities issued by the Lucas Parties

(g)
Subject to Paragraph (d) of this Section 14.8, if the Lucas Parties have duly
exercised their Put Options pursuant to this Section 14, the Lucas
Representative may opt (by notification delivered to the Put Options Grantors
within five (5) Business Days following the delivery by the Lucas Parties of
exercise notice mentioned in Section 14.3(c)) for the Transfer by the Lucas
Shareholders of all their Lucas Securities to the Put Options Grantors instead
of the Transfer by the Lucas Parties of all their Put Securities to the Put
Options Grantors, as if the Lucas Shareholders were the direct owners of the Put
Securities held by the Lucas Parties.

(h)
Subject to the conditions set forth in this Section 14.8, the Put Options
Grantors shall use their best endeavors to allow such a direct exit either:

(i)
by acquiring the Lucas Securities in proportion to their respective Imputed
Holdings, provided that:

(A)
the Lucas Parties shall previously create Lucas Parties organized under the Laws
of France and complete among Lucas Parties Transfers of Put Securities so that
the Lucas Parties organized under the Laws of France hold the number of Put
Securities which shall be purchased by the Financial Investors and the Lucas
Parties organized under the Laws of other jurisdictions hold the number of Put
Securities which shall be purchased by the Willis Parties,

(B)
the Financial Investors shall acquire the Lucas Securities issued by the Lucas
Parties organized under the Laws of France, and


130





--------------------------------------------------------------------------------



(C)
the Willis Parties shall acquire the Lucas Securities issued by the Lucas
Parties organized under the Laws of other jurisdiction;

(ii)
or, to the extent possible under applicable Laws, by merging the Lucas Parties
into the Company in which case the Put Options Completion shall be delayed in
order to implement such mergers prior to it, it being specified that the other
Direct Parties undertake, to the extent permitted by applicable Laws, to take
all Applicable Actions in order to approve such mergers.

(i)
If the alternative set forth in Paragraph (b)(i) of this Section 14.8 can be
implemented:

(vi)
the price to be paid by a Put Option Grantor for the Lucas Securities issued by
a Lucas Party shall be calculated by Transparency on the basis of the Final Put
Price of each of the Put Securities held by such Lucas Party increased, as the
case may be, by the portion of the Put Earn-Out to be paid in relation to such
Put Securities;

(vii)
each of the Lucas Shareholders shall be bound to sell their Lucas Securities to
the appropriate Put Options Grantor; and

(viii)
each Put Options Grantor shall deliver, on the Put Options Completion Date, to
each of the Lucas Shareholders a pledge (nantissement de compte de titres) on
the Put Securities sold by such Lucas Shareholder to such Put Options Grantor,
in order to secure the payment of the consideration for such Put Securities
according to Paragraph (i) above.

(j)
The rights of the Lucas Shareholders under this Section 14.8 shall not apply if:

(vi)
any of the Lucas Parties is a Defaulting Party; or

(vii)
there are significant liabilities on the balance sheet of any of the Lucas
Parties; or

(viii)
the Lucas Shareholders refuse to make any reasonable and customary
representations and warranties which may be required by the Willis Put Grantors
or the Company to the conduct of the business of the Lucas Parties (including
the place of effective management of the Lucas Parties or the compliance by the
Lucas Parties with their tax obligations); or

(ix)
the Lucas Parties refuse to undertake to indemnify the Willis Put Grantors or
the Company for any loss resulting from undisclosed liabilities of the Lucas
Parties or from a breach or inaccuracy of the above mentioned representations
and warranties or to secure such obligation of indemnification by cash
collateral or a first demand guarantee issued by a first rank bank; or


131





--------------------------------------------------------------------------------



(x)
Any of the Lucas Securities is not delivered to the Willis Put Grantors or
exchanged against Securities.

14.9
Miscellaneous

(d)
Each Put Options Grantor expressly acknowledges and agrees that forced execution
of the Put Options may be requested and hereby irrevocably waives its right
under Article 1142 of the French Civil Code (Code civil).

(e)
Should the first payment in cash or Cash Equivalent received by a Put Options
Grantor pursuant to a Full Exit be insufficient to fulfill its payment
obligations under the Put Options, the said Put Options Grantor shall allocate
in priority any further payments in cash or Cash Equivalent received pursuant to
a Full Exit to the payment of the price for the Put Securities within (2)
Business Days of each further payment until its obligations under the Put
Options and the Conditional Sale are fulfilled.

(f)
The Lucas Parties shall have the same rank with respect to the payment of the
consideration for the Put Securities. Accordingly, in the situation described in
Paragraph (b) of this Section 14.8(a), each Put Options Grantor shall allocate
the cash or the Cash Equivalent it received among the Lucas Parties pro-rata the
price they are supposed to receive eventually for their Put Securities in
accordance with Section 14.7.

(g)
All fees incurred by the 1592 Arbitrator in connection with his mission(s) under
this Section 14 shall be borne by the Lucas Parties and the Put Options Grantors
pro-rata to their respective Imputed Holdings.




132





--------------------------------------------------------------------------------



CHAPTER III
TRANSACTIONS ON CAPITAL
15.
ANTI-DILUTION PROTECTION.

(u)
In the event that the Company proposes to issue any Shares or Securities at any
time following the date of this Agreement (the "New Securities"), each Direct
Party shall have the right, but not the obligation, to subscribe to such New
Securities for its pro-rata portion in the Company's share capital (calculated
by dividing the number of Shares held by such Direct Party immediately prior to
the issuance of the New Securities by the number of all outstanding Shares at
that date), except for Securities issued (i) pursuant to a stock option plan,
within a global limit of one percent (1%) of the share capital of the Company,
(ii) upon conversion or exercise of any existing Securities, or (iii) in
connection with an IPO.

(v)
To this effect, no later than thirty (30) Business Days prior to the
consummation of such transaction (the "New Issuance"), the Company shall deliver
a written notice (the "New Issuance Notice") to each Direct Party, which shall
set forth (i) the date or dates on which such New Issuance is proposed to occur
(which shall be no earlier than thirty (30) Business Days from the date the New
Issuance Notice is delivered), (ii) the aggregate number of New Securities
proposed to be issued, (iii) the amount and form of the consideration for which
the Company proposes to issue such New Securities and (iv) the other terms and
conditions of the New Securities and the New Issuance.

(w)
Within fifteen (15) Business Days of delivery of the New Issuance Notice, each
Direct Party may elect to purchase some or all of its pro rata portion of the
New Securities by delivering a written notice (a "New Issuance Election Notice")
setting forth the number of New Securities representing some or all of such
Direct Party's pro rata portion that such Direct Party agrees to subscribe for.
If any Direct Party fails, within such fifteen (15) Business Day period, to
deliver a New Issuance Election Notice, it shall be deemed to have waived its
pre-emptive right to such New Securities and the other Direct Parties shall have
the right to purchase some or all of the pro-rata portion of such failing Direct
Party within an additional fifteen (15) Business Day Period. If the total number
of the Securities that the other Direct Parties wish to subscribe for represents
more than the pro-rata portion of the failing Direct Party, each Direct Party
shall subscribe for a number of Securities determined in accordance with
Section 12.1(c) mutatis mutandis.

16.
RECAPITALIZATION

In the event of a leveraged recapitalization, the Vendors Bonds shall be repaid
in priority, each holder of Vendors Bonds having the right to have the same
proportion of Vendors Bonds repaid.

133





--------------------------------------------------------------------------------



If some of the holders of Vendors Bonds do not wish to have their Vendors Bonds
repaid, the Direct Parties will take all Applicable Actions in order to allow
the other holders of Vendors Bonds to have a higher proportion of their Vendors
Bonds repaid.
17.
WILLIS CORREDURIA

17.1
[Reserved]

17.2
Distribution of Willis Correduria's profits

(i)
The Willis Parties undertake to ensure that, each accounting year, Willis
Correduria shall distribute to the Group Companies holding Correduria Minority
Shares an annual dividend (the "Correduria Annual Dividend") equal in aggregate
to the product of (i) the Correduria Ratio and (ii) the net consolidated results
of Willis Correduria for the previous accounting year.

(j)
In that purpose, the Willis Parties shall ensure that the necessary
distributions by the Subsidiaries of Willis Correduria are made so that Willis
Correduria has, each year, no later than June 30, a total amount of
distributable profits and/or reserves pursuant to applicable Laws at least equal
to the Correduria Annual Dividend.

(k)
Willis Correduria's net consolidated results shall be based on Willis
Correduria's consolidated audited financial accounts prepared in accordance with
Spanish GAAP applied in a manner consistent with past practices.

(l)
The Correduria Annual Dividend shall be paid each accounting year no later than
June 30th.

(m)
[Reserved]

(n)
If the Call Options are exercised or if the Willis Put Options are exercised,
the Correduria Annual Dividend to be paid in 2016 on the basis of the 2015
Willis Correduria's consolidated audited financial accounts shall be included in
the "ICG 2016 Aggregate" of the Final Call Equity Value and be the last
Correduria Annual Dividend to be paid to the Group Companies pursuant to this
Section 17.2.

(o)
If the Call Options are waived by the Willis Parties in 2015 or if neither the
Call Options nor the Willis Put Options are exercised in 2015, the last
Correduria Annual Dividend to be paid to the Group Companies pursuant to this
Section 17.2 shall be the Correduria Annual Dividend to be paid on the year of
exercise of the Correduria Put or of the Correduria Call.


134





--------------------------------------------------------------------------------



(p)
For purely illustrative purposes, the following calculation illustrates what
would have been the Correduria Annual Dividend to be paid in 2009 based on the
Willis Correduira's 2008 consolidated audited accounts:

Correduria Annual Dividend = Correduria Ratio x net consolidated results for
2008
Correduria Annual Dividend = 23.0% x €17,317,229.00
Correduria Annual Dividend = €3,982,963.00
17.3
Correduria Put and Call

(s)
Willis Europe shall have the right to purchase (the "Correduria Call") from Gras
Savoye, GS Eurofinance and/or any other Group Company holding Correduria
Minority Shares, which shall have an option to sell (the "Correduria Put") to
Willis Europe, all but not less than the Correduria Minority Shares in
accordance with the terms and conditions set forth in this Section 17.3.

(t)
The Company undertakes to cause any Group Company which may hold Correduria
Minority Shares to comply with the Correduria Call.

(u)
Willis Europe accepts the Correduria Call as an option only, without any
undertaking or obligation to exercise it. Gras Savoye, GS Eurofinance and the
Company, on behalf of any other Group Company which may hold Correduria Minority
Shares, accept the Correduria Put as an option only without any undertaking or
obligation to exercise it.

(v)
The Correduria Call and the Correduria Put will be exercisable only if the Call
Options and the Willis Put Options are not exercised. Accordingly, the
Correduria Call and the Correduria Put will be exercisable at any time during an
eighteen (18) month-period (the "Correduria Exercise Period") following:

(i)
May 1st, 2015 if the Willis Parties do not send Confirming Notifications
pursuant to Section 10.3; or

(ii)
June 16, 2016, if the Willis Parties do send Confirming Notifications but do not
exercise the Call Options in 2016 and the Willis Call Grantors do not exercise
their Willis Put Options.

(w)
Willis Europe shall exercise the Correduria Call by delivering a notice to Gras
Savoye, GS Eurofinance and any other Group Company holding Correduria Minority
Shares within the Correduria Exercise Period, failing which it shall be deemed
to have irrevocably waived its rights under the Correduria Call and the
Correduria Call will be null and void.

(x)
Gras Savoye, GS Eurofinance and any other Group Company holding Correduria
Minority Shares shall exercise the Correduria Put by delivering a notice to
Willis Europe within the Correduria Exercise Period, failing which they shall be
deemed


135





--------------------------------------------------------------------------------



to have irrevocably waived their rights under the Correduria Put and the
Correduria Put will be null and void.
(y)
If the Correduria Call and the Correduria Put have not been exercised yet on
January 1st, 2017, an Expert shall be selected and appointed by the Willis
Parties and an Expert shall be selected and appointed by the Company no later
than January 30, 2017.

(z)
Upon exercise of the Correduria Call or upon exercise of the Correduria Put, the
consideration to be paid for all the Correduria Minority Shares shall be equal
to the product of (i) the Correduria Ratio and (ii) the Correduria Equity Value
(the "Correduria Price").

(aa)
The Correduria Equity Value shall be calculated on the basis of the two last
Willis Correduria's consolidated audited financial accounts available at the
time of the exercise of the Correduria Call or Correduria Put (i.e., N and N-1
Ebitda).

(bb)
If Willis Europe exercises the Correduria Call, its exercise notice shall
include its calculation of the Correduria Price and shall be accompanied by all
the supporting documentation (including the reports of the Experts, if any). If
the Correduria Put is exercised first, within fifteen (15) Business Days as from
its receipt of the last exercise notice, Willis Europe shall notify Gras Savoye,
GS Eurofinance and any other Group Company holding Correduria Minority Shares of
its calculation of the Correduria Price accompanied by all the supporting
documentation (including the reports of the Experts, if any).

(cc)
Gras Savoye, GS Eurofinance and any other Group Company holding Correduria
Minority Shares may request a verification of the calculation made by Willis
Europe by sending it a notice of verification within ten (10) Business Days
following the receipt of the calculation made by Willis Europe. If no notice of
verification has been received by Willis Europe within this ten (10) Business
Day-period, the Correduria Price shall be final and binding upon Gras Savoye, GS
Eurofinance and any other Group Company holding Correduria Minority Shares.

(dd)
If any of Gras Savoye, GS Eurofinance and the other Group Companies holding
Correduria Minority Shares delivers a notice of verification in due time, the
Correduria Price shall be determined by the Agreed 1592 Arbitrator. Should the
Agreed 1592 Arbitrator be unable or not willing to perform this mission, an
Appointed 1592 Arbitrator shall be appointed by the Président of the Nanterre
Commercial Court (Tribunal de commerce) at the request of Willis Europe or any
of Gras Savoye, GS Eurofinance and the other Group Companies holding Correduria
Minority Shares, whichever is the most diligent.

(ee)
The 1592 Arbitrator shall determine the Correduria Price within thirty (30)
Business Days from his appointment and shall promptly and simultaneously notify
Willis Europe, Gras Savoye, GS Eurofinance and any other Group Company holding


136





--------------------------------------------------------------------------------



Correduria Minority Shares thereof. In the absence of fraud or manifest error,
the 1592 Arbitrator's decision shall be final and binding upon Willis Europe,
Gras Savoye, GS Eurofinance and any other Group Company holding Correduria
Minority Shares.
(ff)
Willis Europe, Gras Savoye, GS Eurofinance and any other Group Company holding
Correduria Minority Shares shall, and Willis Europe shall cause Willis
Correduria to, cooperate in good faith and furnish to the 1592 Arbitrator, as
the case may be, any information and documents which such 1592 Arbitrator may
reasonable require in connection with his mission.

(gg)
The sale of the Correduria Minority Shares to Willis Europe shall be completed
ten (10) Business Days as from the date on which the Correduria Price becomes
final and binding. On such completion date:

(vi)
Gras Savoye, GS Eurofinance and any other Group Company holding Correduria
Minority Shares shall sign all documents and take all other actions necessary
under Spanish Laws to enable Willis Europe to become the registered and
beneficial owner of the Correduria Minority Shares; and

(vii)
Willis Europe shall pay the Correduria Price by wire transfers of immediately
cleared funds to the account(s) designated by the Company five (5) Business Days
prior to such completion date.

(hh)
All Correduria Minority Shares sold pursuant to this Section 17.3 shall be sold
with full title guarantee, free and clear from any Encumbrance and with all
rights attaching to the Correduria Minority Shares on the date of completion.

(ii)
Willis Europe may substitute any Willis Entity as beneficiary of the Correduria
Call or as grantor of the Correduria Put, the obligations of Willis Europe, any
other Willis Parties and any substituted Willis Entity under this Section 17.3
being irrevocably guaranteed by Willis Parent.

(jj)
Willis Europe, Gras Savoye, GS Eurofinance and the Company on behalf of any
other Group Company holding Correduria Minority Shares expressly acknowledge and
agree that forced execution of the Correduria Call and the Correduria Put may be
requested and hereby irrevocably waive their rights under Article 1142 of the
French Civil Code (Code civil).

(kk)
All fees incurred by the 1592 Arbitrator in connection with his mission under
this Section 17.3 shall be borne:

(i)
where the Correduria Price determined by the 1592 Arbitrator is equal or lower
to the Correduria Price calculated by Willis Europe, by the Group Companies; and


137





--------------------------------------------------------------------------------



(ii)
where the Correduria Price determined by the 1592 Arbitrator exceeds the
Correduria Price Calculated by Willis Europe, by Willis Europe.




138





--------------------------------------------------------------------------------



CHAPTER IV
MISCELLANEOUS
18.
COMPLIANCE WITH LAWS

The Direct Parties will use their respective best endeavors to procure that the
Group shall comply with all applicable Laws.
19.
NON COMPETE AND NON SOLICITATION

The covenants and undertakings of the Parties under this Section 19 are made for
the sole benefit of the Company, who accepts such benefit by signing this
Agreement. By signing this Agreement, the Company also accepts to be bound by
its covenants and undertakings made for the benefit of Willis Parent under this
Section 19.
19.1
Willis Parties' Undertakings

(ll)
As long as the Willis Parties hold Securities and, thereafter, for a period
ending on the second anniversary of the termination of their holding of
Securities, the Willis Parties and Willis Parent shall not, and Willis Parent
shall cause the other Willis Entities not to, with respect to territories where
Group Companies have operations and in which the Willis entities do not already
have operations, set up, buy or establish, directly or through any of their
Affiliates, for themselves or on behalf of or in conjunction with any Person, as
a director, shareholder, partner, investor, advisor, consultant or otherwise,
competing Business Activities, provided that if the Control of the Company is
acquired by a Competitor prior to the second anniversary of the termination of
Willis Parties' holding of Securities, upon completion of this change of
Control, the Willis Parties and Willis Parent shall be automatically released
from their undertakings under this Paragraph (a) and, therefore, subject to
Paragraph (c) below, the Willis Entities shall have the right to set up a new
business in any country where the Group Companies carry out their Business
Activities.

(mm)
Notwithstanding the foregoing and any other provision to the contrary, in the
event that a Competitor takes over Control of Willis Parent, prior to the second
anniversary of the termination of Willis Parties' holding of Securities, this
Competitor and the Persons who already were such Competitor's Affiliates prior
to the completion of this change of Control, shall not be regarded as Willis
Entities for the purposes of this Section 19. Accordingly, the Willis Parties
shall not be responsible under Paragraph (a) of this Section 19.1 if, after
completion of this change of Control of Willis Parent, this Competitor and the
Persons who already were such Competitor's Affiliates prior to the completion of
such change of Control, engage or continue to participate in any Business
Activities in any country where the Group Companies carry out their Business
Activities, provided that, for a period ending on the second anniversary of the
termination of Willis Parties holding of Securities, this Competitor


139





--------------------------------------------------------------------------------



and the Persons who already were such Competitor's Affiliates prior to the
completion of such change of Control, do not, directly or through any of their
Affiliates, whether for their account or for the account of any other Person,
solicit or endeavor to entice away from the Group Companies any Person:
(i)
who is employed by or otherwise engaged to perform services for the Group
Companies; or

(ii)
who is or was within the most recent twelve (12) month period, a customer or a
client of the Group Companies;

(iii)
in particular, by attempting to influence, persuade or induce the above
mentioned Persons to give up employment or a business relationship with the
Group Companies.

(nn)
As long as the Willis Parties hold Securities and, thereafter, for a period
ending on the second anniversary of the termination of their holding of
Securities, and for the avoidance of doubt even in the case where the Control of
the Company is acquired by a Competitor, the Willis Parties and Willis Parent
shall not, and Willis Parent shall cause the other Willis Entities not to,
directly or through any of their Affiliates, whether for their account or for
the account of any other Person, solicit or endeavor to entice away from the
Group Companies any Person (i) who is employed by or otherwise engaged to
perform services for the Group Companies or (ii) who is or was within the most
recent twelve (12) month period, a customer or a client of the Group Companies,
in particular by attempting to influence, persuade or induce the above mentioned
Persons to give up employment or a business relationship with the Group
Companies.

(oo)
For the avoidance of doubt, notwithstanding Section 20.10, in case of
termination of this Agreement as a result of the completion of all the Transfers
resulting from the exercise by Willis of its Call Options or the exercise by the
Willis Call Grantors of the Willis Put Options in accordance with Section 10,
the undertakings of Willis Parent and the Willis Parties under this Section 19.1
shall automatically terminate.

19.2
Reciprocal Obligations of Willis Parent and the Company

(p)
if the Control of the Company is acquired by a Competitor and the Willis Parties
have ceased to hold Securities prior to, or in the context of, this change of
Control:

(i)
Willis Parent shall, and shall cause the Willis Entities to, continue to service
the clients of the Group Companies in accordance with the Willis Global Network
Rules, unless directed not to do so by those clients, for a period ending on the
first anniversary of the termination of Willis Parties' holding of Securities;


140





--------------------------------------------------------------------------------



(ii)
The Company shall, and shall cause the Group Companies to, continue to service
the clients of the Willis Entities in accordance with the Willis Global Network
Rules, unless directed not to do so by those clients, for a period ending on the
first anniversary of the termination of Willis Parties' holding of Securities.

(q)
If the Willis Parties cease to hold Securities and the Control of the Company is
not acquired by a Competitor:

(i)
Willis Parent shall allow the Group Companies to remain members of the Willis
Global Network in accordance with the Willis Global Network Rules for a period
ending on the second anniversary of the termination of Willis Parties' holding
of Securities;

(ii)
if the Group Companies wish to leave the Willis Global Network before the second
anniversary of the termination of Willis Parties' holding of Securities, the
Company shall give a minimum of twelve (12) months prior written notice to
Willis Parent;

(iii)
for a period ending on the earlier of the second anniversary of the termination
of Willis Parties' holding of Securities or the expiration date of the above
mentioned notice period, Willis Parent shall, and shall cause the Willis
Entities to, continue to service the clients of the Group Companies in
accordance with the Willis Global Network Rules, unless directed not to do so by
those clients;

(iv)
for a period ending on the earlier of the second anniversary of the termination
of Willis Parties' holding of Securities or the expiration date of the above
mentioned notice period, the Company shall, and shall cause the Group Companies
to, continue to service the clients of the Willis Entities in accordance with
the Willis Global Network Rules, unless directed not to do so by those clients;

(r)
In the event that a Willis Entity acquires the Control of an Entity which has
Subsidiaries established in territories where the Group Companies are
established on the date hereof, to the extent that it is reasonably practicable,
Willis Parent and the Company will use their best endeavors to ensure that the
interests in such Subsidiaries are purchased by the appropriate Group Companies
for a reasonable market value, at all times ensuring that such action complies
fully with any applicable competition Laws. When the Supervisory Board is
consulted on a transaction whereby a Willis Entity would sell part or all of its
interest in a competing Subsidiary to a Group Company in accordance with this
Paragraph (c), Class 1A Members shall have no voting rights.

(s)
In the event that a Group Company acquires the Control of an Entity which has
Subsidiaries carrying out Business Activities in countries where the Willis
Entities


141





--------------------------------------------------------------------------------



are carrying out Business Activities on the date hereof, to the extent that it
is reasonably practicable, Willis Parent and the Company will use their best
endeavors to ensure that the interests in such Subsidiaries are purchased by the
appropriate Willis Entities for a reasonable market value, at all times ensuring
that such action complies fully with any applicable competition Laws.
19.3
Financial Investors' Undertakings

(k)
As long as a Financial Investor holds Securities, it shall not, directly or
through its Affiliates, with respect to territories where Group Companies have
operations, participate or engage, as a shareholder or investor in any Entity
carrying Business Activities in competition with the Group and representing more
than 10% of the consolidated turnover of the Group, without giving the Company a
right of first refusal (droit de préférence) to proceed with any such
acquisition on same terms and conditions.

(l)
As long as a Financial Investor holds Securities and, thereafter, for a period
ending on the second anniversary of the termination of its holding of
Securities, each Financial Investor shall not, directly of through one of its
Affiliates carrying out Business Activities in competition with the Group and
representing more than 10% of the consolidated turnover of the Group (except if
the Company has not exercised its right of first refusal, as stated in Paragraph
(a)of this Section 19.3), solicit or endeavor to entice away from the Group
Companies any Person (i) who is employed by or otherwise engaged to perform
services for the Group Companies or (ii) who is or was within the most recent
twelve (12) month period, a customer or a client of the Group Companies, in
particular by attempting to influence, persuade or induce the above mentioned
Persons to give up employment or a business relationship with the Group
Companies.

19.4
Lucas Parties' Undertakings

(h)
As long as the Lucas Parties are holding Securities and, thereafter, for a
period ending on the second anniversary of the termination of their holding of
Securities, they undertake, and shall cause the Lucas Shareholders, not to
participate or engage, directly or through any of their Affiliates, for
themselves or on behalf of or in conjunction with any Person, as an executive,
director, shareholder, partner, investor, advisor, consultant or otherwise in
any Business Activities (other than duties within the Group Companies).

(i)
Notwithstanding the foregoing, Mr. Patrick Lucas shall be entitled to accept
appointment, solely in a non-executive capacity, as a member of the board or
supervisory board of an insurance company in France, provided always that the
principal business of such insurance company is not the conduct of Business
Activity.


142





--------------------------------------------------------------------------------



(j)
As long as the Lucas Parties are holding Securities and, thereafter, for a
period ending on the second anniversary of the termination of their holding of
Securities, they further undertakes, and shall cause the Lucas Shareholders, not
to, directly or through any of their Affiliates, whether for their account or
for the account of any other Person, solicit or endeavor to entice away from the
Group Companies any Person (i) who is employed by or otherwise engaged to
perform services for the Group Companies or (ii) who is or was within the most
recent twelve (12) month period, a customer or a client of the Group Companies,
in particular by attempting to influence, persuade or induce the above mentioned
Persons to give up employment or a business relationship with the Group
Companies.

19.5
Gras Parties' Undertakings

(i)
As long as the Gras Parties are holding Securities and, thereafter, for a period
ending on the second anniversary of the termination of their holding of
Securities, they undertake, and shall cause the Gras Shareholders, not to
participate or engage, directly or through any of their Affiliates, for
themselves or on behalf of or in conjunction with any Person, as an executive,
director, shareholder, partner, investor, advisor, consultant or otherwise in
any Business Activities (other than duties within the Group Companies).

(j)
As long as the Gras Parties are holding Securities and, thereafter, for a period
ending on the second anniversary of the termination of their holding of
Securities, they further undertakes, and shall cause the Gras Shareholders, not
to, directly or through any of their Affiliates, whether for their account or
for the account of any other Person, solicit or endeavor to entice away from the
Group Companies any Person (i) who is employed by or otherwise engaged to
perform services for the Group Companies or (ii) who is or was within the most
recent twelve (12) month period, a customer or a client of the Group Companies,
in particular by attempting to influence, persuade or induce the above mentioned
Persons to give up employment or a business relationship with the Group
Companies.

19.6
Other Parties' Undertakings

(f)
As long as a Direct Party (other than the Willis Parties, the Financial
Investors, the Lucas Parties and the Gras Parties) is holding Securities, it
undertakes not to participate or engage, directly or through any of its
Affiliates, for itself or on behalf of or in conjunction with any Person, as an
executive, director, shareholder, partner, investor, advisor, consultant or
otherwise, in any Business Activities.

(g)
If a Direct Party (other than the Willis Parties, the Financial Investors, the
Lucas Parties and the Gras Parties) ceases at any time to hold any Securities,
the Supervisory Board (by the affirmative vote of a simple majority of the
Supervisory Board Members present or represented at a duly convened meeting) may
require such Direct


143





--------------------------------------------------------------------------------



Party to undertake that for a period ending on the third anniversary of the
termination of its holding of Securities and with respect to territories where
Group Companies have operations, such Direct Party shall not, at any time during
that period, participate or engage, directly or through any of its Affiliates,
for itself or on behalf of or in conjunction with any Person, in any Business
Activities.
(h)
Each Direct Party (other than the Willis Parties, the Financial Investors, the
Lucas Parties and the Gras Parties) further undertakes that for a period ending
on the third anniversary of the termination of its holding of Securities, not
to, directly or through any of its Affiliates, whether for its account or for
the account of any other Person, solicit or endeavor to entice away from the
Group Companies any Person (i) who is employed by or otherwise engaged to
perform services for the Group Companies or (ii) who is or was within the most
recent twelve (12) month period, a customer or a client of the Group Companies,
in particular by attempting to influence, persuade or induce the above mentioned
Persons to give up employment or a business relationship with the Group
Companies.

20.
MISCELLANEOUS

20.1
Lucas Representative

(t)
The Lucas Shareholders shall act exclusively through a single representative
(the "Lucas Representative") appointed to act on their behalf in connection with
any matter arising out of this Agreement, including, but not limited to, (i)
exercising any of their rights under this Agreement, (ii) negotiating, proposing
and/or accepting any Amendments to this Agreement, (ii)  receiving any notices
required or appropriate under this Agreement, (iii) delivering any notices,
consents, approvals or waivers required or appropriate under this Agreement (as
determined in the reasonable judgment of the Lucas Representative) and
(iv) handling, contesting, disputing, compromising, adjusting, settling or
otherwise dealing with any and all claims by or against or disputes with the
other Parties or Ancillary Parties under this Agreement.

(u)
Each of the Lucas Shareholders hereby irrevocably appoints Lucaslux as the
initial Lucas Representative. If Lucaslux shall cease to be able to act as the
Lucas Representative for any reason whatsoever, the Lucas Shareholders shall
promptly appoint by a simple majority vote another Lucas Party to act as the new
Lucas Representative and shall promptly deliver to the Agreement Manager and
each other Parties within ten (10) Business Days a copy of a written acceptance
of appointment by the Lucas Party appointed to act as the new Lucas
Representative.

20.2
Accession

Except in connection with a Full Exit or an IPO or with any pledge referred to
in Section 9.1(e) or the enforcement of such pledge, any Transferee of
Securities or any Transferee of

144





--------------------------------------------------------------------------------



Lucas Securities which is not a Party to this Agreement shall upon consummation
of, and as a condition to, such Transfer (including a Permitted Transfer)
execute and deliver to the Company (which the Company shall then forthwith copy
and deliver to all the Parties) an Instrument of Adherence in the form attached
at Schedule 20.2, pursuant to which it agrees to be bound by the terms of this
Agreement and such Transferee shall thereafter be deemed to be a Party with
rights and obligations under this Agreement determined as follows:
(m)
in the event that the Transferee is a Transferee of Securities and an Affiliate
of the Financial Investors, such Transferee shall become a Direct Party to this
Agreement with the same rights and obligations as any other Financial Investors,
irrespective of the identity of the Transferor;

(n)
in the event that the Transferee is a Transferee of Securities and a Willis
Entity, such Transferee shall become a Direct Party to this Agreement with the
same rights and obligations as any other Willis Party, irrespective of the
identity of the Transferor;

(o)
in the event that the Transferee is a Transferee of Securities and a Lucas
Entity, such Transferee shall become a Direct Party to this Agreement with the
same rights and obligations as any other Lucas Party, irrespective of the
identity of the Transferor;

(p)
in the event that the Transferee is a Transferee of Lucas Securities and is an
Estate Entity, a Trust or a Relative of an Original Lucas Shareholder, such
Transferee shall become a Party to this Agreement with the same rights and
obligations as any other Lucas Shareholder;

(q)
in the event that the Transferee is a Transferee of Securities and a Gras
Entity, such Transferee shall become a Direct Party to this Agreement with the
same rights and obligations as any other Gras Party, irrespective of the
identity of the Transferor; and

(r)
in the event that the Transferee is a Transferee of Securities and neither an
Affiliate of a Financial Investor, nor a Willis Entity, nor a Lucas Entity, nor
a Gras Entity, such Transferee shall become a Direct Party to this Agreement
with the rights and obligations of any Direct Party which is neither a Financial
Investor, nor a Willis Party, nor a Lucas Party, nor a Gras Party;

20.3
Agreement Manager

The Parties appoint the Company as Agreement Manager, and the Company accepts
the position, which involves the duty of ensuring compliance with the provisions
of the Agreement by the Parties. The Company's responsibilities as Agreement
Manager shall be performed by the Supervisory Board. In its capacity as
Agreement Manager, the Supervisory Board shall refuse to register any Transfer
that has not been performed in compliance with the provisions of this Agreement.
The Supervisory Board shall provide any Direct Party,

145





--------------------------------------------------------------------------------



as soon as possible, upon their first demand, with an updated list of all
Shareholders and of all holders of any other Securities.
20.4
Affiliates

Any Direct Party and its Affiliates holding Shares or any other Securities in
the Company shall act on a collective basis for all purposes of this Agreement
as if they collectively constituted a single Direct Party, including for the
purpose of exercising any rights benefiting any Direct Party pursuant to the
terms of this Agreement.
20.5
Confidentiality

The covenants and undertakings of the Parties and Ancillary Parties under this
Section 20.5 are also made for the benefit of the Company, who accepts such
benefit by signing this Agreement.
(i)
This Agreement and all information and material supplied to or received by any
Party or any Ancillary Party which is by its nature confidential or intended to
be for the knowledge of the recipients only (the "Information"), is and shall
remain confidential and no Party or Ancillary Party shall disclose any
Information to any Third Party.

(j)
Notwithstanding the foregoing, the following disclosures are permitted under the
circumstances and conditions described below:

(iii)
a Party or an Ancillary Party shall be able to disclose the Information to its
shareholders (except for the Mancos or if the Party or Ancillary Party is a
listed company), directors, employees and professional advisers who are advised
of the confidential nature of such Information and agree to keep it
confidential;

(iv)
in the event a disclosure of Information is required by applicable Law to be
made by a Party or Ancillary Party, such Party or Ancillary Party shall notify
the other Parties or Ancillary Parties of such obligation prior to making such
disclosure and shall use its commercially reasonable endeavors to consult in
good faith with the other Parties and Ancillary Parties to take into account the
reasonable requirements of such Parties and Ancillary Parties as to the timing,
content and manner of making such disclosure;

(v)
the Parties or the Ancillary Parties shall be able to disclose all or part of
the Information to an expert or arbitrator appointed in accordance with this
Agreement; and

(vi)
if a Party seeks to Transfer any of its Securities to a Person not Party to this
Agreement, the Party proposing to Transfer the Securities shall be able to


146





--------------------------------------------------------------------------------



disclose the Information to the extent that the proposed Transferee and the
relevant Party enter into a confidentiality agreement whereby the proposed
Transferee undertakes (A) to be bound by the terms of this Section 20.5, (B) to
use the Information only to evaluate the potential Transfer of the Securities
and (C) not to, whether for its account or for the account of any other Third
Party, solicit or endeavor to entice away from the Group Companies any Person
who is employed by or otherwise engaged to perform services for the Group
Companies, a customer or a client of the Group Companies, provided that the
relevant Party shall be duly kept informed, be provided with a copy of, and
benefit from, the obligations assumed by that proposed Transferee under this
confidentiality agreement.
(k)
The Parties and the Ancillary Parties shall make those of their shareholders,
limited partners, directors, employees and professional advisers who have access
to Information aware of the provisions of this Section 20.5.

(l)
The obligations for each Party under this Section 20.5 shall remain in force
with respect to any Party which ceases to hold any Securities for a period of
two (2) years from the date upon which such Party ceases to hold the Securities.

(m)
The obligations for the Ancillary Parties other than Willis Parent under this
Section 20.5 shall remain in force for a period of two (2) years from the date
upon which this Agreement terminates.

20.6
Severability

If any provision of this Agreement is invalid, inoperative or unenforceable for
any reason, such circumstance shall not have the effect of rendering the
provision in question invalid, inoperative or unenforceable in any other case or
circumstance, or of rendering any other provision or provisions herein contained
invalid, inoperative or unenforceable to any extent whatsoever. The invalidity,
inoperability or unenforceability of any one or more phrases, sentences,
clauses, Articles, Paragraphs or subsections of this Agreement shall not affect
the remaining portions of this Agreement.
20.7
Entire Agreement

This Agreement constitutes the entire agreement and supersedes all prior
agreements and understandings, both written and oral, among the Parties and
Ancillary Parties with respect to the subject matter hereof.
During the whole term of this Agreement and subject to Manco1 Shareholders'
Agreement and Manco2 Shareholders' Agreement, this Agreement shall constitute
the only agreement to which the Direct Parties shall be party in order to
organize or arrange their relationships as Shareholders and their votes in the
Company's corporate body and the Direct Parties may

147





--------------------------------------------------------------------------------



not enter into any agreement other than this Agreement with respect to the
subject-matter hereof.
20.8
Additional Information

Each of the Direct Parties agrees that, from and including the date of this
Agreement and for so long as it shall own any Securities, it will furnish the
Company such necessary information that is reasonably available to it and such
reasonable assistance as the Company may reasonably request (x) in connection
with the consummation of the transactions contemplated by this Agreement and (y)
in connection with the preparation and filing of any reports, filings,
applications, consents or authorizations with any Governmental Authority under
any applicable Laws.
20.9
Notices

(a)
All notices and other communications, including exchange of Information, made in
connection with this Agreement shall be in writing. All notices and other
communications required or permitted to be given or made pursuant to this
Agreement shall be in writing in the English Language or in the French Language
and shall be: (x) delivered by hand against an acknowledgement of delivery dated
and signed by the recipient; (y) sent by an overnight courier service of
recognized international standing (all charges paid); or (z) sent by e-mail or
facsimile transmission and confirmed by registered mail (postage prepaid, return
receipt requested) (lettre recommandée avec demande d'avis de réception) posted
no later than the following Business Day, to the relevant Party or Ancillary
Party at its address, e-mail address or fax number set forth below:

(iii)
If to the Willis Parties, the Willis Ancillary Parties or Willis Parent:

Willis Europe BV
51 Lime Street
London EC3M 7DQ
United Kingdom
Attn: Sarah Turvill
Fax: + 44 203 124 8882
e-mail: turvills@willis.com
(iv)
If to the Financial Investors:

Astorg Partners
68, rue du Faubourg Saint Honoré
75008 Paris
France
Attn: Christian Couturier


148





--------------------------------------------------------------------------------



Fax: + 33 1 53 05 40 57
e-mail: ccouturier@astorg-partners.com
(v)
If to the Lucas Parties or the Lucas Shareholders:

Mr. Patrick Lucas
c/o Gras Savoye & Cie
33-34, quai de Dion Bouton
92800 Puteaux, France,
France
Fax: + 33 1 41 43 69 06
e-mail: patrick.lucas@grassavoye.com
(vi)
If to the Gras Parties or the Gras Accessing Parties:

Financière Natelpau
6, rue Guillaume Schneider
L-2522Luxembourg
Luxembourg
With a copy to:
Mr. Hervé d'Halluin
Affectio Finance
110, Avenue de Flandre
59290 Wasquehal
France
Fax: 33 3 62 84 99 72
e-mail: herve.d-halluin@affectio-finance.com
(vii)
If to Maera:

Maera
63-65, rue de Merl
L-2146 Luxembourg
Luxembourg
Fax: + 33 3 28 63 05 10
e-mail: patrick.lambert@grassavoye.com
(viii)
If to Simon EURL

Simon Minco EURL
6bis, rue Jean Nicolas Collignon
57070 Metz
France
Email: pierre.simon@grassavoye.com

149





--------------------------------------------------------------------------------



(ix)
If to PRPHI:

PRPHI
13, rue du Tour des Portes
56100 Lorient
France
Email: philippe.rouault@grassavoye.com
(x)
If to the Company, Gras Savoye and/or GS Eurofinance:

Mr. Patrick Lucas
c/o Gras Savoye & Cie
33-34, quai de Dion Bouton
92800 Puteaux, France,
France
Fax: + 33 1 41 43 69 06
e-mail: patrick.lucas@grassavoye.com
Mr. Hubert Moreno
c/o Gras Savoye & Cie,
33-34, quai de Dion Bouton
92800 Puteaux, France,
France
Fax: + 33 1 41 43 69 06
Email: hubert.moreno@grassavoye.com
or to such other Persons or at such other addresses as hereafter may be
furnished by any Party or any Ancillary Party by like notice to the other
Parties, the Company, and the Agreement Manager.
(b)
A notice or a communication shall be deemed to have been received:

(ix)
at the time of delivery if delivered personally;

(x)
at the time of transmission (if such transmission is confirmed) if sent by email
or fax;

(xi)
two (2) Business Days after the time and date of mailing if sent by pre-paid
inland registered mail; or

(xii)
five (5) Business Days after the time and date of mailing if sent by pre-paid
registered airmail;

(xiii)
provided that if deemed receipt of any notice or communication occurs after 7:00
p.m. or is not on a Business Day, deemed receipt of the notice shall be 9:00
a.m. on the next Business Day. References to time in this Section 20.9 are to
local time in the country of the addressee.


150





--------------------------------------------------------------------------------



(c)
For the purpose of this Section 20.9, all notices or communications to be
addressed to any or all of the Lucas Shareholders pursuant to this Agreement
shall be deemed addressed to respectively any or all of them when addressed to
the Lucas Representative.

(d)
Any Party or any Ancillary Party may give any notice or other communication in
connection herewith using any other means (including, but not limited to,
personal delivery, messenger service, facsimile, telex or regular mail), but no
such notice or other communication shall be deemed to have been duly delivered
and given unless and until it is actually received by the individual for whom it
is intended.

20.10
Term

Without prejudice to the rights and obligations under Section 10.11 (Payment of
the consideration upon exercise of the Call Options), Section 10.12 (Payment of
the consideration upon exercise of the Willis Put Option), Section 10.14 (Mancos
call Options), Section 14 (Lucas Parties' Put Options), Section 19 (Non-Compete
and Non Solicitation) and this Section 20 (Miscellaneous) which shall survive
the termination of this Agreement for the duration of the undertakings under
Section 10.11 (Payment of the consideration upon exercise of the Call Options),
Section 10.12 (Payment of the consideration upon exercise of the Willis Put
Option), Section 10.14 (Mancos call Options), Section 14 (Lucas Parties' Put
Options), Section 19 (Non-Compete and Non Solicitation) and Section 20.5
(Confidentiality), or otherwise expressly provided herein (including under
Section 1.3 (Willis Ancillary Parties):
(a)
This Agreement shall become effective upon the date hereof and shall terminate
upon the earlier of:

(xiv)
the expiration of a period of twenty (20) years from December 17, 2009;

(xv)
the completion of all the Transfers resulting from the exercise by Willis of its
Call Options or the exercise by the Willis Call Grantors of the Willis Put
Options and the First and Second Conditional Sales in accordance with Section
10;

(xvi)
the completion of a Full Exit or an IPO in accordance with the terms hereof;

(xvii)
the completion of Transfer(s) of Securities to any of the Finance Parties
resulting from the enforcement of any of the pledges on Securities
(nantissements de comptes de titres) granted to any of the Finance Parties
pursuant to the Finance Document, provided that:

(A)
in the event this Agreement is terminated pursuant to this Section 20.10(a)(iv),
none of the surviving provisions mentioned in the first paragraph of this
Section 20.10 (namely, Sections 10.11, 10.12,


151





--------------------------------------------------------------------------------



10.14, 14, 19 and 20.5) shall be binding upon any of the Finance Parties nor
shall said surviving provisions create any obligations of any nature whatsoever
on the Finance Parties; and
(B)
should such enforcement be cancelled as a result of a buy back of the Finance
Parties' receivables under the Finance Documents by all or part of the Direct
Parties, this Agreement shall be reinstated;

(xviii)
the date on which no Party has any further rights or obligations hereunder.

(b)
a Direct Party shall have no further rights and obligations and shall cease to
be bound by this Agreement upon Transfer of all its Securities in accordance
with the terms of this Agreement provided, however, that (i) a Direct Party
shall remain bound by any of its obligations which became enforceable and was
not performed before or at the time of the Transfer of all its Securities and
(ii) the Willis Parent shall in any case remain bound by this Agreement in its
capacity as Ancillary Party for the sole purpose of Section 1, Section 9,
Section 10, Section 14, Section 17, Section 19 and this Section 20; and

(c)
a Lucas Shareholder shall have no further rights and obligations and shall cease
to be bound by this Agreement upon Transfer of all its Lucas Securities or upon
Transfer by the Lucas Parties in which such Lucas Shareholders is holding Lucas
Securities of all their Securities in accordance with the terms of this
Agreement, provided, however, that a Lucas Shareholder shall remain bound by any
of its obligations which became enforceable and was not performed before or at
the time of the Transfer of all its Lucas Securities or of all the Securities
held by the Lucas parties in which it holds Lucas Securities.

20.11
Binding Effect

This Agreement shall be binding upon, and inure to the benefit of, (a) the
Parties hereto, (b), when expressly provided herein, the Ancillary Parties and
(c) their respective heirs, successors and permitted transferees or assigns.
20.12
Assignment

This Agreement shall not be assignable by any Party or any Ancillary Party
without the prior written consent of each other Party, except as expressly
provided for in this Agreement and other than in connection with a Permitted
Transfer to a Person that agrees to adhere to this Agreement as a Party.

152





--------------------------------------------------------------------------------



20.13
No Third Party Beneficiaries

Nothing in this Agreement shall confer any rights upon any Person other than (a)
the Parties hereto, (b), when expressly provided herein, the Ancillary Parties
and (c) their respective heirs, successors and permitted transferees or assigns.
20.14
Amendment; Waivers, etc.

(a)
This Agreement may be amended or modified, and any of the terms, covenants or
conditions hereof may be waived, only by a written instrument executed by the
Parties and the Ancillary Parties, or in the case of a waiver, by the Party or
the Ancillary Party waiving compliance.

(b)
Any waiver by any Party or any Ancillary Party of any condition, or of the
breach of any provision, term or covenant contained in this Agreement, in any
one or more instances, shall not be deemed to be nor construed as furthering or
being a continuing waiver of any such condition, or of the breach of any other
provision, term or covenant of this Agreement.

(c)
Notwithstanding the foregoing, all the Parties and Ancillary Parties expressly
agree that:

(iii)
the provisions of Chapter I (Corporate Governance) can be amended or modified by
a written instrument executed by the Direct Parties holding Voting Shares only;
and

(iv)
the amendments to, and the modifications of this Agreement and the waivers of
any of the terms, covenants or conditions hereof which do not affect the rights
and obligations of an Ancillary Party under this Agreement can be implemented by
a written instrument which is not executed by such Ancillary Party.

20.15
Governing Law; Jurisdiction

(a)
Governing Law.

This Agreement shall be governed by and construed in accordance with the Laws of
the French Republic.
(b)
Jurisdiction.

(v)
All disputes arising out of, or in connection with, this Agreement shall be
finally settled by arbitration under the Rules of Arbitration of the
International Chamber of Commerce (respectively the "Rules" and the "ICC") by
three arbitrators.


153





--------------------------------------------------------------------------------



(vi)
The arbitrators shall decide all disputes pursuant to French Law. The seat of
the arbitration shall be Paris (France) and the arbitration proceedings shall be
conducted in English.

(vii)
In the event of an arbitration with two parties, one claimant and one
respondent, each party shall appoint one arbitrator in accordance with the
Rules. If any party fails to appoint an arbitrator, the appointment shall be
made by the International Court of Arbitration of the ICC.

Within twenty-five (25) Business Days following the appointment of the second
arbitrator by a party, or, as the case may be, by the International Court of
Arbitration of the ICC, the two arbitrators designated in accordance with this
paragraph (iii) shall appoint a third arbitrator, who shall act as chairman of
the arbitral tribunal. If these two arbitrators fail to agree on the appointment
of a third arbitrator within the above-mentioned twenty-five (25) Business
Day-period, the third arbitrator shall be appointed by the International Court
of Arbitration of the ICC.
(viii)
In the event that there is more than one claimant, all parties which are
claimants (individually, a "Claimant Party" or, collectively, the "Claimant
Parties") shall agree on the appointment of an arbitrator, such appointment to
be set forth in the request of arbitration. In the event that there is more than
one respondent, all parties which are respondents (individually, a "Respondent
Party" or, collectively, the "Respondent Parties") shall agree on the
appointment of an arbitrator in accordance with the Rules. Where there is more
than one claimant and/or more than one respondent and either the Claimant
Parties or the Respondent Parties, or both of them, as the case may be, fail to
agree on the appointment of an arbitrator within the time limits specified in
the Rules, both arbitrators shall be appointed by the International Court of
Arbitration of the ICC, and any prior appointment by either the Claimant Parties
or the Respondent Parties, as the case may be, shall be deemed to have been
withdrawn.

Within twenty-five (25) Business Days following the appointment of the second
arbitrator, or, as the case may be, of the appointment of the first two
arbitrators by the International Court of Arbitration of the ICC, the two
arbitrators designated in accordance with this paragraph (iv) shall appoint a
third arbitrator, who shall act as chairman of the arbitral tribunal. If these
two arbitrators fail to agree on the appointment of a third arbitrator within
the above-mentioned twenty-five (25) Business Day-period, the third arbitrator
shall be appointed by the International Court of Arbitration of the ICC.
(ix)
In the event of there being more than one referral to arbitration either arising
out of, or in connection with, this Agreement, the same persons shall be
appointed to be members of the arbitral tribunal with respect to each such


154





--------------------------------------------------------------------------------



arbitration. If, in the opinion of the arbitral tribunal appointed in accordance
with the preceding sentence, the arbitrations are so closely connected that it
is expedient for them to be resolved in the same arbitration, the arbitral
tribunal shall have the power (at the request of either party or of its own
volition) to order that such arbitrations shall be consolidated and the parties
shall do all such things as may be necessary to ensure and organize such
consolidation.
(x)
For the purpose of the application of this Section 20.15, the time limits
specified for the appointment of an arbitrator shall be deemed to commence on
the date immediately following receipt of the request of arbitration by the last
Respondent Party to receive the request of arbitration. The same principle shall
apply in relation to the calculation of the time limits for the filing of the
answer to the request for arbitration (or answers to the request for arbitration
in the event that a Respondent Party or a group of Respondent Parties wishes to
file a separate answer to the request for arbitration) and of the appointment of
the third arbitrator, such time limits to be deemed to commence on the date
immediately following receipt of the notification of the appointment of the
second arbitrator by the last Claimant Party.

(xi)
Unless expressly agreed in writing to the contrary, the parties to an
arbitration pursuant to this Section 20.15 undertake, as a general principle, to
keep confidential all awards, orders, submissions, hearing transcripts as well
as all materials submitted by any party in connection with the arbitral
proceedings and not otherwise in the public domain, except for, and to the
extent that, a disclosure shall be required from a party pursuant to a legal
duty, to protect or pursue a legal right or to enforce or challenge an award in
legal proceedings before a judicial authority. This undertaking shall also apply
to the arbitrators, the tribunal-appointed experts and the secretary of the
arbitral tribunal and the International Court of Arbitration of the ICC. The
deliberations of the arbitral tribunal shall be deemed as confidential.

(xii)
An award may only be published, whether in its entirety or in the form of
excerpts or a summary, under the following conditions:

(A)
a request for publication is addressed to the International Court of
Arbitration;

(B)
all references to the parties' name are deleted; and

(C)
no party objects to such publication within the time-limit fixed for that
purpose by the International Court of Arbitration.

20.16
Number of original copies


155





--------------------------------------------------------------------------------



The Original Parties and the Ancillary Parties hereby expressly accept to limit
the number of original copies of this Agreement and its Schedules to ten (10),
it being specified that the Original Parties who do not receive one of the
original copies expressly waive the benefit of the provisions of article 1325 of
the French Civil Code (Code civil).
The original copies will be kept as follows:
(a)
one (1) original copy for the Financial Investors (this original copy being kept
by the Original Fund);

(b)
one (1) original copy for the Willis Parties, the Willis Ancillary Parties and
Willis Parent (this original copy being kept by Willis Parent);

(c)
one (1) original copy for the Lucas Parties and the Lucas Shareholders (this
original copy being kept by Mr. Patrick Lucas);

(d)
one (1) original copy for the Gras Parties and the Gras Accessing Parties (this
original copy being kept by Mr. Emmanuel Gras);

(e)
one (1) original copy for Maera (this original copy being kept by Maera);

(f)
one (1) original copy for the Simon EURL (this original copy being kept by Simon
EURL);

(g)
one (1) original copy for PRPHI (this original copy being kept by PRPHI);

(h)
one (1) original copy for Manco1 (this original copy being kept by Manco1);

(i)
one (1) original copy for Manco2 (this original copy being kept by Manco2); and

(j)
one (1) original copy for the Company, Gras Savoye and Gras Savoye Euro Finance
(this original copy being kept by the Company).




156





--------------------------------------------------------------------------------



Signed in Paris, on April 15, 2013, in ten (10) originals
IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement by
their authorized representatives as of the date first above written.


Astorg IV FCPR
Financière Muscaris IV
Willis Europe BV
represented by Astorg Partners,




SIGNATURE






By:/s/ Thimbault Surer






SIGNATURE






By: /s/ Thimbault Surer






SIGNATURE






By:/s/ Geoff Butterfield
Name: Xavier Moreno or Thibault Surer
Name: Xavier Moreno or Thibault Surer
Name: Sarah Turvill or Geoff Butterfield



Lucaslux
Original Lucas Shareholders
Financière Natelpau








SIGNATURE






By: /s/Hubert Moreno
represented by Lucaslux




SIGNATURE






By: /s/Hubert Moreno








SIGNATURE






By: /s/ Hervé d'Halluin
Name: Patrick Lucas or Hubert Moreno
Name: Patrick Lucas or Hubert Moreno
Name: Hervé d'Halluin or Gérard Hees



Maera
Simon Minco EURL
PRPHI EURL




SIGNATURE






By: /s/Hubert Moreno




SIGNATURE






By: /s/Hubert Moreno _




SIGNATURE






By: /s/Hubert Moreno
Name: Patrick Lambert or Hubert Moreno
Name: Pierre Simon or Hubert Moreno
Name: Philippe Rouault or Hubert Moreno




157





--------------------------------------------------------------------------------



Dream Management 1
 
Dream Management 2




SIGNATURE






By: /s/Hubert Moreno
 




SIGNATURE






By: /s/Hubert Moreno
Name: François Varagne or Hubert Moreno
 
Name: François Varagne or Hubert Moreno:



 
Willis Group Holdings Plc
Willis Netherlands Holdings BV
 




SIGNATURE






By:/s/ Geoff Butterfield




SIGNATURE






By: /s/ Geoff Butterfield
 
Name: Sarah Turvill or Geoff Butterfield
Name: Sarah Turvill or Geoff Butterfield



Foyer International
Natelpau Belgium
Gras Accessing Relatives




SIGNATURE






By: /s/ Hervé d'Halluin




SIGNATURE






By: /s/ Hervé d'Halluin




SIGNATURE






By: /s/ Hervé d'Halluin
Name: Hervé d'Halluin or Gérard Hees
Name: Hervé d'Halluin or Gérard Hees
Name: Hervé d'Halluin or Gérard Hees



GS & Cie Groupe
Gras Savoye
Gras Savoye Euro Finance






SIGNATURE






By: /s/Hubert Moreno






SIGNATURE






By: /s/Hubert Moreno






SIGNATURE






By: /s/Hubert Moreno
Name: François Varagne or Hubert Moreno
Name: François Varagne or Hubert Moreno
Name: François Varagne or Hubert Moreno


158





--------------------------------------------------------------------------------





LIST OF SCHEDULES


Schedule P0
List of the Gras Accessing Relatives
Schedule P1
List of the Original Lucas Shareholders
Schedule P2
List of the Original Gras Shareholders
Schedule (C)
Allocation of the Securities as at December 17, 2009
Schedule (E1)
Allocation of Manco1's share capital and list of the Original Managers as of
December 17, 2009
Schedule (E2)
Allocation of Manco1's share capital and list of the Managers holding shares in
Manco1 as of the date hereof
Schedule (F)
Allocation of Manco2's share capital as of the date hereof
Schedule (G)
Chart of the Group
Schedule (K)
Allocation of the Securities as at the date hereof
Schedule 1(A)
Company's By-Laws
Schedule 1(B)
Formulas
Schedule 1(C)
Transparency
Schedule 8.4
Examples of the application the Distribution Fundamentals in the case of various
types of Sales
Schedule 8.7
Examples of the application of the Distribution Fundamentals in the case of
exercise of the Call Options or Willis Put Options
Schedule 8.8
Examples of the application of the Distribution Fundamentals in the case of
exercise of the Lucas Parties' Put Options
Schedule 8.9
Examples of the application of the Distribution Fundamentals to a Refinancing
Schedule 20.2
Form of Instrument of Adherence








Schedule P1 - 1

--------------------------------------------------------------------------------



Schedule 1(A)
Company’s By-Laws
(The following document is a fair and accurate English translation of the
original French document. The original French document will be provided to the
SEC supplementally on its request).


 
GS & CIE GROUPE
A French société par actions simplifiée
share capital: 118,564,674 euros
Registered office:
120, avenue Charles de Gaulle, 92200 Neuilly-sur-Seine, France
Registered in Nanterre, France under no. 515 061 141
BY-LAWS
Updated on 17 December 2009


 
Preliminary note:
For the purposes of the application of these By-Laws (hereinafter the
“By-Laws”), any terms beginning with a capital letter shall have the meaning
that is attributed to them in Appendix A of the By-Laws.
Unless it is provided otherwise, any reference to an Article, a Heading or an
Appendix shall be deemed to be a reference to an Article, a Heading or an
Appendix of the By-Laws.
HEADING I
FORM OF INCORPORATION — COMPANY NAME — OBJECT CLAUSE –REGISTERED ADDRESS — TERM
ARTICLE 1 — FORM OF INCORPORATION
The Company is a French société par actions simplifiée governed by articles L.
227-1 et seq. of the French Commercial Code (Code de Commerce), as well as by
any supervening law or decree which might modify, complement or replace these
provisions, and by the By-Laws.
Any natural or legal entities who own Shares shall be shareholders of the
Company (hereinafter jointly the “Shareholders” or individually a
“Shareholder”).
The Company shall operate identically under the same form of incorporation
whether it has one or more Shareholders. Should there only be a sole shareholder
(hereinafter the “Sole

2





--------------------------------------------------------------------------------



Shareholder”), the prerogatives of the Shareholders under the By-Laws shall be
exercised by the Sole Shareholder.
ARTICLE 2 — COMPANY NAME
The Company’s name is: GS & CIE GROUPE
In all the deeds and documents issued by the Company, the company name must be
immediately preceded or followed by the words “société par actions simplifiée”
or by the French acronym “SAS” and by the Company’s share capital.
ARTICLE 3 — OBJECT CLAUSE
The Company’s object shall be as follows, in France and abroad:
-
 
the design and implementation of any projects of an industrial, commercial,
financial, securities-related or real-estate nature;
 
 
 
-
 
the acquisition of shareholdings or interests, directly or indirectly, in all
companies, whatever the legal nature or object of same, by way of the creation
of new companies, contributions, subscribing to or purchasing Securities or
other rights, or by way of mergers, undeclared partnerships or otherwise;
 
 
 
-
 
the management and the disposal of its shareholdings;
 
 
 
-
 
the provision of support and advice to the companies of the Group in the fields
of sales and marketing, administration, legal services, regulations and
financial affairs, but also in the fields of management, growth strategy and
negotiation;
 
 
 
-
 
the holding, the management and the disposal of any trademarks, patents, domain
names and other intellectual property rights;

-
 
the acquisition, the management, the administration, the enhancement, the
conversion and the rental of any buildings or real-estate properties;
 
 
 
-
 
the granting of any guarantees or endorsements in favour of any company of the
Group or in the course of the day-to-day activity of any companies of the Group,
and the performance of any operations authorized under article L. 511-7-3 of the
French Monetary and Financial Code (Code monétaire et financier); and
 
 
 
-
 
in general, any financial, commercial, industrial, real-estate or
securities-related operations that may be directly or indirectly related to the
abovementioned object or to all similar or related objects, and that are likely
to foster its extension or further its development.










3





--------------------------------------------------------------------------------



ARTICLE 4 — REGISTERED OFFICE
The registered office of the Company is 120, avenue Charles de Gaulle, 92200
Neuilly-sur-Seine, France.
It may be transferred anywhere within the same district (département) or an
adjacent one by a decision of the President, who shall also be empowered to
modify the By-Laws accordingly, and to any other location by a collective
decision taken by the Shareholders.


ARTICLE 5 — TERM
The Company’s term shall last for ninety nine (99) years as of the date of its
registration with the French Registry of Commerce and Companies, unless it is
wound up before its term or extended.


HEADING II
SHARE CAPITAL — SHARES
ARTICLE 6 — CONTRIBUTIONS
Upon formation of the Company, the Shareholder contributed a cash sum of ten
thousand (10,000) euros corresponding to the subscription by FCPR Astorg IV,
represented by its management company Astorg Partners, whose registered address
is 68, rue du Faubourg Saint-Honoré, 75008 Paris, France, registered with the
Registry of Commerce and Companies of Paris under no. 419 838 545, of all of the
ten thousand (10,000) Shares with a nominal value of one (1) euro each, which
were fully subscribed to and fully paid up upon formation of the Company.
Pursuant to decisions taken by the Sole Shareholder and collective decisions
taken by the Shareholders on 17 December 2009, the following took place:
-
 
the conversion of ten thousand (10,000) existing Ordinary Shares into ten
thousand (10,000) 1B Shares with a nominal value of one (1) euro each;
 
 
 
-
 
an increase of the Company’s share capital in cash of a nominal value of thirty
five million eight hundred and eighty thousand seven hundred and sixty seven
(35,880,767) euros to raise it to thirty five million eight hundred and ninety
thousand seven hundred and sixty seven (35,890,767) euros by issuing thirty five
million eight hundred and eighty thousand seven hundred and sixty seven
(35,880,767) 1B Shares, with a nominal value of one (1) euro each;
 
 
 
-
 
an increase of the Company’s share capital in cash of a nominal value of three
hundred and fifty eight thousand nine hundred and seven (358,907) euros to raise
it to thirty six million two hundred and forty nine thousand six hundred and
seventy four (36,249,674) euros by issuing three hundred





 

4





--------------------------------------------------------------------------------



 
 
and fifty eight thousand nine hundred and seven (358,907) 1B Shares, with a
nominal value of one (1) euro each;
 
 
 
-
 
an increase of the Company’s share capital by way of a contribution in kind of a
nominal value of sixty two million twenty two thousand and sixty eight
(62,022,068) euros to raise it to ninety eight million two hundred and seventy
one thousand seven hundred and forty two (98,271,742) euros by issuing thirty
six million two hundred and forty nine thousand six hundred and seventy four
(36,249,674) 1A Shares, twenty four million two hundred and forty two thousand
nine hundred and ninety three (24,242,993) 1C Shares, and one million three
hundred and fifty four thousand two hundred and seven (1,354,207) 2 Shares, with
a nominal value of one (1) euro each;
 
 
 
-
 
an increase of the Company’s share capital in cash of a nominal value of twelve
million six thousand six hundred and eighty one (12,006,681) euros to raise it
to one hundred and ten million two hundred and seventy eight thousand four
hundred and twenty three (110,278,423) euros by issuing twelve million six
thousand six hundred and eighty one (12,006,681) 1D Shares with a nominal value
of one (1) euro each;
 
 
 
-
 
an increase of the Company’s share capital in cash of a nominal value of seven
million one hundred and sixty six thousand two hundred and fifty one (7,166,251)
euros to raise it to one hundred and seventeen million four hundred and forty
four thousand six hundred and seventy four (117,444,674) euros by issuing seven
million one hundred and sixty six thousand two hundred and fifty one (7,166,251)
2 Shares with a nominal value of one (1) euro each; and
 
 
 
-
 
an increase of the Company’s share capital in cash of a nominal value of one
million one hundred and twenty thousand (1,120,000) euros to raise it to one
hundred and eighteen million five hundred and sixty four thousand six hundred
and seventy four (118,564,674) euros by issuing one million one hundred and
twenty thousand (1,120,000) 3 Shares with a nominal value of one (1) euro each.



ARTICLE 7 — SHARE CAPITAL
The company’s share capital amounts to one hundred and eighteen million five
hundred and sixty four thousand six hundred and seventy four (118,564,674)
euros.
It is divided into one hundred and eighteen million five hundred and sixty four
thousand six hundred and seventy four (118,564,674) Shares with a nominal value
of one (1) euro each, which are fully subscribed to and paid-up and divided on
the Completion Date into six (6) different classes, to wit:

5





--------------------------------------------------------------------------------



-
 
thirty six million two hundred and forty nine thousand six hundred and seventy
four (36,249,674) class 1A Preferred Shares (hereinafter the “1A Shares”);
 
 
 
-
 
thirty six million two hundred and forty nine thousand six hundred and seventy
four (36,249,674) class 1B Preferred Shares (hereinafter the “1B Shares”);
 
 
 
-
 
twenty four million two hundred and forty two thousand nine hundred and ninety
three (24,242,993) class 1C Preferred Shares (hereinafter the “1C Shares”);
 
 
 
-
 
twelve million six thousand six hundred and eighty one (12,006,681) class 1D
Preferred Shares (hereinafter the “1D Shares”);
 
 
 
-
 
eight million six hundred and ninety five thousand six hundred and fifty two
(8,695,652) class 2 Preferred Shares (hereinafter the
“2 Shares”); and
 
 
 
-
 
one million one hundred and twenty thousand (1,120,000) class 3 Preferred Shares
(hereinafter the “3 Shares”).



There are no ordinary Share and no 4 Shares on the Completion Date.


ARTICLE 8 — MODIFICATION OF THE SHARE CAPITAL
The share capital of the Company may be increased, decreased or amortised in
accordance with the applicable legal provisions, by a collective decision taken
by the Shareholders in accordance with Article 14 below.


ARTICLE 9 — FORM OF THE COMPANY’S SHARES, SECURITIES AND CB —RIGHTS AND
OBLIGATIONS ATTACHED TO SAME
9.1
 
Form
 
 
 
9.1.1
 
All Shares, Securities and CB that are issued by the Company shall be registered
securities. They shall be registered in the name of their holders in accounts
that are kept by the Company. Certificates of registration in these accounts may
be validly signed by the President or by any other person who has been empowered
by the President to that end.
 
 
 
9.1.2
 
The Company’s Shares shall be indivisible as far as it is concerned.
 
 
 
9.2
 
Rights and obligations
 
 
 


6





--------------------------------------------------------------------------------



9.2.1
 
General
 
 
 
 
 
The ownership of a Share, of a Security or of a CB of the Company shall
automatically imply an undertaking to adhere to the By-Laws and to the decisions
of the Sole Shareholder or of the Shareholders. It shall also imply an
undertaking to adhere to any Shareholders’ Agreements to which a Shareholder who
wishes to transfer Shares is a party.
 
 
 
 
 
Whenever it is necessary to possess several Shares, Securities or CB of the
Company in order to exercise a given right, for instance in case of an exchange
or allocation of Securities in the course of an operation such as a decrease of
the share capital, an increase of the share capital by incorporation of the
content of reserve funds, a merger or otherwise, any Shares, Securities or CB of
the Company that are isolated or of a number less than that which is required
shall not confer upon their holders any right against the Company; the
Shareholders or the holders shall be responsible for the grouping and, where
applicable, the purchasing or selling of the requisite number of Shares,
Securities or CB.
 
 
 
9.2.2
 
The voting rights attached to the Shares
 
 
 
 
 
Each Share shall grant its holder the right to cast one vote. As an exception to
this rule, the voting rights of 2 Shares, 3 Shares and 4 Shares may only be
wielded as part of the decisions that are listed exhaustively under Article
14.1.1.
 
 
 
 
 
Subject to the existence of an agreement that provides otherwise between the
beneficial owner (usufruitier) and the bare owner (nu-propriétaire), the voting
right that is attached to a Share shall be wielded by the beneficial owner in
all collective decisions taken by the Shareholders, with the exception of the
decisions listed in Articles 14.1.1 and 14.1.2 for which the voting rights shall
be wielded by the bare owner. The joint owners of shares must arrange to be
represented at collective decisions taken by the Shareholders by only one of
them or by a sole attorney-in-fact who can produce a special power of attorney.
In case of a disagreement, the attorney-in-fact shall be appointed by a ruling
handed down by the local commercial court in the form of an injunction.
 
 
 
9.2.3
 
Representation of the 1A Shareholders, the 1B Shareholders, the 1C Shareholders
and the 1D Shareholders

 
(a)
 
Representation on the Supervisory Board
 
 
 
 
 
 
 
Save in case of Enforcement of the Pledges of the Share Accounts, the nine
members of the Supervisory Board shall be appointed and removed as follows:
 
-
 
three (3) members (hereinafter the “1A Members (of the Supervisory Board)”)
shall be appointed and removed by a collective decision taken by the 1A
Shareholders in accordance with the terms of Article 14.7;
 
 
 
 


7





--------------------------------------------------------------------------------



 
-
 
three (3) members (hereinafter the “1B Members (of the Supervisory Board)”)
shall be appointed and removed by a collective decision taken by the 1B
Shareholders in accordance with the terms of Article 14.7;
 
 
 
 
 
-
 
two (2) members (hereinafter the “1C Members (of the Supervisory Board)”) shall
be appointed and removed by a collective decision taken by the 1C Shareholders
in accordance with the terms of Article 14.7; and
 
 
 
 
 
-
 
one (1) member (hereinafter the “1D Member (of the Supervisory Board)”) shall be
appointed and removed by a collective decision taken by the 1D Shareholders in
accordance with the terms of Article 14.7.
 
 
 
As an exception to this rule, the abovementioned allocation of the seats on the
Supervisory Board may be modified in accordance with the rules set forth in
Appendix B.
 
 
 
 
 
 
 
In case of Enforcement of the Pledges of the Share Accounts, the nine (9)
Members of the Supervisory Board shall be appointed and removed by a collective
decision taken by the Shareholders in accordance with the conditions of majority
stipulated by Article 14.1.3.
 
 
 
 
 
(b)
 
Representatives of the Shareholders of the various Classes
 
 
 
 
 
 
 
Should the number of Shareholders of a given class of Preferred Shares become
greater than two (2), the President must consult the Shareholders of the
relevant class and propose that they appoint one or more representatives in
accordance with the terms of Article 14.7 (hereinafter the “Representative(s) of
the Shareholders of a Given Class”).
 
 
 
 
 
 
 
This article shall not apply in case of Enforcement of the Pledges of the Share
Accounts
9.2.4
 
Financial rights attached to the Shares
 
(a)
 
Financial rights attached to the Shares before the Enforcement of the Pledges of
the Share Accounts
 
 
 
 
 
 
 
In the absence of the Enforcement of the Pledges of the Share Accounts, in those
cases where the Shareholders benefit from the payment of a sum of money or the
allocation of Securities owing to or as a result of holding or of Transferring
(including as a result of a Transfer covered by sections 9.1(g), (i) to (m) and
(o) of the Main Shareholders’ Agreement, but to the exclusion of all other
Permitted Transfers) Shares of the Company or, subject to the Transparency,
Lucas Securities (for instance as part of (i) a distribution of dividends or of
reserves, or pursuant to a de-merger or a reduction of the share capital that is
not motivated by losses, (ii) a Transfer, (iii) an IPO, (iv) a Merger or (v) the
voluntary or compulsory liquidation of the Company) (hereinafter the
“Distribution”; any terms beginning with a capital letter shall have the meaning
that are attributed to them in Appendix C), the allocation of the consideration
or of the total proceeds received by all of the Shareholders pursuant to such a
Distribution (the “Distribution Amount”) shall not take place in proportion to
the stake of each Shareholder in the share capital of the Company, but in
accordance with the specific rules that are defined in Appendix C.


8





--------------------------------------------------------------------------------



 
(b)
 
Financial rights attached to the Shares as of the date of Enforcement of the
Pledges of the Share Accounts
 
 
 
 
 
 
 
As of the date of Enforcement of the Pledges of the Share Accounts, the
provisions of Article 9.2.5(b) shall not apply, so that any Transfer or issuing
of Shares resulting from this enforcement shall not lead to the conversion of
such Shares into Preferred Shares of another class or into Ordinary Shares.
 
 
 
 
 
 
 
Immediately and as of right as of the date of Enforcement of the Pledges of the
Share Accounts, as an exception to the provisions of Article 9.2.4(a), the
allocation of the Distribution Amount shall take place in accordance with the
following rules:
 
(i)
 
the beneficiaries of the Pledges of the Share Accounts who have acquired the 1A
Shares, the 1B Shares, the 1C Shares, the 1D Shares, the 2 Shares and the 3
Shares with respect to the Enforcement of the Pledges of the Share Accounts
(hereinafter the “Beneficiaries”) shall receive by priority to the other holders
of Shares the Distribution Amount subject to a cap equal to the total amount of
(i) all the moneys owed in principal, interest or other under the Financing
Contracts and no longer owing pursuant to the Enforcement of the Pledges of the
Share Accounts, plus (ii) any amounts which remain due or which might come to be
owed as principal, interest or other (including by way of adjustments and, as
the case may be, expenses related to the Enforcement of the Pledges of the Share
Accounts) on the terms of the Financing Contracts bearing in mind that this sum
of money shall be allocated among such Beneficiaries in proportion to the stake
in the share capital (excluding 4 Shares) that their Shares account for
respectively;
 
 
 
 
 
(ii)
 
the 4 Shareholders shall receive the Distribution Amount minus the moneys
distributed to the Beneficiaries in accordance with the terms of paragraph (i)
above subject to a cap equal to the sum of the subscription price of the CB
converted into 4 Shares and of the interest accrued on such CB and not paid out,
bearing in mind that this sum of money shall be allocated among the 4
Shareholders in proportion to the respective share of all of the 4 Shares that
their respective 4 Shares account for; and
 
 
 
 
 
(iii)
 
any remainder of the Distribution Amount minus the moneys distributed in
accordance with the terms of paragraphs (i) and (ii) above shall be allocated
among the holders of Shares in proportion to the stake in the share capital,
bearing in mind that all Shares shall have the same financial rights whichever
class they belong to.
 
 
As of the date of notification to the Company of the effective implementation of
the Pledges of the Share Accounts and until the date of Enforcement, the rules
set forth at Article 9.2.4(a) shall not be applicable.
 
 
 
9.2.5
 
Conversion of the Preferred Shares
 
(a)
 
Conversion in case of Merger or IPO
 
 
 
 
 
 
 
The Preferred Shares shall be converted into Ordinary Shares immediately prior
to a Merger or an IPO in accordance with the provisions of Appendix C.
 
 
 
 
 
(b)
 
Conversion in case of Transfer or issue


9





--------------------------------------------------------------------------------



 
 
 
 
 
 
 
Except in the event of Transfers resulting from the Enforcement of the Pledges
of the Share Accounts, any Shares that are Transferred to a 1A Shareholder, a 1B
Shareholder, a 1C Shareholder, a 1D Shareholder, a 2 Shareholder or a 3
Shareholder, or one of their Affiliates, shall automatically and as of right be
converted into Preferred Shares belonging to the same

 
 
 
class as that of the Preferred Shares held by such Shareholder or its Affiliates
on the date of the Transfer. Similarly, any Shares that are issued in favour of
a 1A Shareholder, a 1B Shareholder, a 1C Shareholder, a 1D Shareholder, a 2
Shareholder or a 3 Shareholder, or one of their Affiliates, (including any
Shares that are issued as part of an increase of share capital by incorporation
of the content of reserve funds or any Shares allocated free of charge) shall
belong to the same class as that of the Preferred Shares held by such
Shareholder or its Affiliates on the date on which they are issued.
 
 
 
Except in the event of Transfers resulting from the Enforcement of the Pledges
of the Share Accounts, if no Preferred Shares are held by the person to whom
Preferred Shares are transferred or its Affiliates, the Shares that are
Transferred shall automatically and as of right be converted into Ordinary
Shares. Similarly, if a person in favour of whom Shares (including Shares that
are issued as part of an increase of share capital by incorporation of the
content of reserve funds or Shares that are allocated free of charge) are issued
does not hold any Preferred Shares, the Shares to which that person subscribes
shall be Ordinary Shares.
 
 
 
 
 
 
 
As an exception to the rules set forth in this Article 9.2.5(b), Shares which
are issued on conversion of the CB will be 4 Shares whatever Shares are held by
the holder of the CB on the date of their conversion. Similarly, Shares which
are issued or allocated as pre-existing 4 Shares (including Shares which are
issued pursuant to a share capital increase by incorporation of the content of
reserve funds or Shares allocated free of charge) shall be 4 Shares.
 
 
 
 
 
 
 
In the event of conversion of Preferred Shares by application of the provisions
of Article 9.2.5 (a) and (b), the president of the Supervisory Board will have
all the powers to complete, directly or by an agent, all acts and formalities
relating to such conversion and, in particular, to undertake (i) the recording
in the Company’s register of movements of securities and Shareholders’ accounts
and (ii) the modifications to the by-laws linked to this conversion, in
particular Article 7.
9.2.6
 
Protection of the holders of Preferred Shares
 
 
 
 
 
The rights that are attached to the Preferred Shares of each class can only be
modified by a collective decision taken by the holders of the Preferred Shares
of that same class, subject however to automatic conversions pursuant to Article
9.2.5 and contractual undertakings granted by such holders, except in the event
where such changes are already provided for in the Bylaws, including in the
event of Enforcement of the Pledges of the Share Accounts.
 
 
 
 
 
The collective decisions taken by the 1A Shareholders, the 1B Shareholders, the
1C Shareholders, the 1D Shareholders, the 2 Shareholders, the 3 Shareholders and
the 4 Shareholders shall be taken in accordance with the terms of article L.
225-99 of the French Commercial Code (Code de Commerce) and in accordance with
the provisions of Article 14.7.


10





--------------------------------------------------------------------------------



ARTICLE 10 — TRANSFERS OF SHARES AND CB AND EXPULSION
10.1
 
Share Transfers
 
 
 
10.1.1
 
All Transfers of the Company’s Shares shall be governed by the provisions of the
Shareholders’ Agreements, unless the parties to such Agreement(s) agree
otherwise. Any Transfer that takes place in breach of a Shareholders’ Agreement
shall be deemed to have taken place in breach of the provisions of the By-Laws
and shall therefore be null and void in accordance with the provisions of
article L. 227-15 of the French Commercial Code (Code de Commerce).
 
 
 
10.1.2
 
Transfers of the Company’s Shares and the CB shall take place in accordance with
the provisions of articles L. 228-1 and R. 228-10 of the French Commercial Code
(Code de Commerce), by registration of the Share and CB Transfer on the books of
the Company in the account of the transferee, without prejudice to the
provisions of Article 10.2 which are applicable to the Securities.
 
 
 
10.1.3
 
The Chairman of the Supervisory Board of the Company shall be responsible for
keeping the Company’s Share and CB Transfer registers and the individual
Shareholders’ accounts. He alone shall be empowered (i) to make entries in the
accounts opened in the name of the owners of Securities and the CB in the
Company’s registers in accordance with the provisions of the By-Laws and of the
Shareholders’ Agreements and (ii) to make entries in the Company’s Share and CB
Transfer registers and the relevant individual Shareholders’ accounts, even in
the absence of the production of Transfer orders, such as pursuant to any
decision to expel a Shareholder taken in accordance with the provisions of the
By-Laws, in return for evidence of the payment or the consignation of the price.
 
 
 
 
 
The Chairman of the Supervisory Board can delegate his powers in this respect to
any external consultant of his choosing.
 
 
 
 
 
Should the Chairman of the Supervisory Board fail to perform his duties in this
respect, the Supervisory Board shall instruct one of its members to take over
the task of keeping the registers and individual shareholder accounts in lieu of
the Chairman of the Supervisory Board. The member who is thus appointed shall
thereupon have the same powers, including the power to delegate his powers, and
shall be subject to the same obligations as the Chairman of the Supervisory
Board.
 
 
 
10.1.4
 
As of the date of Enforcement of the Pledges of the Share Accounts no Transfer
of Securities shall occur without the consent of the Beneficiaries.
 
 
 
10.2
 
Expulsion
 
 
 
10.2.1
 
In accordance with the provisions of article L. 227-16 of the French Commercial
Code (Code de Commerce), any Shareholder may be expelled from the Company under
the terms that are set out below if he does not comply with its drag along
obligation (or Drag-Along Right) in accordance with the provisions of a
Shareholders’ Agreement. By way of exception, no decision of expulsion may be
taken against the Beneficiaries.


11





--------------------------------------------------------------------------------



 
 
 
10.2.2
 
As soon as the President, a member of the Executive Committee, a member of the
Supervisory Board or a Shareholder becomes aware of an event that is likely to
lead to the expulsion of a Shareholder, he must notify the Supervisory Board and
all the other Shareholders. As soon as he is informed of such event, the
President or member of the Supervisory Board shall convene a meeting of the
Supervisory Board in accordance with the terms of Articles 13.2(g) and 13.7(a)
in order for it to take a decision concerning the expulsion of the Shareholder
involved (hereinafter the “Expulsion Procedure”), stating, upon convening the
Supervisory Board, the grounds for the Expulsion Procedure under consideration.

10.2.3
 
The person who initiates the Expulsion Procedure mentioned above must also
concurrently notify the Shareholder involved of the grounds of the Expulsion
Procedure initiated against him. The Shareholder shall have the right to present
his point of view and his explanations during the meeting(s) of the Supervisory
Board that are held in connection with the Expulsion Procedure.
 
 
 
10.2.4
 
The decision of the Supervisory Board concerning the expulsion of the
Shareholder must be approved by a favourable vote in accordance with the terms
of Article 13 and, in particular, under the conditions governing majority that
are mentioned in Article 13.7.
 
 
 
10.2.5
 
Should a Shareholder be expelled, the Shares of the Shareholder involved shall
be redeemed by the Company (which shall have the right to substitute another
party to itself) at a price per Security equal, for each class of Securities, to
the transfer price that would have been received for the of Securities concerned
as part of its drag along obligation (or Drag-Along Right) specified by a
Shareholders’ Agreement minus the costs incurred by the Company as part of the
Expulsion Procedure.
 
 
 
10.2.6
 
The Transfer of the Securities shall take place upon delivery to the expelled
Shareholder (x) of a check or an irrevocable transfer order amounting to the
price of the Securities determined in accordance with Article 10.2.5 or (y) in
those cases where the consideration for the Transfer of the Securities is not
payable in cash, of the Transfer of this consideration. If, for any particular
reason, the expelled Shareholder is unable to receive payment of the price, the
price shall be consigned or put in escrow with any bank or public notary by the
Company; as of this consignation or escrow, the Company shall be deemed to have
fulfilled its obligations in respect of the payment of the price.
 
 
 
10.2.7
 
The Transfer of the Securities held by the expelled Shareholder shall take place
automatically, even without the production of a share transfer order signed by
the expelled Shareholder, on the date on which (i) the expelled Shareholder
receives the price, or (ii) the Company notifies the expelled Shareholder that
it has consigned or escrowed the price in accordance with the foregoing section.
To that end, the President of the Company or the Chairman of the Supervisory
Board shall register the Transfer of the Securities on the books of the Company.
 
 
 
10.2.8
 
The Securities shall be Transferred inclusive of all rights to dividends,
interest or other financial rights that are attached thereto, and clear of any
surety interest, lien or charge whatsoever, a state of affairs which the
expelled Shareholder shall be responsible for ensuring.


12





--------------------------------------------------------------------------------



 
 
 
10.2.9
 
Within six (6) months, the Securities that are redeemed by the Company in
accordance with the terms of this Article 10 must either be sold by the Company
to a Shareholder or to a third party or they must be cancelled.
 
 
 
10.2.10
 
From the decision taken by the Supervisory Board to expel a Shareholder and
until the date of the Transfer of title over the Securities of the expelled
Shareholder, all the non-financial rights that are attached to the ownership of
the Securities both by the By-Laws and by law shall be suspended. Specifically,
the Shareholder who is expelled shall no longer have the right to receive any of
the information that is destined to the Shareholders, shall no longer be
convened to take part in collective decisions taken by the Shareholders and
shall be barred from taking part in the votes over these collective decisions.
The Securities of the Company that are allocated to or subscribed by the
expelled Shareholder between the date of the decision taken by the Supervisory
Board to expel the Shareholder and the date of the Transfer shall as of right be
included as part of the Securities that are covered by the Expulsion Procedure.
 
 
 
10.2.11
 
The fact that a Shareholder is expelled shall not obviate his liability for any
damage or loss that he may have caused to the Company or to the other
Shareholders, whether in connection with the grounds for the expulsion or
otherwise.



 
HEADING III
ADMINISTRATION AND CONTROL OF THE COMPANY
The Company shall be administered and run by the President (and, where
applicable, the Executive Officers) who shall be assisted, where applicable, by
an Executive Committee chaired by the President and instituted pursuant to
Article 12 (hereinafter the “Executive Committee”) which shall operate under the
supervision of a Supervisory Board instituted pursuant to Article 13
(hereinafter the “Supervisory Board”).
In the event of Enforcement of the Pledges of the Share Accounts the rules set
forth in Articles 11 to 13.8 shall be automatically and as of right amended as
stated in Article 13.9.

13





--------------------------------------------------------------------------------



ARTICLE 11 — THE PRESIDENT — THE EXECUTIVE OFFICERS — REPRESENTATION OF THE
COMPANY
11.1
 
Appointment of the President and the Executive Officers — Duration of their
terms
 
(a)
 
The President of the Company
 
 
 
 
 
 
 
The President of the Company, as per the meaning of this term in article L.
227-6 of the French Commercial Code (Code de Commerce) (hereinafter the
“President”) shall be a private individual appointed by the Supervisory Board in
accordance with the terms of Article 13.2(d).
 
 
 
 
 
 
 
The President’s term shall last for three (3) years. It shall expire pursuant to
the collective decision taken by the Shareholders in connection with the
accounts of the past fiscal year in the year during which his term is due to
expire. The President may be reappointed without limitation.
 
 
 
 
 
 
 
The President may be removed at any time without cause by a decision taken by
the Supervisory Board. Except in the case of Enforcement of the Pledges of the
Share Accounts, the decision is taken by a two thirds majority of its members in
accordance with the terms of Article 13.2(d). The decision to dismiss the
President can be taken without notice and shall not give rise to the payment of
any damages. If the President also happens to hold a contract of employment with
the Company, his dismissal shall not put an end to this contract.
 
 
 
 
 
 
 
The President may resign from his position subject to providing a six (6) months
prior notice to the Chairman of the Supervisory Board. In the event of a
resignation caused by a 2nd or 3rd class permanent invalidity pursuant to
article L341-4 of the French Social Security Code the President is entitled not
to give the aforementioned notice.
 
 
 
 
 
 
 
In addition to the circumstances of the termination of the duties of the
President as set out above, the President’s duties shall end upon his death,
disability, bankruptcy or prohibition from holding a managerial position.
 
 
 
 
 
(b)
 
The Executive Officers
 
 
 
 
 
 
 
One or more Executive Officers within the meaning of this term in article L.
227-6 of the French Commercial Code (Code de Commerce) (hereinafter the
“Executive Officers”) may be appointed by the Supervisory Board among the
members of the Executive Committee based on a recommendation of the President in
accordance with the terms of Article 13.2(d), to assist the President in
performing his duties.
 
 
 
 
 
 
 
The duration of the mandate of the Executive Officers shall correspond to that
of their mandates as members of the Executive Committee.





 

14





--------------------------------------------------------------------------------



 
 
 
Except in the event of Enforcement of the Pledges of Share Accounts, the
Executive Officers may however be removed at any time without cause by a
decision taken by the Supervisory Board in accordance with the terms of Article
13.2(d). The decision to dismissal them can be taken without notice and shall
not give rise to the payment of damages.
 
 
 
 
 
 
 
An Executive Officer may resign from their position subject to providing a 3
months prior notice to the Chairman of the Supervisory Board. In the event of a
resignation caused by a 2nd or 3rd class permanent invalidity pursuant to
article L341-4 of the French Social Security Code the Executive Officer is
entitled not to give the aforementioned notice.
11.2
 
The powers of the President and the Executive Officers
 
 
 
11.2.1
 
The President and the Executive Officers shall be in charge of the management
and administration of the Company, and are assisted in these tasks by the
Executive Committee, subject to the powers and duties that are expressly
attributed by law or by the By-Laws to the Executive Committee, the Supervisory
Board and the Shareholders.
 
 
 
11.2.2
 
The President’s powers to represent the Company
 
 
 
 
 
The Company shall be represented by the President in its dealings with third
parties. The President shall have the broadest powers to act in all
circumstances for and on behalf of the Company, within the limits of the
Company’s object clause and subject to the powers that the law and the By-Laws
expressly attribute to the Executive Committee, to the Supervisory Board and to
the Shareholders.
 
 
 
 
 
In its dealings with third parties, the Company shall be bound even by those
acts of the President which do not fall within its object, unless it can prove
that the third party knew that the act exceeded this purpose or that it could
not fail to know in the circumstances, the publication of these By-Laws alone
being sufficient proof of such knowledge.
 
 
 
 
 
The provisions of the By-Laws which limit the powers of the President shall not
be enforceable against third parties.
 
 
 
11.2.3
 
The Executive Officers’ powers to represent the Company
 
 
 
 
 
The Executive Officers shall have the same powers to represent and bind the
Company in its dealings with third parties as the President, in accordance with
the terms of Article 11.2.2 above.
 
 
 
11.2.4
 
The other members of the Executive Committee – Lack of a power of representation
 
 
 


15





--------------------------------------------------------------------------------



 
 
The other members of the Executive Committee who are neither the President, nor
the Executive Officers, shall not be permitted to represent the Company.
 
 
 
11.3
 
Compensation
 
 
 
 
 
The President may receive a compensation in consideration for the performance of
his duties; this compensation shall be set by a decision taken by the
Supervisory Board in accordance with the terms of Article 13.2(d), where
applicable after consultation of the compensation committee set up to that end
by the Supervisory Board in accordance with Article 13.2(f).
 
 
 
 
 
The reasonable costs that he shall incur in the course of performing his duties
shall moreover be reimbursed by the Company on presentation of corresponding
evidence.





 
ARTICLE 12 — THE EXECUTIVE COMMITTEE
12.1
 
Composition of the Executive Committee — Appointment of its members
 
 
 
 
 
The Executive Committee is a collegial body consisting (i) of executives and
senior officers of the Group and (ii) of the President, who shall be a member of
the Executive Committee as of right.
 
 
 
 
 
The Executive Committee shall comprise at least two (2) members including the
President.
 
 
 
 
 
With the exception of the President, the members of the Executive Committee, who
must be private individuals, shall be appointed by the Supervisory Board upon
the President’s recommendation after prior formal consultation of the Members of
the Supervisory Board 1A and the Members of the Supervisory Board 1B.
 
 
 
12.2
 
Duties and powers of the Executive Committee
 
 
 
 
 
The Executive Committee shall assist the President and, where applicable, the
Executive Officers appointed within the Executive Committee with the
administration and the management of the Company. To that end, it shall take
decisions on any matter that is inserted onto the agenda of its meetings by the
President.
 
 
 
12.3
 
President
 
 
 
 
 
The Executive Committee shall be chaired as of right by the President.
 
 
 
12.4
 
Duration and termination of the duties of the members of the Executive Committee
 
 
 


16





--------------------------------------------------------------------------------



 
 
Unless the Supervisory Board decides otherwise, the members of the Executive
Committee shall be appointed for an open-ended term. If they should be appointed
for a fixed term, then unless it is provided otherwise, their mandate shall
expire pursuant to the collective decision taken by the Shareholders in
connection with the accounts for the past fiscal year in the year during which
their mandate is due to expire. They may be reappointed without limitation.
 
 
 
 
 
Members of the Executive Committee (other than the President and the members of
the Executive Committee appointed as Executive Officers) may be removed at any
time without cause by a decision taken by the President after consultation of
the Supervisory Board and after prior formal consultation of the Members of the
Supervisory Board 1A and the Members of the Supervisory Board 1B. The decision
to dismiss a member of the Executive Committee may be taken without notice and
shall not give rise to the payment of damages. If the member who is removed also
happens to hold a contract of employment with the Company, his dismissal shall
not put an end to this contract.
 
 
 
 
 
The members of the Executive Committee (other than the President) may resign
from their positions subject to providing 3 months prior notice to the President
and to the Chairman of the Supervisory Board. In the event of a resignation
caused by a 2nd or 3rd class permanent invalidity pursuant to article L341-4 of
the French Social Security Code a member of the Executive Committee is entitled
not to give the aforementioned notice.
 
 
 
 
 
In addition to the circumstances of the termination of the duties of the members
of the Executive Committee as set out above, their duties shall end upon their
death, disability, bankruptcy or prohibition from holding a managerial position.
 
 
 
 
 
The termination of the duties of the President shall automatically lead to the
termination of his position as a member of the Executive Committee.

12.5
 
Compensation
 
 
 
 
 
Each of the members of the Executive Committee (other than the President) may
receive a compensation in consideration for the performance of its duties as
member of the executive committee and, if applicable, for the performance of its
duties as Executive Officer. This compensation shall be set by a decision taken
by the President, subject to obtaining the prior approval of the Supervisory
Board, which shall be granted by a simple majority of the members who are
present or represented at the meeting in accordance with Article 13.3(a)(ix) if
the total amount of the compensation received by the relevant member for the
performance of his duties (as agent for the company and/or employee) within the
Group exceeds 250,000 Euros per year excluding tax.
 
 
 
 
 
The reasonable costs that the members of the Executive Committee incur in the
course of performing their duties shall moreover be reimbursed by the Company on
presentation of corresponding evidence.
 
 
 
12.6
 
Decisions of the Executive Committee — Minutes
 
(a)
 
Proceedings — Convening to attend
 
 
 
 


17





--------------------------------------------------------------------------------



 
 
 
The Executive Committee shall meet as often as required in the ordinary course
of business of the Company, pursuant to being convened by its Chairman, either
at the registered office, or in any other location in France or abroad chosen by
the party who convenes the meeting.
 
 
 
 
 
 
 
The Executive Committee can also take any decision that fall within the scope of
its competence via videoconferencing or teleconferencing means (provided that
these methods feature technical characteristics that guarantee effective
participation in the meeting of the Executive Committee) or by the signature by
all its members of a unanimous deed, at the President’s discretion.
 
 
 
 
 
 
 
Save (i) in the event that the members of the Executive Committee unanimously
renounce this or are all present or represented at the meeting or (ii) in case
of an emergency, the Executive Committee may only take decisions if it has been
convened at least one (1) business day in advance; the convening to attend
meetings of the Executive Committee may be sent out by any means, such as by way
of fax or e-mail.
 
 
 
 
 
(b)
 
Agenda
 
 
 
 
 
 
 
The agenda of each meeting must be disclosed to the members of the Executive
Committee together with the summonses to attend that meeting.
 
 
 
 
 
(c)
 
Presidency of the meetings
 
 
 
 
 
 
 
The meetings of the Executive Committee shall be chaired by the President.
 
 
 
 
 
(d)
 
Quorum – Participation
 
 
 
 
 
 
 
In order for its decisions to be valid, the participation of at least half of
the members of the Executive Committee shall be required. If the Executive
Committee comprises two members, both must be present.
 
 
 
 
 
 
 
Members of the Executive Committee may take part in the meetings of the
Executive Committee either by being physically present or by way of
videoconferencing or teleconferencing, or by arranging to be represented by any
other member of the Executive Committee or any other person to whom they shall
have given a power of attorney. In case





 

18





--------------------------------------------------------------------------------



 
 
 
of a consultation by way of a unanimous deed, members shall be deemed to have
taken part upon signing the deed.
 
(e)
 
Majority
 
 
 
 
 
 
 
Subject to what is provided below, the decisions of the Executive Committee
shall be taken by a simple majority of the members who are present or
represented at the meeting. For the purposes of the calculation of the majority
at meetings of the Executive Committee, the members of the Board who are taking
part in the meeting via videoconferencing or teleconferencing shall be deemed to
be present (provided that these methods feature technical characteristics that
guarantee effective participation in the meeting of the Executive Committee).
 
 
 
 
 
 
 
In case of a hung ballot, the President shall have the casting vote.
 
 
 
 
 
(f)
 
Minutes
 
 
 
 
 
 
 
The decisions of the Executive Committee shall be witnessed by minutes which
shall list the names of the members who took part in the meeting and shall be
signed by the President and by another member, or should the President be unable
to do so, by two members of the Executive Committee. The minutes shall be kept
in a register held at the registered office. Copies or excerpts of these minutes
shall be validly certified by the President, by the Executive Officers or by an
attorney-in-fact who is duly empowered to do so.


19





--------------------------------------------------------------------------------



ARTICLE 13 — THE SUPERVISORY BOARD
13.1
 
Composition of the Supervisory Board — Appointment of its members
 
 
 
 
 
The Supervisory Board shall consist of nine (9) members who shall be appointed
in accordance with the provisions of Article 9.2.3(a), save in case of
Enforcement of the Pledges of the Share Accounts and application of Appendix B.
 
 
 
 
 
The members of the Supervisory Board may be natural or legal entities and need
not be Shareholders of the Company. The President can be appointed as a member
of the Supervisory Board.
 
 
 
 
 
Legal entities which are appointed to the Supervisory Board must appoint a
permanent representative who shall be subject to the same terms and conditions
and obligations as though he were a member of the Supervisory Board in his own
right.
 
 
 
 
 
Whenever a legal entity revokes the mandate of its permanent representative, it
must simultaneously appoint a replacement. The same shall apply in case of the
death or resignation of the permanent representative.
 
 
 
13.2
 
Duties and powers of the Supervisory Board
 
(a)
 
Permanent monitoring
 
 
 
 
 
 
 
The Supervisory Board shall be in charge of permanently monitoring the
management of the Company by the President and the Executive Officers and the
Executive Committee.
 
 
 
 
 
 
 
The Supervisory Board shall moreover have the power to grant the authorizations
stipulated by Article 13.3 to the President, to the Executive Officers and to
the Executive Committee.

 
(b)
 
Verification and right of access
 
 
 
 
 
 
 
The Supervisory Board shall perform and may commission any third party of its
choosing to perform the checks and verifications that it sees fit at all times
of the year; the Supervisory Board can obtain disclosure of all the documents
that it considers to be useful to the performance of its duties; the President,
the Executive Officers and the Executive Committee shall be barred from refusing
to comply with its requests or from hindering its work in any way; they shall
have a duty to assist the Supervisory Board to that end.
 
 
 
 
 
(c)
 
Information — Report — Accounts
 
 
 
 
 
 
 
The President and the Executive Committee shall give each member of the
Supervisory Board all information to which he has a right to pursuant to and
within the time frame provided in the Main Shareholders’ Agreement.
 
 
 
 
 
 
 
Within four (4) months following the end of each fiscal year, the President or
the Executive Committee must disclose to the Supervisory Board the accounts of
the Company for that year (balance sheet, profit & loss account, note to the
accounts) and the consolidated accounts if there are any, for purposes of
verification and checking.


20





--------------------------------------------------------------------------------



 
 
 
 
 
 
 
The Supervisory Board shall be entitled to receive all the reports originating
from the President, the Executive Committee and the statutory auditors that are
destined to the Shareholders. Should the Supervisory Board have any comments to
make on the report of the President, it shall present such comments to the
Shareholders before they take a collective decision in connection with the
approval of the accounts.
 
 
 
 
 
(d)
 
Appointments, dismissals and remuneration
 
 
 
 
 
 
 
The Supervisory Board, acting on the decision of a simple majority of its
members who are present or represented at a meeting that is validly convened,
shall have the power:
 
(i)
 
to appoint and renew the mandate of the President;
 
 
 
 
 
(ii)
 
to appoint and, where applicable, renew the members of the Executive Committee
upon the President’s proposal;
 
 
 
 
 
(iii)
 
to set the remuneration of the President; and
 
 
 
 
 
(iv)
 
to dismiss the Executive Officers in accordance with the terms of Article
11.1(b).
 
 
 
The Supervisory Board, acting on the decision of a majority of two thirds of the
members who are present or represented at any of its meetings, shall alone be
competent to dismiss the President, in accordance with the terms of Article
11.1(a), and the President shall not take part in the ballot over his dismissal
should he be a member of the Supervisory Board.
 
 
 
 
 
(e)
 
Consultation of the Shareholders by a member of the Supervisory Board
 
 
 
 
 
 
 
The Supervisory Board may submit its comments on the management of the Company
by the President and the Executive Committee to the Shareholders; the
Supervisory Board may also submit its comments on any proposal that is submitted
to the Shareholders by the President or by the Executive Committee. At any time,
a member of the Supervisory Board may take the initiative to consult the
Shareholders collectively over any matter that falls within the scope of its
competence. In that case, the member of the Supervisory Board shall draw up the
draft resolutions and the reports to be submitted to the Shareholders.
 
 
 
 
 
(f)
 
Creation of committees

 
 
 
The Supervisory Board may decide, by a simple majority of the members present or
represented during a meeting which has been validly convened, to set up
committees whose composition and powers it shall set and which operate under its
responsibility, provided that such powers shall not be designed to delegate to a
committee the powers that are attributed to the Supervisory Board itself by the
By-Laws, nor to reduce or to limit the powers of the President or the Executive
Committee.
 
 
 
 
 
 
 
These committees shall have a purely consultative role without any decision
making powers and shall comprise of members of the Supervisory Board only. Each
class of Shares which has the right to appoint a member of the Supervisory Board
shall have the right to be represented at these committees.
 
 
 
 


21





--------------------------------------------------------------------------------



 
 
 
The members of the Supervisory Board shall not be entitled to any compensation
for their duties in these committees.
 
 
 
 
 
 
 
The committee members shall be appointed for an open-ended term. They may be
removed at any time without cause by a simple majority decision of the members
of the Supervisory Board who are present or represented. The decision may be
taken without giving any prior notice and may not give rise to any damages.
 
 
 
 
 
 
 
Members of the Supervisory Board who are part of a committee may resign from
their duties within such committee provided they give one (1) month notice.
 
 
 
 
 
 
 
Any member of a committee who should cease to be a member of the Supervisory
Board shall be deemed to have resigned effective immediately from his duties
within any committee set-up by the Supervisory Board.
 
 
 
 
 
(g)
 
Expulsion
 
 
 
 
 
 
 
The Supervisory Board, acting on the decision of a simple majority of the
members who are present or represented at a meeting that is validly convened,
shall have the power to expel a Shareholder as part of an Expulsion Procedure in
accordance with the terms of Article 10.2.
 
 
 
 
 
(h)
 
Agreed Restructuring Plan
 
(i)
 
Negotiation of an Agreed Restructuring Plan
 
 
 
 
 
 
 
The negotiations of an Agreed Restructuring Plan with the Senior Lenders can be
initiated either by one or more of the 1A Members, or by one or more of the 1B
Members, or by one or more of the 1C Members (hereinafter the “Initiating
Members”) bearing in mind that the Members of the Supervisory Board 1A, the
Members of the Supervisory Board 1B or the Members of the Supervisory Board 1C
shall lose their right to initiate negotiations with the Banks if the number of
members is less than two (2) within their Supervisory Board.
 
 
 
 
 
 
 
After the opening of the negotiations with the Senior Lenders, the Initiating
Members must keep the other members of the Supervisory Board regularly informed
of the terms and conditions of the Agreed Restructuring Plan that is proposed to
the Senior Lenders.
 
 
 
 
 
(ii)
 
Approval and implementation of an Agreed Restructuring Plan
 
 
 
 
 
 
 
In the event of an Agreed Restructuring Plan and notwithstanding any provisions
of the By-Laws to the contrary and, in particular, Articles 13.3 and 14 thereof:


22





--------------------------------------------------------------------------------



 
(x)
 
during the four (4) months as from the occurrence of a Triggering Event, all the
decisions of the Supervisory Board which are necessary for the purposes of the
approval or the implementation of the Agreed Restructuring Plan shall be validly
taken by a majority of two thirds of its Members who are present or represented
at a duly convened meeting of the Supervisory Board;
 
 
 
 
 
(y)
 
If the Agreed Restructuring Plan has not been approved by a majority of two
thirds of the Members of the Supervisory Board as set out in the foregoing
paragraph during the four (4) months as from the occurrence of a Triggering
Event, all the decisions of the Supervisory Board which are necessary for the
purposes of the approval or the implementation of the Agreed Restructuring Plan
shall be validly taken, after the expiry of the four (4) month-period as from
the occurrence of a Triggering Event, by a majority of one third of its Members
who are present or represented at a duly convened meeting of the Supervisory
Board;
 
 
 
 
 
(z)
 
all the collective decisions taken by the Shareholders which are necessary for
the purposes of the approval or the implementation of the Agreed Restructuring
Plan shall be taken by a majority of one third of the voting rights of the
Shareholders who are present or represented,
 
 
 
bearing in mind, for the avoidance of doubt, that in case of an Agreed
Restructuring Plan, the provisions of sections (x) and (y) above shall apply,
among other things, to the decisions stipulated by Articles 13.3(a)(iii),
13.3(a)(xv), 13.3(a)(xviii), 13.3(c)(i) and 13.3(c)(iv) to (vii).
 
 
 
 
 
 
 
As an exception to the foregoing, the provisions of sections (x) and (y) above
shall not be applicable:
 
-
 
to the decisions described in Articles 13.3(b)(v) and 13.3(b)(vi) which shall
remain in any event subject to the terms and conditions of Article 13.3(b), in
particular, the majority rules; and
 
 
 
 
 
-
 
to the decisions described in Article 13.2(d) concerning the dismissal of the
President which shall remain in any event subject to the terms and conditions of
the last section of Article 13.2(d), in particular, the majority rules.
13.3
 
Acts that are subject to the prior consent of the Supervisory Board
 
(a)
 
Prior consent of the Supervisory Board granted by a simple majority
 
 
 
 
 
 
 
For internal purposes, and except in case of Enforcement of the Pledges of the
Share Accounts or for any decisions validly authorised prior to the Completion
Date by a company of the Group, the decisions that are listed below concerning
the Company or the Group may only be validly taken by the President, the
Executive Officers, the Executive Committee or the Shareholders acting
collectively after prior consent of the Supervisory Board by the affirmative
vote of a simple majority of its members who are present or represented at a
duly convened meeting:
 
(i)
 
the approval or the modification of the annual budget prepared on a consolidated
basis and the modification of the business plan prepared on a consolidated
basis, as well as any strategic decision which is not consistent with them;





 

23





--------------------------------------------------------------------------------



 
(ii)
 
the approval or the modification of the annual general rules governing the cash
investment practices (hereinafter the “Investment Rules”);
 
 
 
 
 
(iii)
 
the investment in, the acquisition or the disposal (including through the
creation or exercising of options) by one of the companies of the Group, of
Shares or other Securities or fixed or tangibles assets in excess of an
individual amount of 300,000 euros or in excess or an aggregate annual amount of
1,000,000 euros (unless already approved in the annual budget or in the
Investment Rules);
 
 
 
 
 
(iv)
 
any decision relating to the shareholdings held by a company of the Group in a
company of the Group, other than GS Financière, Gras Savoye &Cie and Gras Savoye
SA, including, without limitation, any transfer or granting or any security
interests, for an individual amount in excess of 300,000 euros or for an
aggregate annual amount in excess of 1,000,000 euros (unless already approved in
the annual budget);
 
 
 
 
 
(v)
 
any decision involving immediately or in the future, an investment or commitment
to be undertaken by one of the companies of the Group for an individual amount
in excess of 300,000 euros or for an aggregate annual amount in excess of
1,000,000 euros (unless already approved in the annual budget or the Investment
Rules);
 
 
 
 
 
(vi)
 
the conclusion, material modification or termination of any significant
modification commercial agreements outside the ordinary course of business and
generating an income or expense in excess of 1,000,000 euros (unless already
approved in the annual budget);
 
 
 
 
 
(vii)
 
the approval of the issuance and allocation by any company of the Group of an
employee incentive plan or of a stock options plan to subscribe to or purchase
shares;
 
 
 
 
 
(viii)
 
any decision to appoint, renew or dismiss a director of the Group whose
non-consolidated turnover is greater than 15,000,000 euros;
 
 
 
 
 
(ix)
 
any decision to recruit, appoint, remove and set the terms of the remuneration
of an employee of a company of the Group with an individual annual gross
remuneration in excess of 250,000 euros;
 
 
 
 
 
(x)
 
the appointment and/or renewal of the statutory auditors of any company of the
Group which generates an annual unconsolidated turnover in excess of 10,000,000
euros;
 
 
 
 
 
(xi)
 
any material change of the accounting methods that does not directly result from
a change in the applicable laws or regulations;
 
 
 
 
 
(xii)
 
the approval of the annual accounts of the Company, GS Financière, Gras Savoye &
Cie and Gras Savoye SA, and the allocation of profits;
 
 
 
 
 
(xiii)
 
any distribution of dividends or any distribution of funds drawn from a reserve
fund, such as in the form of an advance on dividends, by the Company, by GS
Financière, by Gras Savoye & Cie or by Gras Savoye SA;
 
 
 
 


24





--------------------------------------------------------------------------------



 
(xiv)
 
the initiation of any litigation proceedings, the signature of any settlement of
an uninsured dispute that involves any of the companies of the Group in relation
to an amount at stake in excess of 1,000,000 euros per settlement (unless the
payment


25





--------------------------------------------------------------------------------



 
 
 
of such amount has already been taken into consideration as part of the annual
budget);
 
(xv)
 
any granting of a real or personal security interest (other than guarantees (a)
granted in the ordinary course of business in accordance with the uniform acts
of OHADA, (b) in accordance with the statutory and regulatory provisions that
are applicable to the insurance brokerage activities and (c) more generally,
granted in the ordinary course of business) in favour of any person as security
for obligation(s) of an individual amount in excess of 300,000 euros or an
aggregate annual amount in excess of 1,000,000 euros;
 
 
 
 
 
(xvi)
 
the exercise of the Correduria Put (this term shall have the meaning given to it
in the Main Shareholders’ Agreement)
 
 
 
 
 
(xvii)
 
the conclusion, modification or termination of any arrangement or agreement
within the scope of articles L. 225-38 et seq. and of L. 227-10 et seq. of the
French Commercial Code (Code de Commerce) between the Company, GS Financière,
Gras Savoye & Cie or Gras Savoye SA, on the one hand, and any private individual
or legal entity, or any company of the Group, or any entity referred to by these
legal provisions, on the other hand, including any agreement (a) which directly
or indirectly involves (as per the meaning of this term in articles L. 225-38 et
seq. and L. 227-10 et seq. of the French Commercial Code (Code de Commerce)) a
Shareholder, one of its Affiliates, a Lucas Shareholder or a Gras Shareholder
and (b) which is not entered into at arms’ length, bearing in mind that any
Members of the Supervisory Board who are involved or who are appointed by
collective decisions taken by Shareholders who are involved shall refrain from
voting for and that their votes shall not taken into consideration for the
purposes of the calculation of the quorum and of the majority;
 
 
 
 
 
(xviii)
 
any creation, allocation or issue of Shares by the Company, GS Financière, Gras
Savoye & Cie or Gras Savoye SA other than those that are authorized in
accordance with Article 13.3(b)(v).
 
(b)
 
Prior consent of the Supervisory Board granted by the affirmative vote of a
majority of 7/9ths
 
 
 
 
 
 
 
For internal purposes, and except in case of Enforcement of the Pledges of the
Share Accounts or decisions which are validly authorised by a company of the
Group prior to the Completion Date, the decisions that are listed below
concerning the Company or the Group may only be validly taken by the President,
the Executive Officers, the Executive Committee or the Shareholders acting
collectively after prior consent of the Supervisory Board by the affirmative
vote of a majority of seven ninths (7/9) of its members who are present or
represented at a duly convened meeting:
 
(i)
 
any Transfer as a result of which the Company would hold less than 95% of the
share capital or voting rights of GS Financière (this percentage being
calculated after the eventual exercise of any securities giving access to the
share capital of GS Financière);
 
 
 
 
 
(ii)
 
any Transfer as a result of which GS Financière would hold less than 95% of the
share capital or voting rights of Gras Savoye & Cie (this percentage being
calculated after the eventual exercise of any securities giving access to the
share capital of Gras Savoye & Cie);






26





--------------------------------------------------------------------------------



 
 
(iii)
 
any Transfer as a result of which Gras Savoye & Cie would hold less than 95% of
the share capital or voting rights of Gras Savoye SA (this percentage being
calculated after the eventual exercise of any securities giving access to the
share capital of Gras Savoye SA);
 
 
 
 
 
(iv)
 
any decision involving immediately or in the future an amendment to the By-Laws
of the Company, of GS Financière, Gras Savoye & Cie or Gras Savoye SA, other
than of a modification resulting from an issuance of Securities or a transfer of
registered office;
 
 
 
 
 
(v)
 
any issue of Securities by the Company which would enable a third party (other
than a Shareholder) to subscribe to its Securities, except for any issuance (x)
pursuant to a stock option plan, (y) upon conversion or exercise of any existing
Securities, and (z) in connection with an IPO;
 
 
 
 
 
(vi)
 
any issue of Securities by GS Financière, Gras Savoye & Cie or Gras Savoye SA
enabling a third party (other than a company of the Group) to subscribe to its
Securities except for any issue (x) pursuant to a stock option plan, (y) upon
conversion or exercise of any existing Securities
 
 
 
 
 
(vii)
 
any decision concerning an IPO or any public offering of Securities issued by
one of the companies of the Group, as well as any action required to be taken by
such company in relation thereto, including the appointment of the listing
advisers, the financial advisers and underwriters; and
 
 
 
 
 
(viii)
 
any of the decisions that are mentioned in Article 13.3(a) if all the 1C Shares
have been sold to the holders of the 1A Shares and/or the holders of 1B Shares.
 
(c)
 
Prior consent of the Supervisory Board requiring the approval by a majority of
the 1B Members (of the Supervisory Board)
 
 
 
 
 
 
 
For internal purposes, and except for the decisions validly authorised prior to
the Completion Date by a company of the Group, the decisions that are listed
below concerning the Company or the Group may only be validly taken by the
Supervisory Board after prior consent of the 1B Members (of the Supervisory
Board) by the affirmative vote of a majority of the 1B Members (of the
Supervisory Board) who are present or represented at a meeting, without
prejudice to the terms governing the majority required for authorizations by the
Supervisory Board in accordance with Articles 13.3(a) and (b):
 
(i)
 
any investment, acquisition or disposal (including through creation or exercise
of stock options) by one of the companies of the Group, of Shares or other
Securities or of any fixed or tangible for an individual amount in excess of
1,000,000 euros;
 
 
 
 
 
(ii)
 
any decision, involving immediately or in the future, any investment or
commitment to be undertaken by any company of the Group for an amount in excess
of 1,000,000 euros;


27





--------------------------------------------------------------------------------



 
 
 
 
 
(iii)
 
any decision which would require the prior consent of the lenders under one of
the Financing Contracts or which, failing such prior consent, would constitute
an event of default under the Financing Contracts;
 
 
 
 
 
(iv)
 
any decision by a company of the Group to subscribe to any new indebtedness or
to modify an existing indebtedness, resulting in the incurring of a new
indebtedness for a principal amount in excess of 1,000,000 euros;

 
(v)
 
the prepayment by any company of the Group of any indebtedness for a principal
amount in excess of 1,000,000 euros;
 
 
 
 
 
(vi)
 
the granting by any company of the Group of any loan for a principal amount in
excess of 1,000,000 euros to an entity other than a Group’s company;
 
 
 
 
 
(vii)
 
any significant modification to the terms and conditions of any banking
borrowing for a principal amount in excess of 1,000,000 euros and which was
taken out by one of the companies of the Group;
 
 
 
 
 
(viii)
 
the redemption or repurchase by the Company, Gras Savoye & Cie or Gras Savoye SA
of their Securities, subject to any redemptions and repurchases that are
authorized (a) as part of any stock options plans to subscribe to or purchase
shares or (b) resulting from existing arrangements or agreements in full force
and effect on the Completion Date;
 
 
 
 
 
(ix)
 
the approval of the issuance of any stock options plan to subscribe to or
purchase shares by one of the companies of the Group;
 
 
 
 
 
(x)
 
any significant change to a Group company’s business, including by engaging in a
new business other than in relation insurance and risk prevention, and any
termination of a significant activity of the Group; and
 
 
 
 
 
(xi)
 
any material change in the strategy of the Group.
 
(d)
 
Prior authorization of the Supervisory Board granted unanimously by its members
 
 
 
 
 
 
 
For internal purposes, and except in case of enforcement of the Pledges of the
Share Accounts and decisions validly authorised prior to the Completion Date by
a company of the Group, the decisions that are listed below concerning the
Company or the Group may only be validly taken after prior unanimous consent of
the members of the Supervisory Board present or represented :
 
(i)
 
any decision to discontinue the activities, wind up or liquidate the Company, GS
Financière, Gras Savoye & Cie or Gras Savoye SA;
 
 
 
 
 
(ii)
 
any release of the non-transferability of the Securities set forth in the
Shareholders’ Agreements prior to the expiry of the period of the Standstill
Period; and


28





--------------------------------------------------------------------------------



 
 
 
 
 
(iii)
 
if the number of the 1C Members and 1D Members falls below three (3) in
aggregate:
 
-
 
any Transfer as a result of which the Company would hold less than 95% of the
share capital or voting rights of GS Financière (this percentage being
calculated after the eventual exercise of any securities giving access to the
share capital of GS Financière);
 
 
 
 
 
-
 
any Transfer as a result of which GS Financière would hold less than 95% of the
share capital or voting rights of Gras Savoye & Cie (this percentage being
calculated after the eventual exercise of any securities giving access to the
share capital of Gras Savoye & Cie);
 
 
 
 
 
-
 
any Transfer as a result of which Gras Savoye &Cie would hold less than 95% of
the share capital or voting rights of Gras Savoye SA (this

 
 
 
percentage being calculated after the eventual exercise of any securities giving
access to the share capital of Gras Savoye SA);
 
-
 
any issuance of Securities by GS Financière, by GS & Cie or by GS SA which would
enable a third party (other than a company of the Group) to subscribe for their
Securities, with the exception of Securities issued as part of an external
growth operation which does not result in a change of control over GS
Financière, GS &Cie or GS SA.
 
(e)
 
Duty to inform the Supervisory Board in hindsight
 
 
 
 
 
 
 
Should any of the decisions listed in Articles 13.3(a), (b) or (c) be completed
or implemented after the Completion Date as a result of a commitment validly
approved by one of the companies of the Group prior to that date, the
Supervisory Board shall be informed of this completion or implementation by the
President, the members of the Executive Committee of the Company or the duly
appointed representatives of one of the companies of the Group within one (1)
month.
13.4
 
Duration and termination of the duties of the Members of the Supervisory Board
 
 
 
 
 
Except in case of a collective decision to the contrary taken by the
Shareholders who appointed them, the members of the Supervisory Board shall be
appointed in accordance with Article 9.2.3(a) for an undetermined term. If they
are appointed for a fixed term, then unless it is provided otherwise, their
mandates shall expire pursuant to the collective decision taken by the
shareholders in connection with the approval of the accounts for the past fiscal
year in the year during which the mandates of the members of the Supervisory
Board are due to expire. They may be reappointed without limitation.
 
 
 
 
 
The 1A, 1B, 1C and 1D Members of the Supervisory Board can be removed at any
time without cause by a collective decision taken respectively by the 1A, 1B, 1C
and 1D Shareholders. The decision to remove these members can be taken without
notice and shall not give rise to the payment of damages.
 
 
 
 
 
In addition to the circumstances of the termination of the duties of the members
of the Supervisory Board as set out above, their duties shall end upon their
death, bankruptcy, resignation or dismissal.
 
 
 


29





--------------------------------------------------------------------------------



 
 
The termination of the duties of the Chairman of the Supervisory Board, as
member of the Supervisory Board, shall automatically lead to the termination of
his term as Chairman of the Supervisory Board.
 
 
 
13.5
 
The Chairman of the Supervisory Board
 
 
 
 
 
If the President of the Company is a member of the Supervisory Board, he shall
automatically be designated as Chairman of the Supervisory Board.
 
 
 
 
 
Failing this, the members of the Supervisory Board shall appoint among
themselves a Chairman who shall be a private individual. In that case, the
duration of the mandate of the Chairman of the Supervisory Board shall be
identical to that of his mandate as a member of the Supervisory Board. The
mandate of the Chairman shall be renewable without limitation.
 
 
 
 
 
The Chairman of the Supervisory Board shall be in charge of conducting the
meetings of the Supervisory Board.





 

30





--------------------------------------------------------------------------------



13.6
 
Compensation
 
 
 
 
 
The members of the Supervisory Board shall not receive any compensation in
consideration for the performance of their duties. However, the reasonable costs
that they incur in the course of performing their duties shall be reimbursed by
the Company on presentation of corresponding evidence.
 
 
 
13.7
 
Decisions of the Supervisory Board — Minutes
 
(a)
 
Meetings — Notice to attend
 
 
 
 
 
 
 
The Supervisory Board may be convened by the President of the Company or by one
of its members or, in the event of Enforcement of the Pledges of the Share
Accounts by any Beneficiary and shall meet as often as is required by the
interests of the company and, unless its members agree otherwise, at least ten
(10) times per year.
 
 
 
 
 
 
 
Except in the event (i) that the members of the Supervisory Board unanimously
agree to waive this or are all present or represented or (ii) in case of
Enforcement of the Pledges of the Share Accounts, the Supervisory Board may only
take decisions if it has been convened preferably at least ten (10) business
days in advance and in any case at least six (6) business days prior to the
meeting, the notice to attend to include the agenda, it being understood that
this meeting may be convened by all means ensuring effective receipt and
awareness of such notice to attend by its intended recipient, such as by way of
e-mail.
 
 
 
 
 
 
 
Should the President not be a member of the Supervisory Board, he may
nevertheless attend its meetings, without the right to vote, when this is
pertinent in light of the agenda.
 
 
 
 
 
 
 
The other members of the Executive Committee may take part in the meetings of
the Supervisory Board upon notice to attend sent by the Chairman of the
Supervisory Board.
 
 
 
 
 
(b)
 
Agenda
 
 
 
 
 
 
 
The agenda of a meeting of the Supervisory Board shall be set by the person who
convenes the meeting. The Supervisory Board can validly take decisions on topics
that do not feature on the agenda if all the members are present or represented
when the decision is taken.
 
 
 
 
 
(c)
 
Presidency of the meetings
 
 
 
 
 
 
 
The meetings of the Supervisory Board shall be controlled by the Chairman of the
Supervisory Board or, failing this, by a member of the Supervisory Board chosen
by the Board at the start of the meeting.

 
(d)
 
Quorum — Participation
 
 
 
 


31





--------------------------------------------------------------------------------



 
 
 
The first time a meeting of the Supervisory Board is convened, except in case of
Enforcement of the Pledges of the Share Accounts, at least one 1A Member, one 1B
Member, and, if applicable, a member of any new class of members created
pursuant to Appendix B and, at least one 1C Member or one 1D Member shall be
present or represented in order for the Supervisory Board to be able to validly
take decisions; the second time the meeting is convened, the Supervisory Board
can take decisions whatever the number and status of the members taking part,
subject to the decisions that must be taken unanimously in accordance with the
provisions of Article 13.3(d) and which require the participation of all the
members of the Supervisory Board.
 
 
 
 
 
 
 
Members of the Supervisory Board may take part in the meetings of the
Supervisory Board either by being physically present or by way of
videoconferencing or teleconferencing, or by arranging to be represented by any
other person to whom they shall have granted a suitable power of attorney, be
they or not a member of the Supervisory Board so long as such person does not
have a conflict of interest with a company of the Group or a Shareholder. In
case of a consultation by way of a unanimous deed, members shall be deemed to
have taken part in the consultation upon signing the deed.
 
 
 
 
 
(e)
 
Language of the proceedings
 
 
 
 
 
 
 
The proceedings of the Supervisory Board shall be held in French.
 
 
 
 
 
 
 
As an exception to the foregoing, if one of the members of the Supervisory Board
is not a French-speaker, the meetings shall be held in English. In that case,
the members who are not French-speakers can be assisted during the meetings by
any individual of their choice provided that:
 
-
 
the Chairman of the Supervisory Board shall be informed of the identity of this
individual at least three (3) business days before the meeting of the
Supervisory Board;
 
 
 
 
 
-
 
this individual shall have no conflict of interests with one of the companies of
the Group or a Shareholders;
 
 
 
 
 
-
 
this individual shall only act as a translator; and
 
 
 
 
 
-
 
this individual shall be subject to the same confidentiality duties as the other
members of the Supervisory Board.
 
(f)
 
Majority
 
 
 
 
 
 
 
Except in those cases where the By-Laws provide for a qualified majority, such
as in Articles 13.2(d) (removal of the President), 13.3(b) and 13.3(c), and
except in case of Enforcement of the Pledges of the Share Accounts, the
decisions of the Supervisory Board shall be taken by a simple majority of the
votes of the members who are present or represented at its meetings.
 
 
 
 
 
 
 
In case of a hung ballot, the session chairman shall not have the casting vote.

 
(g)
 
Minutes — Register
 
 
 
 
 
 
 
At each meeting of the Supervisory Board, an attendance sheet and minutes of all
the decisions taken by the Supervisory Board shall be drawn up.
 
 
 
 
 
 
 
The minutes must be drawn up by a secretary chosen by the Supervisory Board at
the start of the session or, failing this, by the chairman of the meeting.
 
 
 
 
 
 
 
The Minutes shall be drawn up in French and shall be accompanied by a
translation in English if one of the members of the Supervisory Board does not
speak French. They shall be kept in a register at the registered office and
signed by (i) a 1A Member present or represented at the relevant meeting if at
least one 1A Member was present or represented at this meeting, (ii) a 1B Member
present or represented at the relevant meeting if at least one 1B Member was
present or represented at this meeting, (iii) if applicable, a member of any new
class of members created pursuant to Appendix B present or represented at the
relevant meeting if at least one of them was present or represented at this
meeting and (iv) either a 1C Member present or represented at the relevant
meeting or a 1D Member present or represented at the relevant meeting if at
least one 1C Member or one 1 D Member was present or represented at the meeting.
 
 
 
 
 
 
 
Copies or excerpts of these minutes shall be validly certified by the President,
by the Chairman of the Supervisory Board, by the Executive Officers or by an
agent who is duly empowered to do so.
13.8
 
Observers
 
(a)
 
The Supervisory Board at a simple majority of its members present or represented
may appoint one or more observers who shall be convened to the meetings of the
Supervisory Board without voting rights.
 
 
 
 
 
 
 
The observers shall be convened to the meetings of the Supervisory Board in the
same way as the members of the members of the Supervisory Board. They shall be
entitled to receive the same information as the members of the Supervisory Board
from the President or the Executive Committee.
 
 
 
 
 
(b)
 
The observers may be removed at any time without cause by a decision of the
Supervisory Board taken at a simple majority by the members present or
represented. The decision to remove an observer may be taken without giving
prior notice and shall not give rise to damages.
 
 
 
 
 
(c)
 
The observers shall be bound by an obligation of discretion and confidentiality.
 
 
 
 
 
(d)
 
The observers shall not receive any compensation in consideration for the
performance of their duties. However, the reasonable costs that they shall incur
in the course of performing their duties shall be reimbursed by the Company on
presentation of corresponding evidence.
13.9
 
Applicable rules in the event of Enforcement of the Pledges of Share Accounts


32





--------------------------------------------------------------------------------



In the event of Enforcement of the Pledges of Share Accounts, the applicable
rules of procedure for the different bodies shall automatically and as of right
be amended as follows. However, the non-contradicting provisions of Articles 11
to 13.8 shall continue to apply:
 
(a)
 
As an exception to the provisions of Articles 11.1(a) and 13.2(d), the removal
of the President shall occur by a decision of the Supervisory Board taken at a
simple majority of

 
 
 
its members who are present or represented (the President shall not take part in
the vote if his is a member of the Supervisory Board);
 
(b)
 
As an exception to the provisions of Articles 12.1 and 12.4 the members of the
Executive Committee shall be appointed and removed by a decision of the
Supervisory Board taken at a simple majority of its members who are present or
represented without it being necessary to obtain the consent or opinion of the
Shareholders;
 
 
 
 
 
(c)
 
As an exception to the provisions of Articles 9.2.3(a), 13.1 and 13.4 the
members of the Supervisory Board shall be appointed and removed by a collective
decision of the Shareholders taken by a simple majority of the Shareholders who
are present or represented; all the Shares shall have the same voting rights,
except for Shares 4 and Shares 2 and 3 which are not held by the Beneficiaries
(as defined in article 9.2.4(b)(i) above);
 
 
 
 
 
(d)
 
As an exception to paragraphs (a), (b), (c) and (d) of Article 13.3 all
decisions which are within the powers of the Supervisory Board shall be taken at
a simple majority of the its members who are present or represented;
 
 
 
 
 
(e)
 
As an exception to the provisions of Article 13.7(d), at the first convened
meeting, the participation of at lease half of the members of the Supervisory
Board is required to validly make decisions and, at the second convened meeting,
the Supervisory Board shall take decisions whichever the number or position of
the members who are present;
 
 
 
 
 
(f)
 
As an exception to the provisions of Article 13.7(f), the decisions of the
Supervisory Board shall be made at the majority of the members who are present
or represented.
 
 
 
 
 
(g)
 
As an exception to the provisions of Article 13.7(g), the minutes of decisions
of the Supervisory Board shall be signed by the president and a member of the
Supervisory Board.





 



33





--------------------------------------------------------------------------------









HEADING IV
COLLECTIVE DECISIONS TAKEN BY THE SHAREHOLDERS
ARTICLE 14 — COLLECTIVE DECISIONS TAKEN BY THE SHAREHOLDERS
14.1
 
Decisions that fall within the scope of the powers of the shareholders
 
 
 
14.1.1
 
In accordance with article L. 227-19 of the French Commercial Code (Code de
Commerce), the decisions stipulated by articles L. 227-13, L. 227-14, L. 227-16
and L. 227-17 of the French Commercial Code (Code de Commerce) can only be
adopted or modified by a unanimous decision taken by the Shareholders.
 
 
 
14.1.2
 
Except in the event of Enforcement of the Pledge of Share Accounts (in which
case the decisions provided for in this Article 14.1.2 shall be adopted
according to the majority rules set forth in Article 14.1.3) the following
decisions must be approved by a decision taken by a majority of four fifths
(4/5) of the voting rights attached to the Shares of the Shareholders who are
present or represented:
 
(a)
 
transformation of Company;
 
 
 
 
 
(b)
 
winding up the Company;
 
 
 
 
 
(c)
 
mergers, de-mergers, partial takeovers governed by the rules applicable to
mergers and acquisitions, and
 
 
 
 
 
(d)
 
in general, any decision that involves an amendment to the By-Laws other than
those that are mentioned in Articles 4, 14.1.1, 14.1.3(a) and 9.2.5 at the end
(in fine).
14.1.3
 
The following decisions must be approved by a decision taken by a simply
majority of the voting rights attached to the Shares of the Shareholders who are
present or represented:
 
(a)
 
any increase, decrease or amortization the share capital and the issuance any
securities which may provide access, whether immediately or at some point in the
future, to the share capital or to the voting rights of the Company;
 
 
 
 
 
(b)
 
appointment of the statutory auditors;
 
 
 
 
 
(c)
 
approbation of the annual accounts and, where applicable, the consolidated
accounts of the Company and the allocation of its profits;
 
 
 
 
 
(d)
 
any payment of dividends or any other distribution;
 
 
 
 
 
(e)
 
any affiliation to any grouping or entity which may lead to open-ended joint and
several liability for the Company;
 
 
 
 
 
(f)
 
approbation of any regulated agreements mentioned in Article 18;
 
 
 
 
 
(g)
 
appointment of the receiver(s) and all decisions concerning the liquidation of
the Company; and
 
 
 
 
 
(h)
 
transfer of the registered office subject to the provisions of Article 4.

The Shareholders may also take decisions on any other matter that falls within
the scope of their powers or that is submitted to them, in accordance with the
By-Laws.

34





--------------------------------------------------------------------------------



 14.2
 
Method used to consult the Shareholders and periodicity of consultation
 
 
 
 
 
The Shareholders shall be consulted at the initiative (i) of the President, (ii)
of a member of the Supervisory Board (iii) of the statutory auditors, or (iv) in
the event of Enforcement of the Pledges of the Share Accounts, by any
Beneficiary.
 
 
 
 
 
Collective decisions shall be taken, at the discretion of the person who
initiates the consultation, either at a general meeting of the Shareholders
(hereinafter the “Shareholders’ Meeting”), or by the Shareholders signing
written resolutions or a deed delivered under private seal (acte sous seing
privé).
 
 
 
 
 
The statutory auditors shall be convened to the Shareholders’ Meetings and shall
be informed, at the same time as the Shareholders, of the holding of any
Shareholders’ Meetings or use of any other methods to consult the Shareholders.
 
 
 
 
 
The Shareholders must take a collective decision at least once a year, within
six (6) months following the end of the fiscal year, to approve the accounts for
that fiscal year.
 
 
 
 
 
All other collective decisions may be taken at any point in time during the
year.
 
 
 
14.3
 
Terms governing the holding of the Shareholders’ Meetings
 
(a)
 
Notice to attend
 
 
 
 
 
 
 
The Shareholders shall be convened to a Shareholders’ Meeting by any written
means (including by means of a letter sent by regular post, by facsimile or by
e-mail) ten (10) business days in advance, with an indication of the date, the
time, the place and the agenda of the Shareholders’ Meeting. The Shareholders’
Meeting may meet spontaneously if all the shareholders are present or
represented, in which case the agenda of this meeting shall be set jointly by
the shareholders.
 
 
 
 
 
 
 
At the same time as the summons, and unless the Shareholders renounce this, all
the documents that are required to take an informed decision shall be sent to or
placed at the disposal of the Shareholders.
 
 
 
 
 
 
 
In the event of Enforcement of the Pledges of the Share Accounts a Shareholders
Meeting may be convened without further delay.
 
 
 
 
 
 
 
The Shareholders’ Meetings shall be held at the registered office of the Company
or at any other location that is stipulated in the notice to attend.
 
 
 
 
 
 
 
The Shareholders’ Meetings shall be controlled by the person at whose initiative
they are convened, when such person is the President or the Chairman of the
Supervisory Board. Failing this, the meeting shall appoint its own chairman.
 
 
 
 
 
(b)
 
Quorum
 
 
 
 


35





--------------------------------------------------------------------------------



 
 
 
A Shareholders’ Meeting may only be held if Shareholders who have at least half
of the voting rights are present or represented.
 
 
 
 
 
(c)
 
Majority — Representation
 
 
 
 
 
 
 
Collective decisions taken by the Shareholders shall be adopted by a simple
majority of the votes cast, subject to those cases provided for in Article
14.1.1 and, except in the event of Enforcement of the Pledges of the Share
Accounts, those cases which are provided for in Article 14.1.2 which shall
require a qualified majority.

 
 
 
 
Each of the Shareholders may appoint an attorney-in-fact of his choosing (who
need not be a Shareholder) in order to represent him. There shall be no limits
to the number of powers of attorney that a shareholder may have. The powers of
attorney may be granted in writing by any means.
 
 
 
 
 
 
 
Subject to the provisions of Article 9.2.2, the voting rights that are attached
to the Shares shall be proportional to the stake in the share capital that they
account for and each share shall grant its holder the right to cast one vote.
 
 
 
 
 
(d)
 
Attendance sheet
 
 
 
 
 
 
 
An attendance sheet shall be drawn up and kept at each Shareholders’ Meeting.
This attendance roll, which shall be initialled by the Shareholders who are
present and those who are representing other Shareholders, and to which the
powers of attorney granted to each representative shall be appended, shall be
certified as accurate in the same way as the minutes.
14.4
 
Deeds delivered under private seal (acte sous seing privé)
 
 
 
 
 
Any decision that falls within the scope of the competence of the Shareholders
may also be taken, in the absence of a Shareholders’ Meeting, as a result of the
consent of all the Shareholders expressed in a written deed, drawn up in French
and signed by all the Shareholders. This deed shall then be entered in the
register of decisions taken by the Shareholders. So long as companies
incorporated under the laws of non French speaking countries or non French
speaking persons shall be Shareholders any signed document shall include an
English translation.
 
 
 
14.5
 
Written resolutions
 
 
 
 
 
Decision can also be taken without convening a Shareholders’ Meeting by the
consent of the Shareholders expressed in writing. The text of the draft
resolutions shall be sent out by the person who has taken the initiative to
consult the Shareholders to each Shareholder and, for information purposes, to
the statutory auditor and to the Company, by letter sent by recorded delivery
with acknowledgement of receipt, letter sent by regular post, by facsimile,
e-mail or by any other means that provides evidence of both sending and receipt.
 
 
 


36





--------------------------------------------------------------------------------



 
 
The Shareholders shall have a ten (10) business day-period following receipt of
the draft resolutions to sign those resolutions that they approve and return the
document to the person who took the initiative of introducing the resolution, by
letter sent by recorded delivery with acknowledgement of receipt, by letter sent
by regular post or by facsimile. Any shareholder whose answer does not reach the
Company within the abovementioned time-period shall be deemed to have rejected
the resolutions.
 
 
 
 
 
The date on which the last response from a Shareholder to the resolution is
received in writing, enabling the requisite majority to be reached, and, where
applicable, the date on which the specific approvals required for the passing of
the resolution are received, shall be considered as the date on which the
resolution in question was adopted.
 
 
 
 
 
During the answer period, each Shareholder may request any complementary
explanation from the person who has taken the initiative to consult the
Shareholders or, where applicable, from the President.
 
 
 
 
 
The evidence of the sending and the receipt of the text of the draft resolutions
and of the copies of these resolutions duly signed by the Shareholders as
indicated above shall be kept at the registered office.

 
14.6
 
Decisions taken by the Sole Shareholder
 
 
 
 
 
The Sole Shareholder shall exercise the powers that are attributed by law and by
the By-Laws to the Shareholders acting collectively.
 
 
 
14.7
 
Collective decisions taken by the 1A Shareholders, the 1B Shareholders, the 1C
Shareholders, the 1D Shareholders, the 2 Shareholders, the 3 Shareholders and
the 4 Shareholders
 
 
 
 
 
The 1A Shareholders acting collectively, the 1B Shareholders acting
collectively, the 1C Shareholders acting collectively, the 1D Shareholders
acting collectively, the 2 Shareholders acting collectively, the 3 Shareholders
acting collectively and the 4 Shareholders acting collectively, may each take
decisions concerning the following matters, in accordance with the provisions of
article L. 225-99 of the French Commercial Code (Code de Commerce):
 
(a)
 
decisions concerning the prior authorizations or approvals stipulated by Article
9.2.5 and by any other provision of a statute, a regulation or the By-Laws which
requires that an act or a decision be authorized beforehand by the Shareholders
of a given class; and
 
 
 
 
 
(b)
 
decisions concerning those acts and decisions that fall within the scope of
their respective competence in accordance with the By-Laws, and specifically
Article 9.2.3 thereof.
 
 
Collective decisions taken by the 1A Shareholders, the 1B Shareholders, the 1C
Shareholders, the 1D Shareholders, the 2 Shareholders, the 3 Shareholders and
the 4 Shareholders shall be taken at the initiative (i) of the President, (ii)
of a representative of the Shareholders of a Class, (iii) of one or more
Shareholders whose voting rights account for at least one fifth (1/5) of the
total number of voting rights attached to the existing Shares of the class that
is concerned, (iv) of the statutory auditors, or (v) in the event of Enforcement
of the Pledges of the Share Accounts, by any Beneficiary holding existing Shares
of the relevant class.
 
 
 


37





--------------------------------------------------------------------------------



 
 
Subject to the provisions of this Article, the other provisions of article 14
shall be applicable to the collective decisions taken by the Shareholders who
hold any class of preferred Shares.
 
 
 
14.8
 
Minutes of the decisions of the Sole Shareholder and of the collective decisions
taken by the Shareholders
 
 
 
 
 
Whatever the chosen method of consulting the Sole Shareholder or the
Shareholders, minutes of such decisions shall be drawn up in French and shall be
signed and dated as soon as possible by the President and the Sole Shareholder
or by the President and one of the 1A Shareholders, one of the 1B Shareholders,
one of the 1C Shareholders, one of the 1D Shareholders and one of the
Shareholders of any new class of Shares with voting rights who took part in the
decision.
 
 
 
 
 
By way of exception to the provisions of the preceding paragraph, in the case of
Enforcement of the Pledges of the Share Accounts, the minutes of the decisions
of the Sole Shareholder or the collective decisions of the Shareholders shall be
signed by the president and a member of the board.
 
 
 
 
 
These minutes shall be kept in a register held at the Company’s registered
office. So long as companies incorporated under the laws of non French speaking
countries or non French speaking persons shall be Shareholders any minutes shall
include an English translation.





 
ARTICLE 15 — SHAREHOLDERS’ RIGHT TO THE DISCLOSURE OF INFORMATION
Whatever the chosen mode, any consultation of the Shareholders must be preceded
by an information process comprising any documents and information that are
usually sent to the shareholders of a public limited company or kept at their
disposal at the registered office in accordance with the provisions of article
L. 225-115 and articles R. 225-81 and R. 225-83 of the French Commercial Code
(Code de Commerce), the provisions concerning the reports of the Board of
Directors being replaced for the present purposes by the reports of the
President or the Executive Committee. As an exception to the above, this
information must be notified to each Shareholder at least ten (10) business days
prior to the date of the consultation (except in cases where the bylaws provide
for a prior notice of less than ten (10) days or allow for a meeting to be
convened without delay in which case the information shall be given with the
notification convening the meeting). Should the consultation of the Shareholders
call for the presentation of a report drawn up by the statutory auditor or by
auditors specifically appointed to that end, the right to obtain communication
of the report of the statutory auditor or of the specifically appointed auditor
shall be exercised within the time-periods that are stipulated by law.
The Shareholders can waive their right to obtain communication of information
within the time-period stipulated in the foregoing paragraph if they all take
part in the collective decision and if they declare that they have all the
information they require to take informed decisions.





38





--------------------------------------------------------------------------------



 HEADING V
ACCOUNTS — THE COMPANY’S EARNINGS
ARTICLE 16 — FISCAL YEAR
Each fiscal year shall last for one year, beginning on 1 November and ending on
31 October of each year.
As an exception to the above, the first fiscal year began on the registration
date of the Company and ended on 31 October 2009.
ARTICLE 17 — DETERMINATION, ALLOCATION AND DISTRIBUTION OF PROFITS
The Shareholders shall take a collective decision concerning the accounts for
the fiscal year and shall determine the allocation of the distributable profits
in accordance with the applicable legal provisions.
Subject to the provisions of Article 9.2.4, each Share shall grant its holder
the right to a share of the Company’s profits that is proportional to its
shareholding.




 

39





--------------------------------------------------------------------------------



HEADING VI
AUDIT AND CONTROL
ARTICLE 18 — REGULATED AGREEMENTS
18.1
 
The President must inform the statutory auditors of any agreements that are
signed directly or through one or more intermediaries by the Company, GS
Financière, Gras Savoye & Cie and Gras Savoye SA, on the one hand, and a 1A
Shareholder, a 1B Shareholder, a 1C Shareholder, a 1D Shareholder or a
Shareholder holding more than ten percents of the voting rights or, in the case
of a Shareholder which is a company, the company which controls it within the
meaning of article L. 233-3 of the French Commercial Code (Code de Commerce), or
the President himself, on the other hand, within one month following the
signature of such agreements. The statutory auditors shall present a report to
the Shareholders concerning these agreements. The Shareholders shall take a
decision on this report each year concurrently with the collective decisions in
connection with the approval of the accounts.
 
 
 
18.2
 
If the Company has only one Shareholder, the abovementioned procedure shall not
apply. In that case, agreements between the Company and its senior officers
shall only be mentioned in the register of Company’s decisions.
 
 
 
18.3
 
Agreements that are not approved shall nevertheless remain valid, though the
interested party and, where applicable, the President, shall bear any damaging
consequences that they may have on the Company.
 
 
 
18.4
 
These provisions shall not apply to agreements covering day-to-day operations
that are entered into on arms’ length basis, a list of which shall be disclosed
to the statutory auditors. The agreements which, as regards their purpose or
their financial implications, are not significant for either party, need be
disclosed.
 
 
 
18.5
 
The prohibitions mentioned in article L. 225-43 of the French Commercial Code
(Code de Commerce) shall apply, in accordance with the terms of this article, to
the President, to the Executive Officers, to the members of the Executive
Committee and to the members of the Supervisory Board.

ARTICLE 19 — THE STATUTORY AUDITORS
The Company shall be audited by one or more statutory auditors who shall be
appointed by a collective decision taken by the Shareholders in accordance with
the applicable statutory and regulatory provisions.
One or more substitute statutory auditors shall be appointed by a collective
decision taken by the Shareholders with a view of replacing their principals in
case the latter die, are disabled, resign or refuse to perform their duties.
The first statutory auditors shall be appointed for a term of six (6) fiscal
years in the initial By-Laws of the Company. Subsequently, during the existence
of the Company, the statutory auditors shall be appointed by the Sole
Shareholder or by the Shareholders acting collectively in

40





--------------------------------------------------------------------------------



accordance with the terms of Article 14 and, in particular, the terms governing
majority of Article 14.1.3.
ARTICLE 20 — REPRESENTATION OF THE WORKERS’ COMMITTEE
If a workers’ committee is formed, the delegates to this committee, who shall be
appointed in accordance with the provisions of the French Labor Code (Code du
travail), shall exercise their rights as defined by articles L. 2323-62 to L.
2323-67 of the French Labor Code (Code du travail) before the President.


Whenever such committee contemplates to exercise the right stipulated in section
2 of article L. 2323-67 of the French Labor Code (Code du travail) in order to
request the inclusion of draft resolutions on the agenda of the collective
decisions taken by the Shareholders, the workers’ committee, represented by one
of its members who is duly mandated to that end, must send its request to the
registered office of the Company, for the attention of the President, by letter
sent by recorded delivery with acknowledgement of receipt. In order for the
draft resolutions to be entered on the agenda of the collective decisions taken
by the Shareholders, this request must be delivered to the Company at least 8
days before the date on which these decisions are due to be taken. The request
must be accompanied by the text of the draft resolutions, which may include a
brief description of the grounds.




 
HEADING VII
WINDING UP – LIQUIDATION
ARTICLE 21 — WINDING UP — LIQUIDATION
The decision to wind up and liquidate the Company shall be taken by the Sole
Shareholder or by the Shareholders acting collectively in accordance with the
majority provisions of Article 14.1.2 (except in the event of Enforcement of the
Pledges of the Share Accounts in which case the decision shall be made according
to the majority rules set forth in Article 14.1.3.)
The liquidation surplus shall be allocated among the Shareholders in accordance
with the provisions of Article 9.2.4.
ARTICLE 22 — DISPUTES
Any disputes that may arise during the Company’s term or during its liquidation,
between its President, one or more Executive Officers, members of the Executive
Committee, members of the Supervisory Board and/or one or more Shareholders,
concerning the company’s business, shall be shall be submitted to the competent
courts in accordance with law.




 

41





--------------------------------------------------------------------------------



APPENDIX A
Definitions
For the purposes of the By-Laws, any terms used with a capital letter set out
below shall have the following meanings:
 
 
 
1A Member(s) (of the Supervisory Board) 
 
shall have the meaning defined in Article 9.2.3(a);
 
 
 
1B Member(s) (of the Supervisory Board) 
 
shall have the meaning defined in Article 9.2.3(a);
 
 
 
1C Member(s) (of the Supervisory Board) 
 
shall have the meaning defined in Article 9.2.3(a);
 
 
 
1D Member(s) (of the Supervisory Board) 
 
shall have the meaning defined in Article 9.2.3(a);
 
 
 
Affiliate 
 
shall have the meaning given to that term in the Main Shareholders’ Agreement or
in the Shareholders’ Agreement of the 2 Shareholders, as the case may be;
 
 
 
Agreed Restructuring Plan 
 
shall have the meaning given to that term in the Main Shareholder Agreement;
 
 
 
Beneficiaries 
 
shall have the meaning given to that term in Article 9.2.4(b)(i)
 
 
 
Distribution Fundamentals 
 
shall have the meaning defined in Appendix C;
 
 
 
Permitted Transfer 
 
shall have the meaning defined in Appendix C;
 
 
 
By-Laws 
 
shall mean the By-Laws of the Company;
 
 
 
CB 
 
shall have the meaning defined in Appendix C;
 
 
 
Sale 
 
shall have the meaning defined in Appendix C;
 
 
 
Executive Officer(s) 
 
shall have the meaning defined in Article 11.1(b);
 
 
 
1A Shareholder(s) 
 
shall mean the persons who hold 1A Shares;
 
 
 
1A Shares 
 
shall have the meaning defined in Article 7;
 
 
 
1B Shareholder(s) 
 
shall mean the persons who hold 1B Shares;
 
 
 
1B Shares 
 
shall have the meaning defined in Article 7;
 
 
 


42





--------------------------------------------------------------------------------



1C Shareholder(s) 
 
shall mean the persons who hold 1C Shares;
 
 
 
1C Shares 
 
shall have the meaning defined in Article 7;
 
 
 
1D Shareholder(s) 
 
shall mean the persons who hold 1D Shares;
 
 
 
1D Shares 
 
shall have the meaning defined in Article 7;
 
 
 
2 Shareholder(s) 
 
shall mean the persons who hold 2 Shares;

 
 
 
2 Shares 
 
shall have the meaning defined in Article 7;
 
 
 
3 Shareholder(s) 
 
shall mean the persons who hold 3 Shares;
 
 
 
3 Shares 
 
shall have the meaning defined in Article 7;
 
 
 
4 Shareholder(s) 
 
shall mean the persons who hold 4 Shares;
 
 
 
4 Shares 
 
shall mean the class 4 preferred shares which may be issued by the company after
conversion of the CB;
 
 
 
Company 
 
shall mean the company identified in the beginning of these By-Laws;
 
 
 
Distribution 
 
shall have the meaning defined in Article 9.2.4(a);
 
 
 
Enforcement of the Pledges of the Share Accounts 
 
shall mean the allocation of Securities to all or part of the beneficiaries of
the Pledges of the Share Accounts as a result of the enforcement of all or part
of the Pledges of the Share Accounts;
 
 
 
Executive Committee 
 
shall have the meaning defined in Heading III;
 
 
 
Expulsion Procedure 
 
shall have the meaning defined in Article 10.2.2;
 
 
 
Financing Contracts 
 
shall mean (i) the Senior Facilities Agreement and (ii) the other Finance
Documents (as defined in the Senior Facilities Agreement);
 
 
 
Gras Shareholder 
 
shall have the meaning given to that term in the Main Shareholders’ Agreement;
 
 
 


43





--------------------------------------------------------------------------------



Group 
 
shall mean the Company and the companies that it controls, whether directly or
indirectly within the meaning of the provisions of article L. 233-3 of the
French Commercial Code (Code de Commerce);
 
 
 
Gras Savoye & Cie 
 
shall mean GRAS SAVOYE & CIE, a French société par actions simplifiée, whose
registered address is 2, rue Ancelle, 92200 Neuilly-sur-Seine, France,
registered with the French Registry of Commerce and Companies under no. 457 509
867 RCS Nanterre;
 
 
 
GS Financière 
 
shall mean GS FINANCIERE (previously referred to as ALCéE), a French société par
actions simplifiée, whose registered address is 120, avenue Charles de Gaulle,
92200 Neuilly-sur-Seine, France, registered with the French Registry of Commerce
and Companies under no. 517 842 811 RCS Nanterre
 
 
 
Gras Savoye SA 
 
shall mean GRAS SAVOYE SA, a French société anonyme, whose registered address is
2, rue Ancelle, 92200 Neuilly-sur-Seine, France, registered with the

 
 
 
 
 
 
French Registry of Commerce and Companies under no. 311 248 637 RCS Nanterre;
 
 
 
IPO 
 
shall have the meaning defined in Appendix C;
 
 
 
Lucas Securities 
 
shall have the meaning given to that term in the Main Shareholders’ Agreement;
 
 
 
Lucas Shareholder 
 
shall have the meaning given to that term in the Main Shareholders’ Agreement;
 
 
 
Main Shareholders’ Agreement 
 
shall mean, as the case may be, the agreement between the shareholders and
holders of the Securities of the Company in English entitled “Shareholders’
agreement with respect to GS & Cie Groupe” dated 17 December 2009, as in force
at the time under consideration;
 
 
 


44





--------------------------------------------------------------------------------



Manco 
 
shall have the meaning defined in Appendix C;
 
 
 
Merger 
 
shall have the meaning defined in Appendix C;
 
 
 
Ordinary Shares 
 
shall mean the ordinary shares issued or to be issued by the Company;
 
 
 
Ordinary Shareholder 
 
shall mean the holder of Ordinary Shares;
 
 
 
Pledges of the Share Accounts 
 
shall mean the pledges of the Share accounts granted by the Shareholders and the
holders of Subordinated CB over their Securities pursuant to the Financing
Contracts;
 
 
 
President / President of the Company 
 
shall have the meaning defined in Article 11.1(a);
 
 
 
Completion Date 
 
shall mean 17 December 2009;
 
 
 
Securities 
 
shall mean the Shares, the Subordinated CB, the warrants, or other Securities
issued or to be issued by the Company (or, depending on the context, by another
company) or, more generally, all other rights giving access, or likely to give
access, directly or indirectly, immediately or in the future, with or without
any exercise, notice or other formality, by conversion, exchange, repayment,
presentation or exercise of a warrant or by any other means to the allocation of
a Security representing or giving access to a fraction of the share capital, of
the profits, of the liquidation surplus or of the voting rights of the Company
(or, depending on the context, of another company), including any preferential
rights of subscription to any share capital increase or to any issue of any
security issued or allocated as a result of a transformation, merger, spin-off,
contribution or similar operation, it being specified, for the avoidance of
doubt, that (i) CB and (ii) bonds with initially attached warrants which have
been subsequently detached;






45





--------------------------------------------------------------------------------



 
Senior Facilities Agreement 
 
shall mean the senior loan agreement in English entitled “Senior Facilities
Agreement” executed by, namely GS Financière, the Company, the Senior Lenders,
the Mandated Lead Arrangers, the Senior Agent and the Security Agent dated 16
December 2009 (any terms used with a capital letter having the meaning ascribed
to them in such contract) and (ii) the other Finance Documents (as referred to
in the Senior Facilities Agreement);
 
 
 
Senior Lenders 
 
shall have the meaning that is defined for “Senior Lenders” in the Financing
Contracts;
 
 
 
Shareholder(s) 
 
shall have the meaning that is defined in Article 1;
 
 
 
Shareholders’ Agreement of the 2 Shareholders 
 
shall mean the agreement between the shareholders and holders of the securities
of Manco signed by the Shareholders, Manco and its shareholders, as per its
drafting at the given time under consideration;
 
 
 
Shareholders’ Agreements 
 
shall mean, as applicable, the Main Shareholders’ Agreement and/or the
Shareholders’ Agreements of the 2 Shareholders;
 
 
 
Shares 
 
shall mean all of the shares issued by the Company to represent its share
capital, to wit the 1A Shares, the 1B Shares, the 1C Shares, the 1D Shares, the
2 Shares, the 3 Shares, the 4 Shares, any Ordinary shares and/or other Shares
which may be created or issued pursuant to Appendix B;
 
 
 
Sole shareholder 
 
shall have the meaning that is defined in Article 1;
 
 
 
Subordinated CB 
 
shall have the meaning that is defined in Appendix C;
 
 
 
Supervisory Board 
 
shall have the meaning that is defined in Heading III;
 
 
 


46





--------------------------------------------------------------------------------



Transfer 
 
shall mean the transfer of any right or obligation and in the context of the
Securities (i) all transfers, sales or assignments of partial (e.g. jouissance,
usufruit ou nue-propriété) or full title by any legal means (including by means
of an exchange, split, sale with option or redemption, contribution, partial
hive-down (apport partiel d’actifs), in the form of a payment in kind (dation en
paiement), merger or de-merger (scission)), (ii) any transfer following death or
transfer in trust or fiducie or by any other similar means, (iii) any gratuitous
or onerous transfer even when the transfer is made pursuant to a public auction
ordered by a court or a tribunal or where the transfer of ownership is delayed,
(iv) any transfer which is the result of any contribution, with or without
division of legal and beneficial title to shares (usufruit) loan, constitution
of guarantee, convention de croupier

 
 
 
 
 
redemption or otherwise, and, more generally, (v) any transfer with or without
usufruct, loan, constitution of a guarantee as a result of a pledge of
securities or the enforcement of such pledge of securities or the entering into
a convention de croupier, it being specified that the verb “to Transfer” shall
be interpreted accordingly;
 
 
 
Transparency 
 
shall have the meaning given to that term tin the Main Shareholders’ Agreement.
 
 
 
Triggering Event 
 
shall have the meaning given to that term in the Financing Contracts; and







 

47





--------------------------------------------------------------------------------



APPENDIX B
Terms governing the adjustment of the allocation of the seats on the Supervisory
Board
As of the date of any Enforcement of Pledges of Share Accounts the provisions of
this Appendix shall no longer be applicable.
1.
 
The number of 1A Members, 1B Members, 1C Members or 1D Members who are appointed
respectively by the 1A Shareholders acting collectively, the 1B Shareholders
acting collectively, the 1C Shareholders acting collectively and the 1D
Shareholders acting collectively in accordance with Article 9.2.3(a) shall be
reduced automatically and as of right:
 
(x)
 
from three (3) to two (2) as soon as the number of 1A Shares or of 1B Shares
shall cease to account for more than 26% of the voting rights of the Company
respectively;
 
 
 
 
 
(y)
 
from two (2) to one (1) as soon as the number of 1A Shares, of 1B Shares or of
1C Shares shall cease to account for more than 18% of the voting rights of the
Company respectively; and
 
 
 
 
 
(z)
 
to zero (0) as soon as the number of 1A Shares, of 1B Shares, of 1C Shares or of
1D Shares shall cease to account for more than 8% of the voting rights of the
Company respectively.
 
 
If the number of 1A Members, 1B Members, 1C Members or 1D Members is reduced in
accordance with the provisions of the foregoing section, the competent
Representative of the Shareholders of a Class or, failing this, the President,
must consult the Shareholders who hold the relevant class of shares collectively
in order to designate the member of the Supervisory Board whose duties shall end
pursuant to this reduction.
 
 
 
2.
 
If in accordance with the provisions of the foregoing section, the number of
members of the Supervisory Board who are appointed by the Shareholders
(excluding 2 Shareholders, 3 Shareholders and Ordinary Shareholders) is reduced
and:
 
 
 
2.1.
 
If as a result of one or more Transfers or of a new Share issue, an Ordinary
Shareholder or a group of Ordinary Shareholders acting in a concerted manner (as
per the meaning of this term in article L. 233-3-I of the French Commercial Code
(Code de Commerce) but not including any grouping formed by the Main
Shareholders’ Agreement) should come to hold a number of Ordinary Shares
accounting for 8% or more of the voting rights of the Company and should they
not be entitled to appoint a member of the Supervisory Board, a new class of
Shares with voting rights and a new category of members of the Supervisory Board
shall be created and this new class of Shares with voting rights shall grant to
the Sole Shareholder or to the shareholders of this class acting collectively,
as the case may be, the right to appoint a total of :
 
(i)
 
one (1) member of the Supervisory Board, if the Sole Shareholder or the
Shareholders of this new class of Shares acting collectively should come to hold
between 8% inclusive and 18% (exclusive) of the Shares with voting rights (i.e.
excluding the 2 Shareholders and 3 Shareholders);
 
 
 
 
 
(ii)
 
two (2) members of the Supervisory Board, if the Sole Shareholder or the
Shareholders of this new class of Shares acting collectively should come to hold
between 18% (inclusive) and 26% (exclusive) of the Shares with voting rights
(i.e. excluding the 2 Shareholders and 3 Shareholders);



 
(iii)
 
three (3) members of the Supervisory Board, if the Sole Shareholder or the
Shareholders of this new class of Shares acting collectively should come to hold
between 26% (inclusive) and 40% (exclusive) of the Shares with voting rights
(i.e. excluding 2 Shareholders and 3 Shareholders);
 
 
 
 
 
(iv)
 
four (4) members of the Supervisory Board, if the Sole Shareholder or the
Shareholders of this new class of Shares acting collectively should come to hold
between 40% (inclusive) and 50% (exclusive) of the Shares with voting rights
(i.e. excluding the 2 Shareholders and 3 Shareholders);
 
 
 
 
 
(v)
 
five (5) members of the Supervisory Board, if the Sole Shareholder or the
Shareholders of this new class of Shares acting collectively should come to hold
between 50% (inclusive) and 60% (exclusive) of the Shares with voting rights
(i.e. excluding the 2 Shareholders and 3 Shareholders);
 
 
 
 
 
(vi)
 
six (6) members of the Supervisory Board, if the Sole Shareholder or the
Shareholders of this new class of Shares acting collectively should come to hold
between 60% (inclusive) and 70% (exclusive) of the Shares with voting rights
(i.e. excluding the 2 Shareholders and 3 Shareholders);
 
 
 
 
 
(vii)
 
seven (7) members of the Supervisory Board, if the Sole Shareholder or the
Shareholders of this new class of Shares acting collectively should come to hold
between 70% (inclusive) and 80% (exclusive) of the Shares with voting rights
(i.e. excluding 2 Shareholders and 3 Shareholders);
 
 
 
 
 
(viii)
 
eight (8) members of the Supervisory Board, if the Sole Shareholder or the
Shareholders of this new class of Shares acting collectively should come to hold
between 80% (inclusive) and 92% (exclusive) of the Shares with voting rights
(i.e. excluding 2 Shareholders and 3 Shareholders); et
 
 
 
 
 
(ix)
 
all the members of the Supervisory Board, if the Sole Shareholder or the
Shareholders of this new class of Shares acting collectively should come to hold
more than 92% of the Shares with voting rights (i.e. excluding 2 Shareholders
and 3 Shareholders);
 
 
and/or
 
 
 
2.2.
 
If as a result of one or more Transfers or of a new Share issue, the proportion
of the share capital that is accounted for respectively by all of the Shares of
a class with voting rights (i.e. excluding the 2 Shareholders and 3
Shareholders) should increase, the Sole Shareholder or the Shareholders of this
class of Shares with voting rights acting collectively shall have the right to
appoint a total of :
 
(i)
 
two (2) members of the Supervisory Board, if the Sole Shareholder or the
Shareholders of this new class of Shares acting collectively should come to hold
between 18% (inclusive) and 26% (exclusive) of the Shares with voting rights
(i.e. excluding 2 Shareholders and 3 Shareholders);
 
 
 
 


48





--------------------------------------------------------------------------------



 
(ii)
 
three (3) members of the Supervisory Board, if the Sole Shareholder or the
Shareholders of this new class of Shares acting collectively should come to hold
between 26% (inclusive) and 40% (exclusive) of the Shares with voting rights
(i.e. excluding the 2 Shareholders and 3 Shareholders);
 
 
 
 
 
(iii)
 
four (4) members of the Supervisory Board, if the Sole Shareholder or the
Shareholders of this new class of Shares acting collectively should come to hold
between 40% (inclusive)





 

49





--------------------------------------------------------------------------------



 
 
 
and 50% (exclusive) of the Shares with voting rights (i.e. excluding the 2
Shareholders and 3 Shareholders);
 
(iv)
 
five (5) members of the Supervisory Board, if the Sole Shareholder or the
Shareholders of this new class of Shares acting collectively should come to hold
between 50% (inclusive) and 60% (exclusive) of the Shares with voting rights
(i.e. excluding 2 Shareholders and 3 Shareholders);
 
 
 
 
 
(v)
 
six (6) members of the Supervisory Board, if the Sole Shareholder or the
Shareholders of this new class of Shares acting collectively should come to hold
between 60% (inclusive) and 70% (exclusive) of the Shares with voting rights
(i.e. excluding 2 Shareholders and 3 Shareholders);
 
 
 
 
 
(vi)
 
seven (7) members of the Supervisory Board, if the Sole Shareholder or the
Shareholders of this new class of Shares acting collectively should come to hold
between 70% (inclusive) and 80% (exclusive) of the Shares with voting rights
(i.e. excluding the 2 Shareholders and 3 Shareholders);
 
 
 
 
 
(vii)
 
eight (8) members of the Supervisory Board, if the Sole Shareholder or the
Shareholders of this new class of Shares acting collectively should come to hold
between 80% (inclusive) and 92% (exclusive) of the Shares with voting rights
(i.e. excluding 2 Shareholders and 3 Shareholders); et
 
 
 
 
 
(viii)
 
all the members of the Supervisory Board, if the Sole Shareholder or the
Shareholders of this new class of Shares acting collectively should come to hold
more than 92% of the Shares with voting rights (i.e. excluding 2 Shareholders
and 3 Shareholders);
2.3.
 
If the number of shares with voting rights belonging to a given class accounts
for a proportion of the Shares with voting rights (i.e. excluding 2 Shareholders
and 3 Shareholders) that is lower than any of the abovementioned percentages,
the number of members of the Supervisory Board appointed by the Sole Shareholder
or the Shareholders of this new class of Shares acting collectively must be
reduced accordingly.
 
 
 
2.4.
 
In any event, the application of the provisions of Articles 2.1 to 2.3 cannot
increase the total number of members of the Supervisory Board, and if several
new Ordinary Shareholders and/or if the Sole Shareholder or the Shareholders of
a given class of Shares with voting rights acting collectively request to
benefit from the foregoing provisions, so that the maximum number of members of
the Supervisory Board would thereby be exceeded, the Shareholders who hold the
highest number of Shares with voting rights shall benefit from these provisions.

Notwithstanding the foregoing provisions, if (i) in accordance with the
provisions of this Appendix, only two classes of Shares with voting rights and
the power to appoint members of the Supervisory Board remain and (ii) the
Shareholders of each of these classes hold a number of shares with exactly the
same voting rights the Shareholders of each of these classes shall be entitled
to each appoint four (4) members of the Supervisory Board even if their Shares
allow them to have 50% of the voting rights of the Company.



50





--------------------------------------------------------------------------------



SCHEDULE 1(B)
FORMULAS

If not specifically defined in this Schedule 1B, words, terms and expressions
used in this Schedule 1B with capitalized initials have the meanings ascribed to
them in the Preamble, Recitals and Section 1 (“Definitions and Interpretation”)
of the Amended and Restated Shareholders Agreement (the "SHA") to which this
Schedule is attached.




1.
Estimated Notification Equity Value



The Estimated Notification Equity Value (ENEqV) in Euro is defined according to
the following formula:


ENEqV = [40 % x K1 x 2015 Annual Budget Sales] + [60 % x K2 x ((2015 Annual
Budget EBITDA + EBITDA 2014) x 0.5)] + 2015 Annual Budget C + Estimated ICG 2015
 
Where:
•
K1 is defined as the 2014 “EV/Sales” market multiple computed as the average of
the 2014 EV/Sales multiples of a sample of comparable quoted companies provided
that K1 is a minimum multiple of 1.50x and a maximum multiple of 1.80x and as
further described in section 10.3 below;

•
2015 Annual Budget Sales is defined as the consolidated net turnover of the 2015
Annual Budget with the Sales aggregate defined as per section 9.6 below;

•
K2 is defined as the 2014 “EV/EBITDA” market multiple computed as the average of
the 2014 EV/EBITDA multiples of a sample of comparable quoted companies provided
that K2 is a minimum multiple of 9.00x and a maximum multiple of 10.00x and as
further described in section 10.4 below;

•
2015 Annual Budget EBITDA is defined as the consolidated “Earning before
interest, tax, depreciation and amortization” of the 2015 Annual Budget with the
EBITDA aggregate defined as per section 9.7 below, adjusted at the ENEqV
Calculation Date to include any EBITDA Impact Adjustments on EBITDA for 2015 as
set forth in the 2015 Annual Budget;

•
EBITDA 2014 is defined as the consolidated “Earning before interest, tax,
depreciation and amortization” for the fiscal year ended December 31st, 2014,
with the EBITDA aggregate defined as per section 9.7 below, as adjusted at the
ENEqV Calculation Date to include any EBITDA Impact Adjustments on EBITDA for
2014;


1

--------------------------------------------------------------------------------



•
2015 Annual Budget C is defined as the consolidated net cash position (if
positive) or net debt position (if negative) at December 31, 2015 as per the
2015 Annual Budget excluding Insurance Working Capital as further described in
section 9.3 below; and

•
Estimated ICG 2015 is defined as the Estimated Interim Cash Generated between
01/01/2015 and 30/06/2015 as further described in section 9.4.1 below.





2.
Final Notification Equity Value



The Final Notification Equity Value (FNEqV) in Euro is defined according to the
following formula:


FNEqV = ENEqV – Estimated ICG 2015 + Final ICG 2015
 
Where:
•
ENEqv is defined as the Estimated Notification Equity Value described in section
1 above;

•
Estimated ICG 2015 is defined as the Estimated Interim Cash Generated between
01/01/2015 and 30/06/2015 as further described in section 9.4.1 below, and

•
Final ICG 2015 is defined as the Final Interim Cash Generated between 01/01/2015
and 30/06/2015 as further described in section 9.4.2 below.





3.
Notification Enterprise Value



The Notification Enterprise Value (NEnV) in Euro is defined according to the
following formula:


NEnV = [40 % x K1 x 2015 Annual Budget Sales] + [60 % x K2 x ((2015 Annual
Budget EBITDA + EBITDA 2014) x 0.5)]
 
Where K1, 2015 Annual Budget Sales, K2, 2015 Annual Budget EBITDA and EBITDA
2014 have the same definition and calculation period as in the ENEqV’s
definition above.




4.
Estimated Call Equity Value



The Estimated Call Equity Value (ECEqV) in Euro is defined according to the
following formula:



2

--------------------------------------------------------------------------------



ECEqV = [40 % x K1 x Sales 2015] + [60 % x K2 x ((EBITDA 2015 + EBITDA 2014) x
0,5 ) ] + C 2015 + Final ICG 2015
 
Where:
•
K1 is defined as the “EV/Sales” market multiple computed as the average of the
EV/Sales multiples of a sample of comparable quoted companies over the period
2015 and 2014 provided that K1 is a minimum multiple of 1.50x and a maximum
multiple of 1.80x and as further described in section 10.3 below;

•
Sales is defined as the consolidated net turnover for the fiscal year ended on
December 31st of the relevant period, as per section 9.6 below;

•
K2 is defined as the “EV/EBITDA” market multiple computed as the average of the
EV/EBITDA multiples of a sample of comparable quoted companies over the period
2015 and 2014 provided that K2 is a minimum multiple of 9.00x and a maximum
multiple of 10.00x and as further described in section 10.4 below;

•
EBITDA is defined as the consolidated “Earning before interest, tax,
depreciation and amortization” for the fiscal year ended on December 31st of the
relevant period, as per section 9.7 below, as adjusted at the ECEqV Calculation
Date to include any EBITDA Impact Adjustments on EBITDA for the relevant year;

•
C 2015 is defined as the consolidated net cash position (if positive) or net
debt position (if negative) at December 31, 2015 excluding Insurance Working
Capital as further described in section 9.3 below; and

•
Final ICG 2015 is defined as the Final Interim Cash Generated between 01/01/2015
and 30/06/2015 and as further described in section 9.4.2 below.



The following table illustrates the methodology to compute the Estimated Call
Equity Value as at 31/03/2009 (excluding the impact of any EBITDA Impact
Adjustments on EBITDA for the relevant periods) on the basis of December 2007
and December 2008 Aggregates using for illustration purposes the minimum and
maximum value of K1 and K2.





3

--------------------------------------------------------------------------------



[page213abovenote5.jpg]


5.
Final Call Equity Value



The Final Call Equity Value (FCEqV) in Euro is defined according to the
following formula:


FCEqV = ECEqV – Final ICG 2015 + ICG 2016
 
Where:
•
ECEqV is defined as the Estimated Notification Equity Value described in section
4 above;

•
Final ICG 2015 is defined as the Final Interim Cash Generated between 01/01/2015
and 30/06/2015 as further described in section 9.4.2 below; and


4

--------------------------------------------------------------------------------



•
ICG 2016 is defined as the Interim Cash Generated between 01/01/2016 and
30/06/2016 as further described in section 9.4.3 below.



It is expressly agreed and understood that for purposes of the definition of
Final Manco Call Price in Section 1.1 of the SHA, FCEqV shall be computed as if
EBITDA in the ECEqV formula was adjusted at the FCEqV Calculation Date to
include any EBITDA Impact Adjustments on EBITDA for the relevant year.


The following table illustrates the methodology to compute the Final Call Equity
Value as at 30/09/2009 (excluding the impact of any EBITDA Impact Adjustments on
EBITDA for the relevant periods) on the basis of December 2007, December 2008
and June 2009 Aggregates using for illustration purposes the minimum and maximum
value of K1 and K2.


 



[page213abovenote6.jpg]








6.
Call Enterprise Value



The Call Enterprise Value (CEnV) in Euro is defined according to the following
formula:


CEnV = [40 % x K1 x Sales 2015] + [60 % x K2 x ((EBITDA 2015 + EBITDA 2014) x
0.5)]

5

--------------------------------------------------------------------------------



 


Where K1, Sales, K2 and EBITDA have the same definition and calculation period
as in the ECEqV’s definition above.


The following table illustrates the methodology to compute the Call Enterprise
Value as at 31/03/2009 (excluding the impact of any EBITDA Impact Adjustments on
EBITDA for the relevant periods) on the basis of December 2007 and December 2008
Aggregates using for illustration purposes the minimum and maximum value of K1
and K2.


[page214abovenote7.jpg]



6

--------------------------------------------------------------------------------



7.
Overperformance Adjustment Amount



For purposes of the definitions of Final Notification Price, Estimated Call
Price and Final Call Price in Section 1.1 of the SHA, the Overperformance
Adjustment Amount (OAA) in Euro with respect to a given Security is defined
according to the following formulae:


OAA[EBITDA Security Value(1.05) > PAP] = 0


OAA[EBITDA Security Value(1.10) > PAP > EBITDA Security Value(1.05)] = .6 x [PAP
- EBITDA Security Value(1.05)]


OAA[EBITDA Security Value(1.15) > PAP > EBITDA Security Value(1.10)] = [.6 x
[EBITDA Security Value(1.10) - EBITDA Security Value(1.05)]] + [.7 x [PAP -
EBITDA Security Value(1.10)]]


OAA[EBITDA Security Value(1.15) < PAP] = [.6 x [EBITDA Security Value(1.10) -
EBITDA Security Value(1.05)]] + [.7 x [EBITDA Security Value(1.15) - EBITDA
Security Value(1.10)]] + [.8 x [PAP - EBITDA Security Value(1.15)]]


Where:


•
    PAP means the Pre-Adjustment Price and is defined, with respect to a
Security, as the price of such Security determined in accordance with the rules
set forth in Section 8 of the SHA on the basis of:

◦
a Distribution Amount equal to the Final Notification Equity Value, the
Estimated Call Equity Value or the Final Call Equity Value, as applicable, in
each case, calculated in accordance with Sections 2, 4 or 5, and

◦
    an Options Completion Date deemed to occur on June 30, 2016; and



•
    EBITDA Security Value(n) means, with respect to a Security, the PAP that
such Security would have had if

o
    EBITDA 2015 and EBITDA 2014 had been equal to

▪
    n times BP EBITDA 2015 and n times BP EBITDA 2014, respectively (and not
actual EBITDA 2015 and EBITDA 2014),

▪
    plus any Out of Scope Amount included in any Aggregate included in the Final
Notification Equity Value, the Estimated Call Equity Value or the Final Call
Equity Value, as applicable, and

o
    all other information used in the determination of PAP (including ICG 2015
and 2016, K1, K2, and Sales) remained the same.


7

--------------------------------------------------------------------------------





For purposes of the foregoing:


“Out of Scope Amount” means any EBITDA Impact Adjustments, any Financial income
related to Insurance Working Capital "FI", any charges to or (releases) from
PSAR ("Provision pour service à rendre"), and any amount of EBITDA with respect
to Correduria or OAAGC.


“BP EBITDA 2015” and “BP EBITDA 2014” are defined as the consolidated “Earning
before interest, tax, depreciation and amortization” (as such term is further
described in Section 9.7 below, excluding however the impact of the crédit
d'impôt pour la compétitivité et l'emploi and any Out of Scope Amounts) for the
fiscal years ended December 31st, 2014 and 2015, respectively, as set forth in
the management's business plan attached hereto as Section 12; provided in each
case that in order to ensure that for the determination of OAA, actual EBITDA
and BP EBITDA are determined on the basis of the same perimeter and accounting
methods, each of BP EBITDA 2014 and BP EBITDA 2015 shall be adjusted as at the
FNEqV, ECEqV or FCEqV Calculation Date, as applicable, so as to (a) include the
actual EBITDA for the relevant year of subsidiaries or businesses which enter
the Consolidation Scope after the date of the business plan, and eliminate any
amount of EBITDA set forth in the business plan relating to any division or
subsidiary which leaves the Consolidation Scope after the date of the business
plan, in each case in accordance with the Proforma Adjustment principles set
forth in Section 9.2, and (b) include the actual amount for the relevant year of
the crédit d'impôt pour la compétitivité et l'emploi.


The following table illustrates the methodology to compute the Overperformance
Adjustment Amount as at 30/06/2015 on the basis of December 2014 and December
2015 Aggregates, using for illustration purposes (a) the minimum values of K1
and K2 and (b) no EBITDA Impact Adjustments for the relevant periods.





8

--------------------------------------------------------------------------------



[page215abovenote8.jpg]





9

--------------------------------------------------------------------------------



8.
Put Equity Value



8.1.
Base Put Equity Value



As it relates to Mr. Lucas’ Put Options, the Base Put Equity Value (BPEV) in
Euro is defined according to the following formula:


BPEV = [40 % x 1.50 x Sales n] + [60 % x 8.50 x ((EBITDA n + EBITDA n-1) x 0.5)]
+ Cn
 
Where:
•
Sales is defined as the consolidated net turnover as per section 9.6 below;

•
EBITDA is defined as the consolidated “Earning before interest, tax,
depreciation and amortization” as per section 9.7 below;

•
Cn is defined as the consolidated net cash position (if positive) or net debt
position (if negative) excluding Insurance Working Capital as further described
in section 9.3 below;

•
n is defined as the last Financial Year ending December 31 before Cessation
date; and

•
n-1 is defined as the Financial Year ending December 31 before year n.



The following table illustrates the methodology to compute the Base Put Equity
Value as of 30/06/09 on the basis of December 2007 and December 2008 Aggregates.

10

--------------------------------------------------------------------------------



[page216above82.jpg]
8.2.
Final Put Equity Value



As it relates to Mr. Lucas’ Put Options, the Final Put Equity Value (PEV) in
Euro is defined according to the following formula:


•
PEV = [40 % x K1 x Sales n ] + [ 60 % x K2 x (( EBITDA n + EBITDA n-1) x 0.5)] +
C n+1

 
Where:
•
K1 is defined as the “EV/Sales” market multiple used in the Call Equity Value;

•
Sales is defined as the consolidated net turnover as per section 9.6 below;

•
K2 is defined as the “EV/EBITDA” market multiple used in the Call Equity Value;


11

--------------------------------------------------------------------------------



•
EBITDA is defined as the consolidated “Earning before interest, tax,
depreciation and amortization” as per section 9.7 below;

•
C n+1 is defined as the consolidated net cash position (if positive) or net debt
position (if negative) at the quarter end date closest to the Cessation date ,
excluding Insurance Working Capital as further described in section 9.3 below;

•
n+1 is defined as the Financial Year in which the Cessation date occurs;

•
n is defined as the last Financial Year ending December 31 before Cessation
date; and

•
n-1 is defined as Financial Year ending December 31 before year n.



The following table illustrates the methodology to compute the Final Put Equity
Value as of 30/09/2009 on the basis of December 2007, December 2008 and June
2009 Aggregates using for illustration purposes the minimum and maximum value of
K1 and K2.




[page216above83.jpg]
 


8.3.
Final Put Equity Value in case Willis does not exercise the Call Options


12

--------------------------------------------------------------------------------





Should Willis decide not to exercise its Call Options on the Company (i.e.
Topco) in 2015, then K1 and K2 will be computed by the Experts the year of the
Full Exit.






9.
Definitions related to accounting and financial aggregates



9.1.
General definitions



“Accounting Principles”: means general accepted accounting principles under the
French Financial Reporting Standards established by the Comité de la
Réglementation Comptable, and notably the regulation CRC 99-02 in respect of
consolidated accounts. Any changes to the accounting principles as applied by
Gras Savoye & Cie and as detailed in the notes and appendices of Gras Savoye &
Cie annual report for the year ended December 2008, resulting from the Group
management decisions, legal, or regulatory changes, the sum of whose impact on
any particular Aggregate would be the lower of €100,000 or 1% of the value of
that Aggregate before the change, shall be adjusted in the computation of the
Aggregates.
For the avoidance of doubt, all Aggregates will be based on or extracted from
the Group’s Annual Accounts.


“Aggregates”: means cash element “C”, Insurance Working Capital element “IWC”,
Financial Income related to IWC “FI”, net revenue element “Sales”, EBITDA
element “EBITDA” and Interim Cash Generated element “ICG”. Accounting Principles
shall apply when computing Aggregates.


“Annual Budget”: means Annual Budget as defined in Section 1.1 of the SHA but
including the annual budget of Willis Correduria when relevant for the
computation of all the formulas in this Schedule 1B.


“Calculation Date”: means the last date of a financial quarter i.e. 31/03,
30/06, 30/09 and 31/12 of a Financial Year at which C Aggregate is computed.


“Closing Date”: means December 17, 2009.


“Financial Debt”: shall be equal to the sum of all amounts due to financial
institutions (excluding those balances with banks and insurers relating to the
brokerage and other operating activities of the company that are otherwise
captured in the C Aggregate) as of the Calculation Date including but not
limited to:
•amounts drawn under long term credit facilities (whether due in less than or
more than twelve (12) months);

13

--------------------------------------------------------------------------------



•
bank loans, bonds, debentures, and mezzanine debt including but not limited to
LBO debt

•bank overdrafts;
•
Vendor Loans (but, for the avoidance of doubt, this does not include Vendor
preferred shares or Vendor convertible bonds)

•residual amounts due in respect of finance leases; and
•amounts borrowed under asset securitization facilities and all other interest
and non-interest bearing loans including accrued interest;




9.2.
Definition of Consolidation Scope



The Consolidation Scope applying to the computation of the Aggregates at the
Calculation Date will be determined based on the Accounting Principles except
for Minorities Adjustment and taking Proforma Adjustements (see definition
below) into consideration.


For the calculation of the Aggregates, the Consolidation Scope will be adjusted
according to the share of each Group Company’s contribution to the Annual
Accounts depending on the percentage of control:
•
100% share for fully consolidated Group Companies;

•
Percentage of direct or indirect economic interest for subsidiaries that are
proportionally consolidated (if any), it being agreed that, as long as the Group
holds a minority interest in OAAGC, the Group’s Annual Accounts shall be
adjusted, if necessary, to include a proportional consolidation of OAAGC; and

•
0% for those subsidiaries that are equity accounted at the Closing Date to the
exception of Willis Correduria. Should a new entity be created or acquired after
the Closing Date and such entity be an equity accounted entity and its EBITDA
(including Proforma Adjustment) be in excess of the lower of €100.000 (one
hundred thousand Euros) and 1.0% (one percent) of the EBITDA Aggregate prior to
the new entity creation or acquisition, then such entity’s contribution to the
Aggregates would be accounted for on a proportional basis.




14

--------------------------------------------------------------------------------



The contribution of Willis Correduria is exclusively taken for Willis
Correduria’ Sales and Willis Correduria’s EBITDA Aggregates on a proportional
basis according to the Correduria Ratio as if the Company consolidated its
economic ownership interest in Willis Correduria. Willis Correduria will be
excluded from all other Aggregates except ICG where the Correduria Annual
Dividend will be included.


Accounting information with respect to OAAGC shall be derived from OAAGC's
audited accounts.


“Minorities Adjustment”: When a Group Company is (i) subject to a direct or
indirect economic ownership interest less than 100% but is (ii) fully
consolidated, then the Group Company’s contribution to the Aggregate is taken as
follows:
Group Company’s Aggregate x (percentage of direct or indirect economic ownership
+ percentage of minority interests covered by put/call agreements).
The corresponding cost of the put/call agreement shall be included as an off
balance sheet liability in Section 9.3 hereafter.


“Proforma Adjustment”: means restatement applied to the computation of the Sales
and EBITDA aggregates to account for the full year impact of acquisitions and
disposals of businesses occurring during the 2 full Financial Years preceding
the Calculation Date as if the entity was acquired or disposed as of 1st January
of the 1st full Financial Year :
•
For the acquisition and disposal of shares, the Proforma Adjustment will be
based on the statutory account of the company acquired or disposed of (or
consolidated account for the acquisition or disposal of a group of companies);
and

•
For the acquisition and disposal of business goodwills structured as asset
deals, the Proforma Adjustment will be prepared by the Group’s management taking
into account revenue seasonality and the cost structure acquired. Classification
of revenues and cost will be aligned on the Accounting Principles and accounting
classifications of the Group.



For each full Financial Year considered, the Proforma Adjustment will correspond
to the difference between the full year impact of the acquisition or disposal
and the contribution of the Group Companies acquired or disposed of to the
Annual Accounts.


Proforma Adjustments shall be made for any impact to the Sales and EBITDA
Aggregates greater than the lesser of €100.000 (one hundred thousand Euros) or
1.0% (one percent) of the Aggregate prior to the Proforma Adjustment.


9.3.
Definition of net cash or net debt element “C”




15

--------------------------------------------------------------------------------



The net cash or net debt element “C” is defined as the following sum of
sub-elements it being understood that the following sub-elements will be taken
at their accounting value at the Calculation Date. It is also understood that in
calculating C any item included in one of the categories listed below shall not
be counted in any other category or any other balance sheet Aggregate:


i.
Plus: Cash at bank and in hand, net of any other financial liabilities, and
marketable securities taken into account at their market value at the
Calculation Date and excluding treasury shares;

ii.
Minus: Financial Debt;

iii.
Plus: loans advanced to companies outside the Consolidation Scope (in
particular, loan advanced to Willis Entities);

iv.
Minus: Amounts borrowed from companies outside the Consolidation Scope, with the
exception of GS Re Luxembourg as long as Gras Savoye & Cie owns 99% of this
entity;

v.
Minus: Off balance sheet liabilities relating to historical acquisitions based
on the relevant put/call instruments and contractual formula with the minority
shareholder using the latest audited statutory accounts available for these
subsidiaries;

vi.
Minus: On balance sheet liabilities relating to historical acquisitions based on
the relevant put/call instruments and contractual formula with the minority
shareholder using the latest audited statutory accounts available for these
subsidiaries

vii.
Plus: Receivables relating to disposals of subsidiaries;

viii.
Minus: Dividends payables outside of the Group;

ix.
Plus: Approved dividends not received at the Calculation Date from non
consolidated entities;

x.
Minus: Liabilities relating to historical employee related incentive plans such
as FCPE scheme, stock option plans (to the extent that there is no corresponding
charge accounted for within EBITDA such as Bonuses payable);

xi.
Minus: The absolute value of Insurance Working Capital “IWC” position (see
definition hereafter) to the extent “IWC” is a liability with insurance
companies or insureds; and

xii.
Minus: Provisions or other liabilities for which there is no corresponding
charge accounted for within EBITDA (excluding the PSAR – “provision pour
services à rendre”) and to the extent that such provisions will result in a cash
settlement.




16

--------------------------------------------------------------------------------



For the avoidance of doubt, C Aggregate of Willis Correduria should be excluded
from the computation of the C Aggregate of the Company and the Correduria Annual
Dividend should be included in ICG.


The following table illustrates the methodology to compute the C Aggregate on
the basis of December 2008 Annual Accounts. References made in said table to WGS
Ré are not applicable to Calculation Dates based on FYs following the FY of the
disposal of the Company's interests in WGS Ré.


[page220above94.jpg]

17

--------------------------------------------------------------------------------





9.4.
Definition of Interim Cash Generated



Interim Cash Generated (ICG) is defined as the amount of cash generated by
Group’s operations between January 1st and June 30th i.e. the first six months
of a Financial Year.


For the avoidance of doubt, ICG shall include the cash proceeds received upon
the exercise of any Warrants during the relevant 6-month period, but no cash
proceeds with respect to Warrants which are not effectively exercised on or
prior to the Options Completion Date (notwithstanding the fact that the proceeds
from the exercice of those unexercised Warrants will be taken into account to
determine the Global Valuation and the allocation of Distribution Amounts
amongst the different categories of Securities, in each case as per Section 8 of
the SHA).


9.4.1.
Definition of Estimated Interim Cash Generated 2015



Estimated Interim Cash Generated 2015 (“Estimated ICG 2015”) will be calculated
from the following elements:
i.
Plus: EBITDA from 01/01/2015 to 30/06/2015 forecast as per the 2015 Annual
Budget

ii.
Minus: Capex from 01/01/2015 to 30/06/2015 forecast as per the 2015 Annual
Budget

iii.
Plus/Minus: Financial interest income excluding FI forecast and financial
interest expense from 01/01/2015 to 30/06/2015 forecast as per the 2015 Annual
Budget

iv.
Minus: Share of income tax at computation date, based on estimated average tax
rate for the year as per the 2015 Annual Budget

v.
Plus or Minus : Any expected exceptional or non-operating cash inflows or
outflows which would not be otherwise captured in the above captions or in the C
definition, such as, but not limited to : dividends payable, income from
disposals, etc



For the avoidance of doubt, Correduria Annual Dividend to be paid in 2015 (if
any) must be integrated in Estimated ICG 2015 if relevant and if not already
included in C as at 31/12/2014.


Should it be not possible to compute certain Aggregates at 30/06/2015, such
Aggregates as set forth in the 2015 Annual Budget divided by 2 will be used.


The following table illustrates the methodology to compute the Estimated ICG
2015 Aggregates on the basis of December 2008 Annual Accounts and 2009 Annual
Budget.





18

--------------------------------------------------------------------------------





[page221above942.jpg]


9.4.2.
Definition of Final Interim Cash Generated 2015



Final Interim Cash Generated 2015 (“Final ICG 2015”) is defined according to the
following formula:
i.
Plus: C Aggregate as at 30/06/2015

ii.
Minus: C Aggregate as at 31/12/2014



For the avoidance of doubt, Correduria Annual Dividend to be paid in 2015 (if
any) must be integrated in Final ICG 2015 if relevant and if not already
included in C as at 31/12/2014 and as at 30/06/2015.


The following table illustrates the methodology to compute the Final ICG 2015
Aggregate on the basis of December 2008 Annual Accounts and C Aggregate as at
30/06/2009. References made in said table to WGS Ré are not applicable to
Calculation Dates based on FYs following the FY of the disposal of the Company's
interests in WGS Ré.


As the same methodology applies for ICG 2016 defined as per section 9.4.3 below,
the following table also illustrates the methodology to compute the ICG 2016
Aggregate on the basis of December 2008 Annual Accounts and C Aggregate as at
30/06/2009.





19

--------------------------------------------------------------------------------









[page222above943.jpg]



20

--------------------------------------------------------------------------------





9.4.3.
Definition of Interim Cash Generated 2016



Interim Cash Generated 2016 (“ICG 2016”) is defined according to the following
formula:
i.
Plus: C Aggregate as at 30/06/2016

ii.
Minus: C Aggregate as at 31/12/2015



For the avoidance of doubt, Correduria Annual Dividend to be paid in 2016 (if
any) must be integrated in ICG 2016 if relevant and if not already included in C
as at 31/12/2015 and as at 30/06/2016.


The table in section 9.4.2 illustrates the methodology to compute the ICG 2016
Aggregate on the basis of December 2008 Annual Accounts and C Aggregate as at
30/06/2009.




9.4.4.
Others



•
Clause de bon père de famille regarding ICG’s calculation: The affairs of the
Group shall be managed in the normal course of business in the period leading up
to the Options Completion Date, notably as regards normal collection periods,
cut off issues and payment terms in respect of customers and third parties.



If there is an acquisition or disposal in the period between January 1, 2016 and
June 30, 2016, then the Parties agree to adjust all relevant Aggregates for that
period, meaning as if no changes in perimeter occurred during this period:
•
For an acquisition: As Sales and EBITDA Aggregates relate to 2014 and 2015
Annual Accounts, then only the cash paid for the acquisition will be added back
to the ICG 2016 Aggregate.

•
For a disposal: As Sales and EBITDA Aggregates relate to 2014 and 2015 Annual
Accounts, then only the cash received from the disposal will be subtracted from
the ICG 2016 Aggregate.














21

--------------------------------------------------------------------------------





9.5.
Definition of Insurance Working Capital



The parties intend that Insurance Working Capital (“IWC”) shall be a calculation
of the aggregate of the funds of each operating Group Company, net of claims
payments advanced on behalf of insurers, collected from and held on behalf of
insureds and insurers of the relevant Group Company prior to payment,
recognizing that this calculation is not required in France. To the extent that
the Group changes its Accounting Principles or to the extent that one of the
operating Group Companies has a different accounting model, the calculation of
the funds of that Group Company shall be prepared to achieve this objective of
deriving net funds held on behalf of insureds and insurers. The Insurance
Working Capital will be computed by taking the following balance:
i.
Minus: Insurance company payables, comprising all balances due to insurers in
relation with the brokerage activity including but not limited to premiums to be
reverted to insurers whether collected from the client or not,

ii.
Minus: Other insurance cycles payables, including but not limited to down
payments from customers, client and insurance companies unallocated credit
balances,

iii.
Plus: Gross value of Client receivables including premiums, commissions and fees
to be collected from customers in relation with the brokerage activity as well
as receivables in relation with the other Company’s activities turnover (notably
consulting fees).

iv.
Plus: Gross value of Insurance receivables including commissions and fees to be
received from insurers as well as claims refund from insurers,

v.
Minus: Deposits received from insurance companies and clients related to the
claim management activity,



Adjusted for the following items:
vi.
Minus: Gross value of Clients or Insurance receivables in respect of commissions
and fees to be recovered from customers. For those Group Companies whose
accounting scheme in respect of brokerage activity includes the double counting
of these balances within Client receivables and Insurance receivables, the
restatement will relate to the amount included in Insurance receivables.

vii.
Plus: Commissions and fees payables to intermediaries accounted for within the
balances listed hereabove,

viii.
Plus: 14.8% of any unreconciled items relating to cash received but not yet
allocated to Client or Insurance Receivables. 14.8% is representative of the
average commission


22

--------------------------------------------------------------------------------



rate and if actual rates differ from more than a 1% change in average rate from
this 14.8% rate, then the actual rate will be used


The following table illustrates the methodology to compute the IWC Aggregate on
the basis of December 2008 Annual Accounts. In case of accounting
misclassifications in the Annual Accounts the concepts and methodology used
hereabove and illustrated below will prevail. References in said table to WGS Ré
are not applicable to Calculation Dates based on FYs following the FY of the
disposal of the Company's interests in WGS Ré.


[page224abovelastparain95.jpg]


It is understood by the Parties that the current reporting systems of the Group
Companies does not systematically allow to track the balances for such
calculation, the Company’s management should take the relevant actions to
implement an accurate reporting tool in the next 18 months post Closing Date.




9.6.
Definition of Sales



Consolidated net revenues “Sales” is equal to:



23

--------------------------------------------------------------------------------



i.
Plus: Gross turnover

ii.
Minus: Intermediary Fees and Commissions,

iii.
Plus: Financial income related to Insurance Working Capital (“FI”),



“Gross Turnover”; shall be made up of brokerage income and related income
derived from the insurance activity (fees notably). The above definition will
include the remuneration of consulting services performed by the Group (notably
Sageris and GS SA FUSAC department).


“Intermediary Fees and Commissions” shall be the Group remuneration of third
parties for the bringing of insurance business to GS or managing business on GS
behalf.


“FI” shall be computed as Total Financial Income multiplied by (Average of
Insurance Working Capital values for Q1, Q2, Q3 and Q4n) divided by (Average of
sum of C(i) and C(iii) values for Q1, Q2, Q3 and Q4n) where C(i) and C(iii) are
the items listed in C definition.


“Total Financial Income” will include the following balances
•
Interest income on financial investments and loans to companies outside the
Consolidation Scope,

•
Profits/losses on marketable securities (VMP)

It being understood that if the above calculation exceeds the Total Financial
Income then FI shall be equal to the Total Financial Income.


The following table illustrates the methodology to compute the Sales Aggregate
on the basis of December 2008 Annual Accounts. References in said table to WGS
Ré are not applicable to Calculation Dates based on FYs following the FY of the
disposal of the Company's interests in WGS Ré.



24

--------------------------------------------------------------------------------



[page225above97.jpg]






9.7.
Definition of EBITDA



9.7.1.
EBITDA



EBITDA is defined as:


i.
Plus: Operating Profit (equivalent to "Résultat d'exploitation"), including the
impact of the crédit d'impôt pour la compétitivité et l'emploi (CICE)

ii.
Plus: Financial income related to Insurance Working Capital "FI"

iii.
Plus: Amortization of intangible fixed assets and depreciation of tangible fixed
assets

iv.
Plus/(Minus): Charges to and (releases) from PSAR ("Provision pour service à
rendre").



For clarification purposes, EBITDA will be adjusted at each relevant Calculation
Date for EBITDA Impact Adjustments.



25

--------------------------------------------------------------------------------



The following table illustrates the methodology to compute the EBITDA Aggregate
on the basis of 2008 Annual Accounts. References in said table to WGS Ré are not
applicable to Calculation Dates based on FYs following the FY of the disposal of
the Company's interests in WGS Ré.






[page225above972.jpg]


9.7.2.
EBITDA Impact Adjustments



EBITDA Impact Adjustments for any relevant period shall mean the following
adjustments to EBITDA:


a)    To the extent deducted from EBITDA the following one-off / non-recurring
items not in the ordinary course of business will be added back to EBITDA:


•
Exceptional Severance Expenses: exceptional severance costs (i.e., (i) departure
of the relevant person approved by the Supervisory Board, provided that such
Board approval shall include the affirmative vote of all Class 1A Members, and
(ii) severance cost for that person exceeding 100k€).



b)    To the extent deducted from EBITDA all restructuring costs directly
related to the restructuring and/or redundancy plan will be added back to
EBITDA, up to a maximum amount of 2.0 million Euros, including in particular:


•
Employment costs (salary, charges, temporary workers costs…) related to people
made redundant in 2014 in connection with the restructuring including employees
accompanying the transformation and not replaced after their departure in 2014.
A list of positions which will not be included in 2015/2016 headcount (but which
are required during a period of transition and therefore have to be maintained
in 2014) will be prepared at the end of 2013.


26

--------------------------------------------------------------------------------



Full employment costs of positions included in this list will be added back to
2014 EBITDA, and
•
Renting costs included in 2014 EBITDA related to buildings or floors that are no
longer occupied by the end of 2014.

It is specified for the avoidance of doubt that the provisions of this paragraph
(b) will only apply for the purposes of computing the 2014 EBITDA.


10.
Definitions related to market multiples K1 & K2



10.1.
Mission of the Experts in charge of calculating the market multiples K1 & K2



Experts must be chosen by the Parties among the companies/names listed below
(the "Experts List"):
•
Finexsi ;

•
Cabinet Dominique Ledouble ;

•
Bellot Mullenbach & Associés ;

•
Fairness Finance ;

•
Associés en Finance ; and

•
Paper Audit & Conseil.



10.1.1.
Missions of the Experts in connection with the Willis' Call Options and the
Willis Put Options



(a)
Mission in 2015:



Each of the Experts has the following mission in 2015 (the "2015 Mission"): it
shall determine the K1 and K2 multiples used in the formulas of the Estimated
Notification Equity Value, Final Notification Equity Value and Notification
Enterprise Value in accordance with this Schedule 1B and shall deliver to the
Parties, the Company and the 1592 Arbitrator a written report in that respect no
later than March 24, 2015 or, if such an extension is agreed in writing by the
Parties

27

--------------------------------------------------------------------------------



for good cause or requested by one of the Experts at his sole discretion, no
later than March 31, 2015 (the "Notification Requested Date").


On January 15, 2015 at the latest, the Expert appointed by Willis and the Expert
appointed by the Financial Investors in accordance with Section 10.2 of the SHA
shall confirm in writing to Willis, the Financial Investors and the Company
their capacity to perform the 2015 Mission.


If one of such Experts fails to confirm its capacity in due time or informs
Willis, the Financial Investors and the Company in writing that it is unable or
not willing to perform the 2015 Mission, the Party having appointed this Expert
shall select and appoint another Expert from the Experts List (a "2015
Substitute") and this 2015 Substitute shall accept the 2015 Mission no later
than five (5) Business days after January 15, 2015.
In the absence of fraud or manifest error, the reports of the Experts with
respect to the 2015 Mission shall be final and binding upon the Parties, the
Company and the 1592 Arbitrator.


The 2015 Mission will be performed by the 1592 Arbitrator acting alone in the
event that:
•
either Willis or the Financial Investors refuse to appoint an Expert or do not
appoint an Expert in due time;

•
one of the Experts or 2015 Substitute does not deliver his report on the
Notification Requested Date at the latest;

•
the 2015 Substitute fails to accept the 2015 Mission in due time or refuses to
perform the 2015 Mission

All fees incurred by the Experts in connection with the 2015 Mission shall be
borne by Willis and the Willis Call Grantors pro-rata their respective Imputed
Holdings.




(b)
Mission in 2016:



Each of the Experts has the following mission in 2016 (the "2016 Mission"): it
shall determine the K1 and K2 multiples used in the formulas of the Estimated
Call Equity Value, Final Call Equity Value and Call Enterprise Value in
accordance with this Schedule 1B and shall deliver to the Parties, the Company
and the 1592 Arbitrator a written report in that respect no later than March 23,
2016 or, if such an extension is agreed in writing by the Parties for good cause
or requested by one of the Experts at his sole discretion, no later than March
30, 2016 (the "Call Requested Date").


On January 15, 2016 at the latest, the Expert appointed by Willis and the Expert
appointed by the Financial Investors in accordance with Section 10.5 of the SHA
shall confirm in writing to Willis, the Financial Investors and the Company
their capacity to perform the 2016 Mission.



28

--------------------------------------------------------------------------------



If one of such Experts fails to confirm its capacity in due time or informs
Willis, the Financial Investors and the Company in writing that it is unable or
not willing to perform the 2016 Mission, the Party having appointed this Expert
shall select and appoint another Expert from the Experts List (a "2016
Substitute") and this 2016 Substitute shall accept the 2016 Mission no later
than five (5) Business Days after January 15, 2016.


In the absence of fraud or manifest error, the reports of the Experts with
respect to the 2016 Mission shall be final and binding upon the Parties, the
Company and the 1592 Arbitrator.


The 2016 Mission will be performed by the 1592 Arbitrator acting alone in the
event that:
•
either Willis or the Financial Investors refuse to appoint an Expert or do not
appoint an Expert in due time;

•
one of the Experts or 2016 Substitute does not deliver his report on the Call
Requested Date at the latest;

•
the 2016 Substitute fails to accept the 2016 Mission in due time or refuses to
perform the 2016 Mission

All fees incurred by the Experts in connection with the 2016 Mission shall be
borne by Willis and the Willis Call Grantors pro-rata their respective Imputed
Holdings.




10.1.2.
Missions of the Experts in connection with the Lucas’ Parties Put Options



In the event that the consideration for the Put Securities becomes payable in
the context of a Full Exit resulting from the exercise of the Call Options or
the exercise of the Willis Put Options, the K1 and K2 multiples used in the
formula of the Final Put Value shall be the K1 and K2 multiples calculated by
the Experts or the 1592 Arbitrator for the 2016 Mission.


In the event that Willis has not delivered Confirming Notifications or in the
event that the Call Options or the Willis Put Options have not been exercised,
the K1 and K2 multiples used in the formula of the Final Put Value shall be
determined by the Experts selected and appointed by the Willis Parties and the
Willis Call Grantors in accordance with Section 14.7(a) of the SHA no later than
twelve (12) Business Days prior to the completion of the Full Exit (the "Put
Mission").


If those Experts are able to perform the Put Mission in due time, in the absence
of fraud or manifest error, the reports of the Experts with respect to the Put
Mission shall be final and binding upon the Lucas Parties, the Put Options
Grantors and the 1592 Arbitrator and shall be attached to the Full Exit Notice.


If any of those Experts is unable or not willing to perform the Put Mission in
due time, the Full Exit Notice shall include the Put Options Grantors' own
calculation of the K1 and K2 multiples

29

--------------------------------------------------------------------------------



and if one of the Lucas Parties delivers a notice of verification pursuant to
Section 14.7(d) of the SHA, the 1592 Arbitrator shall verify such calculation.


Each of the Lucas Parties, the Willis Parties and the Financial Investors shall
bear one third of the fees incurred by the Experts in connection with the Put
Mission.




10.1.3.
Mission of the Experts in connection with the Correduria Equity Value



If the Correduria Call or the Correduria Put is exercised in 2015, the K1 and K2
multiples used in the formula of the Correduria Equity Value shall be the K1 and
K2 multiples calculated by the Experts or the 1592 Arbitrator for the 2015
Mission.


If the Correduria Call or the Correduria Put is exercised in 2016, the K1 and K2
multiples used in the formula of the Correduria Equity Value shall be the K1 and
K2 multiples calculated by the Experts or the 1592 Arbitrator for the 2016
Mission.


If the Correduria Call and the Correduria Put have not been exercised yet on
January 1st 2017, the K1 and K2 multiples used in the formula of the Correduria
Equity Value shall be determined by the Experts selected and appointed by the
Willis Parties and the Company in accordance with Section 17.3(g) of the SHA no
later than January 30, 2017 (the “Correduria Mission”)


If those Experts are able to perform the Correduria Mission in due time, in the
absence of fraud or manifest error, the reports of the Experts with respect to
the Correduria Mission shall be final and binding upon the Willis Parties, the
Group Companies and the 1592 Arbitrator and shall be attached to any exercise
notice of the Correduria Call or Correduria Put.


If any of those Experts is unable or not willing to perform the Correduria
Mission in due time, Willis Europe shall provide Gras Savoye, GS Eurofinance and
any other Group Company holding Correduria Minority Shares with its own
calculation of the K1 and K2 multiples and if any of Gras Savoye, GS Eurofinance
and the other Group Company holding Correduria Minority Shares delivers a notice
of verification pursuant to Section 17.3(k) of the SHA, the 1592 Arbitrator
shall verify such calculation.


The fees incurred by the Experts for the Correduria Mission shall be shared
equally between the Willis Entities, on the one hand, and the Group Companies,
on the other hand.




10.2.
Methodology related to market multiples K1 & K2



The K1 and K2 market multiples that will be selected for the formulas will be
equal to the average of the two multiples selected by each Expert.



30

--------------------------------------------------------------------------------



The sample “s” of comparable listed insurance brokers (“The Sample”) shall
include “liquid” companies listed on regulated financial markets:
•
K1 and K2 will be computed on the same Sample.

•
The Sample will include the following 5 quoted companies:

•
Aon Corporation;

•
Arthur J. Gallagher & Co;

•
Jardine Lloyd Thompson Group PLC;

•
Marsh & McLennan Companies Inc; and

•
Willis Group Holdings Ltd.

 
The evolution of the Sample over time (potential delisting of companies, M&A
activities within the Sample) shall be discussed between the Parties and the
Experts, who will monitor the Sample and have the final decision on its
evolution.


Should consolidated accounts by one or several Sample companies not be publicly
available, Experts will rely on (i) preliminary results (in the form of a press
release or presentation) if applicable or (ii) Bloomberg consensus of results
otherwise.







31

--------------------------------------------------------------------------------



10.3.
Definition related to K1



K1 is defined as the “Enterprise Value/Sales” market multiple computed as the
average of the “Enterprise Value/Sales” multiples of the Sample “s” over a
defined period of time provided that K1 is a minimum multiple of 1.50x and a
maximum multiple of 1.80x.


K1 will be computed according to the following formula, it being understood that
this formula is a framework which the Experts will try to respect as much as
possible:


K1 = [MC (s) + Net Debt (s)] / Sales (s)


MC (s) = MC is defined as the average daily Market Capitalization over a full
year (12 months) period for each company of the Sample “s”.
Experts will make all relevant adjustments to MC (number of shares selected to
compute the market capitalization, volume weighted share price methodology etc…)
to reflect market’s view.


Net Debt (s) = Net Debt is equal to the adjusted consolidated financial debt
minus adjusted consolidated cash excluding fiduciary cash or “restricted cash”
calculated on audited consolidated accounts at year end (December 31st) for each
company of the Sample “s”.
Experts will make all relevant adjustments to Net Debt (pro forma for
acquisitions / disposals, unfunded provisions for retirement, provisions with
cash impact, off balance sheet commitments, debts related to minority interests,
financial assets etc…) to reflect market’s view.


Sales (s) = Sales is defined as the consolidated net sales including financial
income related to fiduciary cash calculated on audited consolidated accounts at
year end (December 31st) for each company of the Sample “s”.
Experts will make all relevant adjustments to Sales (pro forma for acquisitions
/ disposals, non recurring items etc…) to reflect market’s view.

































32

--------------------------------------------------------------------------------





10.4.
Definitions related to K2



K2 is defined as the “Enterprise Value/EBITDA” market multiple computed as the
average of the “Enterprise Value/EBITDA” multiples of the Sample “s” over a
defined period of time provided that K2 is a minimum multiple of 9.00x and a
maximum multiple of 10.00x.


K2 will be computed according to the following formula, it being understood that
this Formula is a framework which the Experts will try to respect as much as
possible:




K2 = [MC (s) + Net Debt (s)] / EBITDA (s)


MC (s) = See section on K1.


Net Debt (s) = See section on K1.


EBITDA (s) = EBITDA is defined as the consolidated “Earnings before Interest,
Tax, Depreciation and Amortization” including financial income related to
fiduciary calculated on audited consolidated accounts at year end (December
31st) for each company of the Sample “s”.
Experts will make all relevant adjustments to EBITDA (gains or losses on asset
sale, pro forma for acquisitions / disposals, non recurring items etc…) to
reflect market’s view, consistent in all material respects with the definitions
of EBITDA and EBITDA Impact Adjustments set forth in Section 9.7 of this
Schedule 1(B).









































33

--------------------------------------------------------------------------------







11.
Definitions related to Willis Correduria Equity Value.



The valuation of GSC’s share capital of Willis Correduria is defined in the
above sections for computation of the ENEqV, FNEqV, NEnV, ECEqV, FCeqV,
CEnV,BPEV, PEV and Willis Put Option formulas.


The definition of Correduria Equity Value (“CEV”) defined in this section
relates to Correduria Put and Call as described in the Recitals of the SHA.


Correduria Equity Value (CEV) in Euro is defined according to the following
formula:


CEV = [40 % x K1 x Willis Correduria Sales n] + [60 % x K2 x ((Willis Correduria
EBITDA n + Willis Correduria EBITDA n-1) x 0.5)]


Where:
•
K1 is defined as the “EV/Sales” market multiple as further defined in section
10.3 above;

•
Willis Correduria Sales is defined as the consolidated net turnover of Willis
Correduria with the Sale Aggregate defined as per section 9.6. above;

•
K2 is defined as the “EV/EBITDA” market multiple as further defined in section
10.4 above;

•
Willis Correduria EBITDA is defined as the consolidated “Earning before
interest, tax, depreciation and amortization” of Willis Correduria with the
EBITDA Aggregate defined as per section 9.7 above;

•
n is defined as the last Financial Year ending December 31 before the year of
the exercise of the Correduria Put or Call;

•
n-1 is defined as Financial Year ending December 31 before year n; and

•
Willis Correduria Sales and Willis Correduria EBITDA are calculated from the
Willis Correduria’s consolidated audited financials prepared in accordance with
statutory accounting rules in Spanish Gaap.










34

--------------------------------------------------------------------------------





12.
Appendix: Management Business Plan



(in million Euros)
[lastpagelastitem.jpg]


-------------------------------

35